Exhibit 10.1

 

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of September 18, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       Page  

ARTICLE I. DEFINITIONS

     1  

SECTION 1.1

 

General

     1  

SECTION 1.2

 

Specific Terms

     1  

SECTION 1.3

 

Usage of Terms

     2  

SECTION 1.4

 

[Reserved]

     2  

SECTION 1.5

 

No Recourse

     2  

SECTION 1.6

 

Action by or Consent of Noteholders and Certificateholder

     2  

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3  

SECTION 2.1

 

Conveyance of the Receivables and the Other Conveyed Property

     3  

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4  

SECTION 3.1

 

Representations and Warranties of Seller

     4  

SECTION 3.2

 

Representations and Warranties of Purchaser

     6  

ARTICLE IV. COVENANTS OF SELLER

     8  

SECTION 4.1

 

Protection of Title of Purchaser

     8  

SECTION 4.2

 

Other Liens or Interests

     9  

SECTION 4.3

 

Costs and Expenses

     10    

SECTION 4.4

 

Indemnification

     10    

ARTICLE V. REPURCHASES

     11    

SECTION 5.1

 

Repurchase of Receivables upon Breach

     11    

SECTION 5.2

 

Reassignment of Purchased Receivables

     12    

SECTION 5.3

 

Waivers

     13    

ARTICLE VI. MISCELLANEOUS

     13    

SECTION 6.1

 

Liability of Seller

     13    

SECTION 6.2

 

Merger or Consolidation of Seller or Purchaser

     13    

SECTION 6.3

 

Limitation on Liability of Seller and Others

     13    

SECTION 6.4

 

Seller May Own Notes or the Certificate

     14    

SECTION 6.5

 

Amendment

     14    

SECTION 6.6

 

Notices

     15    

SECTION 6.7

 

Merger and Integration

     15    

SECTION 6.8

 

Severability of Provisions

     15    

SECTION 6.9

 

Intention of the Parties

     15    

SECTION 6.10

 

Governing Law

     16    

SECTION 6.11

 

Counterparts

     16    

SECTION 6.12

 

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

     16    

SECTION 6.13

 

Nonpetition Covenant

     16    

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of September 18, 2019, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1             General. The specific terms defined in this Article
include the plural as well as the singular. The words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision, and Article,
Section, Schedule and Exhibit references, unless otherwise specified, refer to
Articles and Sections of and Schedules and Exhibits to this Agreement.
Capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the Sale and Servicing Agreement dated as of
September 18, 2019, by and among AFS SenSub Corp., as Seller, AmeriCredit
Financial Services, Inc., in its individual capacity and as Servicer,
AmeriCredit Automobile Receivables Trust 2019-3, as Issuer, and Citibank, N.A.,
as Trust Collateral Agent.

SECTION 1.2             Specific Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means September 18, 2019.

“Issuer” means AmeriCredit Automobile Receivables Trust 2019-3.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this

 



--------------------------------------------------------------------------------

Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Asset Representations
Reviewer Agreement and the Underwriting Agreement. The Related Documents to be
executed by any party are referred to herein as “such party’s Related
Documents,” “its Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means Citibank, N.A., as trust collateral agent and any
successor trust collateral agent appointed and acting pursuant to the Sale and
Servicing Agreement.

“Trustee” means Citibank, N.A., as trustee and any successor trustee appointed
and acting pursuant to the Indenture.

SECTION 1.3             Usage of Terms. With respect to all terms used in this
Agreement, the singular includes the plural and the plural the singular; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography, and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4             [Reserved].

SECTION 1.5             No Recourse. Without limiting the obligations of Seller
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

SECTION 1.6             Action by or Consent of Noteholders and
Certificateholder. Whenever any provision of this Agreement refers to action to
be taken, or consented to, by the Noteholders or the Certificateholder, such
provision shall be deemed to refer to the Noteholders

 

2



--------------------------------------------------------------------------------

or the Certificateholder, as the case may be, of record as of the Record Date
immediately preceding the date on which such action is to be taken, or consent
given, by Noteholders or the Certificateholder. Solely for the purposes of any
action to be taken, or consented to, by Noteholders or the Certificateholder,
any Note or the Certificate registered in the name of the Seller or any
Affiliate thereof shall be deemed not to be outstanding; provided, however,
that, solely for the purpose of determining whether the Trustee or the Trust
Collateral Agent is entitled to rely upon any such action or consent, only Notes
or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1             Conveyance of the Receivables and the Other Conveyed
Property.

(a)         Subject to the terms and conditions of this Agreement, Seller hereby
sells, transfers, assigns, and otherwise conveys to Purchaser without recourse
(but without limitation of its obligations in this Agreement), and Purchaser
hereby purchases, all right, title and interest of Seller in and to the
following described property (collectively, the “Receivables and the Other
Conveyed Property”):

(i)          the Receivables and all moneys received thereon after the Cutoff
Date;

(ii)         the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii)         any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv)         any proceeds from any Receivable repurchased by a Dealer pursuant
to a Dealer Agreement as a result of a breach of representation or warranty in
the related Dealer Agreement;

(v)          all rights under any Service Contracts on the related Financed
Vehicles;

(vi)         the related Receivable Files;

(vii)         all of the Seller’s (i) Accounts, (ii) Chattel Paper,
(iii) Documents, (iv) Instruments and (v) General Intangibles (as such terms are
defined in the UCC) relating to the property described in (i) through (vi); and

(viii)         all proceeds and investments with respect to items (i) through
(vii).

 

3



--------------------------------------------------------------------------------

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b)         Simultaneously with the conveyance of the Receivables and the Other
Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to or
upon the order of Seller an amount equal to the book value of the Receivables
sold by Seller, as set forth on the books and records of Seller, by wire
transfer of immediately available funds and the remainder as a contribution to
the capital of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1             Representations and Warranties of Seller. Seller makes
the following representations and warranties as of the Cutoff Date and as of the
Closing Date on which Purchaser relies in purchasing the Receivables and the
Other Conveyed Property and in transferring the Receivables and the Other
Conveyed Property to the Issuer under the Sale and Servicing Agreement. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables and the Other
Conveyed Property hereunder, and the sale, transfer and assignment thereof by
Purchaser to the Issuer under the Sale and Servicing Agreement. Seller and
Purchaser agree that Purchaser will assign to Issuer all Purchaser’s rights
under this Agreement and that the Trustee will thereafter be entitled to enforce
this Agreement against Seller in the Trustee’s own name on behalf of the
Noteholders.

(a)         Representations regarding the Receivables. The representations and
warranties set forth on Schedule B-1 with respect to the Receivables as of the
Cutoff Date, and as of the Closing Date, are true and correct.

(b)         Representations regarding the Pool of Receivables. The
representations and warranties set forth on Schedule B-2 with respect to the
pool of Receivables as of the Cutoff Date, and as of the Closing Date, are true
and correct.

(c)         No Fraud or Misrepresentation. To the best of the Seller’s
knowledge, each Receivable that was originated by a Dealer was sold by the
Dealer to the Seller and by the Seller to the Purchaser without any fraud or
misrepresentation on the part of such Dealer or the Seller, respectively.

(d)         Lawful Assignment. No Receivable was originated in, or is subject to
the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e)         No Impairment. The Seller has not done anything to convey any right
to any Person that would result in such Person having a right to payments due
under the Receivables or

 

4



--------------------------------------------------------------------------------

otherwise to impair the rights of the Purchaser, the Trust, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to the Purchaser pursuant to
this Agreement and except any other security interests that have been fully
released and discharged as of the Closing Date, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Purchaser hereunder or that has been
terminated. The Seller is not aware of any judgment, ERISA or tax lien filings
against it.

(f)         No Funds Advanced. No funds had been advanced by the Seller or
anyone acting on behalf of the Seller in order to cause any Receivable to
qualify under the representation and warranty set forth as clause 19(E) of
Schedule B-1.

(g)         Organization and Good Standing. Seller has been duly organized and
is validly existing as a corporation in good standing under the laws of the
State of Delaware, with power and authority to own its properties and to conduct
its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and now has, power,
authority and legal right to acquire, own and sell the Receivables and the Other
Conveyed Property to be transferred to Purchaser.

(h)         Due Qualification. Seller is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
its property or the conduct of its business requires such qualification.

(i)         Power and Authority. Seller has the power and authority to execute
and deliver this Agreement and its Related Documents and to carry out its terms
and their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j)         No Consent Required. Seller is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(k)         Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights

 

5



--------------------------------------------------------------------------------

generally and by equitable limitations on the availability of specific remedies,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

(l)         No Violation. The consummation of the transactions contemplated by
this Agreement and the Related Documents, and the fulfillment of the terms of
this Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m)         No Proceedings. There are no proceedings or investigations pending
or, to Seller’s knowledge, threatened against Seller, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over Seller or its properties (i) asserting
the invalidity of this Agreement or any of the Related Documents, (ii) seeking
to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Agreement or any of the Related Documents,
(iii) seeking any determination or ruling that might materially and adversely
affect the performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n)         Solvency. The Seller is not insolvent, nor will the Seller be made
insolvent by the transfer of the Receivables, nor does the Seller anticipate any
pending insolvency.

(o)         True Sale. The Receivables are being transferred with the intention
of removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p)         Chief Executive Office and Principal Place of Business. The chief
executive office and principal place of business of Seller is located at 801
Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2             Representations and Warranties of Purchaser. Purchaser
makes the following representations and warranties, on which Seller relies in
selling, assigning, transferring and conveying the Receivables and the Other
Conveyed Property to Purchaser hereunder. Such representations are made as of
the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(a)         Organization and Good Standing. Purchaser has been duly organized
and is validly existing and in good standing as a corporation under the laws of
the State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b)         Due Qualification. Purchaser is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser’s ability to acquire the Receivables
or the Other Conveyed Property, and to transfer the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement, or
the validity or enforceability of the Receivables and the Other Conveyed
Property or to perform Purchaser’s obligations hereunder and under the
Purchaser’s Related Documents.

(c)         Power and Authority. Purchaser has the power, authority and legal
right to execute and deliver this Agreement and to carry out the terms hereof
and to acquire the Receivables and the Other Conveyed Property hereunder; and
the execution, delivery and performance of this Agreement and all of the
documents required pursuant hereto have been duly authorized by Purchaser by all
necessary corporate action.

(d)         No Consent Required. Purchaser is not required to obtain the consent
of any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(e)         Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation and other
similar laws and to general equitable principles.

(f)         No Violation. The execution, delivery and performance by Purchaser
of this Agreement, the consummation of the transactions contemplated by this
Agreement and the Related Documents and the fulfillment of the terms of this
Agreement and the Related Documents do not and will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the certificate of incorporation or
bylaws of Purchaser, or conflict with or breach any of the terms or provisions
of, or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

 

7



--------------------------------------------------------------------------------

(g)         No Proceedings. There are no proceedings or investigations pending,
or, to the knowledge of Purchaser, threatened against Purchaser, before any
court, regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1             Protection of Title of Purchaser.

(a)         At or prior to the Closing Date, Seller shall have filed or caused
to be filed a UCC-1 financing statement, naming Seller as seller or debtor,
naming Purchaser as purchaser or secured party and describing the Receivables
and the Other Conveyed Property being sold by it to Purchaser as collateral,
with the office of the Secretary of State of the State of Delaware and in such
other locations as Purchaser shall have required. From time to time thereafter,
Seller shall execute and file such financing statements and cause to be executed
and filed such continuation statements, all in such manner and in such places as
may be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral

 

8



--------------------------------------------------------------------------------

in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b)         Seller shall not change its name, identity, state of incorporation
or corporate structure in any manner that would, could or might make any
financing statement or continuation statement filed by Seller (or by Purchaser,
Issuer or the Trust Collateral Agent on behalf of Seller) in accordance with
paragraph (a) above seriously misleading within the meaning of §9-506 of the
applicable UCC, unless they shall have given Purchaser, Issuer and the Trust
Collateral Agent at least 60 days’ prior written notice thereof, and shall
promptly file appropriate amendments to all previously filed financing
statements and continuation statements.

(c)         Seller shall give Purchaser, the Issuer and the Trust Collateral
Agent at least 60 days prior written notice of any relocation that would result
in a change of the location of the debtor within the meaning of Section 9-307 of
the applicable UCC. Seller shall at all times maintain (i) each office from
which it services Receivables within the United States of America or Canada and
(ii) its principal executive office within the United States of America.

(d)         Prior to the Closing Date, Seller has maintained accounts and
records as to each Receivable accurately and in sufficient detail to permit
(i) the reader thereof to know at any time as of or prior to the Closing Date,
the status of such Receivable, including payments and recoveries made and
payments owing (and the nature of each) and (ii) reconciliation between payments
or recoveries on (or with respect to) each Receivable and the Principal Balance
as of the Cutoff Date. Seller shall maintain its computer systems so that, from
and after the time of sale under this Agreement of the Receivables to Purchaser,
and the conveyance of the Receivables by Purchaser to the Issuer, Seller’s
master computer records (including archives) that shall refer to a Receivable
indicate clearly that such Receivable has been sold to Purchaser and has been
conveyed by Purchaser to the Issuer. Indication of the Issuer’s ownership of a
Receivable shall be deleted from or modified on Seller’s computer systems when,
and only when, the Receivable shall become a Purchased Receivable or a Sold
Receivable or shall have been paid in full or sold pursuant to the terms of the
Sale and Servicing Agreement.

(e)         If at any time Seller shall propose to sell, grant a security
interest in, or otherwise transfer any interest in any motor vehicle receivables
to any prospective purchaser, lender or other transferee, Seller shall give to
such prospective purchaser, lender, or other transferee computer tapes, records,
or print-outs (including any restored from archives) that, if they shall refer
in any manner whatsoever to any Receivable (other than a Purchased Receivable or
a Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2             Other Liens or Interests. Except for the conveyances
hereunder, Seller will not sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on the Receivables
or the Other Conveyed Property or any interest therein, and Seller shall defend
the right, title, and interest of Purchaser and the Issuer in and to the
Receivables and the Other Conveyed Property against all claims of third parties
claiming through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3             Costs and Expenses. Seller shall pay all reasonable
costs and disbursements in connection with the performance of its obligations
hereunder and under its Related Documents.

SECTION 4.4             Indemnification.

(a)         Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from any breach of any of Seller’s representations and warranties contained
herein.

(b)         Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from the use, ownership or operation by Seller or any affiliate thereof of a
Financed Vehicle.

(c)         Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from any action taken, or failed to be taken, by it in respect of any portion of
the Receivables other than in accordance with this Agreement or the Sale and
Servicing Agreement.

(d)         Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e)         Seller agrees to pay, and to indemnify, defend and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from, any taxes which may at
any time be asserted against such Persons with respect to, and as of the date
of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal

 

10



--------------------------------------------------------------------------------

or other income taxes, including franchise taxes, arising out of the
transactions contemplated hereby or transfer taxes arising in connection with
the transfer of the Notes or the Certificate) and costs and expenses in
defending against the same, arising by reason of the acts to be performed by
Seller under this Agreement or imposed against such Persons.

(f)         Seller shall defend, indemnify, and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders or the Certificateholder through the negligence,
willful misfeasance, or bad faith of Seller in the performance of its duties
under this Agreement or by reason of reckless disregard of Seller’s obligations
and duties under this Agreement.

(g)         Seller shall indemnify, defend and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense incurred by reason of the violation by Seller of federal or state
securities laws in connection with the registration or the sale of the Notes.

(h)         Seller shall indemnify, defend and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense imposed upon, or incurred by, Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or the
Certificateholder as result of the failure of any Receivable, or the sale of the
related Financed Vehicle, to comply with all requirements of applicable law.

(i)         Seller shall defend, indemnify, and hold harmless Purchaser from and
against all costs, expenses, losses, claims, damages, and liabilities arising
out of or incurred in connection with the acceptance or performance of Seller’s
trusts and duties as Servicer under the Sale and Servicing Agreement, except to
the extent that such cost, expense, loss, claim, damage, or liability shall be
due to the willful misfeasance, bad faith, or negligence (except for errors in
judgment) of Purchaser.

(j)         Seller shall indemnify the Owner Trustee and its officers,
directors, successors, assigns, agents and servants jointly and severally with
the Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1             Repurchase of Receivables upon Breach. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase

 

11



--------------------------------------------------------------------------------

Event shall have been cured in all material respects, repurchase the Receivable
relating thereto from the Issuer if and only if the interests of the Noteholders
therein are materially and adversely affected by any such breach and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2             Reassignment of Purchased Receivables. Upon deposit in
the Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3             Waivers. No failure or delay on the part of Purchaser
(or the Issuer as assignee of Purchaser, or the Trust Collateral Agent as
assignee of the Issuer) or the Trustee in exercising any power, right or remedy
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1             Liability of Seller. Seller shall be liable in
accordance herewith only to the extent of the obligations in this Agreement
specifically undertaken by Seller and the representations and warranties of
Seller.

SECTION 6.2             Merger or Consolidation of Seller or Purchaser. Any
corporation or other entity (a) into which Seller or Purchaser may be merged or
consolidated, (b) resulting from any merger or consolidation to which Seller or
Purchaser is a party or (c) succeeding to the business of Seller or Purchaser,
in the case of Purchaser, which corporation has a certificate of incorporation
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser’s certificate of
incorporation, provided that in any of the foregoing cases such corporation
shall execute an agreement of assumption to perform every obligation of Seller
or Purchaser, as the case may be, under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to Seller or Purchaser,
as the case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3             Limitation on Liability of Seller and Others. Seller and
any director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting

 

13



--------------------------------------------------------------------------------

any matters arising under this Agreement. Seller shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its obligations under this Agreement or its Related Documents and
that in its opinion may involve it in any expense or liability.

SECTION 6.4             Seller May Own Notes or the Certificate. Subject to the
provisions of the Sale and Servicing Agreement, Seller and any Affiliate of
Seller may in their individual or any other capacity become the owner or pledgee
of Notes or the Certificate with the same rights as they would have if they were
not Seller or an Affiliate thereof.

SECTION 6.5             Amendment.

(a)         This Agreement may be amended by Seller and Purchaser without the
consent of the Trust Collateral Agent, the Owner Trustee, the Certificateholder
or any of the Noteholders (i) to cure any ambiguity or (ii) to correct any
provisions in this Agreement; provided, however, that such action shall not, as
evidenced by an Opinion of Counsel delivered to the Issuer, the Owner Trustee
and the Trust Collateral Agent, adversely affect in any material respect the
interests of any Certificateholder, Noteholder, the Trustee or the Trust
Collateral Agent and that such amendment is authorized and permitted by this
Agreement.

(b)         This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c)         Prior to the execution of any such amendment or consent, Seller
shall have furnished written notification of the substance of such amendment or
consent to each Rating Agency.

(d)         It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6             Notices. All demands, notices and communications to
Seller or Purchaser hereunder shall be in writing, personally delivered, or sent
by telecopier (subsequently confirmed in writing), reputable overnight courier
or mailed by certified mail, return receipt requested, and shall be deemed to
have been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 101 Convention Center Drive, Suite 850, Las Vegas, Nevada 89109,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7             Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and Related Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8             Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

SECTION 6.9             Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a)         the Receivables and all moneys received thereon after the Cutoff
Date;

(b)         the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

 

15



--------------------------------------------------------------------------------

(c)         any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d)         any proceeds from any Receivable repurchased by a Dealer pursuant to
a Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(e)         all rights under any Service Contracts on the related Financed
Vehicles;

(f)         the related Receivable Files;

(g)         all of the Seller’s (i) Accounts, (ii) Chattel Paper,
(iii) Documents, (iv) Instruments and (v) General Intangibles (as such terms are
defined in the UCC) relating to the property described in (a) through (f); and

(h)         all proceeds and investments with respect to items (a) through (g).

SECTION 6.10             Governing Law. This Agreement shall be construed in
accordance with, and this Agreement and all matters arising out of or relating
in any way to this Agreement shall be governed by, the law of the State of New
York, without giving effect to its conflict of law provisions (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11             Counterparts. For the purpose of facilitating the
execution of this Agreement and for other purposes, this Agreement may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and all of which counterparts
shall constitute but one and the same instrument.

SECTION 6.12             Conveyance of the Receivables and the Other Conveyed
Property to the Issuer. Seller acknowledges that Purchaser intends, pursuant to
the Sale and Servicing Agreement, to convey the Receivables and the Other
Conveyed Property, together with its rights under this Agreement, to the Issuer
on the Closing Date. Seller acknowledges and consents to such conveyance and
pledge and waives any further notice thereof and covenants and agrees that the
representations and warranties of Seller contained in this Agreement and the
rights of Purchaser hereunder are intended to benefit the Issuer, the Owner
Trustee, the Trust Collateral Agent, the Noteholders and the Certificateholder.
In furtherance of the foregoing, Seller covenants and agrees to perform its
duties and obligations hereunder, in accordance with the terms hereof for the
benefit of the Issuer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder and that, notwithstanding anything to the
contrary in this Agreement, Seller shall be directly liable to the Issuer, the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder (notwithstanding any failure by the Servicer or the Purchaser
to perform its respective duties and obligations hereunder or under Related
Documents) and that the Trust Collateral Agent may enforce the duties and
obligations of Seller under this Agreement against Seller for the benefit of the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

SECTION 6.13             Nonpetition Covenant. Neither Purchaser nor Seller
shall petition or otherwise invoke the process of any court or government
authority for the purpose of

 

16



--------------------------------------------------------------------------------

commencing or sustaining a case against the Purchaser or the Issuer under any
federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Purchaser or the Issuer or any substantial part of their respective
property, or ordering the winding up or liquidation of the affairs of the
Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser

By:

 

                                  

Name:

Title:

AMERICREDIT FINANCIAL SERVICES, INC., as Seller

By:

 

                                  

Name:

Title:

 

Accepted:

CITIBANK, N.A.,

not in its individual capacity but solely as Trustee and Trust Collateral Agent

By:

 

                                          

Name:

Title:

 

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[On file with AmeriCredit, the Trustee and Katten Muchin Rosenman LLP]

 

SCH-A-1



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452310717   452621543   452992829   453375610   111022838758   111023037479  
111023218492   111023432120   111023636610   111023833956   111024026827  
111024228551   111024426999   111024671542   111024861486   111025010135  
111025157979   111025300980   111025444035   111025605225 452310766   452621626
  452993009   453375784   111022838815   111023037525   111023218504  
111023432186   111023636643   111023833978   111024026962   111024228573  
111024427091   111024671586   111024862016   111025010359   111025158015  
111025301004   111025444091   111025605247 452310790   452621931   452993199  
453375800   111022838848   111023037604   111023218560   111023433277  
111023636665   111023834294   111024026995   111024228607   111024427226  
111024672082   111024862038   111025010360   111025158060   111025301026  
111025444136   111025605382 452310899   452622020   452993488   453375859  
111022838859   111023037626   111023218627   111023433301   111023636733  
111023834317   111024027019   111024228663   111024427383   111024672723  
111024862050   111025010382   111025158082   111025301048   111025444158  
111025605416 452311020   452622046   452993827   453375917   111022839052  
111023037952   111023218672   111023433356   111023636766   111023834496  
111024027042   111024228674   111024427664   111024672824   111024862061  
111025010393   111025158105   111025301059   111025444170   111025605427
452311061   452622269   452994205   453375990   111022839063   111023038054  
111023218694   111023433446   111023636788   111023834564   111024027143  
111024228685   111024427787   111024672880   111024862083   111025010416  
111025158116   111025301071   111025444192   111025605438 452311103   452622350
  452994338   453376089   111022839074   111023038076   111023218784  
111023433503   111023637846   111023834586   111024027851   111024228719  
111024427855   111024672969   111024862184   111025010427   111025158194  
111025301082   111025444226   111025605494 452311178   452622525   452994361  
453376113   111022839085   111023038087   111023218852   111023433558  
111023638005   111023834597   111024027952   111024228753   111024427912  
111024673049   111024862207   111025010438   111025158217   111025301116  
111025444271   111025605584 452311319   452622574   452994411   453376139  
111022839108   111023038133   111023218908   111023433648   111023638016  
111023834632   111024027996   111024228764   111024427967   111024673061  
111024862229   111025010450   111025158262   111025301149   111025444293  
111025605641 452311467   452623069   452994551   453376261   111022839120  
111023038155   111023218919   111023433772   111023638050   111023834665  
111024028100   111024228786   111024428070   111024673083   111024862230  
111025010494   111025158273   111025301150   111025444383   111025605652
452311475   452623085   452995343   453376402   111022839131   111023038199  
111023218920   111023433783   111023638117   111023834698   111024028188  
111024228876   111024428238   111024673117   111024862263   111025010506  
111025158374   111025301273   111025444394   111025605674 452311699   452623192
  452995475   453376493   111022839197   111023038201   111023218975  
111023433794   111023638128   111023834744   111024029044   111024228900  
111024428317   111024673184   111024862274   111025010540   111025158385  
111025301295   111025444406   111025605685 452311848   452623242   452995558  
453376683   111022839209   111023038267   111023219022   111023433828  
111023638151   111023834777   111024029123   111024228955   111024428328  
111024673218   111024862397   111025010630   111025158464   111025301486  
111025444428   111025605696 452311889   452623291   452995582   453376766  
111022839298   111023038335   111023219066   111023433840   111023638207  
111023835059   111024029235   111024229866   111024428339   111024673241  
111024862454   111025010652   111025158497   111025301521   111025444710  
111025605720 452311913   452623572   452995756   453376873   111022839300  
111023038346   111023219190   111023433851   111023638252   111023835992  
111024029493   111024229888   111024428430   111024673342   111024862465  
111025010663   111025158510   111025301543   111025444732   111025605731
452312119   452623598   452996135   453376899   111022839311   111023038380  
111023219279   111023433918   111023638410   111023836016   111024030574  
111024230004   111024428575   111024673353   111024862500   111025010674  
111025158521   111025301576   111025445575   111025605764 452312218   452623986
  452996150   453377095   111022839333   111023038391   111023219291  
111023433952   111023638476   111023836049   111024030596   111024230037  
111024428632   111024673498   111024862511   111025011440   111025158532  
111025301587   111025445788   111025605775 452312275   452624018   452996168  
453377202   111022839445   111023038403   111023219314   111023433963  
111023638533   111023836061   111024030710   111024230059   111024428643  
111024673533   111024862577   111025011451   111025158576   111025301598  
111025445799   111025605832 452312374   452624034   452996184   453377228  
111022839513   111023038469   111023220215   111023434032   111023638555  
111023836083   111024030822   111024230093   111024428698   111024673645  
111024862623   111025011462   111025158587   111025301611   111025445801  
111025605854 452312382   452624125   452996382   453377236   111022839535  
111023038537   111023220327   111023434144   111023638577   111023836128  
111024030844   111024230138   111024428722   111024674534   111024862634  
111025011484   111025158598   111025301633   111025445823   111025605887
452312515   452624224   452996440   453377368   111022839557   111023039437  
111023220338   111023434267   111023638601   111023836173   111024030901  
111024230947   111024428733   111024674556   111024862667   111025011507  
111025158633   111025301644   111025445845   111025605922 452312531   452624471
  452996655   453377376   111022839568   111023039550   111023220394  
111023434278   111023638690   111023836218   111024031003   111024231016  
111024428878   111024674758   111024862690   111025011530   111025158644  
111025301677   111025445890   111025605944 452312598   452624505   452996721  
453377434   111022839603   111023039594   111023220473   111023434289  
111023638724   111023836296   111024031025   111024231027   111024428889  
111024674770   111024862713   111025011552   111025158655   111025301699  
111025445924   111025605955 452312630   452624513   452996762   453377566  
111022839625   111023039617   111023220518   111023434290   111023638746  
111023836410   111024031036   111024231061   111024428935   111024674781  
111024862724   111025011585   111025158723   111025302487   111025445957  
111025606978 452312713   452624885   452996903   453377616   111022839636  
111023040057   111023220541   111023434324   111023638858   111023836522  
111024031171   111024231072   111024429419   111024674848   111024862926  
111025011608   111025158756   111025302498   111025445991   111025606989
452312853   452624984   452997109   453377731   111022839658   111023040114  
111023220574   111023434436   111023638948   111023837309   111024031182  
111024231106   111024429554   111024674871   111024862960   111025011653  
111025158813   111025302500   111025446015   111025607003 452312937   452625395
  452997141   453377780   111022840425   111023040147   111023220608  
111023434863   111023639006   111023837310   111024031193   111024231139  
111024430725   111024675535   111024862971   111025011709   111025158846  
111025302511   111025446217   111025607069 452313075   452625544   452997281  
453377830   111022840447   111023040271   111023220620   111023434874  
111023639028   111023837343   111024031250   111024231151   111024430736  
111024675939   111024863613   111025011721   111025158891   111025302522  
111025446228   111025607586 452313091   452625643   452997810   453377897  
111022840537   111023040372   111023220721   111023434885   111023639073  
111023837433   111024031339   111024231184   111024430769   111024675940  
111024863635   111025011732   111025159847   111025302555   111025446251  
111025607621 452313380   452625742   452997844   453377913   111022840559  
111023040417   111023221687   111023434975   111023639084   111023837602  
111024032239   111024231229   111024430781   111024675951   111024863679  
111025011765   111025159858   111025302645   111025446284   111025607632
452313414   452625809   452997935   453377939   111022840694   111023040934  
111023221700   111023434997   111023639332   111023837747   111024032273  
111024231421   111024430804   111024675973   111024863781   111025011787  
111025159869   111025302678   111025446295   111025607700 452313679   452626161
  452998552   453378358   111022840740   111023041069   111023221902  
111023435471   111023639376   111023837792   111024032295   111024231533  
111024430815   111024675984   111024863826   111025011822   111025159870  
111025302690   111025446307   111025607711 452313901   452626278   452998578  
453378481   111022841189   111023041126   111023221935   111023435516  
111023639411   111023837826   111024032318   111024231601   111024430938  
111024676031   111024863848   111025011934   111025159904   111025302702  
111025446318   111025607733 452313976   452626294   452999030   453378531  
111022841279   111023041339   111023221946   111023435819   111023639501  
111023837972   111024032385   111024231634   111024430949   111024676075  
111024863905   111025011956   111025159959   111025302735   111025446330  
111025607777 452314008   452626419   452999717   453378572   111022841280  
111023041373   111023221957   111023435864   111023639646   111023838197  
111024032453   111024231645   111024431030   111024676390   111024863938  
111025011978   111025159960   111025302779   111025446374   111025607801
452314222   452626468   452999972   453378671   111022841370   111023041564  
111023221979   111023435886   111023639657   111023838355   111024032521  
111024231656   111024431197   111024676424   111024863972   111025012272  
111025159971   111025302791   111025446385   111025607856 452314370   452626500
  453000655   453378697   111022841404   111023041621   111023221980  
111023435897   111023640659   111023838489   111024032600   111024231667  
111024431232   111024676479   111024863994   111025012294   111025159982  
111025302814   111025446442   111025607867 452314701   452626633   453000739  
453378986   111022841482   111023041632   111023222026   111023435910  
111023640671   111023838546   111024032688   111024232040   111024431265  
111024676570   111024864052   111025012317   111025159993   111025302825  
111025446464   111025607890 452314792   452626708   453001208   453379059  
111022841617   111023041698   111023222037   111023435976   111023640705  
111023838872   111024032701   111024232309   111024431322   111024676648  
111024864210   111025012339   111025160018   111025302847   111025446611  
111025607902 452314966   452626773   453001364   453379158   111022841639  
111023042026   111023222138   111023435987   111023640839   111023838928  
111024032712   111024232310   111024431456   111024676659   111024864254  
111025012351   111025160029   111025302858   111025446644   111025607946
452315013   452626799   453001406   453379547   111022841729   111023042295  
111023222150   111023436258   111023640895   111023838939   111024032756  
111024232354   111024431489   111024676716   111024864276   111025012418  
111025160041   111025302869   111025446903   111025607968 452315021   452627136
  453001612   453379562   111022841752   111023042431   111023222622  
111023436281   111023640907   111023838951   111024032936   111024232613  
111024431614   111024676750   111024864287   111025012531   111025160074  
111025302881   111025446914   111025607991 452315112   452627318   453001679  
453379638   111022841808   111023042475   111023222666   111023436393  
111023640918   111023838984   111024033049   111024232668   111024431647  
111024676794   111024864298   111025012542   111025160096   111025302959  
111025446925   111025608004 452315153   452627342   453001737   453379679  
111022841819   111023042521   111023222677   111023436450   111023640963  
111023839592   111024033173   111024232679   111024431670   111024676806  
111024864300   111025012564   111025160108   111025302982   111025446969  
111025608037 452315203   452627458   453001778   453379778   111022841987  
111023042565   111023222778   111023436472   111023640974   111023839637  
111024033241   111024232703   111024431838   111024676817   111024864311  
111025012621   111025160119   111025302993   111025446970   111025608116
452315344   452627680   453001943   453379927   111022842001   111023042587  
111023222824   111023436494   111023640996   111023839660   111024033274  
111024232770   111024431995   111024677313   111024864333   111025012665  
111025160142   111025303017   111025447005   111025608138 452315385   452627722
  453002040   453379935   111022842034   111023042688   111023222879  
111023436584   111023641032   111023839693   111024033296   111024232837  
111024432132   111024677357   111024864388   111025012676   111025160186  
111025303118   111025447016   111025608149 452315427   452627847   453002255  
453380107   111022842157   111023042992   111023222970   111023436595  
111023641065   111023839716   111024033308   111024233636   111024432187  
111024677368   111024864399   111025012733   111025160197   111025303185  
111025447049   111025608161 452315476   452627961   453002446   453380149  
111022842292   111023043342   111023222981   111023436618   111023641357  
111023839750   111024033500   111024233647   111024432277   111024677379  
111024864467   111025012777   111025160209   111025303219   111025447050  
111025608206 452315955   452627995   453002891   453380164   111022842933  
111023043364   111023223296   111023436821   111023641447   111023839772  
111024033555   111024233669   111024432705   111024677414   111024864546  
111025012788   111025160210   111025303220   111025447061   111025608217
452315997   452628183   453003071   453380206   111022842966   111023043409  
111023223421   111023436865   111023641650   111023839851   111024033791  
111024234064   111024432716   111024677447   111024864580   111025012801  
111025160311   111025303242   111025447083   111025608239 452316276   452628282
  453003162   453380214   111022842999   111023043421   111023223588  
111023436898   111023641784   111023839895   111024033870   111024234075  
111024432738   111024677492   111024864591   111025012812   111025160333  
111025303253   111025447094   111025608240 452316508   452628605   453003188  
453380255   111022843013   111023043454   111023223735   111023436922  
111023642044   111023839952   111024033926   111024234097   111024432761  
111024677548   111024864647   111025012878   111025160388   111025303297  
111025447128   111025608262 452316524   452628613   453003600   453380321  
111022843046   111023043487   111023223757   111023436933   111023642088  
111023839974   111024033993   111024234109   111024432772   111024677571  
111024864692   111025012902   111025160423   111025303310   111025447140  
111025608273 452316565   452628654   453003774   453380347   111022843079  
111023043533   111023223814   111023437068   111023642099   111023840000  
111024034163   111024234176   111024432783   111024677638   111024864704  
111025012935   111025160445   111025303376   111025447173   111025608284
452316581   452628753   453003840   453380420   111022843147   111023043601  
111023223836   111023437237   111023642101   111023840033   111024034398  
111024234211   111024432884   111024677649   111024864726   111025013093  
111025160456   111025303387   111025447263   111025608330 452316607   452628779
  453004020   453380479   111022843349   111023043623   111023223915  
111023437248   111023642123   111023840066   111024034567   111024234288  
111024432907   111024677661   111024864748   111025013116   111025160490  
111025303466   111025447353   111025608363 452316854   452628928   453004244  
453380560   111022843383   111023043678   111023223926   111023437394  
111023642167   111023840088   111024034646   111024234301   111024433054  
111024677672   111024864771   111025013127   111025160557   111025303499  
111025447375   111025608374 452317035   452629074   453004400   453380867  
111022843406   111023043724   111023223960   111023437417   111023642213  
111023840134   111024034747   111024234356   111024433469   111024677896  
111024864793   111025013138   111025160614   111025303556   111025447397  
111025608408 452317282   452629124   453004574   453380958   111022843552  
111023043869   111023224028   111023438272   111023642268   111023840145  
111024034860   111024234503   111024433515   111024677920   111024865682  
111025013150   111025160625   111025303578   111025448040   111025608475
452317449   452629157   453004616   453381154   111022843631   111023043870  
111023224051   111023438294   111023642279   111023840213   111024034882  
111024234547   111024433593   111024678077   111024865693   111025013161  
111025160636   111025303589   111025448051   111025608532 452317506   452629231
  453004657   453381204   111022843642   111023043904   111023224118  
111023438418   111023642280   111023840224   111024035489   111024234626  
111024433795   111024678101   111024865716   111025014049   111025160658  
111025303602   111025448152   111025608565 452317563   452629306   453005027  
453381246   111022843697   111023044073   111023224141   111023438474  
111023642358   111023840235   111024035816   111024234749   111024433919  
111024678235   111024865750   111025014050   111025160681   111025304748  
111025448185   111025610029 452317738   452629371   453005084   453381261  
111022843710   111023044107   111023224208   111023438542   111023642381  
111023840246   111024035838   111024235357   111024433942   111024678392  
111024865772   111025014072   111025160759   111025304771   111025448477  
111025610041 452317779   452629439   453005316   453381295   111022843899  
111023044219   111023224354   111023438845   111023642392   111023840268  
111024035849   111024235436   111024434066   111024678426   111024865839  
111025014106   111025160771   111025304782   111025448488   111025610074
452317787   452629470   453005449   453381352   111022844092   111023044275  
111023224387   111023438889   111023642404   111023840280   111024035872  
111024235469   111024434156   111024678819   111024865840   111025014151  
111025160827   111025304793   111025448499   111025610085 452317852   452629538
  453005613   453381576   111022844126   111023044343   111023224545  
111023438979   111023642921   111023840303   111024035928   111024235560  
111024434224   111024680126   111024865884   111025014207   111025160849  
111025304827   111025448602   111025610119 452317902   452629595   453005639  
453381642   111022844193   111023044422   111023224556   111023439105  
111023643124   111023840347   111024036019   111024235638   111024434279  
111024680766   111024865941   111025014252   111025160850   111025304861  
111025448613   111025610164 452317928   452629736   453006272   453381808  
111022844238   111023044848   111023224602   111023439172   111023643191  
111023840448   111024036211   111024235683   111024434404   111024680788  
111024867022   111025014296   111025160861   111025304928   111025448668  
111025610232 452317936   452629785   453006363   453381949   111022844250  
111023044983   111023224613   111023439194   111023643360   111023840459  
111024036468   111024235751   111024434493   111024680799   111024867044  
111025014319   111025160883   111025304962   111025448680   111025610276
452318066   452629876   453006983   453382111   111022844272   111023045029  
111023224680   111023439206   111023643371   111023840471   111024036503  
111024235863   111024434617   111024680812   111024867055   111025014331  
111025160894   111025304984   111025448703   111025610300 452318124   452629991
  453007171   453382194   111022844317   111023045175   111023224703  
111023439251   111023643427   111023840482   111024036637   111024235874  
111024435001   111024680823   111024867112   111025014342   111025160906  
111025305008   111025448826   111025610355 452318199   452630338   453007619  
453382517   111022844474   111023045197   111023224725   111023439352  
111023643472   111023840527   111024036716   111024235908   111024435135  
111024680878   111024867134   111025014353   111025160928   111025305019  
111025448837   111025610388 452318215   452630353   453007759   453382624  
111022844519   111023045366   111023224826   111023440118   111023643551  
111023840639   111024036749   111024235975   111024435214   111024680902  
111024867235   111025014386   111025160984   111025305042   111025448860  
111025610412 452318231   452630395   453007866   453382681   111022844991  
111023045401   111023224859   111023440264   111023643573   111023840640  
111024036941   111024236033   111024435236   111024680924   111024867347  
111025014397   111025161086   111025305064   111025448871   111025610423
452318264   452630940   453008278   453382756   111022845149   111023045456  
111023224927   111023440444   111023643641   111023840662   111024037548  
111024236044   111024435304   111024680991   111024867358   111025014487  
111025161570   111025305109   111025448916   111025610434 452318298   452631021
  453008369   453382764   111022845217   111023045467   111023224972  
111023440691   111023643674   111023840718   111024037559   111024236055  
111024435337   111024681015   111024867404   111025014533   111025161615  
111025305176   111025448950   111025610490 452318512   452631104   453008427  
453382962   111022845273   111023045489   111023225007   111023440703  
111023644440   111023840796   111024037627   111024236112   111024435449  
111024681037   111024867471   111025014555   111025161626   111025305187  
111025448983   111025610502 452318538   452631112   453008450   453383192  
111022845734   111023045502   111023226053   111023440725   111023644451  
111023841326   111024037638   111024236123   111024435483   111024681059  
111024867516   111025014588   111025161637   111025305198   111025448994  
111025610513

 

SCH-A-2



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452318561   452631120   453008666   453383259   111022845824   111023045557  
111023226288   111023441502   111023644585   111023841337   111024037672  
111024236145   111024435731   111024681082   111024867527   111025014645  
111025161682   111025305255   111025449018   111025610524 452318702   452631385
  453008930   453383390   111022845925   111023045951   111023226345  
111023441580   111023644620   111023841371   111024037717   111024236190  
111024435742   111024681105   111024868135   111025014656   111025162290  
111025305299   111025449142   111025610568 452318751   452631393   453008971  
453383523   111022845992   111023045984   111023226389   111023441625  
111023644653   111023841405   111024037751   111024236202   111024435832  
111024681149   111024868203   111025014667   111025162357   111025305378  
111025449153   111025610579 452318892   452631484   453009433   453383655  
111022846049   111023046053   111023226390   111023441658   111023644686  
111023842114   111024037762   111024236213   111024435933   111024681183  
111024868225   111025014689   111025162380   111025305390   111025449197  
111025610647 452318918   452631658   453009565   453383671   111022846072  
111023046075   111023226424   111023441692   111023644710   111023842170  
111024037773   111024236808   111024435955   111024681262   111024868236  
111025014690   111025162391   111025305413   111025449232   111025610771
452318942   452631849   453009573   453383770   111022846173   111023046121  
111023226446   111023442064   111023644811   111023842181   111024037863  
111024236853   111024436035   111024681295   111024868281   111025014993  
111025162447   111025305446   111025449243   111025610793 452319114   452632102
  453009870   453383952   111022846184   111023046154   111023226480  
111023442086   111023645867   111023842215   111024037885   111024236921  
111024436046   111024681330   111024868292   111025015051   111025162469  
111025305468   111025450245   111025610973 452319718   452632128   453010076  
453384075   111022846207   111023046176   111023226514   111023442244  
111023645878   111023842361   111024037920   111024236987   111024436057  
111024681363   111024868326   111025015073   111025162481   111025305547  
111025450278   111025611031 452319775   452632250   453010167   453384208  
111022846230   111023046198   111023226547   111023442277   111023645935  
111023842383   111024037942   111024237001   111024436091   111024681374  
111024868337   111025015107   111025162515   111025305558   111025450290  
111025611176 452319783   452632391   453010209   453384349   111022846241  
111023046334   111023226637   111023442288   111023645979   111023842394  
111024037964   111024237012   111024436518   111024681408   111024868427  
111025015174   111025162526   111025305569   111025450335   111025611244
452319932   452632474   453010407   453384364   111022846421   111023046345  
111023226738   111023442446   111023645980   111023842462   111024037986  
111024237023   111024436608   111024681420   111024868461   111025015242  
111025162537   111025305581   111025450357   111025611255 452319957   452632698
  453010639   453384406   111022846544   111023046503   111023226749  
111023443414   111023645991   111023842507   111024037997   111024237034  
111024436787   111024681442   111024868472   111025015253   111025162717  
111025305604   111025450379   111025611301 452320088   452632789   453010704  
453384539   111022846601   111023046514   111023226761   111023443481  
111023646026   111023842574   111024038134   111024237045   111024437148  
111024681475   111024868528   111025015275   111025162739   111025305626  
111025450391   111025611345 452320096   452633001   453010761   453384612  
111022846656   111023046547   111023226794   111023443559   111023646093  
111023842989   111024038213   111024237102   111024437216   111024681486  
111024868540   111025015646   111025162784   111025305659   111025450403  
111025611356 452320260   452633043   453010779   453384646   111022846768  
111023046659   111023226806   111023443560   111023646127   111023842990  
111024038279   111024237113   111024437294   111024681554   111024868551  
111025015668   111025162818   111025305727   111025450458   111025611378
452320310   452633472   453010936   453384695   111022846870   111023046783  
111023226839   111023443582   111023646149   111023843036   111024038303  
111024237438   111024437317   111024681576   111024868562   111025015679  
111025162863   111025305749   111025450492   111025611389 452320435   452633480
  453010985   453384737   111022846948   111023046817   111023226963  
111023443605   111023646240   111023843069   111024038336   111024237607  
111024437340   111024681587   111024868573   111025015769   111025163325  
111025305750   111025450537   111025611402 452320518   452633928   453011090  
453384786   111022846971   111023046895   111023226974   111023443638  
111023646262   111023843104   111024038358   111024237708   111024437485  
111024681622   111024868618   111025015792   111025163358   111025305783  
111025450739   111025611413 452320559   452634041   453011405   453384836  
111022847006   111023047335   111023226985   111023443649   111023646419  
111023843137   111024040261   111024237719   111024437520   111024681633  
111024868630   111025015815   111025163426   111025305794   111025450762  
111025611569 452320591   452634173   453011819   453384844   111022847129  
111023047571   111023227672   111023443661   111023646442   111023843160  
111024040340   111024237797   111024437531   111024681644   111024868696  
111025015826   111025163460   111025305806   111025450773   111025611648
452320724   452634371   453012239   453384851   111022847141   111023047683  
111023227683   111023443683   111023646486   111023843193   111024040351  
111024237810   111024437597   111024681699   111024868742   111025015837  
111025163505   111025305828   111025450818   111025611682 452320856   452634447
  453012387   453384943   111022847422   111023047717   111023227694  
111023443740   111023646554   111023843249   111024040429   111024237832  
111024437610   111024681701   111024868809   111025015949   111025163550  
111025305895   111025450830   111025611716 452320971   452634504   453012882  
453385213   111022847512   111023047740   111023227706   111023443818  
111023646598   111023843261   111024040520   111024237854   111024437621  
111024681745   111024868810   111025015950   111025163561   111025307099  
111025450841   111025611750 452321003   452634579   453013583   453385262  
111022847534   111023047762   111023227908   111023443863   111023646644  
111023843340   111024040621   111024237922   111024438004   111024681767  
111024868821   111025015994   111025163606   111025307381   111025450885  
111025611794 452321029   452634587   453014102   453385452   111022847556  
111023047931   111023228000   111023443874   111023646688   111023843362  
111024040698   111024238596   111024438026   111024682106   111024868832  
111025016007   111025163628   111025307426   111025450919   111025611817
452321052   452634835   453014177   453385460   111022847578   111023048077  
111023228011   111023443896   111023646756   111023843474   111024040823  
111024238619   111024438082   111024682184   111024868843   111025016074  
111025163662   111025307437   111025450931   111025612391 452321102   452634884
  453014474   453385957   111022847590   111023048123   111023228022  
111023443919   111023646789   111023843531   111024040834   111024238620  
111024438105   111024682229   111024868854   111025016119   111025163796  
111025307448   111025450975   111025612414 452321342   452634975   453014656  
453386112   111022847725   111023048189   111023228077   111023443953  
111023646824   111023843542   111024040924   111024238642   111024438217  
111024682511   111024868911   111025016131   111025163831   111025307460  
111025451820   111025612436 452321375   452635063   453014953   453386203  
111022848197   111023048202   111023228099   111023443964   111023646846  
111023843553   111024040935   111024238653   111024438273   111024682533  
111024869024   111025016142   111025163886   111025307505   111025451842  
111025612458 452321433   452635105   453015000   453386351   111022848535  
111023048448   111023228112   111023443997   111023647038   111023843610  
111024040957   111024238675   111024438408   111024682544   111024869035  
111025016153   111025163909   111025307516   111025451864   111025612469
452321565   452635113   453015182   453386567   111022848591   111023048583  
111023228167   111023444011   111023647061   111023843801   111024041059  
111024238709   111024438431   111024682555   111024869103   111025016175  
111025163921   111025307987   111025451875   111025612470 452321714   452635196
  453015273   453386666   111022848614   111023048639   111023228213  
111023444594   111023647072   111023843856   111024041183   111024238811  
111024438891   111024682634   111024869114   111025016265   111025163932  
111025307998   111025451909   111025612492 452321771   452635345   453015422  
453386732   111022848636   111023048662   111023228246   111023446428  
111023647252   111023843867   111024041206   111024238901   111024438914  
111024682645   111024869125   111025016300   111025164089   111025308045  
111025451943   111025612526 452322035   452635436   453015570   453386781  
111022848658   111023048707   111023228314   111023446440   111023647319  
111023843924   111024041240   111024238956   111024439050   111024683871  
111024869158   111025016333   111025164090   111025308113   111025452001  
111025612537 452322084   452635519   453015679   453386807   111022848692  
111023048730   111023229078   111023446484   111023647375   111023843980  
111024041352   111024239014   111024439061   111024683905   111024869169  
111025016388   111025164124   111025308124   111025452012   111025612560
452322175   452635535   453015778   453386831   111022848793   111023048752  
111023229102   111023446574   111023647454   111023844026   111024041374  
111024239351   111024439117   111024683938   111024870240   111025016399  
111025164157   111025308146   111025452045   111025612582 452322217   452635683
  453015927   453386856   111022848805   111023049225   111023229113  
111023446642   111023647544   111023844048   111024041408   111024239418  
111024439218   111024683949   111024870251   111025016401   111025164180  
111025308168   111025452113   111025612593 452322290   452635774   453016628  
453386997   111022849064   111023049269   111023229124   111023446653  
111023647612   111023844093   111024041420   111024239429   111024439230  
111024684018   111024870262   111025016412   111025164203   111025308179  
111025452124   111025612627 452322456   452635816   453017287   453387060  
111022849233   111023049281   111023229168   111023446686   111023647779  
111023844149   111024041509   111024239485   111024439409   111024684030  
111024870295   111025016434   111025164258   111025308258   111025452135  
111025612650 452322662   452635840   453017345   453387110   111022849581  
111023049337   111023229179   111023446743   111023647825   111023844183  
111024041565   111024239586   111024439410   111024684063   111024870307  
111025016445   111025164269   111025308269   111025452146   111025612661
452322670   452635857   453017600   453387292   111022849862   111023049371  
111023229337   111023446888   111023647858   111023844206   111024041633  
111024239665   111024439500   111024684120   111024870363   111025016513  
111025164281   111025308281   111025452168   111025612683 452322696   452635956
  453017626   453387318   111022850471   111023049461   111023229393  
111023446945   111023647937   111023844217   111024041644   111024239777  
111024439522   111024684254   111024870374   111025016546   111025164315  
111025308315   111025452225   111025612717 452322704   452636046   453017709  
453387540   111022850606   111023049539   111023229506   111023446967  
111023648028   111023844239   111024043578   111024239902   111024439768  
111024684300   111024870497   111025016580   111025164359   111025308731  
111025452348   111025612762 452322720   452636202   453017725   453387847  
111022850639   111023049562   111023229562   111023447070   111023648073  
111023844633   111024043646   111024240252   111024439779   111024684456  
111024870532   111025016603   111025164371   111025308809   111025452359  
111025612773 452322829   452636392   453017766   453388035   111022850651  
111023049966   111023229652   111023447126   111023648095   111023844756  
111024043680   111024240375   111024439803   111024684524   111024870565  
111025017468   111025164393   111025308810   111025452539   111025612807
452322902   452636681   453018087   453388043   111022850707   111023049999  
111023229663   111023447306   111023648130   111023844824   111024043691  
111024240443   111024439825   111024684546   111024870587   111025017480  
111025164450   111025308821   111025452540   111025612841 452322928   452637184
  453018186   453388068   111022850763   111023050014   111023229742  
111023447339   111023648163   111023844835   111024043747   111024240476  
111024439881   111024684636   111024870611   111025017514   111025164461  
111025308843   111025452573   111025613381 452323280   452637382   453018244  
453388134   111022850785   111023050597   111023229764   111023447351  
111023648220   111023844891   111024043815   111024240487   111024439904  
111024684647   111024870633   111025017604   111025164483   111025308854  
111025452584   111025613864 452323397   452637655   453018574   453388159  
111022850808   111023050621   111023229900   111023447373   111023648309  
111023844914   111024043860   111024240656   111024439937   111024684681  
111024870688   111025017659   111025164494   111025308865   111025452595  
111025613875 452323421   452637788   453018624   453388340   111022851012  
111023050643   111023229966   111023447407   111023649715   111023844969  
111024043972   111024240780   111024439960   111024684816   111024870745  
111025017738   111025164517   111025308876   111025452641   111025613886
452323504   452638174   453018632   453388431   111022851090   111023050654  
111023230249   111023447429   111023649962   111023845151   111024043983  
111024240825   111024439971   111024684849   111024870789   111025017806  
111025164528   111025308898   111025452708   111025615305 452323843   452638208
  453019085   453388639   111022851135   111023050687   111023231150  
111023447508   111023650009   111023845195   111024044018   111024240858  
111024440018   111024684861   111024870813   111025017930   111025164540  
111025308900   111025452719   111025615406 452323868   452638349   453019143  
453388647   111022851191   111023050744   111023231194   111023447553  
111023650010   111023845487   111024044052   111024240870   111024440030  
111024684894   111024870824   111025017952   111025164573   111025308933  
111025452720   111025615440 452323892   452638364   453019457   453388688  
111022851236   111023050777   111023231295   111023447597   111023650380  
111023845612   111024044108   111024241466   111024440120   111024684917  
111024870868   111025017985   111025164629   111025308955   111025453068  
111025615473 452323991   452638687   453019697   453388761   111022851304  
111023050913   111023231330   111023447610   111023650458   111023845667  
111024044142   111024241501   111024440221   111024684940   111024870903  
111025018054   111025164630   111025308977   111025453114   111025615552
452324015   452638752   453019861   453388977   111022851315   111023051958  
111023231363   111023447621   111023650559   111023845690   111024044164  
111024241523   111024440232   111024685097   111024870936   111025018065  
111025164641   111025309259   111025453248   111025615574 452324205   452639214
  453020224   453389108   111022851393   111023052106   111023231464  
111023447643   111023650706   111023846354   111024044254   111024241556  
111024440276   111024685109   111024870992   111025018098   111025164663  
111025309260   111025453259   111025615585 452324221   452639388   453020299  
453389165   111022851450   111023052139   111023231600   111023447665  
111023650751   111023846365   111024044287   111024241567   111024440311  
111024685323   111024871038   111025018133   111025164685   111025309271  
111025453316   111025615608 452324239   452640055   453020331   453389223  
111022851472   111023052184   111023231701   111023447676   111023650773  
111023846488   111024044366   111024241578   111024440322   111024685378  
111024871049   111025018166   111025164731   111025309293   111025453383  
111025615619 452324361   452640188   453020570   453389231   111022852361  
111023052599   111023231712   111023448060   111023650795   111023846602  
111024044434   111024241590   111024440366   111024685389   111024871050  
111025018234   111025164753   111025309305   111025453406   111025615620
452324510   452640238   453020596   453389280   111022852608   111023052803  
111023231846   111023448082   111023650942   111023846624   111024044456  
111024241624   111024440423   111024685413   111024871094   111025018256  
111025164775   111025309585   111025453833   111025615631 452324593   452640824
  453020653   453389439   111022852732   111023052814   111023231868  
111023448217   111023651077   111023846657   111024044568   111024241646  
111024440478   111024685446   111024871151   111025018357   111025164797  
111025309608   111025453866   111025615686 452324619   452640949   453020661  
453389447   111022852811   111023052869   111023231879   111023448307  
111023651088   111023846668   111024044603   111024242423   111024440502  
111024685491   111024871162   111025018368   111025164810   111025309642  
111025453945   111025615697 452324866   452640964   453020869   453389819  
111022852822   111023052915   111023232397   111023448374   111023651112  
111023846680   111024044625   111024242670   111024441075   111024685604  
111024871184   111025018380   111025164865   111025309675   111025453978  
111025615709 452324908   452641178   453020927   453390015   111022852934  
111023052926   111023232656   111023448431   111023651145   111023846703  
111024044647   111024242681   111024441086   111024685615   111024871207  
111025018391   111025164887   111025309721   111025453990   111025615710
452324916   452641285   453021016   453390189   111022852990   111023052971  
111023232982   111023448486   111023651190   111023846804   111024044681  
111024242704   111024441121   111024685727   111024871218   111025019156  
111025164898   111025309833   111025454081   111025615754 452324973   452641632
  453021073   453390346   111022853069   111023052993   111023233220  
111023448509   111023651202   111023846837   111024044704   111024242771  
111024441154   111024685738   111024871230   111025019550   111025164900  
111025309855   111025454092   111025615765 452325061   452641640   453021198  
453390486   111022853104   111023053040   111023233275   111023448587  
111023651235   111023846860   111024044715   111024242883   111024441198  
111024685750   111024871274   111025019572   111025164911   111025309901  
111025454126   111025615811 452325145   452641830   453021347   453390536  
111022853373   111023053129   111023233343   111023448598   111023651291  
111023846893   111024044793   111024242906   111024441222   111024685794  
111024871296   111025019594   111025164922   111025309912   111025454205  
111025615866 452325269   452641996   453021354   453390718   111022853395  
111023053130   111023233455   111023448677   111023651325   111023847063  
111024044861   111024242940   111024441255   111024685839   111024871421  
111025019617   111025164944   111025309978   111025454261   111025615934
452325319   452642044   453021479   453390726   111022853755   111023053174  
111023233501   111023449465   111023651729   111023847108   111024044906  
111024242951   111024441299   111024685895   111024871432   111025019628  
111025164988   111025309990   111025454272   111025615956 452325558   452642176
  453021669   453390890   111022853801   111023053242   111023233602  
111023449498   111023652225   111023847210   111024044973   111024243053  
111024441312   111024685918   111024871498   111025019640   111025165013  
111025310004   111025454340   111025616058 452325640   452642507   453021941  
453391005   111022854611   111023053286   111023233624   111023449500  
111023652236   111023848132   111024045008   111024243165   111024441390  
111024685985   111024871500   111025019684   111025165024   111025310026  
111025454362   111025616092 452325707   452642838   453022063   453391021  
111022854633   111023053297   111023233871   111023449566   111023652315  
111023848211   111024045031   111024243187   111024441413   111024686054  
111024871522   111025019695   111025165923   111025310059   111025454429  
111025616148 452325749   452642887   453022097   453391179   111022854712  
111023053309   111023234007   111023449599   111023652348   111023848233  
111024045053   111024243200   111024441424   111024686852   111024871544  
111025019741   111025165934   111025310093   111025454452   111025616159
452325756   452643190   453022147   453391187   111022854756   111023053501  
111023234131   111023449623   111023652360   111023848277   111024045086  
111024243255   111024441558   111024686896   111024871577   111025019785  
111025165945   111025310150   111025454463   111025616182 452325848   452643208
  453022162   453391492   111022854891   111023053545   111023234175  
111023449689   111023652405   111023848312   111024045097   111024243277  
111024441604   111024686920   111024873120   111025019853   111025166003  
111025310239   111025455082   111025616261 452325871   452643737   453022618  
453391500   111022854947   111023053567   111023234210   111023449690  
111023652438   111023848334   111024045121   111024243390   111024441750  
111024687482   111024873142   111025019864   111025166036   111025310262  
111025455150   111025616317 452325905   452643984   453022865   453391575  
111022855027   111023054085   111023234344   111023449724   111023652450  
111023848367   111024045200   111024243435   111024441783   111024687606  
111024873153   111025019875   111025166047   111025310352   111025455262  
111025616586 452325921   452644065   453023087   453391609   111022855038  
111023054298   111023234366   111023449735   111023652506   111023848570  
111024045424   111024243491   111024441895   111024687628   111024873175  
111025019886   111025166058   111025310385   111025455318   111025616632

 

SCH-A-3



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452325939   452644107   453023343   453391807   111022855050   111023054300  
111023234412   111023449757   111023652528   111023848581   111024045468  
111024243503   111024441963   111024687651   111024873186   111025019910  
111025166070   111025310396   111025455396   111025616643 452325962   452644164
  453023400   453391815   111022855117   111023054311   111023234445  
111023449870   111023652540   111023848626   111024045604   111024243604  
111024441985   111024687662   111024873197   111025019921   111025166081  
111025310408   111025455420   111025616698 452326002   452644289   453023459  
453391849   111022855140   111023054355   111023234524   111023449892  
111023652674   111023848749   111024045615   111024244166   111024442076  
111024687707   111024873254   111025020002   111025166104   111025310431  
111025455442   111025616700 452326093   452644370   453023889   453391922  
111022855207   111023055042   111023235031   111023449904   111023652753  
111023848851   111024045626   111024244188   111024442087   111024687718  
111024873276   111025020080   111025166115   111025310453   111025455464  
111025616777 452326127   452644727   453024226   453391971   111022855252  
111023055053   111023235064   111023450007   111023652764   111023849043  
111024045660   111024244324   111024442098   111024687741   111024873322  
111025020136   111025166137   111025311342   111025455510   111025616878
452326226   452644784   453024267   453392029   111022855285   111023055064  
111023235110   111023450030   111023652809   111023849357   111024045682  
111024245549   111024442188   111024688090   111024873333   111025020158  
111025166148   111025311386   111025455622   111025616889 452326309   452645252
  453024481   453392052   111022855296   111023055086   111023235143  
111023450052   111023652810   111023849380   111024045727   111024245583  
111024442234   111024688191   111024873355   111025020248   111025166159  
111025311410   111025455677   111025616902 452326317   452645427   453024572  
453392128   111022855331   111023055198   111023235288   111023450096  
111023652821   111023849504   111024045806   111024245617   111024442357  
111024688203   111024873366   111025020282   111025166182   111025311432  
111025455688   111025617666 452326416   452645591   453024580   453392201  
111022855353   111023055211   111023235299   111023450142   111023652832  
111023849694   111024045817   111024245673   111024442368   111024688270  
111024873377   111025020316   111025166193   111025311454   111025455712  
111025617734 452326473   452645682   453024655   453392524   111022855522  
111023055233   111023235873   111023450243   111023652911   111023849728  
111024045930   111024245774   111024442458   111024688281   111024873401  
111025020361   111025166205   111025311465   111025455734   111025617756
452326499   452645807   453025041   453392649   111022855544   111023055345  
111023236032   111023451086   111023652955   111023849739   111024045996  
111024245819   111024442515   111024688337   111024873412   111025020529  
111025166216   111025311498   111025455778   111025617789 452326663   452645930
  453025561   453392755   111022855566   111023055389   111023236133  
111023451132   111023652999   111023849773   111024046087   111024245853  
111024442559   111024688371   111024873445   111025020552   111025166227  
111025311500   111025455857   111025617790 452326689   452646060   453025793  
453392821   111022855588   111023055390   111023236177   111023451446  
111023653080   111023849975   111024046155   111024245864   111024442571  
111024688393   111024873456   111025021564   111025166238   111025312006  
111025456375   111025617802 452326747   452646573   453025843   453392854  
111022855656   111023055413   111023236267   111023451581   111023653114  
111023849997   111024046199   111024245886   111024442616   111024688438  
111024873467   111025022004   111025166249   111025312062   111025456421  
111025617868 452326762   452646839   453025892   453392904   111022855689  
111023055435   111023236403   111023451626   111023653136   111023850023  
111024046234   111024245943   111024442931   111024688494   111024873478  
111025022026   111025166261   111025312107   111025456870   111025617880
452326895   452646979   453025975   453393100   111022855757   111023055468  
111023236515   111023451648   111023653608   111023850045   111024046245  
111024245965   111024443303   111024689798   111024873513   111025022048  
111025166272   111025312130   111025456881   111025617958 452327059   452647043
  453026007   453393506   111022855814   111023055547   111023236627  
111023451659   111023653675   111023850056   111024046256   111024246023  
111024443325   111024689811   111024873535   111025022060   111025166317  
111025312141   111025456937   111025618005 452327133   452647308   453026387  
453393712   111022856073   111023055569   111023237077   111023451727  
111023653709   111023850067   111024046267   111024246056   111024443392  
111024689855   111024873603   111025022082   111025166339   111025312163  
111025457073   111025618038 452327208   452647381   453026460   453393829  
111022856354   111023055581   111023237156   111023451761   111023653710  
111023850135   111024046289   111024246179   111024443426   111024689912  
111024873726   111025022677   111025166621   111025312174   111025457174  
111025618050 452327216   452647480   453026569   453393910   111022856387  
111023055592   111023237235   111023451794   111023653800   111023850157  
111024046403   111024246269   111024443549   111024690026   111024873849  
111025022734   111025166643   111025312208   111025457185   111025618241
452327232   452647514   453026635   453394033   111022856444   111023055604  
111023237246   111023451828   111023653899   111023851585   111024046436  
111024246270   111024443606   111024690105   111024873883   111025023331  
111025166654   111025312220   111025457196   111025618252 452327315   452647530
  453026650   453394090   111022856466   111023055615   111023237392  
111023451952   111023653923   111023851596   111024047280   111024246292  
111024443617   111024690161   111024873928   111025023386   111025166665  
111025312231   111025457220   111025618263 452327364   452647662   453026734  
453394165   111022856567   111023055648   111023237437   111023451974  
111023653956   111023851721   111024047303   111024246304   111024443662  
111024690194   111024873995   111025023454   111025166676   111025312286  
111025457253   111025618320 452327372   452647787   453026874   453394223  
111022856624   111023055682   111023237538   111023452065   111023654283  
111023851765   111024047415   111024246337   111024443741   111024690318  
111024874075   111025023487   111025166698   111025312297   111025457365  
111025618331 452327422   452647977   453027120   453394363   111022856714  
111023055727   111023237561   111023452098   111023654519   111023851811  
111024047437   111024246360   111024443752   111024690329   111024874110  
111025023498   111025166700   111025312332   111025457444   111025618375
452327596   452648132   453027187   453394405   111022856859   111023055749  
111023237741   111023452188   111023654531   111023851833   111024047459  
111024246405   111024443774   111024690341   111024874198   111025023500  
111025166744   111025312387   111025457466   111025618386 452327661   452648256
  453027583   453394678   111022856882   111023055851   111023237763  
111023452199   111023654542   111023852261   111024047493   111024246427  
111024443831   111024690352   111024874222   111025023566   111025166766  
111025312398   111025457477   111025618409 452327752   452648371   453027849  
453394728   111022856893   111023055952   111023237785   111023452234  
111023654564   111023852362   111024047662   111024247080   111024443842  
111024690363   111024874301   111025023588   111025166777   111025312411  
111025457499   111025618421 452327760   452648421   453027955   453394751  
111022856905   111023055963   111023237853   111023452256   111023654575  
111023852395   111024047831   111024247158   111024443864   111024690374  
111024874345   111025023735   111025166946   111025312679   111025457523  
111025618432 452327869   452648520   453028219   453394892   111022857759  
111023056098   111023237875   111023452290   111023654597   111023853217  
111024047910   111024247293   111024443875   111024690385   111024874367  
111025023757   111025167004   111025313108   111025457534   111025618690
452327968   452648918   453028474   453395014   111022857805   111023056111  
111023238001   111023452302   111023654665   111023853431   111024049260  
111024247316   111024443886   111024690464   111024874424   111025023803  
111025167037   111025313120   111025457556   111025618858 452328206   452648983
  453029001   453395121   111022857816   111023056122   111023238292  
111023452335   111023654788   111023853509   111024049316   111024247327  
111024444102   111024690509   111024874457   111025023869   111025167060  
111025313175   111025457770   111025618869 452328677   452649023   453029068  
453395220   111022857838   111023056177   111023238427   111023452368  
111023654823   111023853521   111024049439   111024247394   111024444157  
111024690532   111024874468   111025023926   111025167071   111025313197  
111025457949   111025618881 452328826   452649080   453029126   453395261  
111022857849   111023056256   111023238562   111023452425   111023654867  
111023853532   111024049440   111024248193   111024444180   111024690554  
111024874479   111025023993   111025167116   111025313221   111025458096  
111025619141 452329121   452649106   453029183   453395352   111022857917  
111023056290   111023238955   111023452447   111023654957   111023853576  
111024050037   111024248283   111024444584   111024690600   111024874503  
111025024039   111025167138   111025313243   111025458164   111025619196
452329162   452649130   453029365   453395360   111022857951   111023056302  
111023239035   111023453145   111023655004   111023853611   111024050060  
111024248294   111024444629   111024690611   111024874525   111025024051  
111025167194   111025313276   111025458568   111025619219 452329311   452649221
  453029498   453395428   111022858019   111023056470   111023239079  
111023453246   111023655037   111023853622   111024050071   111024248418  
111024444865   111024690633   111024874996   111025024107   111025167228  
111025313287   111025458704   111025619332 452329477   452649247   453029506  
453395436   111022858121   111023056526   111023239091   111023453336  
111023655105   111023853723   111024050093   111024248452   111024444922  
111024690644   111024875054   111025024118   111025167239   111025313298  
111025458748   111025619455 452329527   452649577   453029522   453395618  
111022858569   111023056537   111023239114   111023453347   111023655217  
111023853802   111024050127   111024248542   111024444955   111024690655  
111024875098   111025024141   111025167341   111025313322   111025458805  
111025619499 452329592   452649619   453029548   453395667   111022858604  
111023056582   111023239170   111023453448   111023655262   111023853857  
111024050172   111024248621   111024445068   111024690701   111024875100  
111025024163   111025167352   111025313333   111025458894   111025619501
452329774   452649627   453029555   453395675   111022858659   111023056717  
111023239204   111023453460   111023655284   111023853880   111024050183  
111024248654   111024445091   111024691803   111024875144   111025024185  
111025167363   111025313344   111025458906   111025619534 452329873   452649643
  453029738   453395741   111022859065   111023056728   111023239215  
111023453482   111023655497   111023853958   111024050206   111024248698  
111024445103   111024691858   111024875155   111025024286   111025167385  
111025313355   111025458928   111025619602 452329964   452649700   453029761  
453395808   111022859087   111023056739   111023239237   111023453493  
111023655510   111023853969   111024050217   111024248777   111024445305  
111024691881   111024875223   111025024297   111025167408   111025313388  
111025458940   111025619646 452329998   452649791   453029837   453395840  
111022859098   111023056762   111023239282   111023453549   111023655554  
111023853981   111024050228   111024248799   111024445675   111024691904  
111024875346   111025025120   111025167420   111025313423   111025458973  
111025619668 452330046   452649858   453029894   453395899   111022859100  
111023056931   111023239361   111023453572   111023655767   111023854285  
111024050318   111024248878   111024446609   111024691926   111024875391  
111025025131   111025167431   111025313456   111025459008   111025619680
452330327   452650187   453029985   453396020   111022859144   111023057033  
111023239383   111023453606   111023655824   111023854319   111024050374  
111024248902   111024446946   111024691948   111024875414   111025025175  
111025167442   111025313467   111025459075   111025619747 452330590   452650203
  453030389   453396061   111022859166   111023057055   111023239417  
111023453639   111023655891   111023854353   111024050464   111024248913  
111024448869   111024692107   111024875469   111025025502   111025167464  
111025313502   111025459086   111025619758 452330707   452650393   453030629  
453396103   111022859177   111023057123   111023239451   111023453640  
111023655914   111023854375   111024050486   111024249082   111024448993  
111024692130   111024875504   111025025535   111025167486   111025313524  
111025459132   111025619826 452330772   452650484   453030637   453396129  
111022859256   111023057224   111023239473   111023453662   111023655936  
111023854386   111024050532   111024249093   111024449365   111024692141  
111024875537   111025025579   111025167521   111025313579   111025459637  
111025619848 452331051   452650583   453030728   453396475   111022860168  
111023057257   111023239552   111023453695   111023655992   111023854476  
111024050554   111024249149   111024449994   111024692163   111024875559  
111025025636   111025167554   111025313580   111025459660   111025619882
452331101   452650633   453031007   453396590   111022860270   111023057279  
111023239686   111023453718   111023656106   111023854498   111024050587  
111024249150   111024450312   111024692208   111024875571   111025025692  
111025167576   111025314266   111025459705   111025619983 452331150   452650955
  453031049   453396715   111022860315   111023057336   111023239765  
111023453730   111023656151   111023854500   111024050992   111024249217  
111024450435   111024692220   111024875661   111025025715   111025167587  
111025314312   111025459783   111025620064 452331382   452650963   453031387  
453396723   111022860360   111023057460   111023239798   111023453741  
111023656173   111023854522   111024051173   111024249240   111024451425  
111024692309   111024875863   111025025726   111025167600   111025314378  
111025459806   111025620075 452331457   452650971   453031692   453396988  
111022860371   111023057482   111023240925   111023453763   111023656195  
111023854533   111024051195   111024249330   111024451470   111024692310  
111024875997   111025025737   111025167688   111025314424   111025459895  
111025620109 452331465   452651144   453031981   453397077   111022860416  
111023057549   111023240969   111023453897   111023656218   111023854746  
111024051218   111024249408   111024451672   111024692365   111024876022  
111025025748   111025167789   111025314446   111025459929   111025620165
452331473   452651227   453032013   453397200   111022860483   111023057572  
111023241016   111023453909   111023656229   111023854869   111024051319  
111024249453   111024451728   111024692387   111024876055   111025025760  
111025167824   111025314468   111025459930   111025620176 452331499   452651474
  453032195   453397218   111022860528   111023057583   111023241038  
111023454584   111023656230   111023854904   111024051364   111024249701  
111024451739   111024692398   111024876123   111025025782   111025167835  
111025314479   111025459952   111025620570 452331598   452651532   453032245  
453397325   111022860540   111023057594   111023241050   111023455620  
111023656241   111023854915   111024051500   111024249789   111024451964  
111024692512   111024876145   111025025861   111025167846   111025314491  
111025459963   111025620604 452331788   452651573   453032401   453397390  
111022860630   111023058012   111023241061   111023455642   111023656252  
111023854926   111024051522   111024249846   111024451975   111024692545  
111024876156   111025025906   111025167857   111025314514   111025459996  
111025620671 452331929   452651805   453032435   453397515   111022860641  
111023058090   111023241128   111023455675   111023656319   111023854960  
111024051555   111024249879   111024452189   111024692567   111024876235  
111025025962   111025167868   111025314952   111025460044   111025620682
452331945   452652050   453032674   453397689   111022860911   111023058258  
111023241285   111023455754   111023656320   111023855196   111024051634  
111024249880   111024452336   111024692602   111024876257   111025025973  
111025167879   111025314963   111025460167   111025620693 452332083   452652118
  453033037   453397796   111022861103   111023058674   111023241320  
111023455765   111023656342   111023855219   111024051656   111024249969  
111024452415   111024692635   111024876279   111025025984   111025167936  
111025315021   111025460178   111025620705 452332240   452652258   453033045  
453398182   111022861259   111023058742   111023241331   111023455877  
111023656409   111023855220   111024053096   111024250006   111024452448  
111024692646   111024876336   111025026020   111025167981   111025315100  
111025460224   111025620727 452332307   452652373   453033094   453398257  
111022861596   111023058832   111023241421   111023456047   111023656544  
111023855242   111024053175   111024250185   111024452460   111024692770  
111024876392   111025026075   111025168151   111025315122   111025460785  
111025620738 452332356   452652449   453033193   453398265   111022861989  
111023059024   111023241454   111023456070   111023656566   111023855253  
111024053221   111024250297   111024452572   111024692792   111024876404  
111025026097   111025168342   111025315155   111025460842   111025620750
452332414   452652530   453033433   453398299   111022861990   111023059136  
111023241465   111023456081   111023656656   111023855310   111024053232  
111024250321   111024452640   111024692871   111024876437   111025026121  
111025168353   111025315201   111025460886   111025620761 452332570   452652571
  453033508   453398307   111022862069   111023059181   111023241476  
111023456092   111023656713   111023855477   111024053243   111024250433  
111024452707   111024692994   111024876505   111025026176   111025168375  
111025315223   111025460921   111025620783 452332604   452652647   453033516  
453398372   111022862137   111023059259   111023241498   111023456159  
111023656757   111023855499   111024053333   111024250556   111024452730  
111024693434   111024876516   111025026187   111025168397   111025315267  
111025461292   111025620794 452332745   452652779   453034142   453398448  
111022862171   111023059596   111023241555   111023456317   111023656814  
111023856311   111024053355   111024250624   111024453652   111024693557  
111024876538   111025026244   111025168421   111025315324   111025462057  
111025620806 452333156   452653108   453034555   453398463   111022862294  
111023059642   111023241645   111023456339   111023656825   111023856344  
111024053399   111024250680   111024453742   111024693568   111024876561  
111025026277   111025168432   111025315335   111025462136   111025620840
452333172   452653223   453034639   453398851   111022862339   111023059675  
111023241656   111023456384   111023656836   111023856355   111024053401  
111024250725   111024453775   111024693591   111024876662   111025026345  
111025168533   111025315357   111025462204   111025620884 452333222   452653561
  453034753   453399081   111022862351   111023059721   111023241678  
111023456429   111023656847   111023856423   111024053423   111024250736  
111024453832   111024693647   111024876796   111025026446   111025168803  
111025315368   111025462226   111025620952 452333289   452653769   453034837  
453399115   111022862430   111023059732   111023241689   111023457105  
111023656858   111023856467   111024053489   111024250758   111024453955  
111024693681   111024876864   111025026503   111025168836   111025315380  
111025462259   111025622134 452333503   452654221   453034894   453399156  
111022862520   111023059743   111023241713   111023457138   111023656869  
111023856478   111024053513   111024250781   111024453966   111024693737  
111024876875   111025026604   111025168858   111025315403   111025462338  
111025622156 452333511   452654395   453035024   453399214   111022862542  
111023059754   111023242051   111023457183   111023656870   111023856490  
111024053535   111024250826   111024453988   111024693748   111024876897  
111025026615   111025168870   111025315414   111025462383   111025622167
452333578   452654635   453035172   453399230   111022862553   111023059800  
111023242444   111023457251   111023656982   111023856715   111024053546  
111024250916   111024454013   111024693760   111024876987   111025026693  
111025168881   111025315481   111025463407   111025622178 452333636   452654692
  453035396   453399248   111022862564   111023059811   111023242523  
111023457273   111023657185   111023856748   111024053568   111024251074  
111024454181   111024693805   111024877214   111025026716   111025168892  
111025315526   111025463531   111025622189 452333784   452654734   453035545  
453399271   111022862698   111023059833   111023242545   111023457329  
111023657400   111023856906   111024053579   111024251287   111024454259  
111024693838   111024877618   111025026750   111025169028   111025315560  
111025463553   111025622246 452333974   452654957   453035693   453399370  
111022862700   111023059901   111023242646   111023457352   111023657501  
111023856939   111024053580   111024251300   111024454473   111024693973  
111024877663   111025027830   111025169231   111025315605   111025463586  
111025622279 452334311   452655475   453035917   453399404   111022862722  
111023059912   111023242758   111023457408   111023657635   111023857020  
111024053748   111024251579   111024454574   111024694053   111024877685  
111025027908   111025169275   111025315627   111025464004   111025622303

 

SCH-A-4



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452334741   452655772   453036030   453399552   111022862856   111023059934  
111023242792   111023457431   111023657680   111023857086   111024053849  
111024251614   111024455991   111024694097   111024877708   111025027942  
111025169680   111025315638   111025464015   111025622325 452334808   452656077
  453036402   453399693   111022862968   111023059945   111023242859  
111023457510   111023657938   111023857222   111024054031   111024251748  
111024456408   111024694121   111024877821   111025027964   111025169691  
111025315672   111025464026   111025622369 452335235   452656200   453036485  
453399859   111022863048   111023060059   111023242905   111023457532  
111023658007   111023857312   111024054233   111024251759   111024457432  
111024694154   111024877843   111025027986   111025169758   111025315728  
111025464037   111025622381 452335367   452656358   453037350   453399883  
111022863194   111023060082   111023242950   111023457543   111023658052  
111023857323   111024054277   111024252019   111024457487   111024694176  
111024878035   111025027997   111025169781   111025315739   111025464059  
111025622459 452335474   452656457   453037632   453399974   111022863217  
111023060116   111023242961   111023457565   111023658063   111023857334  
111024054356   111024252031   111024457498   111024694187   111024878057  
111025028741   111025169804   111025315740   111025464116   111025622460
452335482   452656481   453037657   453400012   111022863262   111023060329  
111023242994   111023457699   111023658489   111023857367   111024054424  
111024253290   111024457500   111024694222   111024878068   111025028763  
111025169815   111025315762   111025464138   111025622482 452335680   452656606
  453037855   453400053   111022863273   111023060644   111023243018  
111023457723   111023658513   111023857604   111024054570   111024253324  
111024457533   111024694244   111024878079   111025028774   111025169826  
111025315795   111025464150   111025622493 452336035   452656887   453037897  
453400285   111022863374   111023060701   111023243030   111023457745  
111023658625   111023857615   111024054581   111024253403   111024457601  
111024694255   111024878091   111025028796   111025169837   111025315807  
111025464194   111025622527 452336522   452656903   453037962   453400574  
111022863420   111023060723   111023243074   111023457835   111023658692  
111023857693   111024054659   111024253470   111024457634   111024694299  
111024878103   111025028808   111025169848   111025316820   111025464206  
111025622538 452336910   452657083   453038093   453400624   111022863453  
111023060745   111023243221   111023457846   111023658760   111023857840  
111024054693   111024253537   111024457689   111024694334   111024878125  
111025028886   111025169860   111025316831   111025464295   111025622550
452337124   452657091   453038440   453400657   111022863510   111023060767  
111023243254   111023457879   111023658805   111023857851   111024054840  
111024253571   111024457735   111024694390   111024878192   111025028897  
111025169893   111025316842   111025464307   111025622572 452337157   452657166
  453038598   453400673   111022863554   111023060802   111023243265  
111023458971   111023658872   111023857907   111024055289   111024253706  
111024457779   111024695548   111024878484   111025028943   111025169905  
111025316853   111025464475   111025622583 452337264   452657257   453038937  
453400723   111022863633   111023060813   111023243377   111023459006  
111023658894   111023858100   111024055302   111024253975   111024457791  
111024695593   111024878530   111025029034   111025169916   111025316864  
111025464497   111025622617 452337355   452657398   453039687   453400749  
111022863655   111023060925   111023243490   111023459040   111023659075  
111023858133   111024055346   111024254000   111024457814   111024695874  
111024878608   111025029045   111025169972   111025317078   111025464509  
111025622673 452337488   452657612   453039976   453400897   111022863666  
111023060970   111023243502   111023459051   111023659143   111023858380  
111024055357   111024254011   111024457825   111024695908   111024878642  
111025029090   111025169994   111025317089   111025464532   111025622695
452337553   452657760   453039984   453400939   111022863699   111023061184  
111023243546   111023459107   111023659198   111023858391   111024055368  
111024254077   111024458040   111024695919   111024879148   111025029135  
111025170008   111025317102   111025464688   111025622730 452337660   452657877
  453040214   453400962   111022863701   111023061195   111023243568  
111023459130   111023659222   111023858919   111024055391   111024254099  
111024458084   111024695953   111024879159   111025029179   111025170154  
111025317113   111025464712   111025622785 452337900   452658032   453040396  
453401101   111022863789   111023061241   111023243579   111023459141  
111023659299   111023858975   111024055403   111024254112   111024458118  
111024695997   111024879160   111025029180   111025170165   111025317146  
111025464723   111025622820 452338189   452658107   453040529   453401135  
111022863835   111023061331   111023244750   111023459208   111023659323  
111023858986   111024055414   111024254202   111024458130   111024696303  
111024879182   111025029236   111025170176   111025317157   111025464734  
111025622875 452338213   452658305   453040560   453401283   111022863879  
111023061386   111023244840   111023459219   111023659390   111023859077  
111024055458   111024254235   111024458264   111024696347   111024879205  
111025029247   111025170198   111025317203   111025464767   111025623012
452338635   452658313   453040743   453401341   111022863903   111023061454  
111023244996   111023459343   111023659424   111023859134   111024055492  
111024254268   111024458286   111024696370   111024879216   111025029348  
111025170200   111025317214   111025464778   111025623034 452338783   452658438
  453040776   453401499   111022863925   111023061555   111023245054  
111023459354   111023659772   111023859156   111024055504   111024254336  
111024458297   111024696404   111024879238   111025029359   111025170334  
111025317258   111025464824   111025623056 452338817   452658453   453041766  
453401564   111022863947   111023061599   111023245391   111023459387  
111023659828   111023859178   111024055526   111024254404   111024458365  
111024696471   111024879250   111025029472   111025170345   111025317269  
111025464835   111025623078 452339047   452658529   453041907   453401622  
111022863981   111023061656   111023245526   111023459433   111023659884  
111023859202   111024055548   111024254448   111024458398   111024696505  
111024879272   111025029494   111025170356   111025317270   111025464857  
111025623179 452339138   452658750   453041915   453401945   111022863992  
111023061724   111023245559   111023459466   111023659941   111023859381  
111024055605   111024254460   111024458444   111024696561   111024879283  
111025029551   111025170367   111025317775   111025464891   111025623191
452339146   452659402   453041923   453402000   111022864005   111023061735  
111023245616   111023459488   111023659985   111023859392   111024055694  
111024255180   111024458488   111024696640   111024879294   111025029562  
111025170480   111025317876   111025464914   111025623258 452339203   452659493
  453042079   453402059   111022864038   111023061757   111023245829  
111023459499   111023660000   111023859459   111024055773   111024255494  
111024458501   111024696808   111024879306   111025029584   111025170514  
111025318811   111025464925   111025623269 452339500   452659790   453042491  
453402067   111022864229   111023061791   111023246033   111023459589  
111023660156   111023859482   111024055795   111024255618   111024458602  
111024697067   111024879317   111025029618   111025170558   111025318833  
111025464936   111025623461 452339542   452659964   453042525   453402216  
111022864230   111023061858   111023246101   111023459646   111023660178  
111023859538   111024055896   111024256147   111024458646   111024697124  
111024879441   111025029652   111025170569   111025318844   111025464970  
111025623528 452339914   452659980   453042533   453402299   111022864252  
111023062006   111023246156   111023459691   111023660291   111023859549  
111024055986   111024256170   111024458679   111024697191   111024879564  
111025029685   111025170581   111025318855   111025464981   111025623551
452340052   452660095   453042681   453402547   111022864319   111023062129  
111023246189   111023459736   111023660303   111023859550   111024056022  
111024256237   111024458792   111024697225   111024879575   111025029764  
111025170626   111025318901   111025464992   111025623573 452340185   452660269
  453043036   453402687   111022864353   111023062130   111023246336  
111023459770   111023660314   111023859572   111024056088   111024256327  
111024458826   111024697685   111024879610   111025029786   111025170637  
111025318945   111025465016   111025623618 452340482   452660400   453043341  
453403032   111022864689   111023062163   111023246448   111023459781  
111023660325   111023859628   111024056123   111024256406   111024458859  
111024697719   111024879632   111025029797   111025170648   111025319025  
111025465230   111025625003 452340706   452660426   453043713   453403107  
111022864847   111023062185   111023246594   111023460356   111023660358  
111023859640   111024056156   111024256484   111024458882   111024697742  
111024879654   111025029809   111025170851   111025319058   111025465432  
111025625014 452340789   452660517   453043721   453403123   111022864870  
111023062219   111023246606   111023460435   111023660448   111023859662  
111024056189   111024256507   111024460515   111024697753   111024879733  
111025029810   111025170862   111025319069   111025465511   111025625069
452340813   452660525   453043812   453403131   111022864915   111023062332  
111023246617   111023460503   111023660471   111023859673   111024056426  
111024256596   111024460672   111024697809   111024879812   111025030317  
111025170873   111025319081   111025465634   111025625092 452340920   452660541
  453043820   453403149   111022864926   111023062411   111023246684  
111023460637   111023660482   111023859695   111024056538   111024256709  
111024460740   111024697810   111024879946   111025030328   111025170884  
111025319148   111025465645   111025625115 452341043   452660608   453043929  
453403271   111022865354   111023062477   111023246808   111023460693  
111023660640   111023859763   111024056549   111024256710   111024460829  
111024697876   111024880151   111025030418   111025170895   111025319160  
111025466354   111025625148 452341084   452660772   453044398   453403297  
111022865398   111023062501   111023247573   111023460783   111023660741  
111023859774   111024056617   111024256822   111024460863   111024697898  
111024880162   111025030496   111025170918   111025319171   111025466398  
111025625238 452341100   452660855   453044620   453403446   111022865792  
111023062512   111023247629   111023460851   111023660943   111023859785  
111024056639   111024256866   111024460874   111024697944   111024880230  
111025030519   111025170941   111025319216   111025466411   111025625249
452341217   452661200   453044745   453403578   111022865804   111023062668  
111023247797   111023461379   111023660976   111023859932   111024056651  
111024256912   111024460975   111024698091   111024880241   111025031307  
111025170985   111025319227   111025466444   111025625261 452341274   452661226
  453044828   453403586   111022865837   111023062871   111023247843  
111023461403   111023661001   111023859954   111024056774   111024257036  
111024461077   111024698103   111024880342   111025031352   111025171021  
111025319238   111025466455   111025625283 452341316   452661622   453044950  
453403602   111022865871   111023063029   111023248349   111023461458  
111023661113   111023860035   111024056886   111024257384   111024461358  
111024698114   111024880364   111025031363   111025171100   111025319294  
111025466545   111025625429 452341415   452661648   453045023   453403701  
111022866221   111023063063   111023248394   111023461627   111023661124  
111023860068   111024056976   111024257395   111024461392   111024699610  
111024880397   111025031374   111025171111   111025319340   111025466668  
111025625441 452341530   452661747   453045031   453403917   111022866243  
111023063298   111023248428   111023461706   111023661359   111023860079  
111024057034   111024257430   111024461482   111024699632   111024880421  
111025031385   111025172123   111025319362   111025466679   111025625463
452341589   452661937   453045114   453404204   111022866423   111023063311  
111023248462   111023461841   111023661405   111023860103   111024057191  
111024257452   111024461549   111024699654   111024880465   111025031475  
111025172314   111025319373   111025466680   111025625496 452341761   452661978
  453045247   453404311   111022866467   111023063322   111023248518  
111023462077   111023661494   111023860114   111024057203   111024257496  
111024461561   111024699823   111024880487   111025031532   111025172347  
111025319384   111025466725   111025625531 452341944   452662026   453045353  
453404436   111022866579   111023063333   111023248664   111023462088  
111023661506   111023860125   111024057214   111024257508   111024461572  
111024700006   111024880500   111025031622   111025172358   111025319441  
111025466770   111025625586 452342140   452662315   453045569   453404493  
111022866614   111023063816   111023248844   111023462099   111023661573  
111023860495   111024057315   111024257520   111024461583   111024700017  
111024880522   111025031699   111025172381   111025319519   111025466804  
111025625632 452342421   452662323   453045684   453404618   111022866625  
111023063838   111023248888   111023462123   111023661629   111023860529  
111024057450   111024257610   111024461594   111024700130   111024880544  
111025031701   111025172392   111025319520   111025466837   111025625665
452342454   452662331   453045809   453404626   111022866636   111023063861  
111023248967   111023462448   111023661641   111023860563   111024057494  
111024257621   111024461718   111024700208   111024880645   111025031712  
111025172415   111025319564   111025466916   111025625676 452342488   452662380
  453045908   453404675   111022867064   111023063872   111023249014  
111023462459   111023661696   111023860631   111024057528   111024257766  
111024461819   111024700220   111024880656   111025031790   111025172471  
111025319597   111025466938   111025625700 452342603   452662422   453046096  
453404808   111022867143   111023063962   111023249069   111023462460  
111023661753   111023860642   111024057539   111024257902   111024461853  
111024700365   111024880667   111025031824   111025172538   111025319609  
111025466994   111025625722 452343163   452662596   453046252   453404840  
111022867154   111023064019   111023249092   111023462516   111023661786  
111023860664   111024057540   111024257979   111024462191   111024700387  
111024880713   111025031846   111025172549   111025319621   111025467041  
111025625766 452343247   452662844   453046427   453404857   111022867233  
111023064020   111023249104   111023462550   111023661887   111023860686  
111024057551   111024257980   111024462966   111024700590   111024880735  
111025031891   111025173630   111025319632   111025467052   111025625777
452343486   452662893   453046542   453405003   111022867648   111023064031  
111023249115   111023462561   111023661898   111023860822   111024057595  
111024258060   111024462988   111024700602   111024880746   111025031970  
111025173641   111025319733   111025467074   111025625799 452343700   452663099
  453046690   453405052   111022867659   111023064086   111023249137  
111023463292   111023661944   111023860888   111024057629   111024258576  
111024463024   111024700758   111024881196   111025031992   111025173652  
111025319744   111025467085   111025625823 452343858   452663107   453047383  
453405151   111022867738   111023064121   111023249328   111023463326  
111023661988   111023861070   111024057641   111024258666   111024463103  
111024700781   111024881219   111025032016   111025173674   111025319788  
111025467096   111025625834 452343866   452663198   453047573   453405284  
111022867749   111023064132   111023249384   111023463359   111023662013  
111023861250   111024057898   111024258688   111024463136   111024700905  
111024881310   111025032230   111025173696   111025319812   111025467119  
111025625867 452344179   452663248   453047631   453405292   111022867761  
111023064288   111023249531   111023463461   111023662046   111023861261  
111024058013   111024258712   111024463158   111024700983   111024881321  
111025032263   111025173719   111025319913   111025467164   111025625968
452344237   452663271   453047789   453405318   111022867772   111023064299  
111023249700   111023464440   111023662114   111023861283   111024058068  
111024258734   111024463169   111024701197   111024881365   111025032319  
111025173742   111025320544   111025467209   111025625980 452344351   452663396
  453047920   453405342   111022867839   111023064929   111023249867  
111023464473   111023662125   111023861294   111024058091   111024258778  
111024463237   111024701209   111024881376   111025032320   111025173797  
111025320599   111025467221   111025626004 452344369   452663503   453048217  
453405938   111022867952   111023064974   111023249902   111023464518  
111023662226   111023861306   111024058215   111024258802   111024463271  
111024701210   111024881387   111025032364   111025173898   111025320623  
111025467287   111025626015 452344526   452663560   453048407   453405987  
111022867996   111023065010   111023249924   111023464585   111023662989  
111023861328   111024058226   111024258824   111024463349   111024701300  
111024881411   111025032386   111025173922   111025320634   111025467333  
111025626071 452344617   452663636   453048423   453406308   111022868122  
111023065032   111023250072   111023464754   111023663070   111023861441  
111024058237   111024259533   111024463361   111024701355   111024881466  
111025032397   111025173933   111025320656   111025467412   111025626082
452344674   452663735   453048480   453406407   111022868155   111023065098  
111023250117   111023464945   111023663137   111023861485   111024058260  
111024259544   111024463473   111024701423   111024881567   111025032476  
111025173944   111025320689   111025467883   111025626105 452344740   452663826
  453048555   453406464   111022868177   111023065155   111023250140  
111023464990   111023663238   111023861519   111024058282   111024259690  
111024463518   111024701535   111024881578   111025032487   111025173966  
111025320690   111025468839   111025626127 452344864   452663891   453048910  
453406506   111022868188   111023065199   111023250476   111023465238  
111023663250   111023861520   111024058529   111024259825   111024463530  
111024701580   111024881624   111025032500   111025173988   111025320702  
111025468862   111025626149 452344963   452663925   453048969   453406779  
111022868234   111023065223   111023250689   111023465261   111023663407  
111023861531   111024058574   111024259869   111024463541   111024702266  
111024881679   111025032702   111025174013   111025320724   111025468873  
111025626150 452345275   452663941   453049181   453406878   111022868278  
111023065324   111023250690   111023465317   111023663429   111023861553  
111024058596   111024259960   111024463620   111024702424   111024881736  
111025032724   111025174215   111025320757   111025468907   111025626161
452345341   452664006   453049215   453407165   111022868302   111023065335  
111023250713   111023465340   111023663430   111023861564   111024058800  
111024260041   111024463798   111024702479   111024881758   111025032735  
111025174248   111025320836   111025469234   111025626194 452345408   452664113
  453049405   453407215   111022868324   111023065391   111023250735  
111023465687   111023663542   111023861609   111024059193   111024260063  
111024464171   111024702480   111024881792   111025033501   111025174271  
111025320858   111025469245   111025626251 452345507   452664212   453049520  
453407306   111022868997   111023065414   111023250993   111023465722  
111023663586   111023861676   111024059890   111024260096   111024464193  
111024702514   111024881848   111025033534   111025174305   111025320892  
111025469290   111025626330 452345515   452664287   453049934   453407371  
111022869022   111023065469   111023251017   111023465733   111023663609  
111023861889   111024059913   111024260142   111024464216   111024702569  
111024881893   111025033545   111025174316   111025321129   111025469302  
111025626497 452345549   452664535   453050056   453407462   111022869156  
111023065481   111023251073   111023466060   111023663610   111023861924  
111024059957   111024260209   111024464294   111024702750   111024881905  
111025033589   111025174406   111025321130   111025469313   111025626565
452345622   452664543   453050122   453407488   111022869167   111023065504  
111023251130   111023466082   111023663643   111023861935   111024059979  
111024260221   111024464306   111024702930   111024881927   111025033590  
111025174439   111025321141   111025469324   111025628770 452345663   452664626
  453050148   453407496   111022869224   111023065515   111023251354  
111023466149   111023663654   111023861957   111024060195   111024260243  
111024464351   111024703021   111024881961   111025033736   111025174440  
111025321163   111025469368   111025628804 452345689   452664758   453050932  
453407637   111022869617   111023065560   111023251400   111023466150  
111023663687   111023862004   111024060364   111024260276   111024464373  
111024703683   111024881972   111025033769   111025174462   111025321174  
111025469380   111025628848 452345879   452664840   453051088   453407868  
111022869628   111023065593   111023251501   111023466217   111023663698  
111023862026   111024060476   111024260322   111024464384   111024703739  
111024881994   111025033781   111025174473   111025321220   111025469470  
111025628882 452345937   452664899   453051146   453407942   111022869651  
111023065605   111023251556   111023466318   111023663744   111023862037  
111024060577   111024260399   111024464441   111024703784   111024882029  
111025033882   111025174484   111025321231   111025469492   111025628893

 

SCH-A-5



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452345952   452664972   453051211   453407975   111022869707   111023065616  
111023251635   111023466329   111023663755   111023862048   111024061411  
111024260434   111024464452   111024703830   111024882041   111025033927  
111025174495   111025321275   111025469504   111025628983 452345994   452665086
  453051401   453408098   111022869774   111023065672   111023251815  
111023466341   111023663766   111023862060   111024061433   111024260490  
111024464519   111024703919   111024882074   111025033938   111025174530  
111025321286   111025469548   111025628994 452346224   452665219   453051419  
453408379   111022869820   111023065841   111023251859   111023466532  
111023663788   111023862071   111024061444   111024260513   111024464575  
111024703920   111024883121   111025033983   111025174541   111025321332  
111025469605   111025629007 452346323   452666001   453051435   453408429  
111022870079   111023065920   111023251893   111023466554   111023663799  
111023862251   111024061488   111024261086   111024464610   111024703964  
111024883132   111025034007   111025174608   111025321343   111025469650  
111025629074 452346331   452666035   453051666   453408445   111022870125  
111023065942   111023251983   111023466598   111023664217   111023862262  
111024061578   111024261097   111024464632   111024704055   111024883165  
111025034018   111025174620   111025321422   111025469661   111025629119
452346356   452666100   453051690   453408551   111022870158   111023065953  
111023252085   111023466644   111023664228   111023862329   111024061589  
111024261536   111024464643   111024704224   111024883198   111025034063  
111025174631   111025321444   111025469683   111025629489 452346422   452666142
  453051716   453408627   111022870169   111023065964   111023252221  
111023466701   111023664239   111023862352   111024061602   111024261570  
111024464812   111024704246   111024883211   111025034108   111025174664  
111025321488   111025469694   111025629647 452346455   452666191   453051815  
453408668   111022870248   111023065975   111023252513   111023466723  
111023664251   111023862442   111024061691   111024261660   111024465082  
111024704392   111024883312   111025034119   111025174697   111025322186  
111025470348   111025629906 452346463   452666506   453051872   453408809  
111022870259   111023066088   111023252524   111023466767   111023664330  
111023862453   111024061815   111024262065   111024465105   111024704415  
111024883323   111025034120   111025174709   111025322254   111025470427  
111025629951 452346661   452666647   453052177   453408833   111022870406  
111023066145   111023252580   111023466835   111023664341   111023862497  
111024061837   111024262177   111024465138   111024704437   111024883356  
111025034164   111025174798   111025322300   111025470449   111025630065
452346968   452666696   453052391   453409005   111022870417   111023066875  
111023252669   111023466857   111023664363   111023862600   111024061927  
111024262289   111024465183   111024704460   111024883378   111025034175  
111025174822   111025322322   111025470506   111025630076 452347123   452666860
  453052433   453409096   111022870473   111023066886   111023252771  
111023466880   111023664420   111023862622   111024061938   111024262313  
111024465206   111024704493   111024883435   111025034254   111025174844  
111025322704   111025470517   111025630100 452347321   452666985   453052441  
453409260   111022870518   111023067102   111023252782   111023467139  
111023664453   111023862644   111024062186   111024262346   111024465217  
111024704875   111024883480   111025034366   111025174855   111025322715  
111025470551   111025630133 452347362   452667306   453052896   453409302  
111022870530   111023067135   111023253794   111023467140   111023664464  
111023862655   111024062388   111024262368   111024465688   111024704932  
111024883503   111025034456   111025174888   111025322737   111025470584  
111025630166 452347370   452667439   453054413   453409443   111022870552  
111023067146   111023253817   111023467162   111023664510   111023862666  
111024062423   111024262403   111024465701   111024704943   111024883525  
111025034478   111025175643   111025322782   111025470652   111025630223
452347446   452667603   453054645   453409476   111022870574   111023067180  
111023253941   111023467207   111023664521   111023862677   111024062883  
111024262414   111024466173   111024705045   111024883547   111025034490  
111025175698   111025322793   111025470876   111025630335 452347768   452667736
  453054694   453409724   111022870585   111023067214   111023254065  
111023467230   111023664543   111023862688   111024062962   111024262436  
111024466207   111024705078   111024883569   111025034502   111025175700  
111025322816   111025470887   111025630346 452347974   452667926   453054843  
453409906   111022870776   111023067236   111023254100   111023467285  
111023664554   111023862947   111024063020   111024262447   111024466218  
111024705102   111024883604   111025034535   111025175744   111025323109  
111025470898   111025630391 452348105   452668155   453055444   453409914  
111022871081   111023067270   111023254155   111023467331   111023664576  
111023862970   111024063031   111024262526   111024466229   111024705180  
111024883659   111025034546   111025175766   111025323143   111025470922  
111025630470 452348188   452668676   453055469   453409989   111022871104  
111023067304   111023254199   111023468040   111023664666   111023862992  
111024063064   111024262537   111024466500   111024705191   111024883671  
111025034557   111025175777   111025323165   111025470999   111025630526
452348329   452668874   453055550   453410011   111022871429   111023067371  
111023254290   111023468107   111023664688   111023863016   111024063233  
111024262605   111024466544   111024705292   111024883693   111025034894  
111025175788   111025323222   111025471046   111025630537 452348501   452668981
  453055568   453410052   111022871474   111023067506   111023255437  
111023468512   111023664699   111023863038   111024063457   111024262650  
111024466555   111024705360   111024883705   111025034906   111025175823  
111025323255   111025471080   111025630548 452348576   452669054   453055725  
453410581   111022871856   111023067539   111023255471   111023468534  
111023664712   111023863263   111024064223   111024262694   111024466690  
111024705966   111024883749   111025035019   111025175856   111025323277  
111025471136   111025630560 452348741   452669252   453056046   453410797  
111022871902   111023067540   111023255549   111023468613   111023664756  
111023863296   111024064245   111024262717   111024466757   111024706013  
111024883806   111025035064   111025175878   111025323288   111025471147  
111025630706 452348881   452669419   453056103   453410870   111022871935  
111023067573   111023255550   111023468680   111023664778   111023863342  
111024064278   111024262807   111024466779   111024706079   111024884076  
111025035075   111025175890   111025323334   111025471169   111025630830
452348949   452669526   453056186   453411191   111022871946   111023067595  
111023255730   111023468725   111023664789   111023863421   111024064739  
111024262896   111024466780   111024706091   111024884256   111025035165  
111025175968   111025323378   111025471170   111025630841 452349293   452669609
  453056202   453411365   111022871957   111023067630   111023255785  
111023468871   111023664790   111023863465   111024065088   111024262908  
111024466814   111024706204   111024884313   111025035187   111025176004  
111025323390   111025471226   111025631381 452349442   452669757   453056251  
453411399   111022872026   111023067663   111023255796   111023468882  
111023664879   111023863511   111024065112   111024262919   111024466881  
111024706237   111024884368   111025035198   111025176037   111025323413  
111025471271   111025631415 452349467   452669872   453056327   453411464  
111022872060   111023067696   111023255897   111023468949   111023664925  
111023863566   111024065134   111024263134   111024467130   111024706439  
111024884391   111025035200   111025176048   111025323457   111025471529  
111025631426 452349475   452670029   453056897   453411522   111022872149  
111023067731   111023256056   111023468972   111023665005   111023863702  
111024065156   111024263156   111024467152   111024706484   111024884414  
111025035222   111025176071   111025323514   111025471541   111025631437
452349483   452670045   453057325   453411662   111022872239   111023067742  
111023256078   111023469018   111023665016   111023863746   111024065189  
111024263202   111024467219   111024706585   111024884425   111025035233  
111025176093   111025323536   111025471608   111025631448 452349558   452670169
  453057713   453411878   111022872240   111023067764   111023256102  
111023469074   111023666141   111023864297   111024065257   111024263246  
111024467220   111024706596   111024884469   111025035244   111025176138  
111025323592   111025471620   111025631572 452349772   452670334   453058265  
453411944   111022872284   111023067775   111023256528   111023469131  
111023666163   111023864310   111024065280   111024263268   111024467286  
111024706619   111024884481   111025035255   111025176172   111025323615  
111025471631   111025631583 452349798   452670367   453058364   453411969  
111022872352   111023067786   111023256607   111023469265   111023666231  
111023864321   111024065291   111024263347   111024467332   111024706620  
111024884504   111025035266   111025176194   111025323648   111025471642  
111025631617 452349939   452670508   453058695   453412058   111022872396  
111023067797   111023257552   111023469298   111023666376   111023864365  
111024065303   111024263358   111024467365   111024706653   111024886078  
111025035277   111025176206   111025323660   111025471653   111025631651
452350168   452670730   453058927   453412116   111022872532   111023068529  
111023257574   111023469366   111023666455   111023864411   111024065404  
111024263370   111024467433   111024706787   111024886090   111025035288  
111025176240   111025325336   111025471901   111025631673 452350432   452670847
  453059016   453412199   111022872701   111023068541   111023257596  
111023469412   111023666466   111023864635   111024065437   111024263404  
111024467444   111024706866   111024886124   111025035312   111025176273  
111025325347   111025471967   111025631684 452350473   452671050   453059289  
453412264   111022872767   111023068608   111023257631   111023469502  
111023666556   111023864646   111024065471   111024263516   111024467466  
111024706923   111024886180   111025035334   111025176284   111025325381  
111025471978   111025631707 452350671   452671381   453059370   453412298  
111022872857   111023068631   111023257743   111023469647   111023666578  
111023864668   111024065796   111024263527   111024467534   111024706978  
111024886270   111025035356   111025176318   111025325426   111025471989  
111025631718 452350770   452671548   453059776   453412306   111022872879  
111023068697   111023257877   111023470223   111023666589   111023864679  
111024065819   111024263594   111024467602   111024706989   111024886304  
111025035390   111025176330   111025325482   111025471990   111025631729
452351166   452671886   453059784   453412363   111022872880   111023068709  
111023258092   111023470256   111023666624   111023864769   111024065831  
111024263606   111024467624   111024707036   111024886315   111025035413  
111025176341   111025325505   111025472003   111025631752 452351265   452671951
  453059834   453412819   111022873386   111023068721   111023258148  
111023470267   111023666703   111023864781   111024065943   111024263617  
111024467646   111024708116   111024886326   111025035468   111025176396  
111025325516   111025472104   111025631785 452351463   452672058   453059966  
453412918   111022874286   111023068732   111023258171   111023470290  
111023666769   111023864792   111024065965   111024263741   111024467679  
111024708138   111024886359   111025035480   111025176431   111025325662  
111025472148   111025631831 452351661   452672314   453060246   453412967  
111022874556   111023068743   111023258328   111023470324   111023666815  
111023864848   111024065998   111024263785   111024467680   111024708958  
111024886360   111025035491   111025176453   111025325684   111025472160  
111025631853 452351794   452672413   453060303   453412983   111022875096  
111023068754   111023258429   111023470425   111023666859   111023864859  
111024066001   111024263796   111024468311   111024708969   111024886494  
111025035514   111025176521   111025325707   111025472205   111025631875
452351844   452672462   453060337   453413122   111022875287   111023068787  
111023258452   111023470515   111023666871   111023864860   111024066045  
111024263943   111024468322   111024709016   111024887057   111025035716  
111025176532   111025325763   111025472216   111025631886 452351927   452672744
  453060733   453413155   111022875388   111023068800   111023259510  
111023470683   111023666916   111023864893   111024066113   111024263987  
111024468355   111024709027   111024887079   111025035727   111025176576  
111025325808   111025472227   111025631932 452352214   452672777   453061517  
453413213   111022875434   111023068822   111023259543   111023470706  
111023667197   111023864927   111024066236   111024264023   111024468366  
111024709038   111024887080   111025035738   111025176587   111025325820  
111025472340   111025631943 452352297   452672884   453061525   453413239  
111022875467   111023068844   111023259565   111023471202   111023667614  
111023864950   111024066315   111024264078   111024468434   111024709173  
111024887125   111025035749   111025176598   111025325875   111025472351  
111025631998 452352743   452673163   453061921   453413247   111022875579  
111023068877   111023259868   111023471235   111023667669   111023864961  
111024066348   111024264135   111024468445   111024709195   111024887248  
111025035783   111025176903   111025325910   111025472384   111025632135
452352842   452673254   453062317   453413304   111022875580   111023068888  
111023259914   111023471268   111023667670   111023865018   111024067394  
111024264157   111024469211   111024709229   111024887260   111025035828  
111025176936   111025325943   111025472418   111025632157 452353279   452673353
  453062325   453413387   111022875715   111023068899   111023259981  
111023471280   111023667726   111023865861   111024067428   111024264214  
111024469592   111024709285   111024887338   111025035907   111025176969  
111025325976   111025472429   111025632281 452353360   452673460   453062358  
453413668   111022875760   111023068978   111023260073   111023471347  
111023667816   111023865906   111024067518   111024264258   111024469671  
111024709320   111024887372   111025035929   111025176970   111025325998  
111025472430   111025632292 452353378   452674237   453062499   453413783  
111022875816   111023069193   111023260286   111023471358   111023667883  
111023865973   111024067822   111024264270   111024469693   111024709601  
111024887440   111025035963   111025177881   111025326056   111025472463  
111025632337 452353824   452674450   453062689   453413874   111022875872  
111023069205   111023260310   111023471437   111023667939   111023865984  
111024067888   111024264315   111024469727   111024709689   111024887451  
111025035974   111025177892   111025326089   111025472508   111025632348
452354012   452674468   453062879   453413999   111022875906   111023069519  
111023260354   111023471448   111023668008   111023866008   111024067934  
111024264326   111024469738   111024709892   111024887495   111025035996  
111025177926   111025326113   111025472520   111025632438 452354046   452674500
  453063273   453414096   111022875928   111023069609   111023260714  
111023471460   111023668154   111023866020   111024068003   111024264348  
111024469783   111024709904   111024887664   111025036021   111025177948  
111025326135   111025472542   111025632573 452354319   452674518   453063612  
453414138   111022875940   111023069610   111023260769   111023471471  
111023668233   111023866345   111024068014   111024264360   111024469828  
111024709948   111024887675   111025036054   111025177960   111025326179  
111025472564   111025632584 452354400   452674617   453063836   453414260  
111022875951   111023069621   111023260770   111023471493   111023668323  
111023866356   111024068058   111024264393   111024469862   111024709993  
111024887697   111025036065   111025177993   111025326214   111025472575  
111025632629 452354921   452674716   453063851   453414344   111022875973  
111023069643   111023260826   111023471527   111023668378   111023866378  
111024068070   111024265136   111024469884   111024710041   111024887798  
111025036166   111025178758   111025326225   111025472610   111025632630
452355019   452674765   453063968   453414484   111022875984   111023069665  
111023260882   111023471606   111023668424   111023866389   111024068115  
111024265147   111024470594   111024710063   111024888025   111025036728  
111025178770   111025326270   111025472643   111025632652 452355209   452675176
  453064230   453414880   111022876020   111023070038   111023260949  
111023471628   111023668468   111023866402   111024068126   111024265169  
111024470606   111024710164   111024888058   111025036740   111025178781  
111025326427   111025472665   111025632708 452355274   452675317   453064305  
453414930   111022876031   111023070061   111023261030   111023472113  
111023668480   111023866435   111024068193   111024265204   111024470729  
111024710175   111024888070   111025037066   111025178792   111025326438  
111025472700   111025632731 452355282   452675432   453064529   453414948  
111022876176   111023070274   111023261041   111023472168   111023668503  
111023866457   111024068205   111024265226   111024470820   111024710197  
111024888092   111025037370   111025178815   111025326449   111025472788  
111025632775 452355316   452675622   453066391   453415093   111022876187  
111023070285   111023261052   111023472203   111023669009   111023866479  
111024068250   111024265237   111024470831   111024710209   111024888137  
111025037460   111025178893   111025327619   111025472801   111025632786
452355654   452675697   453066490   453415101   111022876648   111023070319  
111023261142   111023472225   111023669043   111023866525   111024068283  
111024265305   111024470909   111024710210   111024888171   111025037471  
111025178916   111025327631   111025473026   111025632810 452355860   452675739
  453066656   453415143   111022876705   111023070342   111023261175  
111023472821   111023669065   111023866581   111024068294   111024265316  
111024470932   111024710816   111024888272   111025037550   111025178927  
111025327642   111025473037   111025633473 452356025   452675804   453067241  
453415176   111022876727   111023070353   111023261265   111023473204  
111023669122   111023866682   111024068542   111024265361   111024470976  
111024711288   111024888294   111025037617   111025178938   111025327664  
111025473060   111025633484 452356140   452675960   453067464   453415234  
111022876772   111023070869   111023261276   111023473215   111023669166  
111023866693   111024068586   111024265451   111024470998   111024711356  
111024888328   111025037639   111025178961   111025327675   111025473082  
111025633529 452356280   452676000   453067589   453415283   111022876794  
111023070892   111023261344   111023473259   111023669201   111023866738  
111024068610   111024265462   111024471023   111024711389   111024888463  
111025037640   111025178994   111025327686   111025473622   111025633530
452356363   452676133   453067928   453415317   111022876839   111023070904  
111023261366   111023473260   111023669245   111023866761   111024068621  
111024265552   111024471067   111024711402   111024888474   111025037651  
111025179074   111025327743   111025473644   111025633585 452356488   452676364
  453067993   453415481   111022876840   111023070915   111023261399  
111023473271   111023669256   111023866783   111024068766   111024265574  
111024471078   111024711435   111024888485   111025038078   111025179096  
111025328519   111025473688   111025633619 452356942   452676497   453068074  
453415515   111022876851   111023070937   111023261489   111023473305  
111023669290   111023866794   111024068823   111024265585   111024471089  
111024711547   111024888496   111025038102   111025179108   111025328553  
111025473970   111025633631 452356975   452676778   453068736   453415572  
111022876907   111023070948   111023261502   111023473338   111023669324  
111023866963   111024068890   111024265631   111024471157   111024711592  
111024888508   111025038146   111025179119   111025328676   111025473992  
111025633664 452357429   452677081   453069072   453415614   111022876963  
111023070959   111023261535   111023473383   111023669335   111023867155  
111024068946   111024265709   111024471168   111024711604   111024888520  
111025038483   111025179120   111025328823   111025474038   111025633675
452357486   452677230   453069122   453415846   111022876985   111023071107  
111023261647   111023473394   111023669346   111023867199   111024068979  
111024265934   111024471539   111024711659   111024888553   111025038517  
111025179131   111025328890   111025474049   111025633686 452357577   452677289
  453069197   453415861   111022876996   111023071231   111023262053  
111023473495   111023669380   111023867212   111024070220   111024265989  
111024471584   111024711794   111024888575   111025038539   111025179142  
111025328968   111025474094   111025633709 452357718   452677537   453069254  
453415895   111022877111   111023071264   111023262907   111023473518  
111023669391   111023867223   111024070231   111024266081   111024471595  
111024711851   111024888597   111025038551   111025179164   111025329026  
111025474386   111025633798 452357817   452677677   453069270   453416182  
111022877133   111023071275   111023263010   111023473709   111023669481  
111023867234   111024070275   111024266104   111024471607   111024711930  
111024888676   111025038573   111025179197   111025329037   111025474566  
111025633811 452357890   452677792   453069395   453416232   111022877144  
111023071286   111023263054   111023473732   111023670247   111023867245  
111024070332   111024266115   111024471775   111024711996   111024888687  
111025038595   111025179221   111025329071   111025474904   111025633833

 

SCH-A-6



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452357916   452677867   453069460   453416331   111022877177   111023071354  
111023263133   111023474003   111023670348   111023867537   111024070365  
111024266148   111024471843   111024712010   111024889880   111025038618  
111025179243   111025329138   111025474948   111025633855 452357965   452678261
  453069825   453416620   111022877223   111023071398   111023263166  
111023474014   111023670359   111023867694   111024070455   111024266159  
111024471876   111024712155   111024889903   111025038630   111025179265  
111025329228   111025474971   111025634463 452357973   452678360   453069981  
453416794   111022877289   111023071400   111023263188   111023474047  
111023670405   111023867863   111024070523   111024266160   111024471922  
111024712188   111024889914   111025038663   111025179276   111025329239  
111025474982   111025634542 452358450   452678386   453070476   453417263  
111022877302   111023071411   111023263201   111023474092   111023670416  
111023867885   111024070534   111024266261   111024471933   111024712199  
111024889958   111025038719   111025179287   111025329284   111025474993  
111025634610 452358633   452678501   453070955   453417529   111022877919  
111023071488   111023263212   111023474104   111023670494   111023868101  
111024070545   111024266317   111024471999   111024712223   111024890039  
111025039091   111025179298   111025329295   111025475039   111025634621
452358724   452678543   453071110   453417693   111022877975   111023071499  
111023263267   111023474171   111023670506   111023868145   111024070578  
111024266340   111024472013   111024712234   111024890062   111025039114  
111025179366   111025329341   111025475051   111025634654 452359284   452678691
  453071235   453417966   111022877997   111023071545   111023263278  
111023474463   111023670528   111023868235   111024070590   111024266362  
111024472057   111024712289   111024890073   111025039125   111025179412  
111025329352   111025475444   111025634665 452359383   452678824   453071326  
453418337   111022878088   111023071635   111023263379   111023474496  
111023670821   111023868426   111024070668   111024266395   111024472136  
111024712313   111024890130   111025039136   111025179456   111025329385  
111025475466   111025634968 452359516   452678857   453071425   453418394  
111022878123   111023071848   111023263481   111023476005   111023670865  
111023868471   111024070679   111024266407   111024472170   111024712368  
111024890185   111025039260   111025179467   111025329408   111025475488  
111025634980 452359532   452678980   453071482   453418527   111022878134  
111023071859   111023263515   111023476027   111023670898   111023868695  
111024070758   111024266418   111024472192   111024712469   111024890253  
111025039282   111025179849   111025329420   111025475501   111025634991
452359557   452679186   453072118   453418584   111022878189   111023071860  
111023263548   111023476229   111023670900   111023868808   111024070770  
111024266429   111024472642   111024712481   111024890703   111025039338  
111025179850   111025329442   111025475523   111025635004 452359854   452679285
  453072209   453418683   111022878224   111023071927   111023263582  
111023476230   111023670933   111023868831   111024070781   111024266508  
111024472697   111024712571   111024890826   111025039350   111025179917  
111025329521   111025475534   111025635048 452359920   452679442   453072274  
453418691   111022878235   111023072018   111023263605   111023476241  
111023670955   111023868886   111024070804   111024266520   111024472877  
111024712638   111024890848   111025039361   111025179928   111025329554  
111025475556   111025635059 452359953   452679715   453072316   453419038  
111022878257   111023072041   111023263683   111023476296   111023670966  
111023868897   111024070837   111024266610   111024472945   111024712683  
111024890859   111025039394   111025179939   111025329598   111025476366  
111025635060 452359987   452679756   453072365   453419145   111022878279  
111023072131   111023263728   111023476319   111023671002   111023868909  
111024070905   111024266676   111024472956   111024712740   111024890893  
111025039439   111025179940   111025329611   111025476434   111025635116
452360191   452679855   453072589   453419152   111022878303   111023072153  
111023263739   111023476342   111023671035   111023869191   111024070950  
111024266698   111024472989   111024712751   111024890938   111025039440  
111025179951   111025329699   111025476478   111025635767 452360209   452679954
  453072605   453419236   111022878314   111023072175   111023263795  
111023476386   111023671248   111023869225   111024070961   111024266700  
111024473014   111024712885   111024890949   111025039451   111025179962  
111025329701   111025476489   111025635778 452360613   452679970   453072704  
453419251   111022878640   111023072209   111023263830   111023476409  
111023671305   111023869270   111024071041   111024266744   111024473025  
111024712931   111024891030   111025039473   111025179984   111025329723  
111025476502   111025635802 452360860   452680002   453072894   453419442  
111022878875   111023072221   111023263852   111023476410   111023671316  
111023869416   111024071108   111024266755   111024473070   111024712953  
111024891063   111025039495   111025179995   111025329734   111025476524  
111025635824 452361009   452680085   453072928   453419558   111022878932  
111023072265   111023264358   111023476443   111023671338   111023869562  
111024071344   111024266799   111024473250   111024712986   111024891074  
111025039529   111025180010   111025329745   111025476580   111025635925
452361272   452680135   453073454   453419590   111022878976   111023072287  
111023264369   111023477354   111023671372   111023869573   111024071423  
111024266834   111024473463   111024714258   111024891085   111025039552  
111025180032   111025329789   111025476647   111025637668 452361330   452680192
  453073611   453419806   111022879078   111023072298   111023264549  
111023477365   111023671383   111023869595   111024071478   111024266845  
111024473586   111024715158   111024891142   111025039574   111025180065  
111025329790   111025476669   111025637691 452361421   452680218   453073694  
453419814   111022879090   111023072300   111023264550   111023477398  
111023671417   111023869630   111024071513   111024266889   111024473597  
111024715248   111024891175   111025039585   111025180133   111025329802  
111025476715   111025637747 452361496   452680226   453073918   453419848  
111022879102   111023072322   111023264572   111023477477   111023671451  
111023869674   111024071557   111024266890   111024473621   111024715293  
111024891197   111025039596   111025180177   111025329868   111025476737  
111025637837 452361744   452680382   453074023   453419871   111022879191  
111023072467   111023264606   111023477916   111023671541   111023869719  
111024071591   111024267284   111024473643   111024715305   111024891265  
111025039608   111025180223   111025329879   111025476759   111025637848
452361801   452680739   453074189   453420077   111022879359   111023072939  
111023264673   111023477927   111023671552   111023869775   111024071636  
111024267442   111024473654   111024715316   111024891311   111025039653  
111025180234   111025329914   111025476928   111025638715 452361835   452680747
  453074270   453420085   111022879393   111023072962   111023264729  
111023477949   111023671563   111023869810   111024071759   111024267655  
111024473711   111024715372   111024891322   111025039664   111025180245  
111025329947   111025476940   111025639121 452361850   452680820   453075269  
453420200   111022879405   111023072995   111023264785   111023477961  
111023671631   111023869876   111024071771   111024267677   111024473766  
111024715406   111024891344   111025039697   111025180256   111025331041  
111025476951   111025639165 452362114   452681034   453075376   453420275  
111022879427   111023073020   111023264808   111023477972   111023671653  
111023870104   111024071805   111024267712   111024473801   111024715530  
111024891377   111025039709   111025180267   111025331052   111025476962  
111025639402 452362122   452681224   453075434   453420309   111022879461  
111023073075   111023264921   111023478029   111023672047   111023870171  
111024071827   111024268151   111024474217   111024715552   111024891399  
111025039721   111025181415   111025331726   111025476995   111025639413
452362296   452681414   453075608   453420523   111022879494   111023073200  
111023265089   111023478085   111023672058   111023870182   111024072277  
111024268184   111024474228   111024715596   111024891445   111025039776  
111025181437   111025331759   111025477020   111025639446 452362304   452681570
  453075822   453420671   111022879551   111023073413   111023265102  
111023478131   111023672081   111023870227   111024072402   111024268274  
111024474374   111024715642   111024891883   111025039800   111025181448  
111025331771   111025477053   111025639491 452362577   452681638   453076051  
453420697   111022879629   111023073446   111023265180   111023478142  
111023672104   111023870249   111024072413   111024268296   111024474419  
111024715675   111024891928   111025039877   111025181493   111025331849  
111025477064   111025640572 452362817   452681711   453076143   453420747  
111022879708   111023073592   111023265214   111023478243   111023672115  
111023870261   111024072479   111024268320   111024474442   111024715765  
111024891940   111025040486   111025181527   111025331883   111025477075  
111025640651 452363047   452681729   453076234   453420770   111022879797  
111023073626   111023265247   111023478276   111023672283   111023870272  
111024072491   111024268443   111024474723   111024715945   111024892446  
111025041117   111025181606   111025331928   111025477110   111025640662
452363062   452681901   453076374   453420838   111022879821   111023073637  
111023265304   111023478636   111023672946   111023870294   111024072558  
111024268454   111024474756   111024715967   111024892457   111025041151  
111025181662   111025331940   111025477121   111025640741 452363203   452682008
  453076572   453421208   111022880036   111023073648   111023265382  
111023478669   111023672979   111023870340   111024072604   111024268544  
111024474778   111024715990   111024892468   111025041173   111025181695  
111025331984   111025477154   111025640752 452363526   452682057   453076812  
453421224   111022880104   111023073659   111023265449   111023478704  
111023673059   111023870351   111024072615   111024269062   111024474824  
111024716047   111024892480   111025041207   111025181729   111025332042  
111025477187   111025640763 452363534   452682149   453076895   453421299  
111022880159   111023073682   111023265450   111023480112   111023673060  
111023870395   111024072660   111024269556   111024474936   111024716092  
111024892491   111025041218   111025181752   111025332053   111025477200  
111025640796 452363997   452682297   453076911   453421349   111022880171  
111023073749   111023265483   111023480189   111023673071   111023870452  
111024072862   111024269589   111024475038   111024716126   111024892514  
111025041230   111025181774   111025332086   111025477222   111025640808
452364029   452682305   453077166   453421414   111022880216   111023073750  
111023265494   111023480224   111023673284   111023870474   111024072873  
111024269691   111024475061   111024716137   111024892525   111025041274  
111025181808   111025332110   111025477233   111025640819 452364086   452682339
  453077216   453421521   111022880227   111023073794   111023265506  
111023480718   111023673307   111023870553   111024072929   111024269949  
111024475117   111024716979   111024892660   111025041296   111025181921  
111025332154   111025477244   111025640842 452364128   452682362   453077380  
453421554   111022880665   111023074199   111023265528   111023480729  
111023673330   111023870935   111024073931   111024269950   111024475128  
111024717026   111024892682   111025041320   111025181932   111025332200  
111025477277   111025641012 452364151   452682438   453077539   453421653  
111022880744   111023074223   111023265562   111023480763   111023673420  
111023871048   111024073942   111024270828   111024475274   111024717060  
111024892761   111025041601   111025181943   111025332299   111025477288  
111025641157 452364276   452682461   453077968   453421760   111022880812  
111023074256   111023265630   111023480796   111023673510   111023871059  
111024073986   111024270839   111024475296   111024717116   111024892783  
111025041612   111025181954   111025332323   111025477301   111025641168
452364532   452682495   453078065   453421885   111022880834   111023074278  
111023265742   111023481719   111023673521   111023871105   111024074606  
111024270862   111024475476   111024717150   111024892817   111025041678  
111025181976   111025332389   111025477435   111025641191 452364771   452682578
  453078115   453421893   111022880878   111023074324   111023265786  
111023481775   111023673666   111023871116   111024074684   111024270941  
111024475500   111024717172   111024892907   111025041713   111025182001  
111025332390   111025477457   111025642079 452364920   452682602   453078172  
453421992   111022880889   111023074380   111023265832   111023481865  
111023673813   111023871307   111024074729   111024271054   111024475511  
111024717183   111024892918   111025041779   111025182012   111025332435  
111025477480   111025642226 452365042   452682636   453078248   453422099  
111022881059   111023074694   111023265854   111023481911   111023673914  
111023871341   111024074730   111024271065   111024475623   111024717228  
111024893201   111025041791   111025182023   111025332536   111025477581  
111025642282 452365059   452682750   453078263   453422206   111022881093  
111023074751   111023265898   111023481944   111023674016   111023872106  
111024074752   111024271166   111024475791   111024717240   111024893234  
111025041982   111025182078   111025333043   111025477592   111025642293
452365083   452682958   453078859   453422347   111022881206   111023074830  
111023265933   111023482035   111023674050   111023872128   111024075168  
111024271177   111024475960   111024717420   111024893267   111025042040  
111025182124   111025333054   111025477615   111025642495 452365109   452683188
  453078941   453422370   111022881273   111023074863   111023266350  
111023482057   111023674061   111023872173   111024075225   111024271302  
111024475982   111024717431   111024893313   111025042084   111025182157  
111025333289   111025478043   111025642574 452365133   452683329   453079022  
453422461   111022881307   111023074896   111023266484   111023482215  
111023674106   111023872207   111024075258   111024272055   111024476028  
111024717442   111024893324   111025042095   111025182225   111025333324  
111025478380   111025642608 452365208   452683352   453079279   453422594  
111022881352   111023074920   111023266495   111023482259   111023674173  
111023872241   111024075382   111024272077   111024476107   111024717453  
111024893357   111025042196   111025182371   111025333346   111025478447  
111025642642 452365240   452683584   453080103   453422750   111022881363  
111023074931   111023266574   111023482349   111023674184   111023872353  
111024075438   111024272112   111024476152   111024717475   111024893368  
111025042231   111025182438   111025333357   111025479011   111025642664
452365604   452683725   453080210   453422925   111022881396   111023074942  
111023266596   111023483036   111023674195   111023872410   111024075449  
111024272459   111024476185   111024718050   111024893425   111025042321  
111025182449   111025333368   111025479033   111025642675 452365661   452684046
  453080335   453423113   111022881655   111023074986   111023266743  
111023483058   111023674229   111023872465   111024075506   111024272505  
111024476220   111024718083   111024893469   111025043377   111025182540  
111025333380   111025479066   111025642709 452365695   452684079   453080350  
453423477   111022881666   111023075000   111023266822   111023483632  
111023674263   111023872500   111024075539   111024273179   111024476770  
111024718094   111024893492   111025043399   111025182551   111025333391  
111025479099   111025642732 452365935   452684236   453080673   453423543  
111022881891   111023075077   111023266866   111023483924   111023674410  
111023872544   111024075595   111024273180   111024476848   111024718162  
111024893548   111025043423   111025182573   111025333403   111025479112  
111025642888 452365950   452684368   453080715   453423576   111022881947  
111023075099   111023266899   111023484026   111023674443   111023872645  
111024075607   111024273236   111024476938   111024718173   111024893559  
111025043456   111025182595   111025333447   111025479178   111025642956
452365984   452684459   453081028   453423774   111022881970   111023075145  
111023266912   111023484048   111023674702   111023872690   111024075708  
111024273281   111024477063   111024718588   111024893649   111025043467  
111025182630   111025333537   111025479707   111025642989 452366107   452684574
  453081614   453423824   111022882094   111023075156   111023266956  
111023484071   111023674735   111023872702   111024075719   111024273348  
111024477254   111024718599   111024893672   111025043513   111025182685  
111025333559   111025479730   111025642990 452366560   452684897   453081994  
453423840   111022882139   111023075404   111023266978   111023484138  
111023674780   111023872735   111024075988   111024273405   111024477423  
111024718645   111024893751   111025043524   111025182753   111025333560  
111025479741   111025643014 452366750   452685019   453082000   453423907  
111022882151   111023075448   111023266990   111023484149   111023674825  
111023872803   111024076079   111024273438   111024477434   111024718656  
111024893784   111025043546   111025182810   111025333582   111025479752  
111025643047 452366933   452685035   453082356   453423949   111022882263  
111023075640   111023267069   111023484228   111023674858   111023872825  
111024076349   111024273472   111024477445   111024718780   111024893807  
111025043568   111025182898   111025333627   111025479819   111025643058
452366958   452685050   453082406   453424012   111022882296   111023075651  
111023267160   111023484239   111023675297   111023872869   111024076350  
111024273483   111024477771   111024718814   111024893818   111025043603  
111025183248   111025333706   111025479831   111025643070 452367048   452685357
  453082547   453424301   111022882342   111023075729   111023267171  
111023484419   111023676052   111023872904   111024076530   111024273506  
111024477793   111024719152   111024893829   111025043669   111025183259  
111025333740   111025479853   111025643104 452367170   452685498   453082562  
453424483   111022882353   111023075820   111023267193   111023484420  
111023676108   111023872948   111024076541   111024273528   111024477917  
111024719196   111024893841   111025043748   111025183282   111025333762  
111025479864   111025643126 452367279   452685803   453082786   453424509  
111022882421   111023076315   111023267205   111023484442   111023676221  
111023872971   111024076710   111024273540   111024477940   111024719310  
111024893852   111025043805   111025183316   111025333784   111025480361  
111025643193 452367360   452686025   453083115   453424574   111022882432  
111023076337   111023267238   111023484475   111023676322   111023873039  
111024076721   111024273595   111024478615   111024719433   111024893908  
111025043849   111025183349   111025333795   111025480372   111025643205
452367543   452686082   453083370   453424608   111022882454   111023076360  
111023267249   111023484509   111023676490   111023873051   111024076754  
111024273607   111024478626   111024719488   111024894707   111025043906  
111025183350   111025333818   111025480383   111025643294 452367915   452686314
  453083560   453424749   111022882500   111023076382   111023267351  
111023484554   111023676557   111023873220   111024077003   111024273641  
111024478648   111024719523   111024894718   111025043917   111025183361  
111025333830   111025480406   111025643340 452368178   452686348   453084212  
453424814   111022882511   111023076472   111023267632   111023484644  
111023676580   111023873297   111024077238   111024273719   111024478682  
111024719534   111024894819   111025044020   111025183372   111025333908  
111025480440   111025643351 452368210   452686397   453084329   453424822  
111022882522   111023076539   111023267698   111023484666   111023676647  
111023873354   111024077250   111024273720   111024478693   111024719589  
111024894820   111025044031   111025183417   111025333919   111025480473  
111025643373 452368228   452687247   453084436   453424889   111022882533  
111023076551   111023267700   111023484701   111023676670   111023873365  
111024077317   111024273764   111024478716   111024719646   111024894853  
111025044042   111025183473   111025333931   111025480484   111025643395
452368244   452687262   453084485   453425027   111022882566   111023076674  
111023267722   111023484723   111023676715   111023873376   111024077362  
111024273797   111024478828   111024719714   111024894864   111025044086  
111025183484   111025333986   111025480596   111025643418 452368517   452687296
  453084832   453425035   111022882599   111023076775   111023267755  
111023484790   111023676737   111023873433   111024077373   111024273922  
111024478862   111024719758   111024894886   111025044109   111025183495  
111025334033   111025480608   111025643452 452368962   452687460   453084931  
453425050   111022882612   111023076786   111023267777   111023484802  
111023676748   111023873815   111024077441   111024273944   111024478907  
111024719837   111024894909   111025044143   111025183619   111025334123  
111025480620   111025643531 452369127   452687478   453085383   453425126  
111022882656   111023076821   111023267799   111023484936   111023676759  
111023873882   111024077564   111024273966   111024478974   111024719848  
111024894932   111025044233   111025183787   111025334910   111025480653  
111025643553 452369432   452687601   453085458   453425134   111022882667  
111023076832   111023267834   111023484958   111023676805   111023873905  
111024077665   111024273999   111024478996   111024719871   111024894954  
111025044244   111025183798   111025334921   111025480664   111025643654

 

SCH-A-7



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452369473   452687890   453085821   453425258   111022882768   111023076865  
111023267980   111023485083   111023676906   111023873916   111024077676  
111024274237   111024479021   111024719893   111024894987   111025044255  
111025184171   111025335012   111025480686   111025643665 452369515   452688153
  453085995   453425381   111022882780   111023076966   111023268082  
111023485106   111023676917   111023873961   111024077687   111024274260  
111024479065   111024719916   111024895001   111025044277   111025184261  
111025335023   111025480709   111025643676 452369564   452688518   453086217  
453425431   111022882803   111023077013   111023268116   111023485162  
111023676951   111023873983   111024077755   111024274305   111024479177  
111024719950   111024895012   111025045188   111025184924   111025335034  
111025480743   111025644093 452369622   452688567   453086332   453425761  
111022883129   111023077024   111023268138   111023485409   111023676995  
111023873994   111024077766   111024274327   111024479739   111024720008  
111024895045   111025045199   111025184935   111025335090   111025480776  
111025644105 452369648   452688617   453086340   453425779   111022883130  
111023077035   111023268453   111023485410   111023677064   111023874029  
111024077812   111024274697   111024479762   111024720042   111024895067  
111025045201   111025184980   111025335102   111025480866   111025644127
452369846   452688682   453086654   453425787   111022883152   111023077091  
111023268475   111023485724   111023677907   111023874063   111024077834  
111024274776   111024479784   111024720086   111024895326   111025045234  
111025185037   111025335641   111025480888   111025644138 452369960   452689128
  453086894   453425902   111022883231   111023077103   111023268509  
111023485836   111023677918   111023874197   111024077889   111024274798  
111024479830   111024720154   111024895348   111025045256   111025185149  
111025335652   111025480923   111025644194 452369978   452689276   453086910  
453426009   111022883321   111023077170   111023268813   111023485926  
111023678144   111023874265   111024077957   111024274822   111024479885  
111024720187   111024895393   111025045278   111025185161   111025335663  
111025480956   111025644251 452370042   452689375   453087009   453426090  
111022883343   111023077192   111023268969   111023486028   111023678155  
111023874287   111024078048   111024274833   111024479896   111024720222  
111024895506   111025045289   111025185172   111025335708   111025481025  
111025644273 452370679   452689698   453087017   453426132   111022883455  
111023077226   111023269094   111023486107   111023678166   111023874298  
111024078116   111024274877   111024479919   111024720266   111024895517  
111025045290   111025185206   111025335764   111025481058   111025644330
452370984   452689763   453087090   453426330   111022883477   111023077259  
111023269117   111023486118   111023678649   111023874333   111024078206  
111024274888   111024479931   111024720424   111024895539   111025045313  
111025185217   111025335832   111025481081   111025644363 452371172   452689987
  453087157   453426520   111022883534   111023077293   111023269139  
111023486264   111023678740   111023874344   111024078239   111024274923  
111024479997   111024720479   111024895584   111025045324   111025185295  
111025335876   111025481104   111025644431 452371412   452690118   453087223  
453426678   111022883602   111023077338   111023269140   111023486286  
111023678818   111023874355   111024078385   111024275340   111024480090  
111024720626   111024896024   111025045357   111025185329   111025335944  
111025481115   111025644453 452371446   452690209   453087280   453426918  
111022883679   111023077428   111023269207   111023486332   111023678874  
111023874366   111024078565   111024275430   111024480135   111024720637  
111024896046   111025045380   111025185363   111025335955   111025481126  
111025644464 452371693   452690720   453087488   453426967   111022883736  
111023077462   111023269308   111023486893   111023679189   111023874412  
111024078857   111024275519   111024480191   111024720648   111024896114  
111025045414   111025185419   111025336079   111025481148   111025644475
452371842   452690753   453087918   453427098   111022883758   111023077978  
111023269353   111023486905   111023679190   111023874434   111024078880  
111024275643   111024480269   111024720660   111024896473   111025045425  
111025185453   111025336080   111025481159   111025644486 452371875   452690993
  453088346   453427122   111022884647   111023078520   111023269386  
111023487029   111023679202   111023874445   111024078903   111024275676  
111024480270   111024720682   111024896507   111025045447   111025185644  
111025336091   111025481160   111025644509 452371883   452691025   453088486  
453427205   111022884669   111023078687   111023269409   111023487209  
111023679213   111023874524   111024079645   111024275698   111024480360  
111024720750   111024896529   111025045469   111025185666   111025336103  
111025481193   111025644565 452371990   452691249   453088650   453427304  
111022884692   111023079026   111023269465   111023487232   111023679314  
111023875198   111024079724   111024275755   111024480416   111024720783  
111024896608   111025045492   111025185688   111025336114   111025481216  
111025644598 452372139   452691363   453088700   453427320   111022884704  
111023079116   111023269500   111023487311   111023679358   111023875244  
111024080030   111024275856   111024480461   111024720839   111024896675  
111025045548   111025185789   111025336170   111025481238   111025644622
452372329   452691439   453088718   453427510   111022884883   111023079183  
111023269544   111023487388   111023679426   111023875255   111024080096  
111024276105   111024480483   111024720907   111024896686   111025045559  
111025185824   111025336192   111025482228   111025644666 452372378   452691454
  453088866   453427643   111022884917   111023079206   111023269601  
111023487399   111023679437   111023875277   111024080108   111024276138  
111024480629   111024721076   111024896710   111025045627   111025185835  
111025336204   111025482251   111025644778 452372543   452691603   453088916  
453427916   111022884973   111023079228   111023269713   111023488121  
111023679550   111023875312   111024080119   111024276149   111024480641  
111024721436   111024896732   111025045650   111025186342   111025336215  
111025482307   111025644868 452372881   452691652   453089476   453427957  
111022885109   111023079240   111023269904   111023488806   111023679695  
111023875334   111024080120   111024276150   111024480742   111024721627  
111024896765   111025045694   111025186353   111025336237   111025482396  
111025644891 452372972   452691660   453089583   453428088   111022885143  
111023079251   111023269926   111023488873   111023679707   111023875356  
111024080153   111024276183   111024480876   111024721649   111024896776  
111025045739   111025186364   111025336259   111025482420   111025644925
452373095   452691868   453089732   453428195   111022885154   111023079262  
111023269971   111023488907   111023679741   111023875367   111024080209  
111024276194   111024480898   111024721784   111024896822   111025045762  
111025186386   111025336260   111025482464   111025644947 452373194   452691876
  453089823   453428294   111022885187   111023079284   111023270018  
111023488918   111023679752   111023875378   111024081323   111024276206  
111024480944   111024721807   111024896833   111025045773   111025186397  
111025336282   111025482475   111025645173 452373392   452692072   453089930  
453428302   111022885255   111023079330   111023270085   111023488941  
111023679921   111023875389   111024081345   111024276217   111024481462  
111024721818   111024896844   111025045795   111025186421   111025336293  
111025482486   111025645308 452373582   452692221   453090185   453428401  
111022885288   111023079341   111023270489   111023488963   111023680664  
111023875615   111024081356   111024276284   111024481473   111024721863  
111024896877   111025045807   111025186443   111025336338   111025482521  
111025645353 452373723   452692296   453090789   453428609   111022885301  
111023079565   111023270715   111023488985   111023680798   111023875772  
111024081402   111024276329   111024481529   111024721896   111024896888  
111025045829   111025186454   111025336349   111025482565   111025645410
452373830   452692338   453090995   453428674   111022885367   111023079598  
111023270737   111023489054   111023680822   111023875817   111024081536  
111024276431   111024481530   111024721919   111024896901   111025045830  
111025186465   111025336383   111025482576   111025645421 452373905   452692601
  453091159   453428740   111022885648   111023079611   111023270793  
111023489087   111023680990   111023875828   111024081547   111024276464  
111024481552   111024721997   111024896912   111025045841   111025186487  
111025336394   111025482587   111025645511 452374044   452692718   453091274  
453428799   111022885671   111023079633   111023270872   111023489111  
111023681283   111023875839   111024081659   111024276475   111024481619  
111024722000   111024897036   111025045863   111025186511   111025337430  
111025482611   111025645533 452374218   452692817   453091381   453428823  
111022885693   111023079677   111023271200   111023489234   111023681339  
111023875952   111024081660   111024276947   111024481653   111024722011  
111024897104   111025045896   111025186533   111025337452   111025482655  
111025645544 452374283   452692858   453091415   453428872   111022885727  
111023079712   111023271277   111023489245   111023681441   111023875985  
111024081806   111024277016   111024481732   111024722370   111024897160  
111025045942   111025186555   111025337463   111025482666   111025645948
452374366   452692924   453091597   453428971   111022885929   111023079734  
111023271323   111023489267   111023681463   111023876010   111024081839  
111024277050   111024482115   111024722381   111024897171   111025045953  
111025186623   111025337496   111025482688   111025645959 452374515   452692940
  453091944   453429029   111022886021   111023079813   111023271334  
111023489324   111023681485   111023876032   111024081895   111024277061  
111024482126   111024722415   111024897362   111025045975   111025186656  
111025337586   111025482699   111025645971 452374598   452693039   453092215  
453429037   111022886054   111023079936   111023271402   111023489403  
111023681508   111023876100   111024081985   111024277128   111024482306  
111024722437   111024897373   111025046011   111025186667   111025337621  
111025482701   111025646028 452375058   452693260   453092348   453429185  
111022886212   111023080017   111023272212   111023489414   111023681542  
111023876111   111024082065   111024277140   111024482339   111024722459  
111024897418   111025046044   111025186678   111025337665   111025482712  
111025646039 452375181   452693633   453092637   453429250   111022886256  
111023080107   111023272245   111023489458   111023681609   111023876144  
111024082100   111024277162   111024482384   111024722471   111024897441  
111025046077   111025186713   111025337687   111025482723   111025646073
452375215   452693781   453092751   453429276   111022886278   111023080118  
111023272795   111023489470   111023681665   111023876188   111024082133  
111024277184   111024482430   111024722527   111024897531   111025046088  
111025186757   111025337799   111025483162   111025646118 452375348   452693880
  453092793   453429292   111022886289   111023080130   111023273022  
111023489537   111023681700   111023876199   111024082177   111024277230  
111024482542   111024722718   111024897542   111025046112   111025186779  
111025337845   111025483218   111025646130 452375355   452693997   453092934  
453429466   111022886368   111023081366   111023273257   111023489582  
111023681766   111023876245   111024082188   111024277274   111024482632  
111024722752   111024897586   111025046123   111025186791   111025337878  
111025483274   111025646635 452375546   452694219   453093163   453429664  
111022886470   111023081377   111023273279   111023489627   111023681812  
111023876391   111024082199   111024277296   111024482700   111024722774  
111024897597   111025046134   111025186825   111025337924   111025483397  
111025646657 452375702   452694300   453093205   453429771   111022886526  
111023081399   111023273280   111023489661   111023681823   111023876425  
111024082256   111024277331   111024482744   111024722796   111024897609  
111025046819   111025186847   111025338004   111025483409   111025646714
452375710   452694383   453093379   453429813   111022886739   111023081467  
111023273460   111023489683   111023681867   111023876605   111024082379  
111024277375   111024482788   111024722831   111024897621   111025046820  
111025186869   111025338015   111025483454   111025646736 452375777   452694391
  453094070   453429821   111022886784   111023081489   111023273505  
111023489728   111023681878   111023876627   111024082425   111024277566  
111024482902   111024722864   111024897676   111025046976   111025186904  
111025338059   111025483476   111025646758 452375959   452694581   453094252  
453429839   111022886829   111023081490   111023273516   111023489739  
111023681902   111023876638   111024082447   111024277601   111024482968  
111024722886   111024897700   111025046998   111025186915   111025338419  
111025483498   111025646815 452376098   452694938   453094336   453429862  
111022886852   111023081502   111023273527   111023489740   111023681946  
111023876650   111024082694   111024277634   111024483004   111024722910  
111024897722   111025047034   111025186960   111025338464   111025483566  
111025646848 452376163   452694961   453094500   453429953   111022887178  
111023081513   111023273538   111023489762   111023681957   111023876672  
111024082728   111024277645   111024483396   111024722932   111024898497  
111025047157   111025186982   111025338475   111025483577   111025647007
452376346   452695158   453094625   453429995   111022887224   111023081557  
111023273583   111023489784   111023682004   111023876762   111024082751  
111024277689   111024483554   111024722998   111024898598   111025047179  
111025186993   111025338486   111025483588   111025647041 452376528   452695166
  453094948   453430035   111022887257   111023081669   111023273617  
111023490348   111023682015   111023876807   111024082762   111024277768  
111024483576   111024723236   111024898655   111025047180   111025187006  
111025338509   111025483702   111025647096 452376809   452695463   453095226  
453430100   111022887291   111023081715   111023274225   111023490382  
111023682857   111023876829   111024082773   111024277779   111024483598  
111024723292   111024898677   111025047214   111025187017   111025338521  
111025483713   111025647108 452376817   452695687   453095606   453430340  
111022887369   111023081737   111023274281   111023490427   111023682868  
111023876874   111024082829   111024277847   111024483655   111024723315  
111024898699   111025047269   111025187556   111025338532   111025483746  
111025647164 452376890   452695828   453095663   453430407   111022887404  
111023081849   111023274292   111023490438   111023682958   111023876896  
111024082841   111024277858   111024483666   111024723371   111024898701  
111025047270   111025187567   111025338554   111025483768   111025647186
452377062   452695851   453095879   453430506   111022887415   111023081850  
111023274304   111023490449   111023683049   111023876997   111024082863  
111024277926   111024483767   111024723393   111024898778   111025047292  
111025187589   111025339319   111025483779   111025647197 452377096   452695901
  453096760   453430514   111022887459   111023082143   111023274393  
111023490494   111023683151   111023877000   111024082874   111024277959  
111024483880   111024723506   111024898789   111025047360   111025187613  
111025339331   111025483780   111025647210 452377203   452695935   453096810  
453430662   111022887482   111023082154   111023274438   111023490506  
111023683274   111023877044   111024082919   111024278017   111024483903  
111024723540   111024898813   111025047371   111025188142   111025339353  
111025483791   111025647254 452377450   452695992   453096836   453430704  
111022887505   111023082200   111023274528   111023490528   111023683331  
111023877493   111024082997   111024278040   111024484207   111024723551  
111024898879   111025047539   111025188322   111025339364   111025483870  
111025647917 452377468   452696016   453097024   453430837   111022888348  
111023082211   111023274652   111023490551   111023683421   111023877572  
111024083088   111024278129   111024484454   111024723562   111024898925  
111025047551   111025188344   111025339375   111025483881   111025647951
452377484   452696024   453097313   453430852   111022888450   111023082244  
111023274674   111023490595   111023683476   111023877594   111024083123  
111024278220   111024484498   111024723573   111024899005   111025047584  
111025188377   111025339397   111025483892   111025648019 452377773   452696131
  453097370   453430928   111022888528   111023082402   111023274719  
111023490607   111023683577   111023877729   111024083167   111024278253  
111024484500   111024723584   111024899027   111025047630   111025188399  
111025339421   111025483915   111025648042 452378003   452696289   453097438  
453431041   111022888629   111023082424   111023274742   111023490630  
111023683623   111023877820   111024083224   111024278297   111024484511  
111024723742   111024899038   111025047742   111025188401   111025339443  
111025483971   111025648053 452378292   452696313   453097560   453431181  
111022888641   111023082525   111023274753   111023490685   111023683634  
111023878045   111024083246   111024278343   111024484522   111024723854  
111024899061   111025047797   111025188625   111025339454   111025484006  
111025648110 452378581   452696503   453097768   453431215   111022888810  
111023082659   111023274797   111023490708   111023683724   111023878089  
111024083460   111024278365   111024484612   111024724293   111024899072  
111025047865   111025188681   111025339500   111025484039   111025648200
452378599   452696511   453097818   453431231   111022888865   111023082660  
111023274810   111023490764   111023683768   111023878315   111024083640  
111024279861   111024484645   111024724406   111024899083   111025047876  
111025188692   111025339555   111025484073   111025648222 452378615   452696669
  453098022   453431306   111022889282   111023083694   111023274854  
111023490775   111023683791   111023878393   111024083651   111024279906  
111024484690   111024724484   111024899162   111025047887   111025188704  
111025339588   111025484219   111025648266 452378656   452696867   453098238  
453431330   111022889697   111023083728   111023274922   111023490809  
111023683869   111023878461   111024083897   111024279917   111024484858  
111024724619   111024899173   111025047922   111025188827   111025339645  
111025484242   111025649605 452378680   452696875   453099012   453431348  
111022889833   111023083942   111023274933   111023490900   111023683870  
111023878483   111024083921   111024279984   111024484881   111024725687  
111024899184   111025048013   111025188850   111025339678   111025485108  
111025649627 452378797   452696891   453099517   453431439   111022889855  
111023083997   111023274988   111023490977   111023683948   111023878494  
111024084023   111024280043   111024484959   111024727353   111024899230  
111025048035   111025188883   111025339724   111025485131   111025649650
452378920   452696990   453099525   453431546   111022889934   111023084077  
111023274999   111023490999   111023683971   111023878539   111024084089  
111024280054   111024485152   111024727410   111024899252   111025048057  
111025188928   111025339757   111025485221   111025649661 452379134   452697022
  453099780   453431587   111022890026   111023084112   111023275293  
111023491002   111023684051   111023878630   111024084168   111024280087  
111024485163   111024727465   111024899285   111025048114   111025188940  
111025339779   111025485298   111025649706 452379167   452697105   453099806  
453431645   111022890037   111023084178   111023275327   111023491046  
111023684073   111023878708   111024084203   111024280166   111024485208  
111024727588   111024899331   111025048136   111025188962   111025339814  
111025485300   111025649728 452379381   452697113   453099871   453431678  
111022890116   111023084303   111023275428   111023491057   111023684084  
111023878742   111024084438   111024280267   111024485523   111024727858  
111024899342   111025048170   111025188973   111025339858   111025485344  
111025649740 452379472   452697188   453100018   453431694   111022890127  
111023084774   111023275585   111023491136   111023684444   111023878887  
111024084764   111024280289   111024485635   111024727869   111024899353  
111025048192   111025189019   111025339870   111025485445   111025649920
452379530   452697501   453100182   453431777   111022890228   111023084820  
111023275743   111023491158   111023684455   111023879046   111024084843  
111024280290   111024485680   111024728398   111024899364   111025048248  
111025189031   111025340153   111025485838   111025649931 452379639   452697519
  453100265   453431819   111022890329   111023084886   111023275990  
111023491169   111023684466   111023879091   111024084933   111024280324  
111024485747   111024728433   111024899386   111025048259   111025189042  
111025340186   111025485883   111025649953 452379829   452697550   453100794  
453431868   111022890330   111023084909   111023276014   111023491181  
111023684501   111023879125   111024085260   111024280425   111024485770  
111024728703   111024899432   111025048271   111025189064   111025340197  
111025485917   111025649997 452379902   452697675   453101032   453431876  
111022891027   111023085023   111023276373   111023491259   111023684523  
111023879181   111024085271   111024280458   111024487075   111024728781  
111024899465   111025048282   111025189086   111025340232   111025486008  
111025650034 452379910   452697725   453101263   453431975   111022891230  
111023085045   111023276384   111023491260   111023684545   111023879226  
111024085518   111024280469   111024487244   111024728893   111024899511  
111025048305   111025189097   111025340276   111025486042   111025650102

 

SCH-A-8



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452380181   452698236   453101842   453432270   111022891241   111023085067  
111023276407   111023491316   111023684578   111023879305   111024085529  
111024280492   111024487288   111024729366   111024899555   111025048316  
111025189143   111025340287   111025486097   111025650663 452380215   452698715
  453102667   453432353   111022891410   111023085113   111023276463  
111023491743   111023684602   111023879462   111024085530   111024280807  
111024487345   111024729377   111024899634   111025048338   111025189176  
111025340311   111025486165   111025650708 452380363   452699143   453102758  
453432411   111022891421   111023085269   111023276520   111023491833  
111023684657   111023879552   111024085608   111024280863   111024487390  
111024729412   111024900929   111025049160   111025189187   111025340322  
111025486873   111025650742 452380660   452699259   453103004   453432437  
111022891432   111023085315   111023276586   111023492025   111023684949  
111023879608   111024085619   111024280874   111024487840   111024729456  
111024900996   111025049250   111025189222   111025340333   111025486907  
111025650753 452380686   452699390   453103053   453432486   111022891498  
111023085326   111023276597   111023492036   111023685030   111023879619  
111024085967   111024280919   111024487884   111024729489   111024901032  
111025049261   111025189277   111025340344   111025487087   111025650764
452380769   452699507   453103152   453432510   111022891522   111023085371  
111023276654   111023492058   111023685142   111023879642   111024085989  
111024280931   111024488043   111024729502   111024901054   111025049272  
111025189378   111025340399   111025487133   111025650832 452380801   452699630
  453103160   453432817   111022891533   111023085427   111023276698  
111023492137   111023685186   111023879697   111024086036   111024281055  
111024488065   111024729603   111024901133   111025049294   111025189389  
111025340412   111025487177   111025650843 452381098   452699879   453103228  
453432874   111022891544   111023085797   111023276711   111023492148  
111023685243   111023879721   111024086047   111024281123   111024488087  
111024729670   111024901256   111025049306   111025189402   111025340434  
111025487188   111025650966 452381254   452700123   453103236   453432940  
111022891588   111023086068   111023276744   111023492766   111023685300  
111023879754   111024086092   111024281189   111024488144   111024729715  
111024901278   111025049418   111025189413   111025340467   111025487223  
111025651002 452381387   452700164   453103483   453432957   111022891667  
111023086192   111023276766   111023492834   111023685423   111023879866  
111024086148   111024281291   111024488177   111024729726   111024901302  
111025049430   111025189491   111025340490   111025487234   111025651259
452381510   452700321   453103541   453433369   111022891803   111023086215  
111023276845   111023493093   111023686480   111023880183   111024086160  
111024281347   111024488346   111024730144   111024901391   111025049452  
111025189503   111025340524   111025487289   111025651282 452381585   452700362
  453103624   453433393   111022891814   111023086305   111023277060  
111023493138   111023686514   111023880206   111024086171   111024281358  
111024488379   111024730188   111024901469   111025049485   111025189547  
111025340546   111025487324   111025651596 452381601   452700479   453103798  
453433740   111022891858   111023086372   111023277712   111023493172  
111023686525   111023880228   111024086182   111024281426   111024488560  
111024730256   111024901559   111025049496   111025189569   111025340568  
111025487368   111025651776 452381692   452700529   453103814   453433898  
111022891948   111023086383   111023277734   111023493240   111023686536  
111023880251   111024086250   111024281459   111024488571   111024730313  
111024901605   111025049519   111025189592   111025340580   111025487380  
111025651877 452381981   452700537   453103863   453433906   111022891959  
111023086439   111023277745   111023493442   111023686660   111023880745  
111024086328   111024281471   111024489325   111024730379   111024901627  
111025049520   111025189794   111025340669   111025487414   111025651923
452381999   452700628   453104242   453433963   111022892017   111023086451  
111023277813   111023493824   111023686682   111023880767   111024086339  
111024281538   111024489505   111024730391   111024901638   111025049609  
111025189839   111025340670   111025487492   111025651956 452382104   452700917
  453104309   453434003   111022892028   111023086473   111023279051  
111023493947   111023686750   111023880789   111024086362   111024282663  
111024489516   111024730469   111024901683   111025049676   111025189840  
111025340692   111025487526   111025651967 452382203   452700990   453104416  
453434078   111022892062   111023086574   111023279073   111023494027  
111023686783   111023880790   111024086384   111024282720   111024489594  
111024730481   111024901717   111025049698   111025189873   111025340715  
111025487537   111025651978 452382245   452701030   453104515   453434151  
111022892152   111023086620   111023279118   111023494050   111023686840  
111023880813   111024086407   111024282731   111024489628   111024731022  
111024901773   111025049711   111025189884   111025340759   111025488268  
111025652014 452382351   452701055   453104721   453434383   111022892185  
111023086710   111023279130   111023494061   111023686851   111023880857  
111024086441   111024282753   111024489640   111024731178   111024901784  
111025049744   111025189907   111025340782   111025488303   111025652036
452382492   452701063   453105207   453434490   111022892196   111023087092  
111023279242   111023494083   111023686929   111023880879   111024086474  
111024282786   111024489662   111024731448   111024901841   111025049823  
111025189929   111025340894   111025488314   111025652687 452382823   452701188
  453105264   453434680   111022892286   111023087137   111023279286  
111023494106   111023686963   111023880925   111024086553   111024282797  
111024489763   111024731505   111024902235   111025049845   111025190000  
111025340906   111025488325   111025652799 452382963   452701261   453105306  
453434698   111022892365   111023087159   111023279321   111023494139  
111023687010   111023880947   111024086766   111024282810   111024489819  
111024731538   111024902246   111025049902   111025190044   111025340940  
111025488875   111025652867 452383128   452701295   453106064   453434730  
111022892523   111023087182   111023279365   111023494690   111023687032  
111023880970   111024086801   111024282898   111024489820   111024731606  
111024902257   111025049935   111025190066   111025341659   111025489315  
111025652889 452383474   452701311   453106585   453434813   111022892534  
111023087193   111023279433   111023494780   111023687098   111023881049  
111024086867   111024283158   111024490619   111024731628   111024902268  
111025049946   111025190088   111025341660   111025489629   111025652902
452383482   452701402   453106676   453434888   111022892567   111023087306  
111023279578   111023494814   111023687166   111023881094   111024086890  
111024283169   111024490631   111024731662   111024902303   111025049957  
111025190101   111025341716   111025489630   111025652935 452383623   452701519
  453107229   453434896   111022892613   111023087317   111023279680  
111023494847   111023687234   111023881106   111024087048   111024283204  
111024490664   111024731684   111024902314   111025049968   111025190112  
111025341761   111025489663   111025653015 452383789   452701592   453107468  
453435133   111022892657   111023087328   111023279736   111023495028  
111023687256   111023881162   111024087093   111024284205   111024490732  
111024732045   111024902358   111025049991   111025190134   111025341930  
111025489674   111025653026 452383797   452701683   453107708   453435307  
111022893221   111023087407   111023279747   111023495039   111023687380  
111023881173   111024087105   111024284216   111024490754   111024732674  
111024902369   111025050027   111025190279   111025341941   111025489685  
111025653059 452383888   452701923   453108128   453435349   111022894187  
111023087452   111023279758   111023495095   111023687391   111023881229  
111024087127   111024284227   111024490776   111024732731   111024902370  
111025050038   111025190303   111025341963   111025489708   111025653071
452384092   452701964   453108201   453435729   111022894200   111023087508  
111023279781   111023495107   111023687414   111023881230   111024087138  
111024284238   111024490844   111024732742   111024902392   111025050072  
111025190314   111025341996   111025489719   111025653172 452384258   452702004
  453108300   453435737   111022894626   111023087531   111023279950  
111023495152   111023687436   111023881241   111024087172   111024284250  
111024490855   111024732753   111024902448   111025050083   111025190347  
111025342010   111025489720   111025653307 452384290   452702111   453108383  
453436024   111022894716   111023087564   111023279983   111023495163  
111023687470   111023881252   111024087318   111024284294   111024490866  
111024732775   111024902482   111025050140   111025190370   111025342021  
111025489764   111025653318 452384399   452702129   453108425   453436065  
111022894727   111023087676   111023280020   111023495185   111023687559  
111023881308   111024087363   111024284339   111024490934   111024732786  
111024902527   111025050173   111025190381   111025342043   111025489775  
111025653352 452384407   452702228   453108441   453436107   111022894750  
111023087687   111023280132   111023495242   111023687683   111023881331  
111024087385   111024284340   111024491025   111024732797   111024902572  
111025050195   111025190392   111025342076   111025489786   111025653363
452384605   452702285   453108490   453436214   111022894851   111023087698  
111023280143   111023495275   111023687841   111023881409   111024087396  
111024284429   111024491058   111024732876   111024902594   111025050230  
111025190404   111025342100   111025489809   111025653420 452384753   452702301
  453109142   453436388   111022894918   111023087788   111023280154  
111023495365   111023687852   111023881544   111024087419   111024284485  
111024491216   111024732898   111024902617   111025050241   111025190415  
111025342111   111025489810   111025653442 452384886   452702467   453109175  
453436438   111022894974   111023088251   111023280198   111023495387  
111023687896   111023881599   111024087790   111024284508   111024491395  
111024732900   111024902651   111025050252   111025190448   111025342133  
111025489821   111025653521 452385214   452703234   453109308   453436545  
111022894996   111023088396   111023280446   111023495938   111023687931  
111023881757   111024087846   111024284519   111024491429   111024733057  
111024902752   111025050263   111025190516   111025342144   111025489854  
111025653600 452385404   452703408   453109449   453436552   111022895009  
111023088408   111023280457   111023495983   111023687953   111023881768  
111024088016   111024284531   111024492666   111024733114   111024902763  
111025050296   111025190527   111025342166   111025489876   111025653611
452385602   452703416   453109571   453436834   111022895245   111023088420  
111023280581   111023496120   111023687964   111023881779   111024088397  
111024284542   111024492745   111024733170   111024902796   111025050375  
111025190550   111025342177   111025489898   111025653622 452385685   452703424
  453109654   453436883   111022895267   111023088431   111023281199  
111023496164   111023687975   111023881791   111024088443   111024284575  
111024492767   111024733507   111024903371   111025050386   111025190561  
111025342199   111025489911   111025653644 452385842   452703432   453110181  
453437022   111022895278   111023088486   111023281245   111023496209  
111023687986   111023881836   111024088511   111024284586   111024492813  
111024733529   111024903382   111025050746   111025190583   111025342201  
111025489922   111025653655 452385925   452703515   453110447   453437154  
111022895313   111023088497   111023281346   111023496243   111023688000  
111023881971   111024088522   111024284609   111024492981   111024733563  
111024903573   111025050768   111025191247   111025342302   111025489944  
111025653666 452385958   452703770   453110454   453437220   111022895346  
111023088521   111023281368   111023496647   111023688011   111023881982  
111024088566   111024284610   111024493016   111024733585   111024903618  
111025050779   111025191270   111025342357   111025489955   111025653701
452386196   452704265   453110553   453437287   111022895379   111023088587  
111023281391   111023496669   111023688055   111023881993   111024088577  
111024284621   111024493151   111024733743   111024903641   111025050803  
111025192215   111025342403   111025489966   111025653745 452386253   452704281
  453110603   453437311   111022895403   111023089218   111023281403  
111023496692   111023688460   111023882073   111024088599   111024284676  
111024493229   111024733800   111024903742   111025050825   111025192259  
111025342425   111025490014   111025653756 452386824   452704760   453110645  
453437436   111022895526   111023089465   111023281436   111023496715  
111023688561   111023882095   111024088623   111024284711   111024493252  
111024733912   111024904147   111025050847   111025192305   111025342458  
111025490058   111025653767 452387012   452704919   453110843   453437501  
111022895740   111023089768   111023281458   111023496759   111023688572  
111023882275   111024088645   111024284889   111024493263   111024733934  
111024904169   111025050858   111025192349   111025342470   111025490081  
111025653778 452387327   452705239   453110975   453437519   111022895829  
111023089779   111023281470   111023496771   111023688651   111023882422  
111024088724   111024284913   111024493331   111024733967   111024904192  
111025050948   111025192350   111025342492   111025490104   111025653813
452387384   452705379   453111064   453437527   111022896145   111023089825  
111023281492   111023496849   111023688662   111023882433   111024088847  
111024284968   111024493342   111024734036   111024904259   111025050960  
111025192361   111025342515   111025490698   111025653857 452387574   452705429
  453111338   453437592   111022896202   111023089881   111023281661  
111023496894   111023688684   111023882488   111024088870   111024285015  
111024493364   111024734069   111024904260   111025050971   111025192417  
111025342650   111025490733   111025653880 452387871   452705858   453111544  
453437725   111022896246   111023089959   111023281740   111023496962  
111023688763   111023882512   111024088971   111024285059   111024493386  
111024734092   111024904305   111025050982   111025192440   111025342672  
111025490744   111025653891 452387913   452705924   453111866   453437741  
111022896347   111023090007   111023281829   111023496984   111023688808  
111023882545   111024088993   111024285071   111024493500   111024734126  
111024904316   111025050993   111025192495   111025342694   111025490755  
111025653958 452387970   452706021   453111890   453437790   111022896392  
111023090164   111023281920   111023497020   111023688842   111023882578  
111024089028   111024285082   111024493511   111024734137   111024904394  
111025051006   111025192518   111025342717   111025490777   111025654016
452388077   452706302   453112096   453437881   111022896448   111023090243  
111023281953   111023497086   111023689023   111023882589   111024089062  
111024286218   111024493577   111024734159   111024904462   111025051028  
111025192541   111025342739   111025490801   111025654049 452388101   452706401
  453112328   453438095   111022896910   111023090254   111023281964  
111023497121   111023689203   111023882657   111024089152   111024286229  
111024493599   111024734182   111024904563   111025051039   111025192585  
111025342740   111025490812   111025654230 452388143   452706435   453112351  
453438418   111022897012   111023090579   111023282033   111023497132  
111023689236   111023883311   111024089309   111024286230   111024493623  
111024734227   111024904642   111025051040   111025192608   111025342762  
111025490823   111025654241 452388176   452706583   453112369   453438582  
111022897102   111023090793   111023282257   111023497143   111023689304  
111023883355   111024089343   111024286331   111024494882   111024734294  
111024904709   111025051051   111025192620   111025342773   111025490878  
111025654285 452388192   452706930   453112377   453438749   111022897203  
111023090805   111023282358   111023497211   111023689371   111023883423  
111024089444   111024286353   111024494916   111024734328   111024904743  
111025051118   111025192631   111025342841   111025490889   111025654421
452388382   452706971   453112468   453438756   111022897258   111023090917  
111023282448   111023497288   111023689382   111023883478   111024089466  
111024286432   111024494927   111024734340   111024904798   111025051130  
111025192653   111025342852   111025490902   111025654623 452388614   452707151
  453112484   453438822   111022897337   111023090939   111023282471  
111023497299   111023689483   111023883490   111024089512   111024286476  
111024494961   111024734407   111024904822   111025051152   111025192675  
111025342885   111025490935   111025654735 452388721   452707201   453112617  
453438889   111022897393   111023091211   111023282516   111023497312  
111023689539   111023883524   111024089590   111024286500   111024494972  
111024734418   111024905092   111025051185   111025192710   111025342919  
111025490968   111025654746 452388879   452707276   453112641   453438988  
111022897416   111023091222   111023283180   111023497323   111023689584  
111023883568   111024089769   111024286667   111024495030   111024735004  
111024905115   111025051220   111025192721   111025342942   111025490979  
111025654757 452389240   452707565   453112799   453439044   111022897427  
111023091244   111023283225   111023497390   111023691408   111023883625  
111024089781   111024286702   111024495119   111024735015   111024905159  
111025051231   111025192732   111025342964   111025490980   111025654836
452389273   452707615   453112807   453439408   111022897438   111023091299  
111023283494   111023497402   111023691420   111023884255   111024089860  
111024286757   111024495142   111024735093   111024905182   111025051242  
111025192776   111025342986   111025491004   111025654869 452389513   452707631
  453112872   453439432   111022897517   111023091378   111023283607  
111023497468   111023691453   111023884547   111024089905   111024286791  
111024495210   111024735521   111024905407   111025051297   111025192800  
111025343279   111025491071   111025654960 452389547   452707847   453112880  
453439622   111022897562   111023091390   111023283629   111023497479  
111023691475   111023884615   111024089927   111024286836   111024495243  
111024735587   111024905520   111025051309   111025192811   111025343437  
111025491127   111025655006 452389745   452708167   453113052   453439689  
111022897573   111023091424   111023283797   111023497851   111023691521  
111023884659   111024089994   111024286847   111024495254   111024735600  
111024905564   111025051321   111025192855   111025343549   111025491172  
111025655028 452389760   452708449   453113243   453439903   111022897618  
111023091491   111023283854   111023497974   111023691532   111023884671  
111024090042   111024286858   111024495276   111024735611   111024905575  
111025051332   111025193485   111025343628   111025491206   111025655051
452389851   452708498   453113433   453440042   111022897663   111023091525  
111023283876   111023497996   111023691611   111023884716   111024090244  
111024286869   111024495311   111024735622   111024905586   111025051398  
111025193531   111025343785   111025491228   111025655084 452389976   452708548
  453113771   453440182   111022897719   111023091536   111023284079  
111023498155   111023691677   111023884727   111024090547   111024287017  
111024496637   111024735723   111024905610   111025051411   111025193564  
111025344045   111025491239   111025655107 452390123   452708696   453113847  
453440232   111022897720   111023091547   111023284125   111023498199  
111023691778   111023884840   111024090660   111024287893   111024496648  
111024735813   111024905676   111025051444   111025193665   111025344056  
111025491295   111025655129 452390271   452708878   453114290   453440349  
111022898327   111023091558   111023284282   111023498201   111023691802  
111023884963   111024090705   111024287916   111024496659   111024735936  
111024905698   111025051466   111025193676   111025344146   111025491318  
111025655185 452390370   452709058   453114316   453440398   111022898417  
111023091604   111023284293   111023498278   111023691846   111023884985  
111024090727   111024287994   111024496660   111024736027   111024906307  
111025051499   111025193722   111025344247   111025491329   111025655219
452390693   452709165   453114332   453440448   111022898484   111023091637  
111023284372   111023498324   111023691879   111023885043   111024090918  
111024288007   111024496727   111024736050   111024906385   111025051501  
111025193733   111025344258   111025491330   111025655253 452390842   452709173
  453114472   453440463   111022898697   111023091750   111023284417  
111023498380   111023691958   111023885098   111024090963   111024288018  
111024496738   111024736072   111024906442   111025051512   111025193744  
111025344269   111025491879   111025655332 452390933   452709215   453114530  
453440471   111022898798   111023091772   111023284440   111023498403  
111023691981   111023885100   111024091010   111024288175   111024496749  
111024736128   111024906532   111025051523   111025193755   111025344292  
111025491880   111025655343 452391006   452709231   453114589   453440596  
111022898811   111023091851   111023284451   111023498414   111023691992  
111023885122   111024091054   111024288197   111024496794   111024736465  
111024906554   111025051534   111025193799   111025344304   111025491914  
111025655354 452391105   452709249   453114969   453440646   111022898899  
111023091895   111023284473   111023498537   111023692016   111023885245  
111024091223   111024288287   111024496828   111024736577   111024906598  
111025051668   111025193812   111025344315   111025491925   111025655376

 

SCH-A-9



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452391139   452709520   453115172   453440653   111022898923   111023091918  
111023284507   111023498559   111023692162   111023885560   111024091302  
111024288311   111024497010   111024736612   111024906622   111025051691  
111025193834   111025344337   111025491936   111025655387 452391147   452709561
  453115446   453440687   111022898934   111023091930   111023284675  
111023498571   111023692746   111023885605   111024091313   111024288333  
111024497234   111024736623   111024906633   111025051725   111025193935  
111025344371   111025492094   111025655398 452391188   452709579   453115495  
453440695   111022898978   111023092054   111023284709   111023498683  
111023692825   111023885616   111024091571   111024288355   111024497368  
111024736678   111024907487   111025051758   111025194396   111025344393  
111025492117   111025655466 452391204   452709769   453115586   453440745  
111022898989   111023092076   111023284710   111023498739   111023692870  
111023885661   111024091706   111024288366   111024497560   111024736689  
111024907667   111025051804   111025194420   111025344483   111025492128  
111025655488 452391220   452710122   453116006   453440752   111022899137  
111023092133   111023284798   111023498740   111023693062   111023885694  
111024091728   111024288401   111024497818   111024736690   111024907690  
111025051837   111025194431   111025344517   111025492140   111025655501
452391345   452710148   453116071   453440943   111022899148   111023092526  
111023284800   111023498818   111023693141   111023885706   111024091762  
111024288412   111024497830   111024736993   111024907713   111025051860  
111025194497   111025344539   111025492207   111025655545 452391436   452710320
  453116402   453441248   111022899160   111023092548   111023284822  
111023498885   111023693231   111023885717   111024091818   111024288513  
111024498088   111024737039   111024908196   111025051927   111025194532  
111025344562   111025492263   111025655613 452391477   452710361   453116485  
453441396   111022899193   111023092559   111023284833   111023498919  
111023693297   111023885740   111024092336   111024288568   111024498785  
111024737163   111024908208   111025051938   111025194554   111025344618  
111025492566   111025655624 452391600   452710486   453116808   453441412  
111022899250   111023092986   111023285081   111023499011   111023693310  
111023885784   111024092392   111024288591   111024498819   111024737422  
111024908220   111025053109   111025194576   111025344629   111025492588  
111025655635 452391808   452710593   453116964   453441503   111022899261  
111023093000   111023285159   111023499101   111023693387   111023885795  
111024092460   111024288625   111024499067   111024737433   111024908231  
111025053154   111025194598   111025344652   111025492779   111025655657
452392004   452710684   453117038   453441578   111022899362   111023093088  
111023285171   111023499156   111023693466   111023885953   111024092482  
111024288726   111024499113   111024737501   111024908297   111025053200  
111025194600   111025344663   111025492803   111025655668 452392178   452710767
  453117202   453441735   111022899452   111023093123   111023285250  
111023499404   111023693499   111023886202   111024092639   111024288805  
111024499157   111024737545   111024908310   111025053222   111025194666  
111025344674   111025492825   111025656681 452392210   452710882   453117400  
453441784   111022899519   111023093167   111023285283   111023499415  
111023693523   111023886213   111024092640   111024289200   111024499180  
111024737556   111024908321   111025053266   111025194699   111025344719  
111025492836   111025656715 452392335   452711302   453117855   453442014  
111022899520   111023093213   111023285395   111023499459   111023693859  
111023886235   111024093988   111024289244   111024499191   111024737893  
111024908343   111025053312   111025194723   111025344720   111025492982  
111025656737 452392442   452711443   453118036   453442162   111022899575  
111023093235   111023285463   111023499471   111023693871   111023886280  
111024094013   111024289266   111024499203   111024737927   111024908376  
111025053378   111025194734   111025344742   111025493017   111025656760
452392558   452711575   453118259   453442196   111022899676   111023093279  
111023286767   111023499493   111023693893   111023886325   111024094068  
111024289277   111024499236   111024737983   111024908501   111025053435  
111025194778   111025344764   111025493107   111025656771 452392640   452711690
  453118408   453442477   111022899788   111023093314   111023286790  
111023499505   111023693950   111023886460   111024094080   111024289299  
111024499247   111024737994   111024908534   111025053446   111025194789  
111025344786   111025493130   111025656782 452392731   452711765   453118416  
453442592   111022899834   111023093572   111023286824   111023499516  
111023693972   111023886639   111024094091   111024289323   111024500475  
111024738029   111024908567   111025053457   111025194813   111025345260  
111025493152   111025656838 452393143   452712052   453118655   453442634  
111022899878   111023093640   111023286891   111023499549   111023694108  
111023886673   111024094114   111024289378   111024500486   111024738041  
111024908770   111025053468   111025194835   111025345653   111025493219  
111025656849 452393176   452712060   453118796   453442659   111022899889  
111023093673   111023286970   111023499617   111023694131   111023886684  
111024094237   111024289390   111024500497   111024738074   111024908781  
111025053491   111025194857   111025345710   111025493220   111025656906
452393291   452712276   453119026   453442832   111022900040   111023093684  
111023287027   111023499628   111023694197   111023886752   111024094259  
111024289716   111024500543   111024738489   111024908837   111025053514  
111025194891   111025345721   111025493275   111025656928 452393572   452712342
  453119166   453443004   111022900062   111023093752   111023287128  
111023499819   111023694232   111023886785   111024094260   111024289839  
111024500622   111024738490   111024908848   111025053581   111025194925  
111025345787   111025493297   111025656940 452393606   452712391   453119281  
453443111   111022900084   111023093819   111023287162   111023499864  
111023694265   111023886842   111024094552   111024289840   111024500734  
111024738670   111024908859   111025053682   111025195274   111025345798  
111025493871   111025656951 452393705   452712573   453119349   453443129  
111022900118   111023093842   111023287195   111023499910   111023695053  
111023886976   111024094664   111024289862   111024500835   111024738737  
111024908882   111025053693   111025195285   111025345923   111025493893  
111025656962 452393838   452712649   453119422   453443160   111022900129  
111023093864   111023287229   111023500160   111023695064   111023887067  
111024094675   111024289895   111024500846   111024738748   111024908916  
111025053716   111025195296   111025345956   111025493949   111025657053
452394042   452712805   453119711   453443277   111022900130   111023093875  
111023287230   111023500238   111023695176   111023887135   111024094822  
111024289929   111024500868   111024738782   111024908949   111025053738  
111025195331   111025346025   111025493972   111025657064 452394281   452713258
  453120131   453443483   111022900590   111023093921   111023287241  
111023500317   111023695200   111023887157   111024094899   111024289952  
111024500880   111024738894   111024909445   111025053772   111025195364  
111025346047   111025493983   111025657086 452394398   452713324   453120271  
453443624   111022900657   111023094438   111023287252   111023500339  
111023695222   111023887179   111024094956   111024289985   111024500969  
111024738928   111024909670   111025053783   111025195375   111025346058  
111025494108   111025657097 452394687   452713712   453120305   453443707  
111022900668   111023094449   111023287319   111023501161   111023695233  
111023887191   111024094990   111024290055   111024501027   111024738951  
111024910021   111025053794   111025195443   111025346069   111025494120  
111025657110 452394752   452713738   453120438   453443780   111022900972  
111023094506   111023287397   111023501172   111023695244   111023887203  
111024095092   111024290123   111024501128   111024739020   111024910122  
111025054852   111025195454   111025346070   111025494131   111025657176
452394919   452713985   453120461   453443970   111022901478   111023094517  
111023287443   111023501295   111023695378   111023887247   111024095104  
111024290145   111024501162   111024739097   111024910144   111025054863  
111025195498   111025346081   111025494197   111025657233 452394943   452714058
  453120529   453444051   111022901591   111023094540   111023287465  
111023502667   111023695446   111023887281   111024095193   111024290167  
111024501218   111024739165   111024910166   111025054908   111025195555  
111025346148   111025494209   111025657255 452394976   452714215   453120669  
453444267   111022901603   111023094898   111023287487   111023502678  
111023695457   111023887416   111024095249   111024290178   111024501522  
111024739187   111024910188   111025054931   111025195577   111025346160  
111025494951   111025657288 452395031   452714231   453120842   453444457  
111022901614   111023095114   111023287500   111023502915   111023695604  
111023887427   111024095283   111024290189   111024501645   111024739233  
111024910278   111025055066   111025195599   111025346227   111025495468  
111025657345 452395106   452714397   453121048   453444515   111022901636  
111023095439   111023287533   111023503398   111023695907   111023887696  
111024095317   111024290279   111024501667   111024739390   111024910414  
111025055088   111025195634   111025346249   111025495480   111025657378
452395254   452714447   453121295   453444523   111022901759   111023095529  
111023287577   111023503488   111023696256   111023887810   111024095362  
111024290280   111024501768   111024739491   111024910425   111025055099  
111025195678   111025346272   111025495536   111025657402 452395502   452714454
  453121337   453444556   111022901906   111023095530   111023287599  
111023503499   111023696278   111023887944   111024095395   111024290291  
111024501836   111024739525   111024910469   111025055101   111025195702  
111025346306   111025495648   111025657446 452395577   452714496   453121345  
453444697   111022902851   111023095585   111023287634   111023503624  
111023696324   111023888035   111024095441   111024290303   111024502028  
111024739794   111024910481   111025055134   111025195735   111025346328  
111025495660   111025657480 452395734   452714538   453121683   453444853  
111022902873   111023095709   111023287713   111023503725   111023696436  
111023888046   111024095845   111024290437   111024502040   111024739839  
111024910492   111025055145   111025195746   111025346351   111025495693  
111025657491 452395775   452714736   453121774   453444937   111022902907  
111023095743   111023287746   111023503860   111023696447   111023888079  
111024095867   111024290527   111024502130   111024739862   111024910627  
111025055167   111025195757   111025346418   111025495705   111025657558
452395825   452714769   453121972   453444986   111022903054   111023095754  
111023287803   111023504995   111023696470   111023888080   111024095878  
111024290538   111024502949   111024740235   111024910818   111025055213  
111025195779   111025347240   111025495749   111025657581 452395932   452714884
  453121998   453445199   111022903111   111023095833   111023287870  
111023505008   111023696559   111023888114   111024095889   111024290695  
111024502961   111024740303   111024910841   111025055246   111025195814  
111025347251   111025495761   111025657637 452396005   452715428   453122285  
453445249   111022903155   111023095923   111023287971   111023505019  
111023696717   111023888170   111024096060   111024290752   111024502972  
111024740606   111024910852   111025055257   111025195836   111025347262  
111025495794   111025657648 452396450   452715436   453122343   453445298  
111022903166   111023095934   111023288084   111023505200   111023696863  
111023888226   111024096497   111024290785   111024502983   111024740628  
111024910931   111025055336   111025195847   111025347273   111025495817  
111025657659 452396716   452715857   453122657   453445413   111022903212  
111023096115   111023288095   111023505211   111023696986   111023888945  
111024096510   111024290796   111024502994   111024740639   111024910942  
111025055381   111025195869   111025347352   111025495862   111025657660
452396831   452716210   453122848   453445520   111022903289   111023096744  
111023288174   111023505288   111023697011   111023888956   111024096587  
111024290819   111024503030   111024740695   111024910953   111025055392  
111025195937   111025347363   111025495884   111025657693 452396922   452716277
  453123077   453445561   111022903302   111023096788   111023288220  
111023505413   111023697033   111023889047   111024096644   111024292462  
111024503063   111024740707   111024911033   111025055415   111025195948  
111025347385   111025495929   111025657705 452396948   452716509   453123291  
453445587   111022903379   111023096801   111023288231   111023505424  
111023697066   111023889070   111024096879   111024292507   111024503074  
111024740730   111024911044   111025055437   111025196017   111025347419  
111025495963   111025657727 452396989   452716723   453123333   453445645  
111022903380   111023096834   111023288400   111023505491   111023697134  
111023889092   111024096958   111024292529   111024503131   111024740752  
111024911976   111025055459   111025196376   111025347420   111025496054  
111025657772 452397003   452716731   453123382   453445710   111022903571  
111023096867   111023288444   111023505547   111023697167   111023889250  
111024096970   111024292541   111024503164   111024740763   111024911987  
111025055460   111025196398   111025347431   111025496087   111025657794
452397086   452717135   453123788   453445801   111022903582   111023096979  
111023288455   111023505569   111023697190   111023889306   111024097038  
111024292697   111024503175   111024740808   111024911998   111025055471  
111025196422   111025347464   111025496144   111025657806 452397391   452717275
  453123994   453446064   111022903650   111023096980   111023288477  
111023505604   111023697224   111023889362   111024097050   111024292721  
111024503254   111024740875   111024912045   111025055538   111025196433  
111025347699   111025496212   111025657895 452397524   452717283   453124059  
453446130   111022903807   111023097015   111023288523   111023505637  
111023697235   111023889430   111024097139   111024292787   111024503287  
111024740910   111024912090   111025055549   111025196523   111025347745  
111025496223   111025657929 452397540   452717291   453124141   453446262  
111022903841   111023097060   111023288545   111023505660   111023697291  
111023889474   111024097184   111024292800   111024503388   111024740932  
111024912540   111025055550   111025196534   111025347778   111025496313  
111025657941 452397615   452717317   453124224   453446304   111022903885  
111023097093   111023288635   111023505693   111023698247   111023889553  
111024097195   111024292833   111024503412   111024740976   111024912562  
111025055572   111025196567   111025347813   111025496368   111025657963
452397656   452717333   453124356   453446338   111022903896   111023097161  
111023288679   111023505738   111023698258   111023889621   111024097252  
111024292956   111024503445   111024741023   111024912573   111025055583  
111025197793   111025347868   111025496447   111025657985 452397664   452717689
  453124463   453446460   111022903919   111023097217   111023288680  
111023505761   111023698359   111023889665   111024097285   111024292989  
111024503591   111024741191   111024912607   111025055639   111025197805  
111025348577   111025496560   111025659617 452397680   452717697   453124539  
453446866   111022903953   111023097251   111023288714   111023505840  
111023698393   111023889687   111024097296   111024292990   111024503647  
111024741258   111024912618   111025055651   111025197838   111025348612  
111025496650   111025659651 452397763   452717721   453124554   453447013  
111022904392   111023097273   111023288747   111023505895   111023698517  
111023889698   111024097331   111024293003   111024503704   111024741270  
111024912629   111025055662   111025197861   111025348623   111025496661  
111025659707 452398043   452717762   453124711   453447203   111022904437  
111023097284   111023288758   111023505929   111023698539   111023889902  
111024097342   111024293025   111024503726   111024741304   111024912641  
111025055707   111025197917   111025348678   111025496694   111025659730
452398159   452717812   453124943   453447252   111022904459   111023097307  
111023289513   111023506818   111023698584   111023889924   111024097353  
111024293058   111024503782   111024741315   111024912652   111025055718  
111025197928   111025349477   111025496706   111025659785 452398217   452717986
  453124950   453447294   111022904561   111023097363   111023289524  
111023507112   111023698641   111023889935   111024097432   111024293171  
111024503805   111024741326   111024912719   111025055819   111025197939  
111025349512   111025496740   111025659808 452398258   452718018   453125015  
453447484   111022904640   111023097420   111023289580   111023507123  
111023698708   111023889957   111024097511   111024293250   111024503816  
111024742372   111024912731   111025055943   111025197973   111025349578  
111025496919   111025659819 452398282   452718307   453125080   453447591  
111022904662   111023097914   111023289591   111023507303   111023698719  
111023890016   111024098118   111024293317   111024503872   111024742530  
111024912742   111025055976   111025197995   111025349589   111025497954  
111025659820 452398365   452718463   453125742   453447716   111022904729  
111023098162   111023289692   111023507358   111023698786   111023890094  
111024098219   111024293520   111024503894   111024742552   111024912810  
111025056034   111025198020   111025349602   111025497965   111025659875
452398399   452718968   453125775   453447823   111022904819   111023098230  
111023289737   111023507437   111023698809   111023890106   111024098253  
111024293531   111024503917   111024742619   111024912821   111025056045  
111025198064   111025349613   111025497987   111025659886 452398506   452719271
  453125965   453447963   111022905056   111023098252   111023289748  
111023507505   111023698887   111023890117   111024100055   111024293575  
111024504086   111024742620   111024912832   111025056067   111025198121  
111025349624   111025498012   111025659897 452398696   452719313   453126021  
453447971   111022905393   111023098285   111023289760   111023507561  
111023698966   111023890128   111024100101   111024293609   111024504255  
111024742631   111024912854   111025056078   111025198154   111025349736  
111025498067   111025660046 452398928   452719529   453126187   453447989  
111022905416   111023098296   111023289793   111023508168   111023698999  
111023890218   111024100224   111024293610   111024504345   111024742642  
111024912887   111025056135   111025198200   111025349758   111025498089  
111025660057 452399165   452719602   453126336   453448144   111022905472  
111023098533   111023289805   111023508179   111023699013   111023890230  
111024100257   111024293621   111024504367   111024742743   111024912922  
111025056168   111025198255   111025349770   111025498135   111025660091
452399215   452719651   453126591   453448235   111022905494   111023098746  
111023289849   111023508180   111023699068   111023890241   111024100392  
111024293979   111024504378   111024742798   111024912944   111025056203  
111025198323   111025349804   111025498146   111025660114 452399256   452719941
  453126930   453448243   111022905528   111023098904   111023289872  
111023508348   111023699079   111023890252   111024100516   111024293980  
111024504536   111024742822   111024912955   111025056247   111025198378  
111025349837   111025498157   111025660136 452399470   452720022   453127060  
453448250   111022905540   111023098915   111023289917   111023508360  
111023699103   111023890263   111024100527   111024294048   111024504547  
111024742833   111024912966   111025056269   111025198390   111025349860  
111025498179   111025660181 452399587   452720279   453127284   453448318  
111022905551   111023099039   111023290021   111023508382   111023699114  
111023890353   111024100538   111024294105   111024504581   111024743283  
111024913035   111025056281   111025198402   111025349905   111025498191  
111025660226

 

SCH-A-10



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452399652   452720535   453127383   453448375   111022905674   111023099040  
111023290032   111023508405   111023699136   111023890421   111024100752  
111024294149   111024504615   111024743294   111024913057   111025056292  
111025198446   111025349916   111025498247   111025660248 452399819   452720790
  453127607   453448532   111022905685   111023099118   111023290133  
111023508472   111023699158   111023890498   111024100763   111024294194  
111024504637   111024743340   111024913079   111025056775   111025198536  
111025349927   111025498258   111025660282 452399942   452721004   453127979  
453448540   111022905821   111023099635   111023290144   111023508517  
111023699170   111023890500   111024100785   111024294262   111024504727  
111024743362   111024913091   111025056786   111025198570   111025349938  
111025498371   111025660338 452400054   452721129   453128035   453448565  
111022905832   111023099646   111023290177   111023508551   111023699192  
111023890566   111024100864   111024294273   111024505357   111024743384  
111024913114   111025056854   111025198592   111025349950   111025498393  
111025660394 452400351   452721194   453128423   453448672   111022905977  
111023099703   111023290414   111023508607   111023699204   111023890601  
111024100909   111024294385   111024505368   111024743395   111024913192  
111025056922   111025198738   111025349961   111025498405   111025660417
452400567   452721327   453128738   453448730   111022906327   111023099792  
111023290447   111023508618   111023699215   111023890612   111024100910  
111024294497   111024505403   111024743474   111024913215   111025056944  
111025198783   111025350930   111025498416   111025660428 452400856   452721459
  453128779   453448896   111022906350   111023099804   111023290469  
111023508629   111023699260   111023890634   111024100943   111024294543  
111024505458   111024743520   111024913226   111025056955   111025198806  
111025350941   111025498506   111025660462 452400898   452722325   453129215  
453449175   111022906372   111023099837   111023290537   111023508764  
111023699271   111023890656   111024100965   111024294565   111024505469  
111024743553   111024913237   111025056966   111025198817   111025350963  
111025498540   111025660473 452400922   452722523   453130098   453449381  
111022906439   111023099848   111023290560   111023508775   111023699349  
111023890713   111024101034   111024294633   111024506167   111024743575  
111024913248   111025057372   111025198840   111025350974   111025498607  
111025660495 452400948   452722572   453130429   453449548   111022907272  
111023101381   111023290829   111023508821   111023699372   111023890780  
111024101078   111024294655   111024506606   111024743586   111024913338  
111025057417   111025198851   111025351009   111025498618   111025660518
452401201   452722655   453130551   453449951   111022907283   111023101459  
111023290920   111023508911   111023699383   111023890858   111024101179  
111024296141   111024506617   111024743654   111024913349   111025058047  
111025198873   111025351199   111025498641   111025660529 452401219   452722721
  453130718   453450025   111022907294   111023101640   111023290975  
111023508922   111023699440   111023890915   111024101236   111024296219  
111024507012   111024743711   111024913361   111025058069   111025199841  
111025351212   111025498652   111025660541 452401300   452722887   453130726  
453450272   111022907339   111023101651   111023291000   111023508944  
111023699978   111023891602   111024101326   111024296297   111024507179  
111024743722   111024913451   111025058092   111025199931   111025351289  
111025498696   111025660563 452401367   452723166   453130783   453450280  
111022907351   111023101673   111023291099   111023509451   111023700027  
111023892018   111024101416   111024296309   111024507180   111024744217  
111024913462   111025058115   111025199975   111025351313   111025498742  
111025660585 452401474   452723216   453130866   453450389   111022907384  
111023101684   111023291167   111023509619   111023700162   111023892052  
111024101427   111024296433   111024507191   111024744329   111024913822  
111025058137   111025200765   111025351357   111025498753   111025660619
452401573   452723281   453131039   453450454   111022907429   111023101820  
111023291189   111023509620   111023700184   111023892625   111024101450  
111024296488   111024507214   111024744330   111024913866   111025058205  
111025200787   111025351368   111025498876   111025661508 452401730   452723620
  453131153   453450462   111022907441   111023102034   111023291257  
111023509675   111023700195   111023892737   111024101562   111024296501  
111024507360   111024744352   111024913888   111025058216   111025200798  
111025351380   111025499776   111025661519 452401748   452724578   453131310  
453450538   111022907452   111023102067   111023291325   111023509721  
111023700331   111023893097   111024101573   111024296534   111024507438  
111024744419   111024913899   111025058249   111025200822   111025351469  
111025499787   111025662194 452401854   452724628   453131328   453450546  
111022907474   111023102191   111023291347   111023509754   111023700409  
111023893390   111024101595   111024296556   111024507506   111024744420  
111024913901   111025058261   111025200833   111025351470   111025499798  
111025662206 452402019   452724735   453131484   453450579   111022907520  
111023102203   111023291381   111023509855   111023700476   111023893424  
111024101618   111024296578   111024507551   111024744497   111024913912  
111025058283   111025200844   111025351526   111025499811   111025662239
452402027   452724966   453131559   453450611   111022907542   111023102236  
111023291392   111023509945   111023700667   111023893446   111024101663  
111024296590   111024507562   111024744510   111024913923   111025058317  
111025200855   111025351548   111025499833   111025662240 452402118   452725344
  453131880   453450645   111022907654   111023102258   111023291426  
111023510060   111023700678   111023893570   111024101674   111024296624  
111024507584   111024744767   111024913945   111025058340   111025200866  
111025351593   111025499877   111025662262 452402134   452725476   453131930  
453450769   111022907698   111023102304   111023291482   111023510116  
111023701208   111023893637   111024102293   111024296703   111024507641  
111024744778   111024913967   111025058384   111025200934   111025351605  
111025499888   111025663005 452402183   452725492   453132110   453450819  
111022907755   111023102326   111023291505   111023510149   111023701310  
111023893671   111024102350   111024296736   111024507685   111024745083  
111024913989   111025058429   111025201058   111025351616   111025499901  
111025663016 452402571   452725534   453132193   453450991   111022907777  
111023102359   111023291549   111023510802   111023701332   111023893772  
111024102417   111024296747   111024507719   111024745184   111024914025  
111025058553   111025201069   111025351638   111025499923   111025663027
452402589   452725757   453132235   453451106   111022907968   111023102382  
111023291550   111023511207   111023701400   111023894100   111024102462  
111024296792   111024507720   111024745207   111024914047   111025058586  
111025201070   111025351739   111025499967   111025663038 452402670   452725815
  453132367   453451221   111022907979   111023102393   111023291707  
111023511230   111023701433   111023894212   111024102484   111024296826  
111024507753   111024745386   111024914070   111025058609   111025201081  
111025351740   111025500038   111025663049 452402837   452725872   453132540  
453451478   111022908026   111023102427   111023291730   111023511263  
111023701613   111023894256   111024102631   111024296949   111024507797  
111024745409   111024914081   111025058610   111025201137   111025351773  
111025500049   111025663061 452403074   452725971   453132581   453451494  
111022908565   111023102483   111023291820   111023511274   111023701668  
111023894324   111024102642   111024296994   111024507843   111024745443  
111024914104   111025058621   111025201148   111025351852   111025500083  
111025663083 452403165   452725997   453132599   453451767   111022908756  
111023102494   111023291864   111023511960   111023701679   111023894346  
111024102653   111024297030   111024507900   111024745454   111024914115  
111025058632   111025201159   111025351975   111025500094   111025663106
452403215   452726003   453132755   453451890   111022908767   111023102517  
111023291875   111023511982   111023701680   111023894469   111024102664  
111024297052   111024507911   111024745881   111024914137   111025058665  
111025201171   111025353494   111025500117   111025663162 452403231   452726037
  453132862   453451924   111022908790   111023102595   111023291998  
111023512006   111023701848   111023894559   111024102709   111024297063  
111024507922   111024746387   111024914430   111025058687   111025201283  
111025353528   111025500139   111025663173 452403355   452726201   453132995  
453451932   111022908846   111023102641   111023292225   111023512253  
111023701859   111023894560   111024102732   111024297119   111024507966  
111024746422   111024914463   111025058711   111025201328   111025353539  
111025500162   111025663195 452403363   452726243   453133118   453452104  
111022909038   111023102674   111023292304   111023512297   111023701949  
111023894661   111024102743   111024297186   111024508169   111024746545  
111024914519   111025058722   111025201340   111025353551   111025500218  
111025663207 452403538   452726268   453133266   453452120   111022909061  
111023102775   111023292315   111023512332   111023701950   111023894672  
111024102800   111024297210   111024508204   111024746646   111024914586  
111025058744   111025201586   111025353562   111025500230   111025663241
452403744   452726375   453133340   453452146   111022909140   111023102933  
111023292449   111023512376   111023701961   111023894740   111024102833  
111024297434   111024508248   111024746657   111024914610   111025058777  
111025201609   111025353584   111025500319   111025663252 452404296   452726417
  453133415   453452401   111022909151   111023102944   111023292494  
111023512398   111023701983   111023894841   111024102855   111024297445  
111024508293   111024746680   111024914676   111025058788   111025201610  
111025353607   111025500331   111025663263 452404304   452726441   453133712  
453452476   111022909195   111023103305   111023293945   111023512411  
111023701994   111023895459   111024102877   111024297490   111024508305  
111024746703   111024914711   111025058812   111025201621   111025353630  
111025500375   111025663308 452404486   452726680   453133928   453452534  
111022909218   111023103316   111023294069   111023512433   111023702007  
111023895516   111024102978   111024297502   111024508732   111024746714  
111024914755   111025058856   111025201643   111025353641   111025500410  
111025663331 452404536   452726789   453133985   453452542   111022909229  
111023103361   111023294160   111023512679   111023702030   111023895606  
111024102990   111024297557   111024508787   111024746736   111024915026  
111025058889   111025201665   111025353720   111025500421   111025663386
452404544   452726953   453134264   453452583   111022909241   111023103406  
111023295183   111023512703   111023702041   111023895718   111024103081  
111024298042   111024508800   111024746747   111024915071   111025058913  
111025201676   111025353731   111025500443   111025663397 452404767   452727100
  453134363   453452807   111022909353   111023103417   111023295217  
111023512714   111023702164   111023895796   111024103104   111024298064  
111024508833   111024746758   111024915093   111025058935   111025201698  
111025353742   111025500487   111025663410 452405020   452727498   453135139  
453452872   111022909386   111023103428   111023295239   111023512736  
111023702265   111023895831   111024103339   111024298075   111024509070  
111024746893   111024915149   111025058979   111025201711   111025353753  
111025500533   111025663443 452405178   452727522   453135527   453452880  
111022909409   111023103439   111023295240   111023512792   111023702311  
111023895864   111024103373   111024298222   111024509148   111024746905  
111024915239   111025058980   111025201755   111025353764   111025500544  
111025663511 452405202   452727662   453135667   453452906   111022909410  
111023103440   111023295273   111023512837   111023702344   111023895897  
111024104228   111024298367   111024509171   111024746927   111024915262  
111025059026   111025201823   111025353854   111025500645   111025663588
452405293   452727829   453135832   453453151   111022909476   111023103473  
111023295419   111023512950   111023702377   111023895921   111024104318  
111024298569   111024509182   111024747007   111024915318   111025059082  
111025201834   111025353887   111025501860   111025663612 452405558   452728025
  453136707   453453292   111022909511   111023103956   111023295464  
111023512972   111023702760   111023896359   111024104396   111024298682  
111024509193   111024747018   111024915408   111025059093   111025201856  
111025353898   111025502243   111025663623 452405780   452728090   453136947  
453453524   111022909566   111023103978   111023295509   111023512994  
111023702906   111023896360   111024104453   111024298761   111024509250  
111024747030   111024915420   111025059105   111025201867   111025353911  
111025502276   111025663667 452405814   452728165   453136996   453453532  
111022909667   111023104014   111023295521   111023513007   111023703109  
111023896382   111024104486   111024298840   111024510443   111024747041  
111024915431   111025059116   111025201913   111025353944   111025502344  
111025663713 452406309   452728470   453137069   453454159   111022909702  
111023104070   111023295565   111023513153   111023703480   111023896405  
111024104543   111024298851   111024510454   111024747063   111024915453  
111025059138   111025201979   111025353988   111025502355   111025663724
452406325   452728538   453137093   453454183   111022909757   111023104115  
111023295611   111023513300   111023703693   111023896438   111024104655  
111024298862   111024510500   111024747119   111024915475   111025059239  
111025201991   111025354057   111025502467   111025663746 452406549   452728595
  453137218   453454225   111022909780   111023104159   111023295734  
111023513355   111023704054   111023896449   111024104666   111024298930  
111024510511   111024747153   111024915486   111025059240   111025202071  
111025354080   111025502524   111025663757 452406564   452728603   453137549  
453454258   111022909814   111023104216   111023295868   111023513412  
111023704155   111023896450   111024104688   111024298996   111024510522  
111024747197   111024915497   111025059251   111025202565   111025354147  
111025502535   111025663915 452406614   452728686   453137556   453454548  
111022909881   111023104272   111023295958   111023513445   111023704177  
111023896461   111024105353   111024299357   111024510612   111024747232  
111024915509   111025059307   111025202677   111025354271   111025502658  
111025663926 452406762   452728728   453137861   453454563   111022910287  
111023104373   111023295992   111023513502   111023704290   111023896472  
111024105432   111024299391   111024510746   111024747287   111024915532  
111025059318   111025202699   111025354282   111025502670   111025665423
452406838   452728736   453138075   453454803   111022910298   111023104474  
111023296049   111023513580   111023704324   111023896663   111024105443  
111024299403   111024510803   111024747311   111024915565   111025059352  
111025202712   111025354327   111025502681   111025665445 452406861   452728819
  453138265   453454811   111022910377   111023104485   111023296151  
111023513614   111023704942   111023896708   111024105500   111024299436  
111024510870   111024747344   111024915598   111025059419   111025202745  
111025354530   111025502704   111025665467 452406945   452729049   453138331  
453454894   111022910568   111023104496   111023296375   111023513670  
111023704975   111023896720   111024105555   111024299559   111024510904  
111024747377   111024915611   111025059431   111025202767   111025354642  
111025502715   111025665502 452406952   452729262   453138364   453455016  
111022910579   111023104542   111023296386   111023513692   111023704986  
111023896809   111024105612   111024299638   111024511051   111024747399  
111024915633   111025059486   111025202790   111025354765   111025502726  
111025665524 452407141   452729387   453138398   453455115   111022910591  
111023104575   111023296397   111023513715   111023705000   111023896854  
111024105623   111024299649   111024511095   111024747423   111024915677  
111025059734   111025202824   111025354945   111025502793   111025665614
452407174   452729635   453138430   453455156   111022910647   111023104586  
111023296410   111023513827   111023705101   111023896887   111024105678  
111024299683   111024511231   111024747456   111024915756   111025059789  
111025202846   111025354967   111025502805   111025665625 452407224   452729676
  453138471   453455198   111022910704   111023104766   111023296421  
111023513906   111023705684   111023898272   111024105768   111024299739  
111024511433   111024747478   111024915790   111025059813   111025202868  
111025354990   111025502816   111025665658 452407232   452729734   453138554  
453455271   111022910782   111023104834   111023296465   111023513928  
111023705808   111023898283   111024105779   111024299751   111024511477  
111024747502   111024917062   111025059857   111025202891   111025355003  
111025502894   111025665715 452407240   452730062   453138596   453455297  
111022910793   111023104856   111023296500   111023514211   111023705932  
111023898294   111024105780   111024299762   111024511488   111024748233  
111024917073   111025059880   111025202914   111025355047   111025502917  
111025665726 452407265   452730096   453139099   453455388   111022910805  
111023104878   111023296533   111023514222   111023705965   111023898340  
111024105892   111024299829   111024511590   111024748299   111024917118  
111025059947   111025203319   111025355058   111025502928   111025665816
452407471   452730153   453139149   453455412   111022910849   111023104890  
111023296555   111023514334   111023705976   111023898384   111024105915  
111024299863   111024511624   111024748301   111024917163   111025059969  
111025203375   111025355069   111025502940   111025665838 452407638   452730161
  453139727   453455487   111022910962   111023105149   111023296566  
111023514367   111023705987   111023898395   111024105937   111024300068  
111024511657   111024748312   111024917219   111025060006   111025203386  
111025355070   111025502951   111025665861 452407687   452730310   453139826  
453455503   111022911042   111023105240   111023296702   111023514424  
111023706023   111023898508   111024105948   111024300080   111024511668  
111024748390   111024917231   111025060017   111025203397   111025355812  
111025502962   111025665883 452407810   452730526   453139875   453455586  
111022911064   111023105251   111023296713   111023514479   111023706056  
111023898722   111024105971   111024300226   111024511758   111024748402  
111024917264   111025060028   111025203421   111025355834   111025503042  
111025665951 452407828   452730583   453139883   453455610   111022911086  
111023105262   111023296779   111023514491   111023706674   111023898823  
111024105993   111024300248   111024511815   111024748480   111024917310  
111025060095   111025203768   111025355845   111025503110   111025665995
452408024   452730856   453139925   453455628   111022911109   111023105330  
111023296825   111023514525   111023706719   111023898878   111024106039  
111024300282   111024511848   111024748648   111024917343   111025060129  
111025203779   111025355856   111025503154   111025666008 452408149   452730955
  453140105   453455651   111022911176   111023105587   111023296836  
111023514626   111023706775   111023898890   111024106051   111024300338  
111024512029   111024748727   111024917398   111025060174   111025203814  
111025355935   111025503211   111025666042 452408156   452731185   453140360  
453455669   111022911211   111023105598   111023296858   111023514637  
111023706843   111023898913   111024106185   111024300451   111024512052  
111024748750   111024917400   111025060196   111025203836   111025355980  
111025503222   111025666097 452408214   452731201   453140402   453455792  
111022911244   111023105600   111023296892   111023514659   111023706876  
111023899059   111024106242   111024300484   111024512175   111024749515  
111024917422   111025060220   111025203847   111025356004   111025503277  
111025666109 452408867   452731490   453140444   453456097   111022911301  
111023105633   111023296904   111023514693   111023706887   111023899071  
111024106624   111024301171   111024512186   111024749537   111024917433  
111025060242   111025203915   111025356015   111025503288   111025666110
452409014   452731573   453140634   453456139   111022911334   111023105655  
111023296960   111023514705   111023706944   111023899082   111024106781  
111024301250   111024512355   111024750124   111024917477   111025060275  
111025203937   111025356048   111025503345   111025666154 452409121   452731581
  453140824   453456154   111022911367   111023105701   111023296982  
111023514716   111023706988   111023899116   111024106826   111024301306  
111024512377   111024750180   111024917534   111025060321   111025203982  
111025356060   111025503356   111025666233 452409246   452731797   453141038  
453456238   111022911402   111023105767   111023297073   111023514727  
111023707024   111023899127   111024106837   111024301429   111024512399  
111024750360   111024917590   111025060354   111025204006   111025356082  
111025503424   111025666301 452409428   452731920   453141467   453456386  
111022911424   111023105789   111023297231   111023514738   111023707170  
111023899138   111024106859   111024301452   111024512489   111024750405  
111024917602   111025060387   111025204028   111025356116   111025503996  
111025666334 452409568   452731995   453141657   453456691   111022911457  
111023105790   111023297309   111023514817   111023707181   111023899150  
111024106860   111024301474   111024512658   111024750517   111024917668  
111025060400   111025204051   111025356149   111025504054   111025666345

 

SCH-A-11



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452409576   452732357   453141822   453456709   111022911525   111023105802  
111023298287   111023515256   111023707192   111023899228   111024106871  
111024301485   111024512715   111024750652   111024917680   111025060444  
111025204129   111025356161   111025504223   111025666367 452409600   452732738
  453141889   453456717   111022911581   111023105936   111023298300  
111023515267   111023707361   111023899239   111024106882   111024301520  
111024512748   111024750674   111024917691   111025060466   111025204141  
111025356172   111025504290   111025666378 452409790   452732753   453141939  
453456725   111022911626   111023106016   111023298333   111023515289  
111023707631   111023899497   111024106893   111024301531   111024512760  
111024750696   111024917747   111025060534   111025204174   111025356273  
111025504302   111025666413 452409907   452733462   453141954   453456840  
111022911794   111023106027   111023298412   111023515391   111023707912  
111023899510   111024107591   111024301542   111024513941   111024750742  
111024917769   111025060556   111025204185   111025356284   111025504324  
111025666424 452410145   452733926   453141996   453456865   111022911817  
111023106049   111023298456   111023515403   111023707989   111023899565  
111024107614   111024301610   111024513952   111024750810   111024917837  
111025061096   111025204220   111025356363   111025504379   111025666479
452410251   452734056   453142085   453457004   111022911963   111023106061  
111023298759   111023515436   111023708058   111023899688   111024107636  
111024301621   111024514122   111024750821   111024917859   111025061119  
111025204253   111025356374   111025504469   111025666615 452410293   452734114
  453142499   453457079   111022912223   111023106083   111023299086  
111023515447   111023708069   111023899723   111024107658   111024301711  
111024514133   111024750832   111024917860   111025061399   111025204275  
111025356385   111025504470   111025666727 452410491   452734346   453142721  
453457103   111022912256   111023106117   111023299132   111023515526  
111023708126   111023899835   111024107793   111024301722   111024514199  
111024750843   111024918502   111025061423   111025204310   111025356420  
111025504504   111025666738 452410590   452734445   453142978   453457178  
111022912267   111023106139   111023299200   111023515593   111023708171  
111023900456   111024107805   111024301744   111024514289   111024750887  
111024918647   111025061478   111025204354   111025356475   111025505516  
111025666749 452410673   452734452   453143307   453457236   111022912313  
111023106173   111023299323   111023515627   111023708238   111023900490  
111024107838   111024301755   111024514302   111024751103   111024918669  
111025061490   111025204422   111025356565   111025505572   111025666761
452410871   452734635   453143331   453457319   111022912515   111023106184  
111023299367   111023515638   111023708890   111023900535   111024108019  
111024301801   111024514706   111024751237   111024918681   111025061535  
111025204433   111025356598   111025505639   111025666806 452410970   452734841
  453143547   453457368   111022912885   111023106218   111023299378  
111023515650   111023708913   111023900546   111024108097   111024301878  
111024514795   111024751305   111024918759   111025061557   111025204545  
111025356644   111025505684   111025666884 452410988   452734890   453144131  
453457442   111022912997   111023106443   111023299413   111023515818  
111023708980   111023900568   111024108222   111024301991   111024514931  
111024751316   111024918782   111025061568   111025204567   111025356699  
111025505707   111025666907 452411119   452734924   453144412   453457533  
111022913022   111023106465   111023299424   111023515830   111023709385  
111023900591   111024108266   111024302970   111024514942   111024751439  
111024918816   111025061591   111025204646   111025356712   111025505718  
111025666929 452411176   452734957   453144651   453457624   111022913099  
111023106601   111023299503   111023515841   111023709396   111023900603  
111024108390   111024303050   111024514953   111024751440   111024918827  
111025061614   111025204804   111025356745   111025505729   111025666930
452411184   452735095   453144859   453457657   111022913123   111023106612  
111023299604   111023515874   111023709408   111023900681   111024108424  
111024303151   111024514997   111024751473   111024918850   111025061636  
111025204859   111025356813   111025505774   111025666952 452411309   452735103
  453144867   453457764   111022913651   111023106678   111023299648  
111023516662   111023709442   111023900760   111024108468   111024303274  
111024515000   111024751495   111024919435   111025061726   111025204871  
111025356857   111025505831   111025667009 452411507   452735160   453145336  
453457855   111022913695   111023106689   111023299671   111023516684  
111023709453   111023900872   111024108514   111024303296   111024515044  
111024751518   111024919457   111025061737   111025204916   111025356891  
111025505864   111025667032 452411572   452735186   453145559   453458309  
111022913729   111023106702   111023299693   111023516707   111023709554  
111023900973   111024108525   111024303308   111024515099   111024751563  
111024919468   111025061760   111025204961   111025356969   111025505875  
111025667043 452411689   452735525   453145781   453458481   111022913796  
111023106735   111023299772   111023516718   111023709565   111023900995  
111024108581   111024303353   111024515134   111024751710   111024919491  
111025062019   111025204972   111025356970   111025505921   111025667087
452411788   452735731   453145880   453458671   111022913831   111023106746  
111023300191   111023516729   111023709587   111023901165   111024109357  
111024303409   111024515257   111024751776   111024919514   111025062064  
111025204983   111025358141   111025505954   111025667098 452412067   452735749
  453145922   453458689   111022913864   111023106768   111023300258  
111023516763   111023709611   111023901570   111024109380   111024303421  
111024516236   111024751787   111024919581   111025062075   111025204994  
111025358163   111025506001   111025667133 452412190   452736002   453146029  
453458762   111022913910   111023106779   111023300281   111023516820  
111023709622   111023901592   111024109414   111024303443   111024516281  
111024751798   111024919604   111025062086   111025205030   111025358174  
111025506023   111025667155 452412208   452736077   453146169   453458887  
111022913965   111023106836   111023300371   111023516831   111023709712  
111023901660   111024109537   111024303500   111024516551   111024751877  
111024919626   111025062176   111025205041   111025358185   111025506056  
111025667188 452412216   452736267   453146581   453459042   111022914001  
111023106869   111023300393   111023516943   111023709745   111023901750  
111024109593   111024303533   111024516562   111024751923   111024919637  
111025062233   111025205052   111025358231   111025506179   111025667199
452412349   452736291   453146847   453459232   111022914034   111023106870  
111023300405   111023516987   111023709857   111023901806   111024109605  
111024303689   111024516584   111024751945   111024919671   111025062288  
111025205063   111025358242   111025506225   111025667201 452412422   452736325
  453147407   453459307   111022914045   111023106881   111023300472  
111023516998   111023709903   111023901828   111024109638   111024303702  
111024516630   111024751989   111024919727   111025062378   111025205074  
111025358309   111025506247   111025667223 452412687   452736549   453147688  
453459380   111022914067   111023106971   111023300506   111023517900  
111023710343   111023901930   111024109672   111024303825   111024516731  
111024752025   111024919749   111025062389   111025205164   111025358321  
111025506270   111025667234 452412810   452736705   453147720   453459547  
111022914203   111023107028   111023300539   111023517911   111023710354  
111023902188   111024109795   111024303836   111024516753   111024752069  
111024919750   111025062424   111025205175   111025358343   111025506360  
111025667278 452412901   452736887   453147787   453459596   111022914214  
111023107039   111023300551   111023518619   111023710376   111023902324  
111024109807   111024303847   111024516809   111024752384   111024919794  
111025062479   111025205197   111025358376   111025507114   111025667289
452413032   452737042   453147878   453459695   111022914326   111023107040  
111023300562   111023518642   111023710387   111023902504   111024109818  
111024304017   111024517046   111024752609   111024919839   111025062525  
111025205209   111025358466   111025507181   111025667290 452413081   452737455
  453148124   453459745   111022914337   111023107129   111023300595  
111023518653   111023710466   111023902515   111024109841   111024304051  
111024517068   111024752665   111024919873   111025062547   111025205210  
111025358499   111025507259   111025667357 452413339   452737547   453148199  
453459752   111022914450   111023107185   111023300629   111023518664  
111023710477   111023902638   111024109852   111024304073   111024517552  
111024752687   111024919929   111025062604   111025205221   111025358523  
111025507260   111025667368 452413487   452737612   453148264   453460081  
111022914764   111023107220   111023300955   111023518776   111023710556  
111023902672   111024109874   111024304084   111024517585   111024752744  
111024919930   111025062626   111025205254   111025358534   111025507305  
111025667379 452413693   452737620   453148298   453460115   111022914900  
111023107253   111023300966   111023518811   111023710567   111023902773  
111024109885   111024304095   111024517596   111024752799   111024919963  
111025062660   111025206019   111025358545   111025507350   111025668707
452413834   452737653   453148413   453460164   111022915079   111023107286  
111023301013   111023518855   111023710590   111023902784   111024109896  
111024304758   111024517855   111024752867   111024919985   111025062716  
111025206031   111025358578   111025507361   111025668729 452414097   452737687
  453148504   453460222   111022915844   111023107297   111023301507  
111023518888   111023710635   111023902818   111024109942   111024304815  
111024517877   111024752890   111024920022   111025062738   111025206042  
111025358602   111025507383   111025668763 452414162   452737711   453148561  
453460230   111022915866   111023107309   111023301563   111023518923  
111023710680   111023902896   111024110012   111024304826   111024518845  
111024753284   111024920066   111025062749   111025206075   111025358657  
111025507439   111025668774 452414386   452737901   453148884   453460255  
111022915945   111023107310   111023301585   111023518934   111023710747  
111023903022   111024110034   111024304860   111024518889   111024753307  
111024920077   111025062851   111025206086   111025358680   111025507484  
111025668785 452414774   452737927   453149106   453460263   111022915956  
111023107354   111023301664   111023518956   111023710905   111023903088  
111024110225   111024304871   111024518890   111024753329   111024920088  
111025062907   111025206424   111025358714   111025507585   111025668853
452414790   452738107   453149171   453460420   111022915990   111023107804  
111023301697   111023519104   111023710949   111023903145   111024110269  
111024304893   111024518968   111024753385   111024920112   111025064088  
111025206985   111025358725   111025507619   111025668875 452414808   452738180
  453149197   453460651   111022916193   111023107815   111023301855  
111023519261   111023711030   111023903246   111024110281   111024304972  
111024519015   111024753420   111024920123   111025064134   111025207009  
111025358747   111025507642   111025668943 452414956   452738453   453149379  
453460776   111022916283   111023108074   111023301888   111023519317  
111023711074   111023903460   111024110359   111024305007   111024519059  
111024753677   111024920202   111025064156   111025207458   111025359096  
111025507653   111025668954 452415003   452738636   453149387   453460784  
111022916328   111023108276   111023301923   111023519339   111023712299  
111023903471   111024110405   111024305489   111024519172   111024753688  
111024920224   111025064167   111025207526   111025359142   111025507743  
111025668965 452415078   452739071   453149544   453460875   111022916340  
111023108401   111023301956   111023519340   111023712345   111023903561  
111024110449   111024305546   111024519240   111024753701   111024920268  
111025064213   111025207559   111025359197   111025508373   111025668976
452415516   452739089   453149627   453461014   111022916373   111023108603  
111023301978   111023519351   111023712367   111023903572   111024110595  
111024305669   111024519251   111024753712   111024920303   111025064235  
111025207605   111025359210   111025508407   111025669078 452415763   452739170
  453149767   453461048   111022916575   111023108647   111023301989  
111023519384   111023712390   111023903606   111024110618   111024305692  
111024519284   111024753767   111024920314   111025064493   111025207627  
111025359243   111025508429   111025669089 452415896   452739220   453149841  
453461196   111022916597   111023108704   111023302047   111023519395  
111023712402   111023903617   111024110652   111024305726   111024519420  
111024753778   111024920392   111025064538   111025207638   111025359265  
111025508452   111025669225 452416001   452739295   453149890   453461220  
111022916609   111023108737   111023302069   111023519418   111023712446  
111023903640   111024110663   111024305816   111024519464   111024753790  
111024920426   111025064651   111025207717   111025359276   111025508463  
111025669236 452416191   452739576   453149932   453461345   111022916711  
111023108951   111023302104   111023519496   111023712503   111023903651  
111024110719   111024305838   111024519497   111024753879   111024920516  
111025065067   111025207740   111025359311   111025508485   111025669258
452416209   452739709   453150153   453461386   111022916755   111023109008  
111023302126   111023519564   111023712525   111023903662   111024110764  
111024305872   111024519509   111024754410   111024920549   111025065078  
111025207751   111025359333   111025508610   111025669269 452416241   452739758
  453150161   453461428   111022916799   111023109187   111023302160  
111023519575   111023712660   111023903909   111024110900   111024305883  
111024519521   111024754421   111024920594   111025065270   111025207773  
111025359377   111025508665   111025669359 452416480   452739774   453150252  
453461568   111022916834   111023109198   111023302272   111023519586  
111023712727   111023903965   111024110922   111024305940   111024519565  
111024754432   111024920617   111025065281   111025207807   111025359399  
111025508698   111025669360 452416688   452739840   453150708   453461659  
111022916845   111023109211   111023302340   111023519597   111023712783  
111023904034   111024110933   111024305962   111024519598   111024754487  
111024920684   111025065292   111025207863   111025359456   111025508722  
111025669427 452416712   452740038   453150831   453461683   111022916878  
111023109222   111023302373   111023519643   111023712794   111023904090  
111024110988   111024305984   111024519688   111024754498   111024920730  
111025065337   111025208684   111025359467   111025508834   111025669438
452416753   452740053   453150849   453461857   111022916889   111023109266  
111023303688   111023519676   111023712806   111023904270   111024111428  
111024306020   111024519745   111024754724   111024920752   111025065427  
111025208707   111025359478   111025508890   111025669461 452416837   452740103
  453150989   453461873   111022916902   111023109323   111023303699  
111023519711   111023712985   111023904292   111024111462   111024306222  
111024520040   111024754779   111024920796   111025065449   111025208741  
111025359490   111025508968   111025669528 452416860   452740327   453151961  
453461923   111022916935   111023109356   111023303756   111023519722  
111023713166   111023904304   111024111518   111024306266   111024520095  
111024754836   111024920808   111025065450   111025208752   111025359502  
111025509004   111025669540 452416944   452740376   453152167   453461949  
111022916968   111023109367   111023303790   111023519777   111023713256  
111023904315   111024111541   111024306288   111024520107   111024754869  
111024920897   111025066518   111025208819   111025359524   111025509037  
111025669562 452417025   452740483   453152183   453461998   111022916980  
111023109604   111023303857   111023519788   111023713290   111023904326  
111024111552   111024306301   111024520242   111024755062   111024920909  
111025066563   111025208820   111025359557   111025509486   111025669618
452417058   452740608   453152456   453462046   111022917004   111023109682  
111023303891   111023519890   111023713302   111023904393   111024111585  
111024306345   111024520309   111024755107   111024920910   111025066664  
111025208831   111025359580   111025509824   111025669629 452417181   452740640
  453152613   453462079   111022917127   111023110202   111023303958  
111023519902   111023713313   111023904405   111024111596   111024306378  
111024520376   111024755118   111024920921   111025066675   111025208897  
111025359591   111025509846   111025669641 452417199   452740665   453152696  
453462244   111022917150   111023110213   111023303981   111023519935  
111023713357   111023904427   111024111608   111024306738   111024520523  
111024755534   111024920932   111025066709   111025208909   111025360560  
111025509857   111025669652 452417355   452740772   453152852   453462335  
111022917161   111023110314   111023303992   111023520016   111023713403  
111023904438   111024111619   111024307111   111024520613   111024755602  
111024921056   111025066754   111025208932   111025360593   111025509868  
111025669663 452417546   452740996   453153025   453462376   111022917420  
111023110370   111023304027   111023520364   111023713425   111023904472  
111024111664   111024307177   111024521614   111024755613   111024921102  
111025066787   111025208998   111025360627   111025509891   111025669674
452417561   452741275   453153876   453462558   111022917509   111023110505  
111023304061   111023520386   111023713526   111023904517   111024111697  
111024307212   111024521782   111024755624   111024921168   111025066811  
111025209001   111025360650   111025509936   111025669719 452417652   452741291
  453153975   453462657   111022917521   111023110527   111023304083  
111023520410   111023713537   111023904528   111024112306   111024307256  
111024522187   111024755758   111024921629   111025067126   111025209023  
111025360661   111025510118   111025669809 452417819   452741382   453154627  
453462665   111022917688   111023110538   111023304094   111023520421  
111023713548   111023904540   111024112339   111024307267   111024522222  
111024755770   111024921630   111025067159   111025209034   111025360717  
111025510129   111025669821 452417942   452741432   453154874   453462723  
111022917723   111023110549   111023304735   111023520522   111023713560  
111023904595   111024112340   111024307290   111024522479   111024755792  
111024921641   111025067171   111025209045   111025360728   111025510141  
111025669843 452418023   452741564   453155053   453462798   111022917802  
111023111157   111023304803   111023520634   111023713627   111023904607  
111024112373   111024307425   111024522750   111024755804   111024921674  
111025067193   111025209236   111025360740   111025510163   111025669876
452418031   452741812   453155095   453462939   111022917891   111023111179  
111023304825   111023520757   111023713650   111023904629   111024112430  
111024307458   111024524471   111024755826   111024921685   111025067238  
111025209416   111025360773   111025510231   111025669887 452418221   452741838
  453155202   453462996   111022918511   111023111292   111023304869  
111023520814   111023713694   111023904742   111024112531   111024307571  
111024524538   111024755837   111024921719   111025067452   111025209494  
111025360874   111025510321   111025669900 452418460   452742083   453155277  
453463192   111022918566   111023111438   111023304904   111023520870  
111023713784   111023904797   111024112586   111024307582   111024524561  
111024755848   111024921731   111025067508   111025209742   111025360953  
111025510343   111025669911 452418528   452742224   453155376   453463424  
111022918577   111023111461   111023304926   111023520881   111023713830  
111023904810   111024112609   111024308303   111024524594   111024755860  
111024921742   111025067542   111025209764   111025360975   111025510400  
111025669922 452419096   452742414   453155533   453463655   111022918645  
111023111584   111023304937   111023520904   111023713863   111023904876  
111024112643   111024308493   111024524718   111024755871   111024921753  
111025067564   111025209786   111025361022   111025510411   111025670036
452419112   452742430   453155558   453463770   111022918678   111023111618  
111023304959   111023520926   111023713920   111023905653   111024112687  
111024308527   111024524976   111024755882   111024921775   111025067610  
111025209821   111025361033   111025510444   111025670047 452419179   452742489
  453155590   453464000   111022918702   111023111629   111023304960  
111023520937   111023713997   111023905686   111024112722   111024308549  
111024525203   111024755893   111024921821   111025067700   111025209854  
111025361055   111025510477   111025670092 452419229   452742687   453156127  
453464034   111022918814   111023111630   111023304971   111023520982  
111023714549   111023906238   111024112777   111024308572   111024525629  
111024755938   111024921832   111025067722   111025209876   111025361066  
111025510556   111025670126 452419492   452742745   453156135   453464109  
111022918836   111023111652   111023305613   111023521095   111023714583  
111023906249   111024112845   111024308640   111024526079   111024756041  
111024921876   111025067733   111025209898   111025361077   111025510589  
111025670137 452419518   452742794   453156226   453464117   111022918869  
111023111663   111023305769   111023521118   111023714617   111023906283  
111024112889   111024308707   111024526114   111024756063   111024921898  
111025067755   111025209955   111025361123   111025510657   111025670261

 

SCH-A-12



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452419856   452743115   453156739   453464224   111022918892   111023111685  
111023305837   111023521130   111023714729   111023906328   111024112902  
111024308853   111024526192   111024756085   111024921911   111025067766  
111025209977   111025361189   111025510679   111025670306 452419864   452743156
  453156846   453464232   111022918926   111023112046   111023305860  
111023521141   111023714763   111023906339   111024112924   111024308864  
111024526305   111024756153   111024921977   111025067799   111025210069  
111025361190   111025510703   111025670339 452420029   452743388   453156929  
453464554   111022919118   111023112114   111023305882   111023521152  
111023714774   111023906373   111024112946   111024308909   111024526316  
111024756377   111024922013   111025067812   111025210081   111025361695  
111025510758   111025671790 452420144   452743495   453157364   453464646  
111022919455   111023112125   111023305893   111023521309   111023714820  
111023906429   111024112968   111024309450   111024526675   111024756579  
111024922046   111025067902   111025210104   111025361707   111025510770  
111025671824 452420334   452743750   453157588   453464653   111022919488  
111023112147   111023305949   111023521376   111023714853   111023906980  
111024112991   111024309472   111024526765   111024756580   111024922091  
111025067913   111025210115   111025361741   111025510882   111025671880
452420383   452743792   453157752   453464729   111022919567   111023112158  
111023306029   111023521477   111023714875   111023907004   111024113026  
111024309652   111024527047   111024756614   111024922114   111025067968  
111025210159   111025361796   111025510916   111025671970 452420391   452743891
  453157893   453464976   111022919578   111023112169   111023306085  
111023521523   111023714932   111023907037   111024113206   111024309663  
111024527531   111024756669   111024922248   111025068004   111025210227  
111025362157   111025510950   111025672027 452420565   452743925   453157992  
453465296   111022919635   111023112417   111023306131   111023521534  
111023714987   111023907060   111024113240   111024309742   111024528172  
111024756782   111024923463   111025068048   111025210272   111025362203  
111025511030   111025672038 452420573   452744030   453158032   453465312  
111022919657   111023112439   111023306175   111023521589   111023715012  
111023907116   111024113497   111024309764   111024528813   111024756827  
111024923474   111025068059   111025210306   111025362270   111025511131  
111025672061 452420789   452744071   453158156   453465973   111022919703  
111023112585   111023306221   111023521657   111023715023   111023907138  
111024113510   111024309775   111024528846   111024756850   111024923496  
111025068071   111025210339   111025362281   111025511254   111025672083
452420938   452744113   453158412   453466112   111022919714   111023112620  
111023306298   111023521679   111023715113   111023907161   111024113521  
111024309911   111024528903   111024756883   111024923520   111025068093  
111025210340   111025362315   111025511265   111025672117 452421027   452744196
  453158446   453466161   111022919736   111023112642   111023306423  
111023521680   111023715124   111023907228   111024113543   111024309933  
111024529049   111024756894   111024923542   111025068127   111025210351  
111025362337   111025511276   111025672139 452421043   452744477   453158586  
453466252   111022919747   111023112787   111023306434   111023521691  
111023715179   111023907251   111024113587   111024310104   111024529117  
111024756917   111024923575   111025068172   111025210362   111025362348  
111025513379   111025672140 452421183   452744691   453158743   453466393  
111022919769   111023112833   111023306445   111023521758   111023715203  
111023907329   111024113600   111024310126   111024529218   111024756962  
111024923586   111025068206   111025210373   111025362360   111025513380  
111025672162 452421381   452744725   453158859   453466575   111022919781  
111023112989   111023306502   111023521792   111023715225   111023907789  
111024113622   111024310261   111024529274   111024757020   111024923597  
111025068217   111025210384   111025362371   111025513458   111025672173
452421423   452744980   453158933   453466781   111022919804   111023113711  
111023306535   111023521804   111023715236   111023907824   111024113633  
111024310272   111024529296   111024757536   111024923609   111025068240  
111025210429   111025362405   111025513470   111025672195 452421514   452745128
  453159238   453466930   111022920019   111023113722   111023306737  
111023521826   111023715292   111023907846   111024113655   111024310519  
111024529353   111024757727   111024923654   111025068251   111025210474  
111025362461   111025514527   111025672207 452421589   452745193   453159295  
453467045   111022920064   111023113845   111023306748   111023521848  
111023715360   111023907879   111024113666   111024310586   111024529397  
111024758177   111024923665   111025068284   111025210878   111025362472  
111025514561   111025672229 452421613   452745201   453159360   453467177  
111022920110   111023113878   111023306782   111023521950   111023715371  
111023908027   111024113677   111024310632   111024529465   111024758289  
111024923700   111025068329   111025210979   111025362494   111025514707  
111025672230 452421654   452745219   453159576   453467359   111022920143  
111023113913   111023306805   111023522120   111023715427   111023908139  
111024113699   111024310687   111024529498   111024758368   111024923722  
111025069409   111025211004   111025362551   111025515034   111025672252
452421829   452745326   453160087   453467680   111022920154   111023113924  
111023306816   111023523020   111023715438   111023908195   111024113701  
111024310698   111024529599   111024758403   111024923777   111025070029  
111025211149   111025362573   111025515113   111025672274 452421902   452745359
  453160210   453467854   111022920211   111023113968   111023306827  
111023523053   111023715450   111023908296   111024113712   111024310889  
111024529645   111024758436   111024923799   111025070030   111025211228  
111025362584   111025515135   111025672296 452421928   452745383   453160509  
453467912   111022920299   111023113980   111023306850   111023523064  
111023715461   111023908825   111024114320   111024310979   111024529757  
111024758469   111024923812   111025070120   111025211295   111025362708  
111025515269   111025672432 452421936   452745490   453160996   453467987  
111022920301   111023113991   111023307075   111023523648   111023715629  
111023908847   111024114623   111024311015   111024529768   111024758481  
111024923834   111025070131   111025211318   111025362775   111025515326  
111025672498 452421985   452745755   453161069   453468134   111022920312  
111023114004   111023307255   111023523693   111023715663   111023908869  
111024114634   111024311026   111024529892   111024758492   111024923878  
111025070232   111025211396   111025362786   111025515359   111025672511
452422066   452745821   453161101   453468217   111022920424   111023114037  
111023307277   111023523839   111023715674   111023909231   111024114948  
111024311206   111024529971   111024758537   111024923913   111025070344  
111025211611   111025362810   111025515382   111025672522 452422157   452745946
  453161416   453468282   111022920479   111023114082   111023307323  
111023523862   111023715753   111023909242   111024114971   111024311262  
111024530153   111024758975   111024923957   111025070355   111025211644  
111025362944   111025515427   111025672588 452422173   452745979   453161531  
453468290   111022920514   111023114105   111023307367   111023523895  
111023715843   111023909275   111024114982   111024311284   111024530210  
111024759224   111024924037   111025070366   111025211677   111025362988  
111025515438   111025672601 452422298   452745995   453161861   453468332  
111022920536   111023114127   111023307503   111023523985   111023715922  
111023909309   111024115073   111024311352   111024531626   111024759235  
111024924059   111025070401   111025211699   111025362999   111025515450  
111025672612 452422512   452746001   453161895   453468340   111022920569  
111023114172   111023307570   111023524201   111023715933   111023909365  
111024115084   111024311363   111024531660   111024759246   111024924093  
111025070456   111025211734   111025363002   111025515483   111025672634
452422694   452746084   453161937   453468431   111022920581   111023114284  
111023307581   111023524302   111023716114   111023909400   111024115107  
111024311374   111024531941   111024759426   111024924598   111025070490  
111025211767   111025363776   111025515494   111025672645 452422736   452746225
  453161952   453468456   111022920648   111023114330   111023307592  
111023524492   111023716125   111023909422   111024115163   111024311677  
111024531985   111024759460   111024924600   111025070535   111025211824  
111025363798   111025515595   111025672735 452422868   452746704   453161978  
453468506   111022920705   111023114352   111023307637   111023524515  
111023716192   111023909758   111024115220   111024311688   111024532032  
111024759493   111024924903   111025070546   111025211835   111025363800  
111025515641   111025672825 452422876   452747298   453162042   453468605  
111022920727   111023114385   111023307716   111023524537   111023716675  
111023909781   111024115286   111024311699   111024532065   111024759505  
111024924925   111025070557   111025211868   111025363844   111025515708  
111025672836 452422942   452747439   453162059   453468647   111022920738  
111023114396   111023307772   111023524559   111023716743   111023910323  
111024115297   111024311712   111024532100   111024759572   111024924936  
111025071468   111025211891   111025363877   111025515731   111025672948
452423734   452747496   453162265   453468720   111022921144   111023114453  
111023307783   111023524560   111023716765   111023910345   111024116074  
111024311723   111024532144   111024759583   111024924947   111025071479  
111025211903   111025363888   111025515764   111025672982 452424005   452747520
  453162299   453468753   111022921201   111023114677   111023307895  
111023524649   111023716833   111023910367   111024116108   111024311767  
111024532166   111024759617   111024924958   111025071592   111025212308  
111025363956   111025515809   111025672993 452424013   452747900   453162380  
453468803   111022921683   111023114723   111023308065   111023524694  
111023716899   111023910390   111024116131   111024311790   111024532425  
111024759640   111024924970   111025071626   111025212319   111025363967  
111025515900   111025673006 452424351   452747983   453163057   453468852  
111022921706   111023114778   111023308133   111023524739   111023716912  
111023910402   111024116153   111024311857   111024532447   111024759695  
111024925050   111025071671   111025212320   111025363990   111025515922  
111025673073 452424419   452748239   453163198   453469033   111022921739  
111023114813   111023308380   111023524795   111023716978   111023910413  
111024116164   111024311891   111024532560   111024759707   111024925083  
111025071716   111025212331   111025364003   111025515933   111025673118
452424443   452748320   453163263   453469181   111022921751   111023114846  
111023308403   111023524874   111023716990   111023910468   111024116186  
111024311925   111024532751   111024759785   111024925162   111025071806  
111025212353   111025364171   111025515955   111025673141 452424591   452749039
  453163412   453469272   111022921852   111023114857   111023308436  
111023524919   111023717003   111023910480   111024116210   111024313501  
111024532762   111024759820   111024925184   111025071817   111025212397  
111025364227   111025515988   111025674603 452424682   452749088   453163628  
453469280   111022921908   111023114868   111023308672   111023524942  
111023717014   111023910491   111024116300   111024313556   111024532908  
111024759864   111024925230   111025071851   111025212421   111025364272  
111025516013   111025674759 452424930   452749211   453163743   453469314  
111022921953   111023114880   111023308683   111023524986   111023717058  
111023910503   111024116333   111024313679   111024532942   111024759921  
111024925241   111025071862   111025212443   111025364317   111025516046  
111025674782 452424971   452749922   453163792   453469439   111022921975  
111023114903   111023308694   111023525000   111023717069   111023910558  
111024116445   111024313815   111024532964   111024759987   111024925285  
111025071930   111025212454   111025364328   111025516114   111025674793
452425127   452749930   453163891   453469470   111022922000   111023114914  
111023308739   111023525022   111023717160   111023910604   111024116456  
111024313859   111024534067   111024760002   111024925375   111025072009  
111025212465   111025364340   111025516125   111025674838 452425218   452749997
  453163958   453469579   111022922022   111023114936   111023308795  
111023525044   111023717294   111023910671   111024116478   111024313905  
111024534113   111024760046   111024925409   111025072010   111025212476  
111025364351   111025516170   111025676391 452425341   452750250   453164030  
453469595   111022922044   111023115612   111023308919   111023525088  
111023717328   111023910682   111024116546   111024313916   111024534146  
111024760080   111024925465   111025072087   111025212500   111025364407  
111025516204   111025676403 452425457   452750292   453164188   453469777  
111022922055   111023115678   111023308975   111023525145   111023717351  
111023910693   111024116557   111024313950   111024534214   111024760114  
111024925768   111025072100   111025212511   111025364441   111025516226  
111025676414 452425481   452750300   453164204   453469900   111022922112  
111023115779   111023309088   111023525167   111023717362   111023910727  
111024116669   111024314041   111024534225   111024760260   111024925937  
111025072234   111025212533   111025364452   111025516619   111025676425
452425515   452750391   453164261   453469991   111022922156   111023115870  
111023310248   111023525189   111023717418   111023910929   111024117097  
111024314131   111024534292   111024760507   111024925960   111025072245  
111025212601   111025364485   111025516631   111025676504 452425598   452750599
  453164311   453470015   111022922178   111023116028   111023310732  
111023525213   111023717711   111023910941   111024117121   111024314197  
111024534359   111024760529   111024926095   111025072481   111025212623  
111025364531   111025516664   111025676683 452425838   452750623   453164485  
453470510   111022922224   111023116040   111023312127   111023525437  
111023718183   111023910996   111024117503   111024314209   111024534427  
111024761430   111024926152   111025072537   111025213815   111025364553  
111025516710   111025676717 452426240   452750854   453164956   453470569  
111022922235   111023116073   111023312172   111023525460   111023718206  
111023911009   111024117604   111024314366   111024534449   111024761520  
111024926185   111025072605   111025213848   111025364575   111025516787  
111025676739 452426364   452750904   453165110   453470593   111022922280  
111023116129   111023312273   111023525482   111023718239   111023911065  
111024117637   111024314401   111024534450   111024761744   111024926196  
111025072694   111025213859   111025365071   111025516798   111025676740
452426380   452750938   453165185   453471112   111022922291   111023116152  
111023312565   111023525639   111023718240   111023911087   111024117648  
111024314478   111024534461   111024762172   111024926219   111025072762  
111025213871   111025365194   111025516934   111025676751 452426851   452751019
  453165276   453471146   111022922347   111023116163   111023312598  
111023525796   111023718363   111023911098   111024117660   111024314524  
111024534483   111024762374   111024926242   111025072795   111025213905  
111025365273   111025516967   111025676784 452426992   452751258   453165318  
453471211   111022922392   111023116174   111023312802   111023526180  
111023718408   111023911100   111024117693   111024314546   111024534528  
111024762419   111024926264   111025072818   111025213916   111025365374  
111025516978   111025676807 452427040   452751282   453165433   453471260  
111022922606   111023116208   111023312868   111023527978   111023718712  
111023911144   111024117806   111024314704   111024534540   111024762464  
111024926310   111025073066   111025213927   111025365385   111025516989  
111025676829 452427073   452751456   453165508   453471278   111022922617  
111023116219   111023313016   111023527989   111023718745   111023911166  
111024117840   111024314973   111024534562   111024762543   111024926365  
111025073145   111025213938   111025365442   111025517014   111025676885
452427099   452752058   453165862   453471336   111022922752   111023116231  
111023313072   111023527990   111023718802   111023911683   111024117996  
111024315031   111024534573   111024762598   111024926376   111025073213  
111025213949   111025365453   111025517069   111025676942 452427198   452752306
  453165987   453471351   111022922763   111023116297   111023313140  
111023528003   111023718914   111023911762   111024118010   111024315053  
111024534618   111024762712   111024926398   111025073291   111025213950  
111025365521   111025517126   111025676953 452427206   452752439   453166027  
453471542   111022922774   111023116343   111023313195   111023528115  
111023718970   111023911807   111024118021   111024315097   111024534663  
111024762734   111024926411   111025073325   111025213994   111025365532  
111025517148   111025676964 452427347   452752512   453166340   453471575  
111022922932   111023116589   111023313229   111023528137   111023719038  
111023911818   111024118076   111024315110   111024534696   111024762936  
111024926422   111025073347   111025214029   111025365554   111025517171  
111025677033 452427479   452752991   453166639   453471633   111022922965  
111023116590   111023313285   111023528182   111023719151   111023911863  
111024118212   111024315211   111024534775   111024763005   111024926455  
111025073369   111025214108   111025365576   111025517250   111025677044
452427628   452753064   453166969   453471757   111022922987   111023116657  
111023313308   111023528238   111023719207   111023911908   111024118234  
111024315233   111024534821   111024763038   111024926488   111025073561  
111025214120   111025365587   111025517261   111025677077 452427925   452753460
  453167173   453471765   111022923001   111023116668   111023313331  
111023528339   111023719263   111023912055   111024118403   111024315424  
111024534933   111024763049   111024926499   111025073572   111025214142  
111025365611   111025517418   111025677099 452427966   452753965   453167199  
453471831   111022923012   111023116714   111023313342   111023528373  
111023719296   111023912066   111024118436   111024316706   111024534944  
111024763061   111024926589   111025073842   111025214153   111025365633  
111025517441   111025677145 452427982   452754229   453167280   453471971  
111022923113   111023116758   111023313454   111023528395   111023719410  
111023912134   111024119639   111024316751   111024534988   111024763106  
111024926602   111025073875   111025214175   111025365644   111025517463  
111025677190 452428295   452754294   453167355   453472029   111022923618  
111023116916   111023313476   111023528430   111023719926   111023912246  
111024119662   111024316762   111024535024   111024763128   111024926657  
111025073886   111025214186   111025365655   111025517474   111025677213
452428311   452754815   453167629   453472037   111022923720   111023116938  
111023313498   111023528586   111023720007   111023912291   111024119707  
111024316795   111024535080   111024763308   111024926680   111025073897  
111025214197   111025365666   111025517496   111025677257 452428543   452755473
  453167702   453472086   111022923753   111023116983   111023313555  
111023528597   111023720018   111023912392   111024119796   111024316829  
111024535114   111024763319   111024926703   111025073976   111025214209  
111025365813   111025517520   111025677268 452428675   452755531   453167801  
453472151   111022923775   111023118233   111023313599   111023528609  
111023720041   111023912415   111024119808   111024316830   111024535260  
111024763364   111024926714   111025073998   111025214287   111025365857  
111025517553   111025677325 452428758   452755556   453167983   453472243  
111022924642   111023118244   111023313634   111023528632   111023720096  
111023912426   111024119831   111024316841   111024535316   111024763397  
111024926725   111025074045   111025214298   111025366252   111025517597  
111025677336 452428808   452755614   453168114   453472300   111022924653  
111023118514   111023313690   111023528676   111023720120   111023912460  
111024119842   111024316852   111024535338   111024763421   111024926747  
111025074056   111025214300   111025366319   111025517609   111025677369
452429129   452755630   453168155   453472417   111022924686   111023118536  
111023313926   111023528687   111023720131   111023912493   111024119864  
111024316908   111024535732   111024763432   111024926769   111025074089  
111025214322   111025366320   111025517610   111025677404 452429137   452755689
  453168221   453472466   111022924710   111023118569   111023314095  
111023528711   111023720209   111023912505   111024119897   111024316919  
111024536294   111024763566   111024926837   111025074102   111025214355  
111025366386   111025517621   111025677426 452429251   452755713   453168684  
453472573   111022924798   111023118581   111023314130   111023528856  
111023720210   111023912886   111024119965   111024316920   111024536306  
111024763612   111024926860   111025074168   111025214388   111025366410  
111025517711   111025677437 452429426   452755853   453168734   453472623  
111022924822   111023118648   111023314152   111023528889   111023720221  
111023912976   111024120743   111024317088   111024536430   111024763656  
111024926916   111025074236   111025214401   111025366421   111025517722  
111025677460 452429830   452755903   453168866   453473027   111022924901  
111023118659   111023314163   111023529048   111023720276   111023912987  
111024120844   111024317112   111024536474   111024763702   111024927603  
111025074674   111025214412   111025366443   111025517755   111025677471

 

SCH-A-13



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452429988   452756059   453168908   453473100   111022924912   111023118682  
111023314185   111023529206   111023720287   111023912998   111024120888  
111024317123   111024536519   111024763757   111024927782   111025075091  
111025214423   111025366588   111025517788   111025677482 452430150   452756083
  453168981   453473191   111022924978   111023118693   111023314219  
111023529284   111023720445   111023913180   111024120945   111024317178  
111024536542   111024763814   111024927793   111025075170   111025214434  
111025366599   111025517799   111025677493 452430234   452756257   453168999  
453473241   111022924989   111023118749   111023314220   111023529330  
111023720490   111023913191   111024120967   111024317189   111024536553  
111024763836   111024927805   111025075316   111025214502   111025366612  
111025517823   111025677505 452430325   452756703   453169633   453473498  
111022925014   111023118817   111023314253   111023529374   111023720502  
111023913595   111024121047   111024317325   111024536575   111024764657  
111024927816   111025075383   111025214546   111025366634   111025517845  
111025677516 452430606   452756968   453169799   453473720   111022925025  
111023118873   111023314387   111023529587   111023720603   111023913629  
111024121159   111024317370   111024536586   111024764725   111024927838  
111025075439   111025214591   111025366645   111025517856   111025677538
452430754   452756976   453170045   453473985   111022925159   111023118963  
111023314477   111023529622   111023720625   111023913652   111024121160  
111024317381   111024536722   111024764893   111024927850   111025075574  
111025214636   111025366667   111025517889   111025677549 452430770   452757289
  453170334   453474124   111022925205   111023118974   111023314534  
111023529633   111023720647   111023913663   111024121182   111024317415  
111024536766   111024765254   111024928019   111025075596   111025214692  
111025366690   111025519027   111025677796 452430796   452757966   453170367  
453474181   111022925272   111023119032   111023314679   111023529666  
111023721255   111023913708   111024121205   111024317426   111024536890  
111024765265   111024928031   111025075631   111025215716   111025367455  
111025519128   111025677819 452431117   452758329   453170391   453474199  
111022925429   111023119043   111023314714   111023529688   111023721626  
111023913753   111024121216   111024317459   111024536913   111024765524  
111024928042   111025075686   111025215738   111025367499   111025519139  
111025677820 452431323   452758691   453170664   453474223   111022925575  
111023119065   111023314736   111023529756   111023721716   111023913764  
111024121261   111024317561   111024537004   111024765535   111024928086  
111025075710   111025215761   111025367523   111025519566   111025678663
452431349   452758840   453170938   453474389   111022925632   111023119098  
111023314826   111023529824   111023721817   111023913887   111024121272  
111024317606   111024537116   111024765568   111024928110   111025075743  
111025215783   111025367534   111025519612   111025678674 452431521   452759566
  453171191   453474470   111022925654   111023119100   111023314860  
111023529903   111023721828   111023913900   111024121317   111024317640  
111024537138   111024765737   111024928121   111025075765   111025215851  
111025367567   111025519634   111025678696 452431752   452759723   453171209  
453474504   111022925788   111023119223   111023315186   111023530657  
111023721840   111023913922   111024121340   111024317707   111024537194  
111024765793   111024928176   111025075800   111025215862   111025367602  
111025519667   111025678708 452431877   452759806   453171977   453474686  
111022925913   111023119234   111023315311   111023531030   111023721862  
111023913933   111024121384   111024317718   111024537318   111024765805  
111024928187   111025075822   111025215873   111025367624   111025519678  
111025678775 452432024   452760226   453172017   453474736   111022925991  
111023119245   111023315322   111023531074   111023721930   111023913944  
111024121654   111024317741   111024537510   111024765849   111024928211  
111025075877   111025215884   111025367635   111025519892   111025678854
452432214   452760507   453172025   453474769   111022926026   111023119289  
111023316086   111023531131   111023721985   111023913966   111024121676  
111024317752   111024538386   111024766075   111024928233   111025075912  
111025215895   111025367646   111025520513   111025678887 452432412   452760655
  453172058   453475030   111022926037   111023119324   111023316446  
111023531164   111023722010   111023914013   111024121698   111024317763  
111024538421   111024766109   111024928255   111025075923   111025215963  
111025367680   111025520568   111025678898 452432479   452761125   453172405  
453475048   111022926048   111023119346   111023316479   111023531186  
111023722054   111023914057   111024121733   111024317820   111024538522  
111024766143   111024928277   111025075978   111025215985   111025367691  
111025520579   111025678911 452432511   452761216   453172538   453475055  
111022926059   111023119368   111023316547   111023531254   111023722076  
111023914068   111024121766   111024317864   111024538566   111024766154  
111024928367   111025075989   111025216010   111025367703   111025520861  
111025678955 452432875   452761281   453172603   453475311   111022926644  
111023119380   111023316615   111023531265   111023722111   111023914079  
111024121845   111024317875   111024538588   111024766176   111024928390  
111025075990   111025216021   111025367714   111025520872   111025678966
452432933   452761380   453173270   453475386   111022926723   111023119403  
111023316626   111023531276   111023722155   111023914125   111024121902  
111024317932   111024539219   111024766200   111024928413   111025076025  
111025216043   111025367725   111025520883   111025678977 452432974   452761570
  453173593   453475519   111022926936   111023119548   111023316648  
111023531287   111023722188   111023914169   111024121913   111024317976  
111024539220   111024766277   111024928435   111025076058   111025216098  
111025367758   111025520906   111025679024 452432982   452761612   453173684  
453475527   111022926970   111023119559   111023316705   111023531300  
111023722234   111023914170   111024121968   111024318012   111024539242  
111024766301   111024928480   111025076069   111025216111   111025367770  
111025520939   111025679147 452433014   452761984   453173783   453475717  
111022926981   111023119627   111023316761   111023531311   111023722492  
111023914282   111024122004   111024318113   111024539286   111024766334  
111024928491   111025077206   111025216122   111025367826   111025520973  
111025679181 452433170   452762693   453173866   453475816   111022926992  
111023119739   111023316851   111023531344   111023722537   111023914293  
111024122059   111024318674   111024539499   111024766367   111024928503  
111025077251   111025216155   111025367837   111025520995   111025679204
452433188   452762875   453174187   453476228   111022927016   111023119751  
111023316895   111023531366   111023722706   111023914338   111024122116  
111024318685   111024539657   111024766402   111024928547   111025077273  
111025216166   111025367994   111025521019   111025679259 452433303   452763121
  453174229   453476244   111022927038   111023119829   111023316907  
111023531467   111023722751   111023914372   111024122127   111024319169  
111024539769   111024766468   111024929009   111025077318   111025216201  
111025368007   111025521031   111025679271 452433519   452763154   453174344  
453476269   111022927050   111023119919   111023316918   111023531535  
111023722975   111023914383   111024122150   111024319237   111024539781  
111024766480   111024929111   111025077329   111025216267   111025368164  
111025521064   111025679293 452433949   452763352   453174369   453476301  
111022927072   111023120045   111023317212   111023531580   111023723527  
111023914394   111024122161   111024319383   111024539859   111024766536  
111024929492   111025077341   111025216278   111025368322   111025521097  
111025679631 452434129   452763469   453174625   453476350   111022927083  
111023120416   111023317245   111023531692   111023723819   111023914406  
111024122183   111024319440   111024539893   111024766547   111024929504  
111025077352   111025216313   111025368333   111025521154   111025679686
452434335   452764053   453175044   453476475   111022927555   111023120438  
111023317256   111023531782   111023723875   111023914439   111024122273  
111024319473   111024539983   111024766592   111024929526   111025077408  
111025216324   111025368344   111025521165   111025679765 452434350   452764087
  453175069   453476566   111022927623   111023120528   111023317290  
111023532390   111023723910   111023914440   111024122307   111024320914  
111024540064   111024766637   111024929560   111025077420   111025216335  
111025368434   111025521198   111025679822 452434400   452764095   453175127  
453476616   111022927678   111023120551   111023317346   111023532424  
111023723976   111023914495   111024122396   111024321038   111024540097  
111024766705   111024929582   111025077453   111025216403   111025368478  
111025521200   111025679833 452434566   452764269   453175341   453476715  
111022927713   111023120573   111023317379   111023532446   111023724012  
111023914507   111024122408   111024321072   111024540165   111024766772  
111024929627   111025077464   111025216436   111025368513   111025521222  
111025679956 452434616   452764343   453175382   453477127   111022927757  
111023120663   111023317380   111023532480   111023724067   111023914529  
111024122497   111024321139   111024540255   111024766884   111024929649  
111025077509   111025216469   111025368524   111025521255   111025679978
452434707   452764673   453175754   453477176   111022928118   111023120775  
111023317447   111023532491   111023724090   111023914541   111024122509  
111024321162   111024540299   111024766974   111024929650   111025077521  
111025216492   111025368546   111025521299   111025679990 452435068   452764756
  453176174   453477218   111022928163   111023121260   111023317638  
111023532536   111023724551   111023914563   111024122510   111024321331  
111024540334   111024767010   111024929672   111025077543   111025216560  
111025368580   111025521312   111025680026 452435266   452764798   453176240  
453477416   111022928433   111023121305   111023318189   111023532581  
111023724584   111023914608   111024122543   111024321364   111024540390  
111024767111   111024929706   111025077587   111025216582   111025368658  
111025522133   111025680093 452435456   452764939   453176257   453477820  
111022928444   111023121440   111023318268   111023532750   111023724630  
111023914653   111024122587   111024321421   111024540435   111024767335  
111024930034   111025077666   111025216616   111025368704   111025522199  
111025680172 452435530   452765043   453176349   453477846   111022928466  
111023121462   111023318279   111023532930   111023724652   111023915733  
111024122598   111024321432   111024540457   111024768123   111024930089  
111025077688   111025216706   111025368759   111025522212   111025680914
452435597   452765068   453176489   453477911   111022928534   111023121473  
111023318280   111023532963   111023724685   111023915801   111024122622  
111024321487   111024540503   111024768178   111024930168   111025077699  
111025216740   111025368771   111025522256   111025680936 452435720   452765167
  453176653   453477960   111022928589   111023121507   111023318336  
111023533010   111023724753   111023915878   111024122778   111024321612  
111024540525   111024768189   111024930281   111025077734   111025218089  
111025368782   111025522289   111025680947 452435969   452765183   453177180  
453478133   111022928590   111023121518   111023319113   111023533087  
111023724810   111023915946   111024122846   111024321667   111024540558  
111024768224   111024930292   111025077824   111025218102   111025368816  
111025522571   111025680969 452435985   452765233   453177479   453478208  
111022928613   111023121619   111023319124   111023533133   111023724843  
111023916015   111024122868   111024321702   111024540570   111024768235  
111024930371   111025077970   111025218225   111025368894   111025522661  
111025681094 452436223   452765316   453177792   453478216   111022928646  
111023121642   111023319179   111023533290   111023724876   111023916059  
111024123993   111024321791   111024540581   111024768280   111024930629  
111025077981   111025218247   111025368917   111025522694   111025681106
452436512   452765340   453177867   453478232   111022928679   111023121709  
111023319180   111023533313   111023725035   111023916082   111024124039  
111024321836   111024540592   111024768325   111024930696   111025078027  
111025218359   111025368940   111025522762   111025681274 452436520   452765464
  453178105   453478323   111022928848   111023121754   111023319258  
111023533324   111023725125   111023916127   111024124040   111024321869  
111024540604   111024768347   111024931024   111025078038   111025218405  
111025368951   111025522773   111025681319 452436587   452765860   453178196  
453478463   111022928859   111023121787   111023319304   111023533368  
111023725192   111023916251   111024124051   111024321870   111024540615  
111024768369   111024931091   111025078061   111025218427   111025368984  
111025522795   111025681364 452437155   452766454   453178287   453478554  
111022928882   111023121798   111023319326   111023533391   111023725204  
111023916273   111024124084   111024321881   111024541830   111024768392  
111024931103   111025078072   111025218506   111025369031   111025522830  
111025681465 452437163   452766603   453178568   453478794   111022929018  
111023121855   111023319359   111023533650   111023725248   111023916295  
111024124220   111024321948   111024541885   111024768404   111024931125  
111025078083   111025218517   111025369042   111025523459   111025681487
452437544   452766850   453178683   453478810   111022929041   111023121956  
111023319438   111023533683   111023725282   111023916318   111024124231  
111024321959   111024542077   111024768976   111024931147   111025078162  
111025218528   111025369053   111025523471   111025681566 452437619   452767478
  453179012   453479255   111022929096   111023122632   111023319494  
111023533717   111023725305   111023916329   111024124242   111024322006  
111024542101   111024769012   111024931192   111025078780   111025218539  
111025369075   111025523527   111025681588 452437726   452767551   453179541  
453479362   111022929131   111023122711   111023319629   111023533728  
111023725349   111023916431   111024124253   111024322040   111024542112  
111024769056   111024931215   111025078858   111025218551   111025369211  
111025523572   111025681634 452437783   452767718   453180028   453479396  
111022929164   111023122722   111023319708   111023535135   111023725383  
111023916442   111024124387   111024322084   111024542156   111024769067  
111024931316   111025078881   111025218562   111025370213   111025523583  
111025681645 452437825   452767759   453180424   453479602   111022929186  
111023122801   111023319719   111023535157   111023725507   111023916464  
111024124398   111024322107   111024542358   111024769078   111024931439  
111025078960   111025218584   111025370235   111025523606   111025682040
452437833   452767817   453180689   453479636   111022929232   111023122845  
111023320159   111023535180   111023725686   111023916510   111024124534  
111024322174   111024542808   111024769090   111024931440   111025078971  
111025218618   111025370279   111025523617   111025682062 452437874   452767916
  453180721   453479750   111022929265   111023122913   111023320261  
111023535225   111023725697   111023916880   111024124578   111024322196  
111024542820   111024769102   111024931451   111025078993   111025218629  
111025370303   111025523628   111025682073 452437908   452768179   453181190  
453479883   111022929333   111023122924   111023320317   111023535270  
111023725732   111023916970   111024124602   111024322208   111024542853  
111024769124   111024931552   111025079040   111025218685   111025370314  
111025523639   111025682174 452438005   452768393   453181653   453479933  
111022929366   111023122979   111023320676   111023535292   111023725787  
111023916992   111024124646   111024322309   111024542864   111024769292  
111024931574   111025079118   111025218708   111025370336   111025523640  
111025682208 452438260   452768401   453181935   453480006   111022929456  
111023123071   111023320687   111023535315   111023725833   111023917027  
111024124703   111024322310   111024542909   111024769360   111024931620  
111025079141   111025218742   111025370369   111025523662   111025682769
452438286   452768518   453182206   453480204   111022929467   111023123127  
111023320698   111023535326   111023725877   111023917061   111024124770  
111024322422   111024542910   111024769629   111024931675   111025079196  
111025218753   111025370370   111025523673   111025682972 452438542   452769193
  453182388   453480238   111022929478   111023123149   111023320711  
111023535360   111023725912   111023917140   111024124826   111024322501  
111024542943   111024769720   111024931721   111025079242   111025218797  
111025370392   111025523707   111025683007 452438781   452769607   453182875  
453480311   111022929782   111023123150   111023320766   111023535393  
111023725923   111023917207   111024124859   111024322578   111024543012  
111024769742   111024931754   111025079332   111025218876   111025370426  
111025523729   111025683029 452438849   452769730   453183113   453480329  
111022930773   111023123183   111023320788   111023535416   111023725934  
111023917218   111024124860   111024322589   111024543056   111024769753  
111024931776   111025079398   111025218887   111025370460   111025523831  
111025683074 452438872   452769870   453183139   453480394   111022930818  
111023123273   111023320799   111023535472   111023726070   111023917263  
111024124927   111024322590   111024543090   111024770328   111024931811  
111025079400   111025218898   111025370482   111025523910   111025683085
452439177   452770001   453183154   453480477   111022930830   111023123352  
111023320968   111023535494   111023726160   111023917274   111024125085  
111024322602   111024543203   111024770373   111024931822   111025079422  
111025218900   111025370561   111025523932   111025683131 452439227   452770209
  453183535   453480550   111022930885   111023123363   111023321206  
111023535528   111023726182   111023917410   111024125119   111024322613  
111024543281   111024770384   111024932025   111025079455   111025218911  
111025370583   111025523943   111025683142 452439326   452770233   453183667  
453480618   111022930953   111023123396   111023321273   111023535629  
111023726193   111023917454   111024125153   111024322646   111024543393  
111024770407   111024932047   111025079466   111025218933   111025370617  
111025523954   111025683254 452439334   452770340   453183832   453480642  
111022931022   111023123419   111023321330   111023535630   111023726339  
111023917500   111024125164   111024322657   111024543494   111024770463  
111024932104   111025079488   111025218944   111025370651   111025523965  
111025683311 452439433   452770639   453184145   453480691   111022931167  
111023123475   111023321408   111023535663   111023726665   111023917779  
111024125232   111024322769   111024543584   111024770474   111024932205  
111025079499   111025218955   111025370673   111025523987   111025684019
452439524   452770761   453184335   453480774   111022931178   111023123532  
111023321431   111023535719   111023726744   111023917904   111024126750  
111024322792   111024543607   111024770485   111024932889   111025079725  
111025218977   111025370718   111025524023   111025684064 452439680   452770894
  453184426   453480881   111022931189   111023123554   111023321486  
111023535764   111023727082   111023918129   111024126806   111024322938  
111024543630   111024770621   111024932913   111025079781   111025219002  
111025370774   111025524034   111025684110 452439995   452771058   453184509  
453480915   111022931224   111023124061   111023321521   111023535810  
111023727105   111023918130   111024126817   111024323085   111024543641  
111024770654   111024932946   111025079848   111025219024   111025370796  
111025524056   111025684143 452440035   452771157   453184582   453480923  
111022931257   111023124106   111023321543   111023535854   111023727172  
111023918264   111024126851   111024323131   111024543652   111024770698  
111024932957   111025079871   111025219046   111025370819   111025524067  
111025684277 452440043   452771371   453185001   453481152   111022931268  
111023124139   111023321633   111023535898   111023727183   111023918286  
111024126907   111024323175   111024543696   111024770711   111024933037  
111025079905   111025219079   111025370875   111025524090   111025684299
452440050   452771405   453185126   453481293   111022931280   111023124140  
111023321723   111023535900   111023727576   111023918321   111024126930  
111024323412   111024543719   111024770744   111024933048   111025079916  
111025219080   111025370998   111025524113   111025684301 452440175   452771462
  453185142   453481434   111022931370   111023124173   111023321745  
111023535911   111023727587   111023918343   111024126974   111024323445  
111024543900   111024770777   111024933060   111025079938   111025219091  
111025371012   111025524135   111025684334 452440209   452771496   453185704  
453481475   111022931415   111023124184   111023322588   111023536002  
111023727611   111023918376   111024126996   111024323456   111024544068  
111024770823   111024933105   111025079949   111025219114   111025371023  
111025524247   111025684389 452440423   452771652   453185837   453481541  
111022931549   111023124195   111023322612   111023536068   111023727981  
111023918387   111024127010   111024323502   111024544237   111024770856  
111024933509   111025079983   111025219686   111025371034   111025524326  
111025684424 452440506   452771777   453186033   453481616   111022931561  
111023124218   111023322869   111023536079   111023728027   111023918398  
111024127021   111024323568   111024544259   111024770889   111024933510  
111025080019   111025219697   111025371056   111025524359   111025684446

 

SCH-A-14



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452440530   452771819   453186116   453481723   111022931628   111023124230  
111023322959   111023536080   111023728791   111023918512   111024127043  
111024323647   111024544293   111024770890   111024933600   111025080020  
111025219787   111025371078   111025524371   111025684468 452440605   452772130
  453186165   453481897   111022931639   111023124409   111023323118  
111023536114   111023728825   111023918567   111024127087   111024323681  
111024544338   111024770935   111024933611   111025080086   111025219800  
111025371089   111025524393   111025684503 452440688   452772213   453186223  
453482002   111022931640   111023124500   111023323129   111023536125  
111023728858   111023918590   111024127098   111024323894   111024544484  
111024770946   111024933644   111025080097   111025219811   111025371113  
111025524450   111025684558 452440878   452772452   453186363   453482069  
111022931695   111023124533   111023323141   111023536147   111023728892  
111023918646   111024127166   111024323951   111024544518   111024770980  
111024933688   111025080109   111025219822   111025371157   111025524461  
111025684581 452440951   452772536   453186421   453482119   111022931763  
111023124577   111023323163   111023536204   111023728904   111023918770  
111024127177   111024324097   111024545520   111024770991   111024933712  
111025080121   111025219833   111025371179   111025524483   111025684604
452441033   452772544   453186652   453482135   111022931774   111023124612  
111023323174   111023536215   111023728926   111023918961   111024127201  
111024324109   111024545553   111024771071   111024933723   111025080132  
111025219855   111025371225   111025524595   111025684682 452441074   452772643
  453186843   453482143   111022931808   111023124724   111023323242  
111023536248   111023728937   111023919007   111024127212   111024324110  
111024546138   111024771172   111024933734   111025080244   111025219866  
111025371663   111025524708   111025684693 452441447   452772833   453186850  
453482291   111022931831   111023124780   111023323253   111023536271  
111023728948   111023919210   111024127234   111024324165   111024546172  
111024771295   111024933789   111025080277   111025219923   111025371674  
111025524720   111025684705 452441587   452773039   453187031   453482390  
111022932113   111023124791   111023323264   111023536316   111023728959  
111023919287   111024127245   111024324277   111024546206   111024771509  
111024933813   111025080288   111025219978   111025371719   111025524764  
111025684772 452441710   452773153   453187171   453482507   111022932203  
111023124836   111023323275   111023536327   111023728993   111023919311  
111024127267   111024324491   111024546217   111024771521   111024933824  
111025080301   111025219989   111025372181   111025524797   111025684918
452441785   452773476   453187494   453482549   111022932236   111023124869  
111023323309   111023537104   111023729028   111023919546   111024127278  
111024324503   111024546240   111024771532   111024933879   111025080312  
111025220015   111025372192   111025525079   111025684930 452442064   452773567
  453188021   453482556   111022932247   111023124892   111023323321  
111023537148   111023729073   111023920054   111024127289   111024324569  
111024546251   111024771554   111024933891   111025080378   111025220026  
111025372215   111025525204   111025684996 452442072   452773708   453188054  
453482747   111022932315   111023125039   111023323332   111023537216  
111023729152   111023920087   111024127346   111024324660   111024546295  
111024771587   111024933914   111025080402   111025220048   111025372226  
111025525800   111025685009 452442288   452773757   453188120   453482796  
111022932494   111023125073   111023323343   111023537249   111023729196  
111023920122   111024127380   111024324671   111024546318   111024771600  
111024933925   111025080424   111025220138   111025372237   111025525923  
111025685021 452442452   452773880   453188229   453482945   111022932517  
111023126164   111023323398   111023537250   111023729534   111023920267  
111024127403   111024324828   111024546330   111024771688   111024933969  
111025080468   111025220352   111025372271   111025526823   111025685032
452442486   452774037   453188393   453483000   111022932595   111023126197  
111023323400   111023537294   111023729567   111023920616   111024127436  
111024324851   111024546341   111024771723   111024933970   111025080480  
111025220374   111025372282   111025526834   111025685043 452442528   452774078
  453188435   453483125   111022932629   111023126232   111023323422  
111023537373   111023729657   111023920661   111024127447   111024324873  
111024546385   111024771734   111024934050   111025080536   111025220442  
111025372338   111025526845   111025685065 452442999   452774268   453188492  
453483216   111022932663   111023126243   111023323477   111023537384  
111023729668   111023920751   111024127470   111024324884   111024546486  
111024771802   111024934072   111025080569   111025220464   111025372383  
111025526856   111025685076 452443013   452774599   453188641   453483240  
111022932685   111023126287   111023323512   111023537429   111023729758  
111023920762   111024127605   111024324907   111024546509   111024771879  
111024934139   111025080570   111025220475   111025372428   111025526902  
111025685087 452443179   452774821   453189011   453483265   111022932731  
111023126322   111023323567   111023537496   111023729770   111023920830  
111024127649   111024324929   111024546701   111024771947   111024934151  
111025080581   111025220497   111025372484   111025526991   111025685098
452443328   452775034   453189540   453483364   111022932742   111023126377  
111023323589   111023537553   111023729859   111023920863   111024127717  
111024324952   111024546767   111024772049   111024934207   111025080716  
111025220521   111025372507   111025527004   111025685100 452443468   452775141
  453189698   453483406   111022932786   111023126388   111023323590  
111023537564   111023729916   111023920908   111024127728   111024325043  
111024546813   111024772072   111024934218   111025080727   111025220576  
111025372529   111025527431   111025685144 452444193   452775182   453189706  
453483422   111022932854   111023126401   111023323602   111023537733  
111023729950   111023920942   111024127751   111024325076   111024546925  
111024772083   111024934229   111025080749   111025220600   111025372620  
111025527442   111025685155 452444565   452775331   453189847   453483463  
111022932876   111023126434   111023323635   111023537991   111023729972  
111023921123   111024127807   111024325098   111024546947   111024772106  
111024934252   111025080817   111025220633   111025372653   111025527453  
111025685188 452444664   452775638   453189987   453483539   111022932898  
111023126467   111023323747   111023538004   111023730020   111023921145  
111024127874   111024325368   111024546958   111024772117   111024934263  
111025080862   111025220644   111025372686   111025527475   111025685201
452444821   452775729   453189995   453483638   111022933350   111023126502  
111023323758   111023538082   111023730031   111023921224   111024127896  
111024325391   111024547016   111024772139   111024934409   111025080884  
111025220655   111025372709   111025527532   111025685234 452444847   452775752
  453190050   453483802   111022933406   111023126568   111023323769  
111023538127   111023730086   111023921369   111024127908   111024325403  
111024547027   111024772173   111024934410   111025080929   111025220666  
111025372721   111025528094   111025685245 452444938   452776313   453190084  
453483851   111022933417   111023126591   111023323804   111023538150  
111023730109   111023921437   111024127920   111024325559   111024547038  
111024772230   111024934443   111025081098   111025220712   111025373047  
111025528106   111025685289 452445471   452776826   453190217   453483877  
111022933923   111023126625   111023323815   111023538240   111023730176  
111023922214   111024127931   111024325593   111024547139   111024772285  
111024934612   111025081201   111025220802   111025373991   111025528140  
111025685335 452445489   452776834   453190670   453484032   111022933934  
111023126704   111023323848   111023538251   111023730299   111023922337  
111024127975   111024325650   111024547319   111024772409   111024934678  
111025081212   111025220880   111025374004   111025528151   111025685481
452445596   452777071   453190704   453484255   111022934014   111023126726  
111023323860   111023538262   111023730312   111023922562   111024128000  
111024325661   111024547320   111024772421   111024934689   111025081234  
111025220947   111025374037   111025528173   111025685616 452445711   452777105
  453190837   453484438   111022934036   111023126748   111023323871  
111023538273   111023730402   111023922809   111024128022   111024325739  
111024547353   111024772915   111024934735   111025081267   111025220958  
111025374048   111025528207   111025685638 452445752   452777188   453191074  
453484594   111022934047   111023126760   111023323882   111023538442  
111023730558   111023922900   111024128055   111024325830   111024547364  
111024772937   111024934768   111025081302   111025220969   111025374149  
111025528252   111025685649 452446008   452777220   453191082   453484685  
111022934081   111023126782   111023323916   111023538453   111023730569  
111023922944   111024128066   111024326606   111024547487   111024773017  
111024934791   111025081335   111025220970   111025374150   111025528500  
111025685650 452446271   452777329   453191397   453484800   111022934148  
111023126838   111023323927   111023538510   111023730570   111023922966  
111024128077   111024326921   111024547500   111024773039   111024934870  
111025081346   111025220981   111025374183   111025528533   111025685728
452446388   452777915   453191439   453484818   111022934250   111023126906  
111023323972   111023538554   111023730604   111023922988   111024128853  
111024327045   111024547522   111024773051   111024934892   111025081357  
111025221027   111025374239   111025528544   111025685818 452446412   452777998
  453191496   453485021   111022934610   111023126917   111023324221  
111023538600   111023730615   111023923192   111024129023   111024327067  
111024547599   111024773073   111024934926   111025081391   111025222073  
111025374295   111025528566   111025685829 452446537   452778046   453191629  
453485070   111022934687   111023126962   111023324311   111023538622  
111023730648   111023923237   111024129146   111024327360   111024547612  
111024773118   111024934959   111025081403   111025222107   111025374329  
111025528577   111025685885 452446628   452778129   453191793   453485179  
111022934700   111023126995   111023324973   111023538644   111023730761  
111023923260   111024129168   111024327427   111024547667   111024773185  
111024934960   111025081414   111025222163   111025374374   111025528768  
111025685919 452446727   452778269   453192114   453485211   111022934845  
111023127031   111023325570   111023538701   111023730839   111023923440  
111024129258   111024327461   111024547678   111024773196   111024934971  
111025081795   111025222185   111025374408   111025528779   111025685931
452446735   452778335   453192122   453485328   111022934890   111023127042  
111023325738   111023538712   111023730840   111023923451   111024129292  
111024327483   111024548534   111024773905   111024934982   111025081841  
111025222231   111025374419   111025528937   111025685964 452446776   452778459
  453192353   453485393   111022934913   111023127053   111023326100  
111023538734   111023731267   111023923495   111024129304   111024327562  
111024548668   111024773927   111024935039   111025081920   111025222769  
111025374420   111025528982   111025686011 452446966   452778467   453192379  
453485450   111022935037   111023127075   111023326144   111023538756  
111023731302   111023923518   111024129315   111024327595   111024548736  
111024773949   111024935040   111025082785   111025222770   111025374497  
111025529051   111025686257 452446990   452779028   453192395   453485500  
111022935048   111023127121   111023326188   111023538767   111023731335  
111023923529   111024129348   111024327607   111024548747   111024773950  
111024935860   111025082842   111025222804   111025374857   111025529174  
111025686279 452447253   452779127   453192460   453485534   111022935059  
111023127200   111023326223   111023538778   111023731379   111023923552  
111024129371   111024327832   111024549973   111024774030   111024935949  
111025082864   111025222815   111025374981   111025529196   111025686291
452447337   452779168   453192684   453485542   111022935093   111023127255  
111023326245   111023538802   111023731403   111023923574   111024129450  
111024327933   111024549995   111024774074   111024935950   111025082886  
111025222848   111025374992   111025529219   111025686404 452447618   452779648
  453192700   453485583   111022935116   111023127288   111023326267  
111023539500   111023731436   111023923608   111024129461   111024328024  
111024550009   111024774119   111024936007   111025082943   111025223096  
111025375038   111025529253   111025686459 452447790   452779895   453192759  
453485591   111022935149   111023127312   111023326324   111023539601  
111023731470   111023923709   111024129494   111024328091   111024550425  
111024774591   111024936029   111025082976   111025223108   111025375094  
111025529310   111025686460 452448145   452780109   453192809   453485799  
111022935217   111023127479   111023327112   111023539645   111023731481  
111023923721   111024129573   111024328103   111024550436   111024774647  
111024936063   111025082998   111025223120   111025375139   111025529343  
111025686493 452448202   452780331   453192833   453485880   111022935251  
111023127536   111023327134   111023539678   111023731728   111023923732  
111024129630   111024328158   111024550447   111024774658   111024936096  
111025083056   111025223142   111025375184   111025529354   111025686538
452448244   452780448   453192916   453485914   111022935611   111023127558  
111023327594   111023539690   111023731751   111023923923   111024129753  
111024328686   111024550458   111024774670   111024936108   111025083113  
111025223276   111025375195   111025529433   111025686594 452448459   452780562
  453192981   453485963   111022935699   111023127604   111023327673  
111023539702   111023731795   111023924834   111024129810   111024328697  
111024550638   111024774715   111024936142   111025083124   111025223298  
111025375218   111025529455   111025686628 452448491   452780737   453193005  
453486003   111022935712   111023127659   111023327763   111023539746  
111023731942   111023924935   111024129898   111024328709   111024550661  
111024774939   111024936153   111025083135   111025223300   111025375229  
111025529477   111025687359 452448533   452780760   453193260   453486250  
111022935813   111023127806   111023327842   111023539757   111023732011  
111023925295   111024129922   111024328754   111024550739   111024775008  
111024936175   111025083742   111025223322   111025375230   111025529534  
111025688079 452448558   452780802   453193476   453486383   111022936083  
111023128144   111023327932   111023539791   111023732099   111023925318  
111024130104   111024328800   111024550751   111024775064   111024936265  
111025083764   111025223344   111025375252   111025529545   111025688091
452448673   452781081   453193617   453486433   111022936140   111023128166  
111023327943   111023539803   111023732112   111023925329   111024131004  
111024328833   111024550784   111024775211   111024936502   111025083809  
111025223377   111025375263   111025529590   111025688103 452448830   452781248
  453193716   453486573   111022936173   111023128201   111023328258  
111023540018   111023732549   111023925374   111024131206   111024328866  
111024550795   111024775255   111024936524   111025084125   111025223388  
111025375296   111025529994   111025688169 452449002   452781453   453193823  
453486607   111022936218   111023128267   111023328269   111023540030  
111023732550   111023925385   111024131217   111024328978   111024550931  
111024775266   111024936636   111025084169   111025223434   111025375645  
111025530042   111025688181 452449093   452781511   453194037   453487035  
111022936296   111023128908   111023328360   111023540096   111023732594  
111023925408   111024132151   111024329003   111024551055   111024775299  
111024936681   111025084192   111025223445   111025375702   111025530053  
111025688350 452449333   452781529   453194235   453487159   111022936892  
111023128953   111023328371   111023540153   111023732707   111023925464  
111024132195   111024329104   111024551077   111024775356   111024936715  
111025084215   111025223467   111025375724   111025530457   111025688406
452449499   452781651   453194474   453487290   111022937062   111023128964  
111023328427   111023540164   111023732729   111023925509   111024132218  
111024329160   111024551101   111024775457   111024936805   111025084237  
111025223490   111025375757   111025530479   111025688417 452449523   452781768
  453194532   453487530   111022937118   111023128986   111023328438  
111023540175   111023732730   111023925521   111024132229   111024329205  
111024551156   111024775480   111024936838   111025084259   111025223502  
111025375791   111025530907   111025688440 452449697   452782006   453194722  
453487613   111022937129   111023129022   111023328494   111023540197  
111023733382   111023925554   111024132241   111024329250   111024551189  
111024775514   111024936861   111025084282   111025223524   111025375803  
111025530918   111025688473 452449713   452782295   453194888   453487803  
111022937242   111023129123   111023328528   111023540580   111023733494  
111023925576   111024132263   111024329283   111024551213   111024775525  
111024936872   111025084338   111025223535   111025375836   111025530929  
111025688518 452449986   452782436   453195273   453487829   111022937556  
111023129134   111023328539   111023540603   111023733540   111023925587  
111024132308   111024329294   111024551448   111024775547   111024936883  
111025084350   111025223546   111025375858   111025530941   111025688563
452450109   452782550   453195703   453488058   111022937657   111023129156  
111023328607   111023540636   111023733607   111023925655   111024132319  
111024329306   111024551549   111024775570   111024936962   111025084372  
111025223557   111025375869   111025530963   111025688596 452450190   452782899
  453195810   453488157   111022937668   111023129303   111023329507  
111023540670   111023733652   111023925666   111024132320   111024329339  
111024551639   111024775705   111024936995   111025084383   111025223568  
111025375915   111025530974   111025688619 452450463   452783319   453195893  
453488306   111022937859   111023129325   111023329541   111023540681  
111023733663   111023925723   111024132397   111024329564   111024551729  
111024775806   111024937109   111025084394   111025223580   111025375948  
111025531009   111025688631 452450489   452783350   453196511   453488462  
111022937860   111023129336   111023329574   111023540715   111023733764  
111023925745   111024132410   111024329621   111024551752   111024775862  
111024937165   111025084417   111025223625   111025375960   111025531021  
111025688664 452450596   452783392   453196578   453488488   111022937916  
111023129347   111023329585   111023540838   111023733775   111023925778  
111024132522   111024329632   111024551774   111024775873   111024937233  
111025084439   111025223647   111025375993   111025531076   111025688697
452450638   452783475   453196933   453488538   111022937949   111023129369  
111023329642   111023540917   111023733810   111023925789   111024132577  
111024329643   111024551864   111024776661   111024937266   111025084899  
111025223861   111025376084   111025532055   111025688709 452450877   452783533
  453197014   453488553   111022937972   111023129370   111023329675  
111023540984   111023734091   111023925790   111024132612   111024330500  
111024551910   111024776728   111024937288   111025084912   111025224288  
111025376163   111025532099   111025688710 452450943   452784499   453197287  
453488595   111022938074   111023129381   111023329787   111023541110  
111023734181   111023925903   111024132678   111024330522   111024552168  
111024776829   111024937312   111025084934   111025224299   111025376174  
111025532112   111025688721 452451172   452784655   453197303   453488769  
111022938119   111023129404   111023329800   111023541211   111023734192  
111023925958   111024132746   111024330735   111024552180   111024776896  
111024937402   111025084945   111025224389   111025376196   111025532145  
111025688765 452451396   452784838   453197311   453488801   111022938300  
111023129426   111023329822   111023541312   111023734248   111023926083  
111024132847   111024330746   111024552258   111024776920   111024937413  
111025084978   111025224435   111025376837   111025532178   111025688776
452451917   452785496   453197501   453489049   111022938322   111023129459  
111023329877   111023541367   111023734271   111023926106   111024132959  
111024330959   111024552281   111024776953   111024937480   111025084989  
111025224581   111025376859   111025532189   111025688787 452452048   452785785
  453197626   453489056   111022938366   111023129482   111023329888  
111023541390   111023734282   111023926207   111024132971   111024330960  
111024552315   111024776986   111024937558   111025085058   111025224660  
111025376871   111025532257   111025688798 452452360   452786056   453197931  
453489064   111022938456   111023129561   111023329899   111023541468  
111023734349   111023926230   111024133006   111024331028   111024552326  
111024776997   111024937637   111025085069   111025224671   111025376905  
111025532280   111025688844 452452782   452786494   453197980   453489494  
111022938490   111023129808   111023329956   111023542335   111023734350  
111023926285   111024133118   111024331040   111024552348   111024777000  
111024937783   111025085070   111025224682   111025376938   111025532314  
111025690106 452452832   452786593   453198129   453489528   111022938513  
111023129842   111023329990   111023542368   111023734394   111023926296  
111024133130   111024331062   111024552416   111024777099   111024937873  
111025085092   111025224806   111025376949   111025532325   111025690162

 

SCH-A-15



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452452923   452786601   453198608   453489734   111022938535   111023129886  
111023330059   111023542379   111023734451   111023926308   111024133163  
111024331231   111024552427   111024777112   111024937918   111025085317  
111025224828   111025376950   111025532369   111025690173 452452980   452786775
  453198715   453489783   111022938579   111023129932   111023330071  
111023542403   111023734473   111023927242   111024133185   111024331242  
111024552461   111024777134   111024937952   111025085373   111025224862  
111025376972   111025532370   111025690252 452453095   452786932   453198822  
453489866   111022938647   111023130103   111023330116   111023542436  
111023734552   111023927264   111024133196   111024331253   111024552483  
111024777167   111024938302   111025085395   111025224895   111025376983  
111025532505   111025690263 452453202   452787153   453198939   453489890  
111022938704   111023130125   111023330161   111023542469   111023734563  
111023927321   111024133231   111024331275   111024552506   111024777224  
111024938414   111025085407   111025224907   111025377074   111025532516  
111025690285 452453947   452787468   453198947   453489932   111022938726  
111023130136   111023330183   111023542492   111023734619   111023927376  
111024133253   111024331297   111024552528   111024777257   111024938425  
111025085441   111025224930   111025377096   111025532549   111025690320
452454184   452787690   453198970   453490047   111022938748   111023130147  
111023330228   111023542593   111023734631   111023927433   111024133275  
111024331332   111024552641   111024777358   111024938447   111025085474  
111025224963   111025377131   111025532594   111025690353 452454507   452788102
  453199028   453490302   111022938759   111023130215   111023330600  
111023542885   111023734710   111023927477   111024133310   111024331466  
111024552663   111024777460   111024938469   111025085508   111025224985  
111025377142   111025532639   111025690409 452454622   452788573   453199150  
453490443   111022938771   111023130248   111023330701   111023542931  
111023735643   111023927501   111024133321   111024331602   111024552674  
111024777875   111024938571   111025085519   111025225100   111025377175  
111025532640   111025690421 452454630   452789167   453199168   453490450  
111022938782   111023130260   111023330914   111023542942   111023735676  
111023927512   111024133400   111024331983   111024552685   111024777886  
111024938942   111025085531   111025225122   111025377209   111025532662  
111025690476 452454663   452789241   453199242   453490526   111022939121  
111023130271   111023331218   111023542953   111023735744   111023927534  
111024133433   111024332052   111024552911   111024777909   111024940002  
111025085553   111025225133   111025377221   111025532695   111025690511
452454788   452789944   453199259   453490559   111022939176   111023130338  
111023331263   111023543190   111023735867   111023927602   111024133523  
111024332074   111024553046   111024777943   111024940046   111025085597  
111025225144   111025377243   111025532730   111025690577 452454838   452789985
  453199804   453490567   111022939222   111023130372   111023331285  
111023543279   111023735913   111023927646   111024133590   111024332119  
111024553170   111024777954   111024940091   111025085610   111025225155  
111025377276   111025532774   111025690623 452454879   452790017   453199994  
453490955   111022939266   111023130394   111023331296   111023543314  
111023735924   111023927725   111024133613   111024332300   111024553237  
111024778179   111024940114   111025085643   111025225177   111025377513  
111025532785   111025690870 452454903   452790199   453200222   453491011  
111022939288   111023130406   111023331319   111023543336   111023736037  
111023927781   111024133994   111024332333   111024553248   111024778269  
111024940686   111025085654   111025225199   111025377591   111025532842  
111025690881 452454929   452790223   453200677   453491086   111022939435  
111023130417   111023331331   111023543561   111023736105   111023927792  
111024134030   111024332344   111024553260   111024778359   111024940776  
111025085698   111025225201   111025377603   111025532910   111025690915
452455124   452790488   453201246   453491375   111022939503   111023130451  
111023331353   111023543628   111023736116   111023927837   111024134197  
111024332355   111024553721   111024778360   111024940844   111025086677  
111025225234   111025377669   111025532954   111025690959 452455199   452791346
  453201493   453491516   111022939514   111023130462   111023331454  
111023543718   111023736127   111023927871   111024134243   111024332456  
111024553798   111024778393   111024940855   111025086699   111025225256  
111025377704   111025532965   111025690993 452455389   452791452   453201535  
453491607   111022939536   111023130473   111023331465   111023543796  
111023736149   111023927994   111024134344   111024332861   111024553888  
111024778405   111024940888   111025086701   111025225278   111025377805  
111025532998   111025691017 452455470   452793086   453201543   453491623  
111022939581   111023130530   111023331555   111023543831   111023736206  
111023928119   111024134377   111024332940   111024553945   111024778494  
111024940912   111025086778   111025225289   111025377917   111025533023  
111025691039 452455538   452793201   453201758   453491656   111022939604  
111023130541   111023331566   111023543842   111023736251   111023928120  
111024134401   111024333008   111024553967   111024778517   111024940989  
111025086789   111025225302   111025377928   111025533539   111025691040
452455553   452793250   453201865   453491706   111022939637   111023130608  
111023331599   111023543853   111023736307   111023928131   111024134456  
111024333019   111024554115   111024778539   111024941014   111025086802  
111025225313   111025377939   111025533618   111025691130 452455561   452793359
  453201931   453492019   111022939648   111023131069   111023331634  
111023543998   111023736329   111023928355   111024134568   111024333042  
111024554485   111024778540   111024941036   111025086868   111025225324  
111025377940   111025533629   111025691185 452455868   452793409   453202178  
453492050   111022939693   111023131070   111023331667   111023544012  
111023736408   111023928366   111024134603   111024333064   111024554519  
111024778551   111024941069   111025086947   111025225335   111025377951  
111025533720   111025691275 452456254   452793482   453202376   453492134  
111022939761   111023131104   111023331847   111023544090   111023736442  
111023928377   111024134647   111024333266   111024554609   111024778562  
111024941171   111025086958   111025225346   111025377995   111025533753  
111025691332 452456270   452793912   453202806   453492258   111022939772  
111023131126   111023331904   111023544168   111023736497   111023928850  
111024134669   111024333301   111024554632   111024778573   111024941193  
111025086981   111025225469   111025378008   111025533786   111025691354
452456320   452794118   453203200   453492324   111022939806   111023131137  
111023331971   111023544180   111023736723   111023928906   111024134715  
111024333312   111024554643   111024778685   111024941238   111025086992  
111025226336   111025378031   111025533887   111025691365 452456627   452794142
  453203234   453492332   111022939839   111023131148   111023331993  
111023544270   111023736745   111023928962   111024135064   111024333345  
111024554687   111024778775   111024941384   111025087005   111025226369  
111025378042   111025533898   111025691387 452456643   452794266   453203374  
453492399   111022939840   111023131250   111023332433   111023544337  
111023736756   111023928995   111024135121   111024333389   111024554823  
111024778843   111024941418   111025087016   111025226370   111025378053  
111025533933   111025691422 452456668   452794696   453203457   453492548  
111022940156   111023131384   111023332949   111023544382   111023736778  
111023929075   111024135132   111024333413   111024554980   111024779372  
111024941531   111025087409   111025226831   111025378064   111025533944  
111025691433 452456726   452795073   453203515   453492563   111022940303  
111023131575   111023332961   111023545732   111023736846   111023929109  
111024135143   111024333435   111024555026   111024779417   111024941564  
111025087443   111025226842   111025378075   111025533955   111025691455
452456825   452795461   453203812   453492654   111022940392   111023131632  
111023333041   111023545866   111023736857   111023929154   111024135176  
111024333468   111024555048   111024779451   111024941744   111025087544  
111025226875   111025378097   111025533966   111025691501 452456882   452795537
  453203879   453492811   111022940796   111023131700   111023333096  
111023545877   111023736879   111023929198   111024135187   111024333558  
111024555149   111024779484   111024941755   111025087588   111025226886  
111025378110   111025534057   111025691545 452457070   452795578   453203903  
453492886   111022940831   111023131711   111023333153   111023546148  
111023736947   111023929211   111024135390   111024333581   111024555172  
111024779495   111024941766   111025087601   111025226965   111025378121  
111025534103   111025691602 452457138   452795701   453203952   453493116  
111022940965   111023131722   111023333265   111023546160   111023736970  
111023929244   111024135424   111024333682   111024555183   111024779552  
111024941935   111025087656   111025227067   111025378132   111025534125  
111025691646 452457161   452795784   453204091   453493199   111022941045  
111023131755   111023333377   111023546182   111023736981   111023929390  
111024135435   111024334380   111024555217   111024779574   111024941957  
111025087689   111025227089   111025378143   111025534136   111025691680
452457195   452796097   453204240   453493256   111022941067   111023131788  
111023333489   111023546193   111023737106   111023929402   111024136166  
111024334919   111024555295   111024779675   111024941968   111025087690  
111025227113   111025378244   111025534147   111025692164 452457344   452796402
  453204562   453493306   111022941135   111023131799   111023333524  
111023546249   111023737140   111023929435   111024136188   111024334920  
111024556724   111024779686   111024941991   111025087746   111025227146  
111025378266   111025534158   111025692175 452457385   452796477   453205155  
453493348   111022941146   111023131823   111023333546   111023546250  
111023738769   111023929457   111024136199   111024334942   111024556803  
111024779697   111024942217   111025087757   111025227168   111025378299  
111025534170   111025692186 452457419   452797038   453205312   453493637  
111022941168   111023131867   111023333681   111023546261   111023738815  
111023929547   111024136201   111024334964   111024556814   111024779709  
111024942262   111025087825   111025227179   111025378301   111025534260  
111025692221 452457823   452797335   453205445   453493900   111022941214  
111023131878   111023333715   111023546328   111023738916   111023929569  
111024136223   111024334975   111024556836   111024779710   111024942273  
111025087847   111025227236   111025379469   111025534271   111025692232
452458037   452797707   453205668   453493926   111022941258   111023131902  
111023333759   111023546339   111023738949   111023929985   111024136256  
111024335022   111024556904   111024780004   111024942318   111025088343  
111025227337   111025379492   111025534282   111025692311 452458052   452797954
  453205676   453494007   111022941292   111023131924   111023333793  
111023546340   111023739119   111023930011   111024136324   111024335099  
111024556948   111024780059   111024942330   111025088354   111025227348  
111025379571   111025534350   111025692355 452458391   452798051   453205783  
453494171   111022941348   111023131946   111023333816   111023546373  
111023739131   111023930044   111024136458   111024335156   111024556982  
111024780138   111024942509   111025088400   111025227371   111025379593  
111025534361   111025692670 452458466   452798119   453206179   453494296  
111022941393   111023131957   111023333838   111023546496   111023739153  
111023930055   111024136492   111024335178   111024557488   111024780150  
111024942521   111025088422   111025227382   111025379605   111025534406  
111025692748 452458516   452798382   453206203   453494510   111022941405  
111023131979   111023333850   111023546519   111023739164   111023930066  
111024136504   111024335279   111024557556   111024780240   111024942532  
111025088545   111025227764   111025379616   111025534473   111025693468
452458839   452798416   453206443   453494767   111022941427   111023132026  
111023333940   111023546632   111023739197   111023930077   111024136537  
111024335336   111024557578   111024780318   111024942576   111025088556  
111025227775   111025379661   111025534484   111025693479 452459134   452798499
  453206518   453494973   111022941450   111023132150   111023333951  
111023546676   111023739210   111023930145   111024136548   111024335404  
111024557602   111024780374   111024942655   111025088590   111025227786  
111025379683   111025534518   111025693480 452459175   452798879   453206963  
453495038   111022941494   111023132363   111023333984   111023546687  
111023739232   111023930202   111024136560   111024335842   111024557837  
111024780396   111024942666   111025088602   111025227922   111025379694  
111025534619   111025693547 452459241   452798952   453207037   453495046  
111022941506   111023132408   111023334086   111023546711   111023739287  
111023930224   111024136571   111024335853   111024557905   111024780521  
111024942688   111025088679   111025227955   111025379740   111025534631  
111025693660 452459423   452799026   453207136   453495087   111022941539  
111023132420   111023334132   111023546744   111023739355   111023930235  
111024136616   111024336034   111024557983   111024780543   111024942701  
111025088703   111025227977   111025379751   111025534664   111025693705
452459662   452799117   453207151   453495137   111022941595   111023132431  
111023334569   111023546777   111023739399   111023930280   111024136627  
111024336102   111024558018   111024780554   111024942756   111025088714  
111025227999   111025379773   111025534675   111025693749 452459688   452799257
  453207813   453495145   111022941629   111023132464   111023334615  
111023546845   111023740009   111023930314   111024136683   111024336135  
111024558041   111024780576   111024942767   111025088736   111025228068  
111025380720   111025534686   111025693839 452459886   452799471   453208308  
453495228   111022942013   111023132600   111023334626   111023546878  
111023740177   111023930369   111024136694   111024336168   111024558063  
111024780813   111024942813   111025088769   111025228079   111025381079  
111025534721   111025693974 452460207   452799539   453208597   453495285  
111022942057   111023132611   111023334693   111023546979   111023740212  
111023930392   111024136739   111024336180   111024558096   111024780857  
111024942824   111025088781   111025228091   111025381080   111025534743  
111025693985 452460280   452799570   453208654   453495319   111022942079  
111023132992   111023334705   111023547004   111023740245   111023930448  
111024136740   111024336225   111024558108   111024780880   111024942868  
111025088792   111025228114   111025381091   111025534765   111025694021
452460322   452799885   453208746   453495509   111022942125   111023133027  
111023335526   111023547037   111023740278   111023931304   111024136773  
111024336304   111024558120   111024781016   111024944567   111025088804  
111025228181   111025381125   111025534800   111025694054 452460926   452800329
  453208803   453495525   111022942136   111023133072   111023335537  
111023547071   111023740313   111023931326   111024136807   111024336427  
111024558164   111024781128   111024944657   111025088837   111025228237  
111025381192   111025534844   111025694076 452461072   452800543   453209298  
453495541   111022942158   111023133106   111023335627   111023547138  
111023740391   111023931371   111024136829   111024336438   111024558210  
111024781173   111024944725   111025088893   111025228338   111025381237  
111025534855   111025694100 452461163   452800741   453209322   453495665  
111022942181   111023133162   111023335638   111023547183   111023740425  
111023931449   111024136908   111024336540   111024558232   111024781241  
111024944826   111025088938   111025228350   111025381248   111025534866  
111025694133 452461528   452801350   453209330   453495806   111022942192  
111023133780   111023335672   111023547240   111023740571   111023931461  
111024136920   111024336562   111024558333   111024781296   111024944860  
111025088983   111025228394   111025381293   111025535261   111025694144
452461569   452801376   453209520   453496226   111022942282   111023133814  
111023335717   111023547295   111023740650   111023931483   111024136931  
111024336629   111024558355   111024781645   111024944905   111025089018  
111025228406   111025381327   111025535362   111025694199 452461627   452801921
  453209603   453496291   111022942439   111023133904   111023335728  
111023547318   111023740672   111023931517   111024136986   111024336731  
111024558377   111024781690   111024944949   111025089579   111025228428  
111025381338   111025536251   111025694201 452461635   452802259   453210007  
453496317   111022942518   111023133937   111023335751   111023547419  
111023740919   111023931539   111024137011   111024336775   111024558401  
111024781779   111024944950   111025089603   111025228800   111025381350  
111025536284   111025694234 452461973   452802531   453210064   453496374  
111022942596   111023133960   111023335773   111023547486   111023741022  
111023931663   111024137022   111024336843   111024558412   111024781780  
111024944961   111025089636   111025228811   111025381372   111025536295  
111025694278 452462534   452802622   453210213   453496556   111022942732  
111023134006   111023335807   111023547576   111023741044   111023931764  
111024137134   111024336933   111024558423   111024781858   111024944983  
111025089647   111025228877   111025381406   111025536307   111025694346
452463136   452802747   453210221   453496572   111022942776   111023134017  
111023335942   111023547600   111023741448   111023931809   111024137167  
111024337035   111024558445   111024781904   111024945007   111025089760  
111025228901   111025381428   111025536374   111025694830 452463490   452802754
  453210551   453496580   111022942877   111023134040   111023336000  
111023547644   111023741460   111023931988   111024137213   111024337046  
111024558962   111024781926   111024945018   111025089771   111025228934  
111025381608   111025536824   111025694841 452463953   452802853   453210775  
453496598   111022943700   111023134062   111023336066   111023547701  
111023741493   111023932002   111024137381   111024337068   111024559019  
111024781948   111024945029   111025090100   111025228989   111025381620  
111025536835   111025694863 452464084   452803760   453211088   453496689  
111022943744   111023134073   111023336077   111023547723   111023741550  
111023932158   111024137415   111024337103   111024559200   111024782062  
111024945030   111025090111   111025228990   111025381664   111025536879  
111025694896 452464118   452803786   453211112   453496739   111022943777  
111023134118   111023336112   111023547734   111023741651   111023932293  
111024138270   111024337158   111024559288   111024782107   111024945142  
111025090144   111025229014   111025381675   111025536925   111025694908
452464241   452803919   453211153   453496804   111022943845   111023134185  
111023336190   111023547789   111023741718   111023932440   111024138281  
111024337226   111024559457   111024782129   111024945186   111025090166  
111025229025   111025381686   111025536969   111025694942 452464779   452803927
  453211302   453497109   111022943890   111023134220   111023336257  
111023548016   111023741729   111023932596   111024138337   111024337631  
111024559536   111024782185   111024945197   111025090177   111025229069  
111025381732   111025536970   111025694986 452464845   452803943   453211344  
453497174   111022943980   111023134253   111023336910   111023548454  
111023741730   111023932608   111024138371   111024337642   111024560101  
111024782264   111024945209   111025090201   111025229092   111025381743  
111025537005   111025695011 452465024   452804149   453211526   453497182  
111022944015   111023134264   111023336932   111023549501   111023741819  
111023932620   111024138438   111024337653   111024560123   111024782297  
111024945232   111025090289   111025229148   111025382452   111025537049  
111025695022 452465214   452804180   453211757   453497463   111022944060  
111023134275   111023336954   111023549512   111023741864   111023932631  
111024138506   111024337664   111024560167   111024782309   111024945265  
111025090302   111025229216   111025382485   111025537050   111025695055
452465263   452804594   453212524   453497489   111022944330   111023134286  
111023337012   111023549725   111023741976   111023932709   111024138528  
111024337967   111024560257   111024782321   111024945287   111025090324  
111025229227   111025382496   111025537083   111025695066 452465487   452804628
  453212607   453497554   111022944374   111023134297   111023337045  
111023549769   111023742023   111023932811   111024138584   111024338171  
111024560358   111024782376   111024945300   111025090616   111025229531  
111025382520   111025537117   111025695077 452465750   452804685   453212680  
453497711   111022944385   111023134354   111023337067   111023549826  
111023742045   111023932822   111024138595   111024338205   111024560404  
111024782387   111024945322   111025090627   111025229542   111025382542  
111025537151   111025695088 452465909   452804750   453212847   453497760  
111022944778   111023134422   111023337124   111023549837   111023742258  
111023932855   111024138641   111024338362   111024560460   111024782398  
111024945355   111025090638   111025229564   111025382575   111025537184  
111025695112 452466592   452804859   453213100   453497828   111022944925  
111023134433   111023337180   111023550176   111023742269   111023932912  
111024138742   111024338407   111024560493   111024782455   111024945366  
111025090672   111025229575   111025382586   111025537230   111025695190

 

SCH-A-16



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452466899   452804941   453213167   453497893   111022944969   111023134679  
111023337810   111023550244   111023742315   111023932945   111024138764  
111024338452   111024560527   111024782466   111024945423   111025090683  
111025229621   111025382654   111025537241   111025695202 452466949   452805005
  453213506   453497919   111022945005   111023134871   111023337955  
111023550299   111023743642   111023934183   111024138797   111024338463  
111024560561   111024782589   111024945434   111025090717   111025229632  
111025382676   111025537296   111025695213 452467277   452805146   453213662  
453498040   111022945218   111023134949   111023337999   111023550334  
111023743653   111023934206   111024138809   111024338496   111024560583  
111024782613   111024945445   111025090739   111025229643   111025382698  
111025537331   111025695246 452467335   452805211   453213928   453498065  
111022945229   111023135018   111023338024   111023550356   111023743686  
111023934239   111024138865   111024338519   111024560628   111024782646  
111024945490   111025090863   111025229676   111025382700   111025537993  
111025695279 452467426   452805856   453214256   453498131   111022945296  
111023135096   111023338091   111023550424   111023743709   111023934262  
111024138911   111024339374   111024560639   111024782769   111024945546  
111025090942   111025229935   111025382711   111025538039   111025695291
452467541   452805898   453214538   453498255   111022945421   111023135108  
111023338204   111023550446   111023743787   111023934284   111024138944  
111024339385   111024560998   111024783007   111024945568   111025091088  
111025229968   111025382733   111025538073   111025695314 452467665   452806151
  453214553   453498370   111022945454   111023135142   111023338215  
111023550468   111023743833   111023934295   111024138955   111024339497  
111024561764   111024783119   111024945579   111025091099   111025229980  
111025382801   111025538095   111025695336 452467731   452806169   453214579  
453498487   111022945476   111023135164   111023338237   111023550626  
111023743866   111023934352   111024138977   111024339521   111024561900  
111024783142   111024945603   111025091189   111025229991   111025382878  
111025538130   111025695347 452467830   452806219   453214587   453498578  
111022945500   111023135175   111023338260   111023550659   111023743877  
111023934431   111024138988   111024339532   111024561933   111024783287  
111024945625   111025091202   111025230050   111025383565   111025538174  
111025695358 452467871   452806342   453214686   453498834   111022945511  
111023135210   111023338338   111023550682   111023744014   111023934497  
111024139002   111024339633   111024561966   111024783939   111024945647  
111025091213   111025230061   111025383576   111025538185   111025695370
452467954   452806532   453214702   453498859   111022945588   111023135254  
111023338394   111023550693   111023744070   111023934510   111024139013  
111024339699   111024562024   111024784187   111024945681   111025091224  
111025230106   111025383600   111025538208   111025695471 452467962   452806573
  453214801   453498867   111022945634   111023135265   111023338439  
111023550716   111023744294   111023934587   111024139035   111024339778  
111024562226   111024784222   111024945715   111025091268   111025230117  
111025383622   111025538231   111025695482 452468218   452806755   453215113  
453498958   111022945678   111023135322   111023338451   111023550749  
111023744328   111023934644   111024139080   111024339789   111024562271  
111024784266   111024945737   111025091314   111025230128   111025383688  
111025538297   111025695493 452468580   452806805   453215626   453499030  
111022945689   111023135333   111023338765   111023550772   111023744351  
111023934666   111024139091   111024339790   111024562282   111024784378  
111024946132   111025091336   111025230757   111025383723   111025538332  
111025695527 452468929   452806946   453215840   453499113   111022945690  
111023135401   111023339081   111023550794   111023744384   111023934734  
111024139417   111024339925   111024562305   111024784985   111024946187  
111025091404   111025230768   111025383734   111025538444   111025695549
452468952   452807043   453215980   453499204   111022946387   111023135412  
111023339115   111023551032   111023746409   111023934824   111024139428  
111024339947   111024562417   111024784996   111024946233   111025091437  
111025230779   111025383789   111025538512   111025695572 452469232   452807464
  453215998   453499329   111022946400   111023135434   111023339159  
111023551065   111023746421   111023934914   111024139473   111024339992  
111024562440   111024785009   111024946266   111025091471   111025230791  
111025383835   111025538556   111025695583 452469273   452807662   453216053  
453499386   111022946455   111023135489   111023339160   111023551616  
111023746443   111023934947   111024139495   111024340040   111024562518  
111024785010   111024946277   111025092023   111025230869   111025383903  
111025538578   111025695606 452469372   452807860   453216129   453499394  
111022946781   111023135502   111023339272   111023551818   111023746588  
111023935027   111024139619   111024340073   111024562620   111024785111  
111024946402   111025092045   111025230959   111025383936   111025538679  
111025695640 452469513   452808132   453216152   453499493   111022946792  
111023135535   111023339340   111023551829   111023746746   111023935049  
111024139620   111024340095   111024562675   111024785212   111024947076  
111025092056   111025230960   111025383969   111025538691   111025695910
452469646   452808330   453216210   453499519   111022946804   111023135726  
111023339452   111023551830   111023746814   111023935140   111024139642  
111024340118   111024562710   111024785335   111024947133   111025092371  
111025231039   111025384162   111025538769   111025695976 452469703   452808603
  453216475   453499584   111022946848   111023135759   111023339463  
111023551852   111023746971   111023935207   111024139855   111024340174  
111024562798   111024785638   111024947166   111025092427   111025231073  
111025385219   111025538792   111025696012 452469737   452808835   453216590  
453499907   111022946905   111023135906   111023339474   111023552044  
111023747062   111023935229   111024139888   111024340208   111024562844  
111024785919   111024947256   111025092438   111025231084   111025385253  
111025538938   111025696078 452469976   452809056   453216632   453499949  
111022946961   111023135962   111023339520   111023552257   111023747107  
111023935241   111024139934   111024340376   111024562877   111024786011  
111024947267   111025092461   111025231152   111025385275   111025539041  
111025696258 452469984   452809569   453216780   453499972   111022947018  
111023136008   111023339531   111023552291   111023747118   111023935342  
111024139978   111024340387   111024562945   111024786101   111024947289  
111025092933   111025231163   111025385310   111025539085   111025696337
452470024   452809619   453217010   453500001   111022947029   111023137188  
111023339553   111023552347   111023747152   111023935409   111024140149  
111024340455   111024562978   111024786224   111024947302   111025092999  
111025231219   111025385321   111025539478   111025696382 452470164   452809726
  453217044   453500100   111022947052   111023137290   111023339586  
111023552370   111023747174   111023935421   111024140150   111024340466  
111024562989   111024786235   111024947335   111025093057   111025231286  
111025385365   111025539489   111025696449 452470313   452809767   453217200  
453500399   111022947096   111023137548   111023339665   111023552392  
111023747220   111023935432   111024140161   111024340477   111024563014  
111024787269   111024947368   111025093068   111025231309   111025385387  
111025539557   111025696540 452470446   452811011   453217291   453500704  
111022947108   111023137649   111023339698   111023552460   111023747275  
111023935500   111024140172   111024340534   111024563160   111024787382  
111024947975   111025093091   111025231310   111025385400   111025539568  
111025697080 452470719   452811797   453217309   453500779   111022947119  
111023137672   111023339733   111023552527   111023747321   111023935892  
111024140206   111024340556   111024563283   111024787595   111024948000  
111025093114   111025231321   111025385466   111025540346   111025697136
452471188   452811839   453217325   453500936   111022947131   111023137683  
111023339755   111023552549   111023747455   111023936499   111024140295  
111024340769   111024563373   111024788529   111024948077   111025093721  
111025231343   111025385488   111025540368   111025697181 452471204   452812290
  453217390   453500951   111022947186   111023137706   111023339766  
111023552785   111023747466   111023936512   111024140341   111024340792  
111024563384   111024788552   111024948088   111025093787   111025231365  
111025385501   111025540379   111025698227 452471303   452812589   453218257  
453501249   111022947210   111023137740   111023339812   111023552796  
111023747488   111023936556   111024140363   111024340860   111024563485  
111024788675   111024948145   111025093822   111025231376   111025385534  
111025540380   111025698317 452471345   452812696   453218448   453501413  
111022947366   111023137751   111023339823   111023553753   111023747556  
111023936567   111024140408   111024340905   111024563496   111024788765  
111024948189   111025093901   111025231387   111025385589   111025540391  
111025698362 452471519   452812720   453218596   453501686   111022947399  
111023138864   111023339834   111023553775   111023747590   111023936703  
111024140475   111024340972   111024563542   111024788833   111024948202  
111025093912   111025231433   111025385590   111025540470   111025698373
452471733   452812829   453218836   453501785   111022947816   111023138976  
111023339845   111023553786   111023747691   111023936725   111024140509  
111024341063   111024563553   111024788934   111024948224   111025093945  
111025231523   111025385613   111025540492   111025698407 452471758   452813181
  453218885   453501843   111022947872   111023139056   111023339890  
111023553797   111023747703   111023936938   111024141263   111024341108  
111024563564   111024788945   111024948257   111025094003   111025231534  
111025385635   111025540515   111025698452 452472111   452813207   453218935  
453501959   111022948299   111023139090   111023339968   111023554282  
111023748355   111023936994   111024141319   111024341120   111024563902  
111024788956   111024948303   111025094126   111025232300   111025385680  
111025540526   111025699789 452472186   452813322   453219131   453501975  
111022948323   111023139225   111023339979   111023554316   111023748478  
111023937007   111024141320   111024341153   111024563913   111024789070  
111024948314   111025094182   111025232355   111025385747   111025540548  
111025699857 452472194   452813611   453219248   453502031   111022948446  
111023139236   111023339991   111023554383   111023748502   111023937603  
111024141869   111024341164   111024563979   111024789092   111024948369  
111025094250   111025232366   111025385781   111025540559   111025699868
452472210   452813652   453219545   453502122   111022948581   111023139304  
111023340027   111023554518   111023748513   111023937614   111024141881  
111024341186   111024564048   111024789249   111024948392   111025094294  
111025232434   111025385848   111025540560   111025699879 452472517   452813728
  453219867   453502189   111022948659   111023139360   111023340140  
111023554855   111023748625   111023937625   111024142130   111024341232  
111024564060   111024789283   111024948437   111025094306   111025232489  
111025385859   111025540740   111025699880 452472798   452813959   453220048  
453502213   111022948660   111023139371   111023340151   111023554866  
111023749086   111023937670   111024142185   111024341265   111024564082  
111024789328   111024948516   111025094430   111025232535   111025385860  
111025540762   111025699903 452472921   452814056   453220261   453502320  
111022948682   111023139416   111023340162   111023554923   111023749110  
111023937681   111024142208   111024341344   111024564206   111024789351  
111024948639   111025094496   111025233312   111025385927   111025541471  
111025699914 452472939   452814098   453220345   453502379   111022948749  
111023139472   111023340184   111023554967   111023749367   111023937704  
111024142477   111024341377   111024564240   111024789665   111024948921  
111025094744   111025233334   111025385961   111025541482   111025699925
452472988   452814619   453220485   453502411   111022949155   111023139540  
111023340218   111023555148   111023749402   111023937771   111024142499  
111024341478   111024564251   111024789698   111024949056   111025094755  
111025233356   111025386018   111025541493   111025699969 452473499   452814635
  453220626   453502536   111022949188   111023139551   111023340386  
111023555159   111023749558   111023937793   111024142770   111024341524  
111024564318   111024789788   111024949281   111025094890   111025233390  
111025386030   111025541505   111025699992 452473507   452814866   453220857  
453502544   111022949199   111023139562   111023340904   111023555171  
111023749637   111023937816   111024143018   111024341546   111024564330  
111024789890   111024949360   111025094902   111025233402   111025386041  
111025541741   111025700030 452473515   452814890   453220964   453502619  
111022949302   111023139663   111023340960   111023555238   111023749693  
111023937827   111024143030   111024341568   111024564475   111024789946  
111024949371   111025094979   111025233479   111025386063   111025541819  
111025700052 452473614   452814908   453221020   453502650   111022949335  
111023139933   111023341398   111023555249   111023749716   111023937838  
111024143041   111024341579   111024564723   111024789991   111024949382  
111025094980   111025233480   111025386074   111025541897   111025700085
452473648   452815277   453221194   453502742   111022949379   111023140014  
111023341422   111023555250   111023749783   111023937894   111024143052  
111024341580   111024564756   111024790117   111024949551   111025095004  
111025233503   111025386096   111025541921   111025700096 452473861   452815392
  453221319   453502858   111022949515   111023140069   111023341512  
111023555283   111023749884   111023937906   111024143063   111024341669  
111024564802   111024790195   111024949584   111025095026   111025233514  
111025386153   111025541987   111025700951 452474273   452815517   453221426  
453503161   111022949605   111023140317   111023341534   111023555317  
111023750011   111023937917   111024143445   111024341692   111024564835  
111024790230   111024949696   111025095149   111025233569   111025386175  
111025542001   111025701031 452474729   452815566   453221624   453503385  
111022949650   111023140429   111023341613   111023555407   111023750033  
111023937951   111024143502   111024341759   111024564936   111024790252  
111024949854   111025095194   111025233604   111025386197   111025542012  
111025701075 452474737   452815640   453221715   453503435   111022950786  
111023140463   111023341680   111023555441   111023750044   111023937973  
111024143546   111024341760   111024565960   111024790263   111024949876  
111025095217   111025233615   111025386210   111025542045   111025701086
452474810   452815657   453221996   453503450   111022950810   111023140553  
111023341703   111023555553   111023750066   111023937984   111024143579  
111024341771   111024565993   111024791253   111024949900   111025095228  
111025233648   111025386254   111025542203   111025701097 452475262   452816317
  453222093   453503492   111022950843   111023140609   111023341736  
111023555597   111023750112   111023938075   111024143580   111024341827  
111024566017   111024792175   111024949944   111025095363   111025233693  
111025386265   111025542236   111025701132 452475783   452816416   453222150  
453503518   111022950988   111023140643   111023341747   111023555609  
111023750145   111023938132   111024143625   111024341939   111024566028  
111024792221   111024949966   111025095385   111025233705   111025386276  
111025542247   111025701312 452475874   452816473   453222168   453503633  
111022951013   111023140788   111023341770   111023555744   111023750202  
111023938312   111024143669   111024341951   111024566466   111024792322  
111024950306   111025095408   111025234324   111025386322   111025542270  
111025701323 452476088   452816796   453222176   453503740   111022951158  
111023140924   111023341815   111023555777   111023750268   111023938558  
111024143670   111024341984   111024566567   111024792344   111024950340  
111025095431   111025234346   111025386377   111025542304   111025701480
452476195   452816903   453222796   453503971   111022951181   111023141026  
111023341893   111023555801   111023750358   111023938570   111024143771  
111024342042   111024566602   111024792434   111024950373   111025095442  
111025234391   111025386399   111025542326   111025701514 452476385   452816937
  453222895   453504078   111022951552   111023141138   111023341927  
111023555834   111023750448   111023938581   111024143872   111024342053  
111024566714   111024792445   111024950643   111025095486   111025234447  
111025386401   111025542359   111025701547 452476419   452816960   453223166  
453504102   111022951574   111023141150   111023341949   111023555878  
111023750550   111023938637   111024143883   111024342817   111024566769  
111024792467   111024950722   111025095509   111025234458   111025386467  
111025542360   111025701637 452476468   452817042   453223190   453504185  
111022951798   111023141228   111023342007   111023555890   111023750606  
111023938648   111024144200   111024342862   111024566770   111024792546  
111024950788   111025095565   111025234470   111025386490   111025542393  
111025701648 452476666   452817117   453223323   453504193   111022951822  
111023141273   111023342018   111023555913   111023750695   111023938738  
111024144211   111024342907   111024566938   111024792557   111024950812  
111025095576   111025234504   111025386513   111025542449   111025702571
452477037   452817281   453223596   453504227   111022951855   111023141284  
111023342085   111023555979   111023750707   111023938749   111024144378  
111024342974   111024566983   111024792579   111024951453   111025095611  
111025234515   111025386524   111025542494   111025702582 452477045   452817653
  453223646   453504243   111022951990   111023141318   111023342131  
111023555991   111023750741   111023938772   111024144480   111024343672  
111024567108   111024792591   111024951600   111025095633   111025234537  
111025386535   111025542539   111025702605 452477177   452817679   453223810  
453504292   111022952003   111023141329   111023342164   111023556059  
111023750897   111023938783   111024144570   111024343818   111024567209  
111024792614   111024951622   111025095677   111025235088   111025386951  
111025542607   111025702616 452478175   452817711   453224040   453504318  
111022952047   111023141341   111023342210   111023556475   111023752103  
111023938930   111024144615   111024344101   111024567276   111024792636  
111024951677   111025095688   111025235123   111025386984   111025542708  
111025702706 452478415   452817737   453224081   453504326   111022952317  
111023141374   111023342221   111023556565   111023752114   111023938941  
111024144637   111024344381   111024567300   111024792726   111024951688  
111025095712   111025235134   111025387086   111025542764   111025702773
452478589   452817810   453224263   453504359   111022953026   111023141419  
111023342311   111023556622   111023752136   111023938985   111024144749  
111024344392   111024567333   111024792771   111024951712   111025095745  
111025235156   111025387097   111025542797   111025702818 452478621   452817828
  453224305   453504391   111022953048   111023141431   111023342366  
111023556644   111023752204   111023939098   111024144817   111024344471  
111024567355   111024792894   111024951756   111025095824   111025235213  
111025387109   111025543013   111025702830 452478639   452817836   453224354  
453504425   111022953138   111023141453   111023342502   111023556824  
111023752383   111023939133   111024144907   111024344482   111024567377  
111024792995   111024951778   111025095879   111025235347   111025387110  
111025543024   111025702863 452478811   452817851   453224479   453504433  
111022953149   111023142443   111023342524   111023556992   111023752495  
111023939278   111024145043   111024344550   111024567423   111024793064  
111024951846   111025096005   111025235369   111025387323   111025543046  
111025702885 452478845   452818065   453224990   453504573   111022953150  
111023142454   111023342579   111023557195   111023752507   111023939740  
111024145065   111024344617   111024567625   111024793086   111024951981  
111025096094   111025235381   111025387356   111025543079   111025702896
452479223   452818248   453225229   453504623   111022953194   111023142588  
111023342692   111023557252   111023752552   111023939762   111024145076  
111024344651   111024568424   111024793154   111024952005   111025096218  
111025235392   111025387367   111025543103   111025702964 452479314   452818479
  453225575   453504631   111022953701   111023142634   111023342715  
111023557320   111023752620   111023939807   111024146358   111024344741  
111024568457   111024793187   111024952049   111025096285   111025235404  
111025387378   111025543170   111025702986 452479702   452818537   453225591  
453504714   111022953790   111023142645   111023342827   111023557342  
111023752709   111023939818   111024146875   111024344943   111024568592  
111024793200   111024952544   111025096353   111025235460   111025387413  
111025543181   111025703336 452479728   452818594   453225856   453504730  
111022953969   111023142667   111023342917   111023557623   111023752754  
111023939830   111024146932   111024344998   111024568648   111024793547  
111024952667   111025096364   111025236854   111025387424   111025543192  
111025703347 452479926   452818644   453226722   453504755   111022954038  
111023143499   111023343839   111023557667   111023752787   111023940977  
111024146943   111024345034   111024568772   111024793659   111024952713  
111025096386   111025236865   111025387536   111025543237   111025703369

 

SCH-A-17



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452480015   452818735   453227126   453504763   111022954094   111023143646  
111023344010   111023557713   111023752800   111023941002   111024146954  
111024345090   111024569166   111024794515   111024952825   111025096409  
111025236887   111025387558   111025543271   111025703381 452480098   452818768
  453227225   453504953   111022954117   111023143714   111023344021  
111023557757   111023752811   111023941024   111024147023   111024345168  
111024569706   111024794526   111024952847   111025096432   111025236898  
111025387581   111025543316   111025703448 452480585   452818891   453227613  
453505166   111022954218   111023143747   111023344199   111023557779  
111023752833   111023941068   111024147067   111024345753   111024569852  
111024794548   111024952870   111025096465   111025236966   111025387615  
111025544160   111025703550 452480684   452818974   453227787   453505240  
111022954410   111023143837   111023344201   111023557825   111023752989  
111023941125   111024147382   111024345764   111024569896   111024794560  
111024952993   111025096487   111025236977   111025387626   111025544171  
111025703561 452480783   452819030   453228033   453505372   111022954443  
111023143848   111023344212   111023557937   111023753070   111023941158  
111024147461   111024345786   111024569919   111024794605   111024953017  
111025096498   111025237024   111025387637   111025544193   111025703617
452480874   452819287   453228108   453505414   111022954555   111023143905  
111023344267   111023557959   111023753115   111023941169   111024147506  
111024345922   111024570236   111024794616   111024953185   111025097501  
111025237068   111025387660   111025544216   111025703684 452481088   452819667
  453228165   453506198   111022954588   111023144007   111023344278  
111023557960   111023753496   111023941181   111024147584   111024345933  
111024570258   111024794728   111024953208   111025097523   111025237383  
111025387671   111025544463   111025704146 452481146   452819857   453228181  
453506313   111022954612   111023144096   111023344302   111023557971  
111023753531   111023941237   111024147595   111024345977   111024570292  
111024794739   111024953220   111025097534   111025237394   111025387693  
111025544474   111025704157 452481245   452820020   453228330   453506347  
111022954623   111023144153   111023344357   111023558040   111023753575  
111023941260   111024147696   111024345999   111024570326   111024794784  
111024953242   111025097545   111025237518   111025387750   111025544485  
111025704179 452481351   452820582   453228686   453506487   111022954690  
111023144209   111023344380   111023558130   111023753665   111023941417  
111024147720   111024346013   111024571125   111024794807   111024953275  
111025097567   111025237530   111025387783   111025544496   111025704191
452481377   452820947   453228827   453506669   111022954702   111023144221  
111023344458   111023558219   111023753711   111023942036   111024147731  
111024346024   111024571136   111024794931   111024953286   111025097578  
111025237563   111025387840   111025544508   111025704225 452481542   452821176
  453228934   453506727   111022954724   111023144232   111023344481  
111023558242   111023753755   111023942081   111024147742   111024346046  
111024571147   111024794964   111024953309   111025097602   111025237620  
111025387895   111025544520   111025704236 452481609   452821739   453229072  
453506743   111022954870   111023144254   111023344504   111023558264  
111023753777   111023942193   111024147764   111024346147   111024571158  
111024794975   111024953433   111025097668   111025237631   111025387907  
111025544597   111025704269 452481781   452822018   453229197   453507014  
111022954948   111023144276   111023344559   111023558275   111023753788  
111023942216   111024147832   111024346158   111024571271   111024795077  
111024953455   111025097679   111025237686   111025387929   111025544610  
111025704270 452481823   452822232   453229254   453507097   111022955107  
111023144298   111023344560   111023558297   111023753889   111023942227  
111024148620   111024346170   111024571293   111024795426   111024953477  
111025097714   111025237732   111025387930   111025544676   111025704292
452481831   452822265   453229379   453507188   111022955275   111023144333  
111023344672   111023558309   111023753980   111023942283   111024148642  
111024346192   111024571800   111024795448   111024953534   111025097770  
111025237743   111025387952   111025544687   111025704304 452481997   452822315
  453229445   453507378   111022955321   111023144344   111023344728  
111023558310   111023754026   111023942294   111024148653   111024346271  
111024571822   111024795459   111024953545   111025097837   111025237787  
111025387963   111025544700   111025704315 452482383   452822380   453229536  
453507485   111022955343   111023144377   111023344751   111023558321  
111023754037   111023942328   111024148697   111024346282   111024571844  
111024795505   111024953578   111025097871   111025237811   111025388032  
111025544711   111025704359 452482508   452822430   453229809   453507543  
111022955501   111023144412   111023344784   111023558398   111023754217  
111023942339   111024148710   111024346361   111024571855   111024795516  
111024953589   111025097905   111025237822   111025388076   111025544722  
111025704405 452482680   452822836   453229957   453507584   111022955602  
111023144546   111023345224   111023558400   111023754240   111023942395  
111024148743   111024346428   111024572036   111024795561   111024953590  
111025097916   111025237855   111025388087   111025544733   111025704416
452482821   452822976   453230294   453507741   111022955679   111023144557  
111023345235   111023558679   111023754408   111023942463   111024148787  
111024346462   111024572047   111024795662   111024953602   111025097983  
111025237877   111025388098   111025544744   111025704438 452482854   452823065
  453230377   453507782   111022955736   111023144603   111023345303  
111023558680   111023754420   111023942520   111024148899   111024346473  
111024572070   111024795673   111024953613   111025098052   111025237899  
111025388100   111025544801   111025704483 452482862   452823164   453230492  
453507808   111022955747   111023144625   111023345347   111023558703  
111023754431   111023942564   111024148901   111024347755   111024572104  
111024795718   111024953624   111025098142   111025237945   111025388122  
111025548276   111025704494 452483100   452823297   453230526   453507832  
111022955758   111023144681   111023345369   111023558736   111023754442  
111023942643   111024149047   111024347799   111024572115   111024796225  
111024953680   111025098153   111025238834   111025388245   111025548322  
111025704528 452483167   452823354   453230682   453507840   111022955770  
111023144748   111023345381   111023558770   111023754565   111023942823  
111024149069   111024347823   111024572272   111024796236   111024953758  
111025098164   111025238856   111025388256   111025548333   111025704551
452483175   452823370   453230989   453507881   111022955826   111023144771  
111023345910   111023558804   111023754598   111023942889   111024149104  
111024347834   111024572294   111024796315   111024953882   111025098175  
111025238867   111025388278   111025548401   111025704573 452483480   452823875
  453231037   453508020   111022955871   111023144782   111023345943  
111023558837   111023754633   111023943004   111024149137   111024348194  
111024572306   111024796326   111024953893   111025098186   111025238890  
111025388289   111025548423   111025704955 452483720   452824352   453231573  
453508046   111022955916   111023144838   111023345998   111023558882  
111023754677   111023943015   111024149216   111024348217   111024572317  
111024796337   111024953938   111025098210   111025238935   111025388414  
111025548467   111025705002 452483951   452825243   453231607   453508210  
111022955938   111023144850   111023346045   111023558961   111023754723  
111023943037   111024149979   111024348239   111024572339   111024796348  
111024953950   111025098298   111025238946   111025388425   111025548489  
111025705080 452484421   452825342   453231797   453508376   111022955994  
111023144962   111023346067   111023559153   111023754778   111023943149  
111024149991   111024348251   111024572395   111024796382   111024953972  
111025098300   111025238968   111025388458   111025548524   111025705091
452484520   452825540   453232647   453508442   111022957075   111023145019  
111023346506   111023559186   111023754789   111023944241   111024150049  
111024348330   111024572474   111024796393   111024954029   111025098333  
111025238991   111025388627   111025548603   111025705103 452484728   452825573
  453232746   453508459   111022957165   111023145031   111023346517  
111023559209   111023754835   111023944319   111024150139   111024348341  
111024572508   111024796450   111024954052   111025098355   111025239048  
111025388649   111025548636   111025705147 452484777   452825730   453232787  
453508590   111022957187   111023145064   111023346528   111023559210  
111023754846   111023944331   111024150173   111024348396   111024572575  
111024796494   111024954074   111025098377   111025239059   111025388672  
111025548658   111025706182 452484850   452825821   453232811   453508707  
111022957288   111023145086   111023346562   111023559221   111023754903  
111023944443   111024150252   111024348510   111024572700   111024796540  
111024954085   111025099558   111025239060   111025388683   111025548669  
111025706193 452485048   452826001   453233280   453508715   111022957390  
111023145187   111023346821   111023559490   111023754936   111023944768  
111024150285   111024348554   111024572766   111024797024   111024954119  
111025099626   111025239228   111025388694   111025548681   111025706216
452485071   452826092   453233348   453508749   111022957749   111023145222  
111023346865   111023559579   111023755207   111023944982   111024150308  
111024348587   111024572834   111024797035   111024954209   111025099705  
111025239880   111025388706   111025548692   111025706250 452485576   452826209
  453233728   453508848   111022957806   111023145266   111023346900  
111023559647   111023755296   111023945095   111024150320   111024348611  
111024572867   111024797147   111024954221   111025099749   111025239925  
111025388717   111025548715   111025706283 452485758   452826597   453233736  
453508855   111022957840   111023145301   111023346911   111023559681  
111023755308   111023945118   111024150364   111024348655   111024572889  
111024797204   111024954232   111025099783   111025239936   111025388863  
111025548771   111025706328 452485840   452827207   453233793   453508889  
111022957918   111023146593   111023346933   111023560212   111023755599  
111023945129   111024150375   111024348677   111024572902   111024797215  
111024954793   111025099794   111025239958   111025388953   111025548793  
111025706339 452485899   452827538   453234114   453508921   111022957929  
111023146706   111023347013   111023560683   111023755612   111023945219  
111024150601   111024348688   111024572924   111024797237   111024954827  
111025099828   111025240006   111025389561   111025548838   111025706384
452485931   452827652   453234122   453509028   111022957985   111023146807  
111023347833   111023560717   111023755645   111023945297   111024150713  
111024348734   111024573037   111024797260   111024954850   111025099839  
111025240185   111025389572   111025548861   111025706395 452486053   452828163
  453234353   453509226   111022958032   111023146874   111023347866  
111023561448   111023755713   111023945354   111024150746   111024348745  
111024573082   111024797473   111024954872   111025099884   111025240253  
111025389583   111025548928   111025706418 452486210   452828643   453234387  
453509291   111022958100   111023146920   111023347912   111023561628  
111023755757   111023945376   111024150757   111024348756   111024573497  
111024797507   111024954939   111025099895   111025240286   111025389662  
111025548939   111025706463 452486285   452828676   453234668   453509309  
111022958111   111023146942   111023347945   111023561729   111023755768  
111023945477   111024150779   111024348778   111024575769   111024797552  
111024954984   111025099918   111025240297   111025390226   111025548940  
111025706531 452486418   452828734   453234742   453509374   111022958144  
111023147303   111023347989   111023561774   111023755791   111023945512  
111024150780   111024348802   111024575938   111024797608   111024955008  
111025099952   111025240309   111025390338   111025548984   111025706553
452486764   452828767   453234908   453509630   111022958177   111023147381  
111023348014   111023561875   111023755803   111023945589   111024150814  
111024348824   111024575994   111024797620   111024955110   111025099974  
111025240310   111025390349   111025549053   111025706597 452486780   452828825
  453234999   453509671   111022958188   111023147459   111023348249  
111023561909   111023755814   111023945602   111024150892   111024348846  
111024576041   111024797631   111024955367   111025100001   111025240321  
111025390350   111025549075   111025706610 452486897   452829278   453235178  
453509697   111022958313   111023147482   111023348340   111023561965  
111023755881   111023945624   111024150937   111024348970   111024576074  
111024797664   111024955390   111025100012   111025240343   111025390361  
111025549110   111025706643 452486913   452829369   453235467   453509747  
111022958357   111023147505   111023348632   111023561976   111023756130  
111023945792   111024150948   111024349050   111024576131   111024797686  
111024955424   111025100034   111025240387   111025390428   111025549154  
111025706665 452487317   452829385   453235624   453509754   111022958379  
111023147550   111023348643   111023561987   111023756163   111023945860  
111024150993   111024349061   111024576142   111024797697   111024955435  
111025100157   111025240433   111025390439   111025549198   111025706676
452487382   452829401   453235665   453509895   111022958380   111023147572  
111023348665   111023562168   111023756242   111023945950   111024151152  
111024349117   111024576197   111024797732   111024955479   111025100180  
111025240455   111025390710   111025549200   111025706700 452487473   452829450
  453235673   453509903   111022958436   111023147617   111023348676  
111023562461   111023756309   111023946007   111024151275   111024349207  
111024576221   111024797765   111024955491   111025100191   111025240488  
111025390721   111025549255   111025706733 452487580   452829492   453236119  
453509911   111022958953   111023147684   111023348856   111023562483  
111023756321   111023946018   111024151365   111024349241   111024576298  
111024797800   111024955749   111025100214   111025240556   111025390732  
111025549299   111025706788 452487861   452829542   453236267   453509952  
111022958997   111023147695   111023349059   111023562494   111023756354  
111023946175   111024151400   111024349319   111024576388   111024797855  
111024955839   111025100270   111025240578   111025390743   111025549390  
111025706799 452488042   452829575   453236499   453509986   111022959022  
111023147707   111023349071   111023562607   111023756411   111023947503  
111024151523   111024349386   111024576399   111024797912   111024955996  
111025100292   111025240602   111025390765   111025549413   111025708094
452488091   452829799   453236945   453510042   111022959088   111023147730  
111023349138   111023562630   111023756556   111023947604   111024151556  
111024349421   111024576490   111024797956   111024956144   111025100348  
111025240624   111025390800   111025549503   111025708106 452488158   452829856
  453237042   453510323   111022959268   111023147774   111023349161  
111023562663   111023756567   111023947637   111024151590   111024349500  
111024576513   111024798014   111024956177   111025100405   111025240646  
111025390822   111025549514   111025708128 452488182   452830144   453237117  
453510356   111022959291   111023147796   111023349206   111023562720  
111023756589   111023947682   111024151657   111024349713   111024576704  
111024799330   111024956212   111025101068   111025240657   111025390855  
111025549536   111025708139 452488265   452830276   453237356   453510406  
111022959325   111023147820   111023349217   111023562753   111023756590  
111023947727   111024151691   111024349735   111024576715   111024799352  
111024956975   111025101158   111025240668   111025390866   111025549558  
111025708151 452488315   452830300   453237422   453510463   111022959516  
111023147875   111023349329   111023562775   111023756613   111023947839  
111024152074   111024349870   111024576748   111024799374   111024957000  
111025101170   111025240679   111025390877   111025549637   111025708229
452488661   452830516   453237448   453510539   111022959606   111023147897  
111023349363   111023562809   111023756624   111023947851   111024152209  
111024349904   111024576771   111024799385   111024957011   111025101596  
111025240680   111025390888   111025549705   111025708274 452488802   452830623
  453237539   453510562   111022959617   111023147909   111023349408  
111023563024   111023756657   111023947884   111024152254   111024349960  
111024576917   111024799431   111024957022   111025101619   111025240725  
111025390899   111025549738   111025708285 452488869   452830649   453238586  
453510653   111022959639   111023147976   111023349420   111023563035  
111023756703   111023948032   111024152300   111024350041   111024577031  
111024799576   111024957190   111025101642   111025240747   111025390901  
111025549794   111025708296 452488919   452830672   453238875   453510836  
111022959707   111023148001   111023349543   111023563046   111023756826  
111023948043   111024152344   111024350120   111024577154   111024799587  
111024957268   111025101675   111025240769   111025391182   111025549873  
111025708331 452489057   452830755   453239097   453510976   111022959741  
111023148225   111023350006   111023563361   111023756848   111023948065  
111024152355   111024350209   111024577211   111024799598   111024957279  
111025101765   111025240837   111025391205   111025549884   111025708353
452489065   452830789   453239162   453511107   111022959796   111023148258  
111023350017   111023563439   111023756860   111023948087   111024152434  
111024350377   111024577222   111024799600   111024957303   111025101776  
111025240859   111025391216   111025549941   111025708364 452489073   452831126
  453239337   453511248   111022959831   111023148371   111023350051  
111023563440   111023756893   111023948098   111024152445   111024350423  
111024577288   111024799655   111024957369   111025101833   111025240860  
111025391238   111025550066   111025708397 452489354   452831167   453239345  
453511313   111022959853   111023148438   111023350073   111023563462  
111023756972   111023948111   111024152502   111024350546   111024577389  
111024799666   111024957370   111025101855   111025240893   111025391632  
111025550088   111025708454 452489610   452831175   453239584   453511339  
111022959864   111023148449   111023350084   111023563484   111023756983  
111023948144   111024152524   111024350557   111024577390   111024799688  
111024957808   111025101866   111025240938   111025391698   111025550099  
111025708522 452489651   452831373   453239808   453511347   111022959886  
111023148506   111023350174   111023563495   111023756994   111023948166  
111024152535   111024350568   111024577424   111024799936   111024957831  
111025101901   111025241085   111025391799   111025550897   111025708601
452489701   452831522   453239931   453511354   111022959921   111023148517  
111023350275   111023563530   111023757007   111023948201   111024152546  
111024350579   111024577479   111024799970   111024957853   111025102069  
111025241108   111025391834   111025550921   111025708645 452490022   452831688
  453240053   453511511   111022959943   111023148528   111023350297  
111023563563   111023757254   111023948290   111024152603   111024350580  
111024577525   111024800018   111024957886   111025102070   111025241131  
111025391856   111025550943   111025708667 452490048   452831720   453240202  
453511545   111022959998   111023148540   111023350332   111023563844  
111023757423   111023948302   111024152625   111024350603   111024578447  
111024800096   111024957909   111025102126   111025241186   111025392206  
111025550954   111025708678 452490329   452831803   453240335   453511552  
111022960057   111023148551   111023350365   111023563877   111023757748  
111023948368   111024152681   111024350681   111024578492   111024800164  
111024957910   111025102160   111025241209   111025392217   111025550987  
111025708689 452490535   452831852   453240491   453511636   111022960080  
111023148641   111023350387   111023563888   111023757984   111023948379  
111024152726   111024351389   111024579257   111024800175   111024957921  
111025102171   111025241210   111025392228   111025551045   111025708735
452490584   452831878   453240525   453511693   111022960091   111023148663  
111023350398   111023563899   111023758491   111023948436   111024152737  
111024351491   111024579291   111024800210   111024957932   111025102193  
111025241265   111025392329   111025551089   111025708746 452490626   452832264
  453240798   453511701   111022960305   111023149192   111023350422  
111023563901   111023758503   111023948469   111024152782   111024351569  
111024579358   111024800232   111024957965   111025102216   111025241298  
111025392330   111025551102   111025708780 452490691   452832512   453240970  
453511818   111022960316   111023149260   111023350927   111023564317  
111023759177   111023948481   111024152872   111024351581   111024579370  
111024800311   111024958663   111025102340   111025241344   111025392363  
111025551157   111025708791 452490964   452832538   453241135   453511842  
111022960473   111023150172   111023351029   111023564362   111023759425  
111023948526   111024152894   111024351592   111024579538   111024800333  
111024958865   111025102373   111025241355   111025392385   111025551225  
111025708803 452491095   452832629   453241507   453511891   111022960484  
111023150194   111023351063   111023564430   111023759672   111023949594  
111024152939   111024351637   111024579550   111024800366   111024958898  
111025102418   111025241658   111025392464   111025551393   111025708858

 

SCH-A-18



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452491103   452832637   453241515   453511933   111022960507   111023150576  
111023351153   111023564474   111023759694   111023949718   111024152940  
111024351648   111024579561   111024800388   111024958922   111025102430  
111025241692   111025392486   111025551438   111025708869 452491145   452832728
  453241531   453511966   111022960541   111023150677   111023351186  
111023564519   111023760438   111023949752   111024152951   111024351660  
111024579606   111024800399   111024958955   111025102441   111025241782  
111025392510   111025551450   111025708881 452491285   452833015   453242471  
453512105   111022960574   111023150699   111023351243   111023564609  
111023760449   111023949763   111024153222   111024351750   111024579909  
111024800490   111024958977   111025102474   111025242525   111025392532  
111025551461   111025709545 452491483   452833049   453242638   453512139  
111022960631   111023150734   111023351254   111023564654   111023760461  
111023949774   111024153323   111024351772   111024579954   111024800568  
111024958999   111025102519   111025242558   111025392600   111025551494  
111025709556 452491509   452833056   453242687   453512188   111022960709  
111023150756   111023351287   111023564722   111023760472   111023949819  
111024153345   111024351840   111024579965   111024800681   111024959046  
111025102575   111025242604   111025392622   111025551506   111025709578
452491533   452833171   453242729   453512345   111022960800   111023150835  
111023351557   111023564755   111023760483   111023949897   111024153390  
111024351929   111024579976   111024800850   111024959057   111025102597  
111025242660   111025392633   111025551517   111025709602 452491624   452833205
  453242851   453512352   111022960811   111023150846   111023351603  
111023564889   111023760528   111023950428   111024153413   111024352256  
111024579987   111024800872   111024959079   111025102610   111025242705  
111025392936   111025551562   111025709635 452491632   452833486   453243222  
453512501   111022960833   111023150947   111023351669   111023564924  
111023760562   111023950439   111024153435   111024352335   111024580114  
111024800883   111024959091   111025102643   111025242750   111025392958  
111025551595   111025709657 452492366   452833494   453243248   453512758  
111022960866   111023150969   111023352176   111023564946   111023760731  
111023950440   111024153671   111024352537   111024580125   111024801581  
111024959147   111025102687   111025242783   111025393005   111025551607  
111025709736 452492457   452833965   453243412   453512857   111022960912  
111023151016   111023352457   111023564980   111023760742   111023950473  
111024153705   111024352571   111024580181   111024801592   111024959170  
111025102698   111025242806   111025393050   111025551629   111025709916
452492630   452834054   453243644   453512865   111022960923   111023151061  
111023352503   111023565004   111023760764   111023950530   111024153907  
111024352683   111024580204   111024801615   111024959204   111025102700  
111025242840   111025393061   111025551696   111025709949 452492762   452834146
  453243727   453512998   111022961025   111023151072   111023352525  
111023565037   111023760797   111023950552   111024153929   111024352706  
111024580305   111024801659   111024959215   111025102711   111025242851  
111025393083   111025551719   111025710020 452492895   452834161   453244014  
453513111   111022961137   111023151252   111023352693   111023565059  
111023760865   111023950563   111024153941   111024352739   111024580327  
111024801727   111024959271   111025102722   111025242907   111025393094  
111025551720   111025710042 452492929   452834187   453244055   453513301  
111022961159   111023151319   111023352761   111023565138   111023760900  
111023950574   111024153952   111024352773   111024580383   111024801749  
111024959305   111025102744   111025242929   111025393386   111025551742  
111025710075 452492937   452834310   453244394   453513467   111022961182  
111023151397   111023352839   111023565172   111023760999   111023950686  
111024153963   111024352818   111024580574   111024801750   111024959484  
111025102834   111025242941   111025393500   111025551797   111025710132
452493059   452834633   453244469   453513608   111022961621   111023151410  
111023353302   111023565611   111023761079   111023950697   111024153985  
111024352841   111024580608   111024801794   111024959495   111025102845  
111025243032   111025393588   111025551810   111025710154 452493075   452834708
  453244931   453513616   111022961632   111023151476   111023353357  
111023565633   111023761091   111023950710   111024154605   111024352863  
111024580619   111024801884   111024959529   111025102856   111025243043  
111025393599   111025551832   111025710176 452493299   452834914   453245102  
453513632   111022961711   111023151487   111023353379   111023565677  
111023761125   111023950721   111024154728   111024352885   111024580664  
111024801918   111024959541   111025102878   111025243098   111025393612  
111025551843   111025710244 452493752   452834930   453245227   453513707  
111022961755   111023151511   111023353414   111023565723   111023761484  
111023950732   111024154740   111024352908   111024580697   111024801941  
111024959574   111025102902   111025243100   111025393623   111025551854  
111025710299 452493976   452835002   453245573   453513939   111022961766  
111023151612   111023353515   111023565813   111023761552   111023950754  
111024154829   111024352931   111024580710   111024801963   111024959619  
111025102913   111025243166   111025393678   111025551865   111025710301
452494198   452835317   453245789   453513970   111022961801   111023151678  
111023353874   111023566027   111023761620   111023950765   111024155099  
111024353044   111024580754   111024801974   111024959664   111025102924  
111025243199   111025393791   111025551876   111025710312 452494321   452835523
  453246159   453514036   111022961946   111023151724   111023354369  
111023566049   111023761631   111023950787   111024155123   111024353134  
111024580798   111024801996   111024959675   111025102935   111025243234  
111025393803   111025551922   111025710334 452494966   452835689   453246175  
453514119   111022962004   111023151735   111023354426   111023566094  
111023761743   111023950899   111024155134   111024353178   111024580934  
111024802032   111024959686   111025103037   111025243256   111025393836  
111025551944   111025710345 452495054   452835945   453246290   453514200  
111022962048   111023151746   111023354437   111023566117   111023761800  
111023950912   111024155145   111024353268   111024580967   111024802076  
111024959697   111025103071   111025243559   111025393847   111025551966  
111025710356 452495096   452836075   453246431   453514317   111022962082  
111023151768   111023354459   111023566128   111023761866   111023950945  
111024155325   111024353314   111024581328   111024802111   111024959754  
111025103093   111025243650   111025394646   111025552013   111025710402
452495104   452836372   453246548   453514374   111022962093   111023151814  
111023354482   111023566151   111023761934   111023950967   111024155358  
111024354236   111024581430   111024802199   111024959776   111025103217  
111025243661   111025394668   111025552035   111025710985 452495161   452836398
  453246639   453514382   111022962105   111023151971   111023354628  
111023566229   111023761956   111023951014   111024155369   111024354247  
111024581441   111024802515   111024960352   111025103240   111025243672  
111025394770   111025552046   111025710996 452495211   452836547   453246829  
453514440   111022962116   111023151993   111023354954   111023566511  
111023762025   111023951025   111024155381   111024354281   111024581474  
111024802526   111024960363   111025104230   111025243694   111025394792  
111025552068   111025711122 452495385   452836554   453246928   453514564  
111022962239   111023152073   111023354976   111023566612   111023762104  
111023951070   111024155404   111024354315   111024581711   111024802560  
111024960431   111025104285   111025243762   111025394815   111025552091  
111025711144 452495591   452836620   453246951   453514655   111022962262  
111023152107   111023355034   111023566915   111023762238   111023951126  
111024155763   111024354359   111024581801   111024802582   111024960486  
111025104296   111025243784   111025394882   111025552147   111025711201
452495807   452836711   453247082   453514861   111022962284   111023152141  
111023355045   111023566948   111023762283   111023951171   111024155819  
111024354371   111024581890   111024802616   111024960565   111025104308  
111025243841   111025394893   111025552170   111025711212 452495989   452836752
  453247330   453514994   111022962419   111023152185   111023355168  
111023566960   111023762508   111023951283   111024155820   111024354393  
111024581902   111024802661   111024960576   111025104342   111025243852  
111025395063   111025552181   111025711223 452496029   452837123   453247462  
453515009   111022962420   111023152196   111023355179   111023566982  
111023762733   111023951485   111024155842   111024354416   111024581913  
111024802717   111024960598   111025104454   111025243885   111025395120  
111025552192   111025711234 452496110   452837297   453248171   453515033  
111022962453   111023152220   111023355292   111023567051   111023762801  
111023951542   111024155932   111024354449   111024581935   111024802762  
111024960600   111025104544   111025243908   111025395131   111025552215  
111025711256 452496185   452837685   453248262   453515454   111022962486  
111023152253   111023355506   111023567129   111023762812   111023951553  
111024155976   111024354450   111024581946   111024802773   111024960611  
111025104612   111025243942   111025395175   111025552226   111025711278
452496268   452837842   453248361   453515512   111022962587   111023152275  
111023355786   111023567152   111023762856   111023951586   111024156012  
111024354472   111024582183   111024802784   111024960701   111025105130  
111025243964   111025395197   111025552237   111025711302 452497332   452837875
  453248692   453515595   111022962600   111023152466   111023356013  
111023567174   111023762946   111023951654   111024156034   111024354506  
111024582194   111024802818   111024961847   111025105152   111025243975  
111025395423   111025552541   111025711313 452497506   452838097   453248825  
453515652   111022962611   111023152512   111023356068   111023567219  
111023762957   111023951733   111024156078   111024354528   111024582262  
111024802830   111024961869   111025105185   111025243986   111025395445  
111025552552   111025711335 452497829   452838303   453248957   453515678  
111022962622   111023152567   111023356080   111023567242   111023762968  
111023951755   111024156113   111024354595   111024582273   111024802896  
111024961870   111025105219   111025243997   111025395502   111025552585  
111025711357 452497894   452838741   453249047   453515702   111022962644  
111023152578   111023356282   111023567893   111023762991   111023951856  
111024156157   111024354652   111024582374   111024802908   111024961904  
111025105264   111025244055   111025395568   111025552620   111025711379
452498363   452838766   453249146   453515751   111022962677   111023153175  
111023357171   111023567905   111023763059   111023951867   111024156180  
111024354720   111024582385   111024802919   111024961937   111025105297  
111025244167   111025395658   111025552653   111025711391 452498611   452838931
  453249609   453515900   111022962813   111023153186   111023357328  
111023567916   111023763071   111023951935   111024156214   111024354742  
111024582396   111024802953   111024961959   111025105310   111025244213  
111025395670   111025552664   111025712561 452498637   452838980   453249666  
453516031   111022962835   111023153209   111023357351   111023568041  
111023763127   111023951980   111024156258   111024354775   111024582419  
111024803022   111024962017   111025105411   111025244268   111025396008  
111025552710   111025712583 452498686   452840317   453249914   453516247  
111022962846   111023153254   111023357407   111023568063   111023763239  
111023952138   111024156450   111024354821   111024582510   111024803066  
111024962129   111025105466   111025244280   111025396019   111025552743  
111025712606 452498868   452840671   453249971   453516403   111022962857  
111023153355   111023357474   111023568085   111023763262   111023952532  
111024156506   111024354887   111024582521   111024803088   111024962141  
111025105488   111025244291   111025396042   111025552787   111025712617
452498876   452840838   453250177   453516494   111022962891   111023153366  
111023357496   111023568119   111023763318   111023952576   111024156528  
111024354955   111024582554   111024803099   111024962174   111025105501  
111025244314   111025396075   111025552811   111025712628 452498884   452840853
  453250250   453516569   111022962981   111023153434   111023357520  
111023568300   111023763396   111023953296   111024156584   111024354999  
111024582611   111024803112   111024962231   111025105512   111025244325  
111025396110   111025552877   111025712673 452499023   452841042   453250318  
453516650   111022963050   111023153456   111023357586   111023568333  
111023763408   111023953320   111024156630   111024355013   111024582622  
111024803178   111024962309   111025105523   111025244336   111025396132  
111025552899   111025712695 452499304   452841083   453250441   453516841  
111022963139   111023153490   111023357609   111023568502   111023764162  
111023953791   111024156696   111024355035   111024583386   111024803189  
111024962310   111025105534   111025244381   111025396143   111025552912  
111025712730 452499346   452841190   453250565   453517260   111022963162  
111023153579   111023357744   111023568535   111023764241   111023953825  
111024156731   111024355079   111024583612   111024803202   111024962321  
111025105556   111025244459   111025396165   111025552945   111025712785
452499502   452841240   453250698   453517294   111022963230   111023153647  
111023358307   111023568580   111023764364   111023953937   111024156753  
111024355091   111024583634   111024803224   111024962354   111025105567  
111025244550   111025396176   111025553070   111025712808 452499585   452841463
  453250805   453517351   111022963252   111023153726   111023358442  
111023568591   111023764443   111023953971   111024156764   111024355114  
111024583678   111024803279   111024962365   111025105602   111025244583  
111025396187   111025553126   111025712819 452499890   452841737   453251118  
453517468   111022963285   111023153849   111023358521   111023568603  
111023764454   111023953982   111024156809   111024355158   111024583689  
111024803280   111024962398   111025105613   111025244594   111025396211  
111025553148   111025712864 452500002   452841935   453251621   453517500  
111022963319   111023153861   111023358622   111023568670   111023764566  
111023954006   111024156955   111024355169   111024583690   111024803415  
111024962400   111025105668   111025244628   111025396222   111025553159  
111025713045 452500184   452841943   453251654   453517526   111022963331  
111023153894   111023358666   111023568692   111023764690   111023954084  
111024156999   111024355204   111024583735   111024803516   111024962411  
111025105703   111025244640   111025396233   111025553160   111025713102
452500192   452842107   453251670   453517666   111022963386   111023153951  
111023358789   111023568726   111023764971   111023954118   111024157002  
111024355215   111024583746   111024803549   111024962422   111025105725  
111025244707   111025396288   111025553205   111025713135 452500432   452842206
  453252090   453517765   111022963634   111023154109   111023358824  
111023568816   111023765174   111023954129   111024157046   111024355901  
111024583757   111024803606   111024962477   111025105758   111025244785  
111025397111   111025553227   111025713179 452500473   452842271   453252231  
453517849   111022963702   111023154211   111023358868   111023568827  
111023765275   111023954130   111024157068   111024355934   111024583779  
111024803639   111024962523   111025105770   111025244819   111025397166  
111025553249   111025713180 452500598   452842834   453252421   453517955  
111022963713   111023154222   111023358936   111023568850   111023765332  
111023954163   111024157103   111024355990   111024584118   111024803729  
111024962545   111025105781   111025245416   111025397199   111025553328  
111025713225 452500648   452842842   453253106   453518078   111022963869  
111023154244   111023358969   111023569154   111023765477   111023954174  
111024157136   111024356003   111024584196   111024803730   111024962578  
111025105792   111025245427   111025397212   111025553340   111025713236
452500739   452843204   453253270   453518086   111022963926   111023154266  
111023358970   111023569200   111023765613   111023954376   111024157147  
111024356036   111024584242   111024803741   111024962602   111025105815  
111025245438   111025397267   111025553429   111025713258 452500879   452843337
  453253726   453518318   111022967458   111023154389   111023358992  
111023569277   111023765624   111023954422   111024157305   111024356047  
111024584264   111024803796   111024962613   111025105837   111025246596  
111025397302   111025553430   111025713270 452501000   452843444   453253775  
453518367   111022967919   111023154402   111023359072   111023569299  
111023765769   111023954433   111024157338   111024356148   111024584466  
111024803808   111024962657   111025105871   111025246619   111025397313  
111025553531   111025713281 452501083   452843493   453254286   453518508  
111022968561   111023154435   111023360445   111023569301   111023765770  
111023954444   111024157350   111024356788   111024584499   111024804270  
111024963287   111025105882   111025246653   111025397368   111025553586  
111025713304 452501141   452843683   453254336   453518524   111022975165  
111023154480   111023360502   111023569356   111023765837   111023954488  
111024157406   111024356867   111024584512   111024804281   111024963366  
111025106041   111025246697   111025397391   111025553597   111025713337
452501372   452844384   453254534   453518714   111022975312   111023154503  
111023360591   111023569378   111023765927   111023954961   111024157428  
111024356980   111024584534   111024804371   111024963377   111025106096  
111025246710   111025397403   111025553632   111025713359 452501398   452844707
  453254559   453518789   111022975435   111023154525   111023360614  
111023569402   111023765983   111023954972   111024157462   111024356991  
111024584613   111024804382   111024963412   111025106175   111025246721  
111025397414   111025553643   111025713360 452501729   452844749   453254625  
453519019   111022975468   111023154783   111023360636   111023569413  
111023765994   111023954983   111024158182   111024357004   111024584635  
111024804416   111024963434   111025106186   111025246732   111025397425  
111025553676   111025713382 452502131   452844756   453255002   453519076  
111022975738   111023154794   111023360647   111023569525   111023766029  
111023955018   111024158441   111024357026   111024586581   111024804438  
111024963445   111025106197   111025246833   111025397436   111025553698  
111025713405 452502693   452844848   453255267   453519092   111022975749  
111023154895   111023360906   111023570145   111023766030   111023955108  
111024158531   111024357059   111024586750   111024804607   111024963456  
111025106715   111025246877   111025397975   111025553700   111025713449
452502925   452845191   453255416   453519126   111022975840   111023154907  
111023361020   111023570358   111023766041   111023955119   111024158632  
111024357082   111024587087   111024804618   111024963489   111025106737  
111025246901   111025397997   111025553777   111025713461 452503014   452845373
  453255499   453519357   111022975963   111023154929   111023361367  
111023570741   111023766096   111023955142   111024158676   111024357194  
111024587177   111024804663   111024963490   111025106782   111025246956  
111025398066   111025553788   111025713494 452503121   452845480   453255549  
453519399   111022976010   111023154985   111023361479   111023570808  
111023766120   111023955210   111024158698   111024357206   111024587245  
111024804674   111024963502   111025106849   111025246990   111025398101  
111025554442   111025713630 452503279   452845944   453255606   453519407  
111022976032   111023155087   111023361626   111023570819   111023766153  
111023955232   111024158700   111024357228   111024587289   111024804786  
111024963513   111025106984   111025247014   111025398145   111025554464  
111025713641 452503386   452846397   453256018   453519415   111022976054  
111023155111   111023361648   111023570820   111023766221   111023955311  
111024158777   111024357464   111024587346   111024804797   111024963580  
111025107176   111025247036   111025398167   111025554475   111025713663
452503667   452846546   453256075   453519472   111022976111   111023155201  
111023361930   111023570943   111023766298   111023955344   111024158890  
111024357475   111024587391   111024804832   111024963591   111025107244  
111025247058   111025398189   111025555050   111025713685 452504376   452846744
  453256125   453519639   111022976144   111023155278   111023361941  
111023571012   111023766333   111023955412   111024158957   111024357600  
111024587403   111024804854   111024963625   111025107435   111025247092  
111025398202   111025555061   111025713731 452504426   452846785   453256166  
453519753   111022976155   111023155289   111023361985   111023571023  
111023766355   111023955489   111024159600   111024357677   111024587436  
111024804988   111024963636   111025107468   111025247126   111025398235  
111025555117   111025713775 452504632   452847270   453256570   453519837  
111022976245   111023155368   111023362054   111023571056   111023766478  
111023955557   111024159880   111024357879   111024587560   111024805024  
111024963658   111025107479   111025247160   111025398347   111025555128  
111025713810 452504723   452847395   453256679   453519944   111022976324  
111023155379   111023362065   111023571124   111023766557   111023956008  
111024160376   111024357936   111024587593   111024805136   111024963692  
111025107525   111025247182   111025398459   111025555151   111025713843

 

SCH-A-19



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452504855   452847452   453256778   453519977   111022976357   111023155380  
111023362122   111023571157   111023766603   111023956053   111024160433  
111024357969   111024587605   111024805169   111024963715   111025107558  
111025247317   111025398549   111025555162   111025713887 452504939   452847981
  453257222   453520041   111022976380   111023155391   111023362201  
111023571203   111023766636   111023956064   111024160455   111024358027  
111024587683   111024805530   111024963748   111025107626   111025247340  
111025398639   111025555207   111025713922 452505001   452848120   453257230  
453520116   111022976436   111023155403   111023362223   111023571225  
111023766681   111023956143   111024160488   111024358072   111024587717  
111024805620   111024963759   111025107648   111025247384   111025398684  
111025555218   111025713955 452505050   452848278   453257743   453520413  
111022976458   111023155447   111023362234   111023571236   111023766771  
111023956154   111024160994   111024358094   111024587739   111024805664  
111024963816   111025107783   111025247395   111025398695   111025555285  
111025713977 452505175   452848435   453257842   453520447   111022976470  
111023155458   111023362245   111023571337   111023766782   111023956176  
111024161063   111024358106   111024587740   111024805686   111024963850  
111025107840   111025247429   111025398729   111025555353   111025713988
452505266   452848534   453257941   453520496   111022976593   111023155470  
111023362289   111023571483   111023766793   111023956198   111024161074  
111024358162   111024587773   111024805697   111024963928   111025107851  
111025247441   111025398741   111025555498   111025714013 452505472   452848617
  453258261   453520587   111022976706   111023155526   111023362335  
111023571584   111023766838   111023956547   111024161197   111024358364  
111024587852   111024805710   111024964110   111025107996   111025247520  
111025398752   111025555500   111025714068 452505571   452848708   453258550  
453520595   111022976762   111023155559   111023363011   111023571663  
111023767974   111023956558   111024161221   111024358971   111024588033  
111024805732   111024964121   111025108010   111025247610   111025398763  
111025555522   111025714080 452505647   452848740   453258691   453520660  
111022977404   111023155627   111023363033   111023571685   111023767985  
111023956581   111024161265   111024359017   111024588044   111024805945  
111024964143   111025108032   111025247621   111025399247   111025555577  
111025714147 452505753   452849045   453258758   453520702   111022977448  
111023155650   111023363044   111023571720   111023768065   111023956626  
111024161287   111024359073   111024588178   111024805956   111024964187  
111025108087   111025247632   111025399258   111025555588   111025714169
452505837   452849292   453259103   453520942   111022977505   111023155661  
111023363099   111023571742   111023768166   111023956637   111024161344  
111024359130   111024588189   111024806014   111024964200   111025108098  
111025247676   111025399292   111025555599   111025714237 452506140   452849334
  453259178   453521098   111022977628   111023155672   111023363101  
111023572833   111023768188   111023957278   111024161681   111024359141  
111024588235   111024806047   111024964255   111025108111   111025247711  
111025399304   111025555612   111025714260 452506397   452849714   453259277  
453521171   111022977718   111023155683   111023363145   111023572899  
111023768470   111023957302   111024161704   111024359152   111024588257  
111024806092   111024964277   111025108144   111025247733   111025399382  
111025555623   111025714293 452506405   452849813   453259418   453521189  
111022977763   111023155739   111023363347   111023572945   111023768492  
111023957313   111024161827   111024359220   111024588583   111024806148  
111024964288   111025108155   111025247991   111025400071   111025555634  
111025714473 452506538   452849839   453259467   453521239   111022977774  
111023155807   111023363369   111023572978   111023768515   111023957650  
111024161838   111024359231   111024588594   111024806160   111024964301  
111025108234   111025248026   111025400105   111025555667   111025714495
452506595   452849953   453259525   453521437   111022977820   111023155986  
111023363437   111023572990   111023768751   111023957661   111024161939  
111024359343   111024588662   111024806205   111024964356   111025108256  
111025248048   111025400161   111025555678   111025714518 452506835   452850217
  453259558   453521445   111022977853   111023155997   111023363460  
111023573069   111023768773   111023957672   111024162198   111024359433  
111024588684   111024806227   111024964367   111025108290   111025248138  
111025400183   111025555713   111025714530 452506884   452850290   453259574  
453521619   111022977897   111023156011   111023363471   111023573070  
111023768818   111023957728   111024162200   111024359499   111024589843  
111024806238   111024964390   111025108302   111025248149   111025400228  
111025555724   111025714721 452506926   452850647   453259608   453521775  
111022977965   111023156033   111023363482   111023573115   111023768863  
111023957762   111024162211   111024359501   111024589854   111024806429  
111024964435   111025108313   111025248161   111025400318   111025555735  
111025714743 452507098   452850787   453259681   453521783   111022978348  
111023156101   111023363505   111023573159   111023768874   111023957807  
111024162255   111024359556   111024589887   111024806441   111024964446  
111025108324   111025248194   111025400329   111025555825   111025714866
452507114   452851033   453259798   453522120   111022978652   111023156156  
111023363583   111023573205   111023768942   111023957830   111024162299  
111024359567   111024589977   111024806452   111024964457   111025108436  
111025248228   111025400330   111025555847   111025714912 452507361   452851041
  453259848   453522146   111022978663   111023156257   111023363695  
111023573328   111023769033   111023957919   111024162345   111024359590  
111024590003   111024806474   111024965728   111025108447   111025248284  
111025400363   111025555858   111025714945 452507726   452851355   453259897  
453522229   111022979327   111023156280   111023363741   111023573384  
111023769044   111023957975   111024162367   111024359646   111024590340  
111024806485   111024965740   111025108470   111025248318   111025400442  
111025555870   111025714967 452507742   452851413   453260010   453522252  
111022979338   111023156291   111023363796   111023573395   111023769088  
111023958022   111024162783   111024359691   111024590407   111024807060  
111024965773   111025108548   111025248329   111025400464   111025555904  
111025715069 452507973   452851710   453260283   453522328   111022979350  
111023156303   111023364180   111023573429   111023769099   111023958044  
111024162817   111024359848   111024590429   111024807093   111024965807  
111025108559   111025248385   111025400497   111025555926   111025716790
452508211   452852023   453260556   453522625   111022979563   111023156314  
111023364191   111023573711   111023769123   111023958077   111024162840  
111024359882   111024590430   111024807127   111024965829   111025108593  
111025248408   111025400510   111025555948   111025716802 452508286   452852452
  453260812   453522724   111022979619   111023156336   111023364203  
111023573902   111023769134   111023958202   111024162873   111024359950  
111024590575   111024807194   111024965841   111025108627   111025248431  
111025400543   111025555959   111025716813 452508732   452852577   453261018  
453522807   111022979800   111023156347   111023364786   111023573935  
111023769156   111023958213   111024163122   111024360019   111024590632  
111024807330   111024965896   111025108649   111025248442   111025400554  
111025555971   111025716824 452508831   452852635   453261026   453522823  
111022979811   111023156369   111023364865   111023573957   111023769224  
111023958235   111024163144   111024360042   111024590665   111024807408  
111024965908   111025108650   111025248453   111025400576   111025555982  
111025716903 452508914   452852957   453261240   453523037   111022979989  
111023156370   111023364887   111023573980   111023769235   111023958246  
111024163212   111024360132   111024590722   111024807419   111024965920  
111025108661   111025248521   111025400622   111025555993   111025716925
452509029   452852965   453261257   453523045   111022980026   111023156392  
111023365079   111023574060   111023769268   111023958347   111024163346  
111024360143   111024590733   111024807442   111024966011   111025108683  
111025248532   111025400655   111025556006   111025716936 452509102   452852973
  453261612   453523052   111022980037   111023156864   111023365103  
111023574105   111023769280   111023958415   111024163391   111024360154  
111024590788   111024807510   111024966022   111025108717   111025248600  
111025400701   111025556040   111025716969 452509177   452853351   453261760  
453523136   111022980071   111023157146   111023365192   111023574138  
111023769426   111023958538   111024163425   111024360233   111024590823  
111024807554   111024966077   111025108739   111025248778   111025400712  
111025556084   111025716970 452509235   452853914   453261786   453523185  
111022980093   111023157809   111023365215   111023574150   111023769437  
111023959517   111024163470   111024360244   111024590902   111024807587  
111024966088   111025108953   111025248789   111025400767   111025556141  
111025717005 452509482   452854250   453261901   453523235   111022980138  
111023158282   111023365237   111023574161   111023769482   111023959540  
111024163504   111024360277   111024590913   111024807598   111024966101  
111025108997   111025248790   111025400802   111025556152   111025717061
452509615   452854466   453262131   453523433   111022980228   111023158743  
111023365248   111023574273   111023769651   111023959630   111024163627  
111024360312   111024591004   111024807600   111024966112   111025109796  
111025248835   111025400824   111025556174   111025717094 452509664   452854540
  453262156   453523474   111022980239   111023158800   111023365259  
111023574318   111023769695   111023959742   111024163650   111024360345  
111024591059   111024807622   111024966123   111025109976   111025248868  
111025400846   111025556196   111025717106 452510399   452854714   453262396  
453523516   111022980329   111023158833   111023365305   111023575320  
111023769707   111023959843   111024163694   111024360862   111024591475  
111024807633   111024966156   111025110103   111025248891   111025400992  
111025556286   111025717117 452510522   452854813   453262792   453523607  
111022980341   111023158855   111023365507   111023575331   111023769730  
111023959898   111024163717   111024360930   111024591576   111024807655  
111024966167   111025110158   111025248903   111025401342   111025556297  
111025717151 452510530   452855042   453263147   453523623   111022980363  
111023158956   111023365552   111023575386   111023769808   111023960036  
111024163773   111024361010   111024591587   111024807712   111024966190  
111025110169   111025248947   111025401386   111025556411   111025717162
452510712   452855158   453263402   453523631   111022980543   111023158989  
111023366452   111023575588   111023769820   111023960104   111024163807  
111024361043   111024591600   111024807790   111024966202   111025110282  
111025249128   111025401397   111025556455   111025717207 452510753   452855182
  453263717   453523797   111022980622   111023159272   111023366474  
111023575612   111023770811   111023960137   111024163830   111024361076  
111024591756   111024807802   111024966213   111025110552   111025249162  
111025401409   111025556466   111025717230 452510845   452855547   453263741  
453523847   111022980677   111023159351   111023366508   111023575623  
111023770844   111023960160   111024164145   111024361098   111024591846  
111024807824   111024966819   111025110608   111025249184   111025401443  
111025556545   111025717241 452511082   452855562   453263816   453523953  
111022980701   111023159407   111023366531   111023575690   111023770877  
111023960249   111024164167   111024361155   111024591947   111024807947  
111024966864   111025110619   111025249207   111025401454   111025556556  
111025717353 452511579   452855984   453264335   453523995   111022980767  
111023159430   111023366575   111023575724   111023770888   111023960250  
111024164178   111024361212   111024592083   111024807969   111024966875  
111025110642   111025249599   111025401476   111025556567   111025717386
452512411   452856065   453264962   453524100   111022980802   111023159474  
111023366676   111023575746   111023770901   111023960339   111024164257  
111024361559   111024592184   111024807970   111024966886   111025110653  
111025249634   111025401511   111025556590   111025717667 452512486   452856396
  453265258   453524159   111022980970   111023159553   111023366698  
111023575780   111023771025   111023960643   111024164280   111024361560  
111024592274   111024808061   111024966976   111025110743   111025249735  
111025401544   111025556624   111025717724 452512510   452856768   453265605  
453524183   111022981038   111023159575   111023366801   111023575836  
111023771036   111023960698   111024164291   111024361638   111024592522  
111024808083   111024966998   111025110798   111025249825   111025401555  
111025556691   111025718455 452512619   452856776   453265688   453524282  
111022981083   111023159654   111023366812   111023575847   111023771081  
111023960980   111024164347   111024361650   111024592533   111024808094  
111024967056   111025110800   111025249847   111025401566   111025556736  
111025718466 452513013   452857188   453265704   453524340   111022981128  
111023159665   111023366845   111023575892   111023771092   111023961004  
111024164369   111024361739   111024592623   111024808128   111024967124  
111025110844   111025249993   111025401577   111025556770   111025718477
452513161   452857295   453266413   453524456   111022981162   111023159676  
111023366856   111023575904   111023771104   111023961026   111024164404  
111024361829   111024592735   111024808151   111024967214   111025110855  
111025250085   111025401599   111025556792   111025718488 452513286   452857576
  453266439   453524951   111022981544   111023159700   111023367880  
111023575948   111023771148   111023961093   111024164437   111024361874  
111024592768   111024808162   111024967225   111025110877   111025250300  
111025401601   111025556804   111025718545 452513484   452857626   453266462  
453525230   111022981566   111023160038   111023368027   111023575971  
111023771160   111023961105   111024164460   111024361908   111024593400  
111024808207   111024967999   111025110899   111025250670   111025401645  
111025556826   111025718578 452513500   452857824   453266488   453525479  
111022981577   111023160050   111023368094   111023575982   111023771182  
111023961138   111024164471   111024361919   111024593545   111024808375  
111024968024   111025111014   111025250681   111025401656   111025556848  
111025718657 452513773   452857881   453266934   453525628   111022981588  
111023160779   111023368140   111023576006   111023771261   111023961194  
111024164493   111024361964   111024593556   111024808386   111024968035  
111025111069   111025250704   111025401690   111025556859   111025718668
452513906   452857956   453266967   453525677   111022981601   111023160791  
111023368151   111023576062   111023771306   111023961295   111024165382  
111024361986   111024593567   111024810053   111024968046   111025111159  
111025250715   111025401702   111025556893   111025718769 452513930   452858053
  453267163   453527681   111022981645   111023161343   111023368173  
111023576107   111023771339   111023961318   111024165393   111024362088  
111024593578   111024810211   111024968057   111025111171   111025250760  
111025401724   111025556905   111025718781 452513997   452858285   453267197  
453528135   111022981667   111023161411   111023368218   111023576174  
111023771351   111023961341   111024165427   111024362134   111024593826  
111024810222   111024968079   111025111182   111025250771   111025401779  
111025557142   111025718815 452514011   452858558   453267270   453528184  
111022981678   111023161422   111023368296   111023576196   111023771542  
111023961374   111024165438   111024362167   111024593871   111024810233  
111024968091   111025111205   111025251075   111025401780   111025557164  
111025718826 452514078   452858814   453267346   453528309   111022981690  
111023161444   111023368342   111023576220   111023771654   111023961464  
111024165449   111024362190   111024594063   111024810255   111024968103  
111025111238   111025251097   111025401791   111025557221   111025718848
452514227   452859523   453267437   453528630   111022981915   111023161512  
111023368353   111023576422   111023771698   111023961497   111024165472  
111024362202   111024594489   111024810288   111024968158   111025111249  
111025251121   111025401803   111025557232   111025718871 452514300   452859986
  453267494   453528648   111022982006   111023161534   111023368386  
111023576433   111023771700   111023961543   111024165494   111024362291  
111024594502   111024810390   111024968204   111025111328   111025251198  
111025401814   111025557243   111025718893 452514474   452860190   453267809  
453528705   111022982051   111023161545   111023368397   111023576466  
111023771733   111023961554   111024165517   111024362314   111024594535  
111024810402   111024968248   111025111429   111025251536   111025401825  
111025557265   111025718905 452514532   452860372   453267957   453528861  
111022982387   111023161567   111023368410   111023576488   111023771878  
111023961565   111024165539   111024362426   111024594625   111024810413  
111024968259   111025111485   111025251581   111025401858   111025557300  
111025718938 452514961   452860455   453268328   453529000   111022982680  
111023161679   111023368511   111023576501   111023771890   111023961677  
111024165540   111024363573   111024594658   111024810446   111024968293  
111025111531   111025251659   111025401870   111025557311   111025718994
452515265   452860521   453269144   453529042   111022982736   111023161714  
111023368522   111023576938   111023771957   111023961712   111024165584  
111024363630   111024594805   111024810536   111024968316   111025111643  
111025251660   111025401892   111025557322   111025719063 452515778   452860836
  453269276   453529133   111022982758   111023161927   111023368555  
111023576961   111023771980   111023961824   111024165629   111024363674  
111024594838   111024810558   111024968338   111025112149   111025251671  
111025401926   111025557333   111025719096 452515877   452860877   453269870  
453529372   111022983209   111023162018   111023368566   111023576972  
111023772026   111023961880   111024165641   111024363764   111024594940  
111024810569   111024968372   111025112295   111025251705   111025401937  
111025557366   111025719108 452515893   452861180   453270100   453529521  
111022983221   111023162096   111023368612   111023576983   111023772521  
111023961947   111024165685   111024363775   111024594962   111024810570  
111024968394   111025112352   111025251716   111025401948   111025557388  
111025719153 452516263   452861230   453270274   453529570   111022983232  
111023162175   111023368690   111023577816   111023772532   111023961969  
111024165708   111024363797   111024594984   111024810604   111024968710  
111025112396   111025251727   111025401960   111025557399   111025719186
452516339   452861529   453270555   453529901   111022983265   111023162186  
111023368724   111023577827   111023772587   111023961970   111024165720  
111024363832   111024595143   111024810648   111024968721   111025112408  
111025251772   111025401993   111025557412   111025719197 452516453   452861644
  453270597   453529919   111022983287   111023162210   111023368746  
111023577939   111023772644   111023961992   111024165797   111024363854  
111024595187   111024810659   111024968732   111025112992   111025251817  
111025402006   111025557445   111025719210 452516461   452861917   453270639  
453530131   111022983366   111023162243   111023368768   111023578222  
111023772701   111023962533   111024165809   111024363865   111024595233  
111024810660   111024968776   111025113005   111025251839   111025402062  
111025557467   111025719265 452516610   452862147   453270704   453530156  
111022983456   111023162300   111023368780   111023578312   111023772846  
111023962634   111024165922   111024363911   111024595312   111024810941  
111024968798   111025113027   111025251873   111025402219   111025557580  
111025719377 452516750   452862287   453270928   453530339   111022983478  
111023162322   111023368948   111023578390   111023772879   111023962678  
111024165999   111024363977   111024595345   111024810952   111024968833  
111025113049   111025251895   111025402826   111025557614   111025719399
452517592   452862451   453271074   453531279   111022983579   111023163457  
111023369107   111023578479   111023772903   111023962689   111024166013  
111024364013   111024595851   111024811021   111024968888   111025113050  
111025251929   111025402859   111025557647   111025719401 452517600   452862733
  453271165   453531550   111022983669   111023163468   111023369130  
111023578491   111023772947   111023962702   111024166046   111024364068  
111024596403   111024811043   111024968945   111025113061   111025252728  
111025402927   111025557658   111025719423 452517873   452862824   453271397  
453531568   111022983681   111023163480   111023369220   111023578536  
111023773847   111023962713   111024166057   111024364136   111024596616  
111024811100   111024968956   111025113072   111025252762   111025402938  
111025557737   111025719456 452517899   452863392   453271439   453532145  
111022983715   111023163491   111023369354   111023578547   111023774152  
111023963253   111024166068   111024364158   111024596650   111024811155  
111024968967   111025113106   111025252863   111025402961   111025557748  
111025719467 452517923   452863442   453271595   453532293   111022983759  
111023163547   111023369534   111023578615   111023774231   111023963275  
111024166147   111024364170   111024596807   111024811234   111024968990  
111025113139   111025252920   111025404031   111025557760   111025719489

 

SCH-A-20



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452518087   452863780   453271686   453532319   111022983793   111023163806  
111023369646   111023578772   111023774253   111023963286   111024166215  
111024364237   111024596818   111024811290   111024969519   111025113173  
111025253583   111025404064   111025557782   111025719524 452518095   452864382
  453272148   453532335   111022983827   111023163817   111023369680  
111023578794   111023774275   111023963310   111024166316   111024365519  
111024596975   111024811302   111024969564   111025113184   111025253628  
111025404075   111025557793   111025719557 452518244   452864440   453272171  
453532392   111022983861   111023163839   111023369703   111023579021  
111023774286   111023963332   111024166350   111024365586   111024597190  
111024811324   111024969586   111025113195   111025253639   111025404086  
111025557816   111025719591 452518269   452864598   453272247   453532483  
111022983883   111023163873   111023369871   111023579032   111023774411  
111023963387   111024166361   111024365654   111024597268   111024811357  
111024969632   111025113386   111025253662   111025404121   111025557838  
111025719614 452518392   452864705   453272452   453532541   111022984020  
111023163907   111023369938   111023579087   111023774556   111023963400  
111024166383   111024365845   111024597437   111024811661   111024969665  
111025113588   111025253684   111025404143   111025557849   111025719636
452518608   452864952   453272502   453532574   111022984198   111023163918  
111023370019   111023579199   111023774635   111023963411   111024166394  
111024365878   111024597505   111024811694   111024969676   111025113599  
111025253707   111025404176   111025558097   111025719658 452518707   452865165
  453272999   453532731   111022984222   111023163996   111023370086  
111023579212   111023774736   111023963444   111024166406   111024365935  
111024597550   111024811739   111024969755   111025113601   111025253729  
111025404200   111025558109   111025719670 452518962   452865207   453273005  
453532947   111022984266   111023164010   111023370097   111023579223  
111023774747   111023963466   111024166428   111024365979   111024597730  
111024811740   111024969777   111025113612   111025253820   111025404211  
111025558110   111025719692 452519283   452865215   453273377   453532996  
111022984299   111023164087   111023370121   111023579267   111023774769  
111023963499   111024166440   111024365980   111024597932   111024811795  
111024969788   111025113645   111025253864   111025404222   111025558121  
111025719737 452519341   452865546   453273435   453533093   111022984389  
111023164100   111023370176   111023579290   111023774770   111023963534  
111024166495   111024365991   111024597976   111024811852   111024969812  
111025113678   111025253909   111025404233   111025558143   111025719759
452519531   452865561   453273534   453533226   111022984390   111023164122  
111023370244   111023579335   111023774859   111023963657   111024166507  
111024366116   111024597998   111024811908   111024969856   111025114118  
111025253921   111025404312   111025558176   111025719771 452519895   452865579
  453273708   453533317   111022984402   111023164133   111023370266  
111023579379   111023774905   111023963680   111024167700   111024366127  
111024598001   111024811942   111024969890   111025114129   111025253965  
111025404334   111025558211   111025719872 452519952   452865876   453273807  
453533440   111022984457   111023164245   111023370301   111023579391  
111023774938   111023963714   111024167755   111024366183   111024598191  
111024811964   111024969979   111025114220   111025253998   111025404345  
111025558222   111025719951 452520091   452865918   453274326   453533523  
111022984503   111023164256   111023371706   111023579414   111023774972  
111023963758   111024167777   111024366396   111024598203   111024812000  
111024970005   111025114231   111025254045   111025404356   111025558244  
111025720009 452520927   452866585   453274581   453533549   111022984514  
111023164267   111023371740   111023579425   111023774983   111023963769  
111024167823   111024366420   111024598629   111024812044   111024970016  
111025114242   111025254067   111025404378   111025558288   111025720032
452521156   452866593   453274615   453533614   111022984547   111023164368  
111023371830   111023579470   111023775007   111023963815   111024167845  
111024366431   111024598652   111024812066   111024970050   111025114253  
111025254102   111025404389   111025558323   111025720076 452521248   452866635
  453274771   453533713   111022984569   111023164379   111023372077  
111023579593   111023775254   111023963826   111024167856   111024366453  
111024598663   111024812101   111024970072   111025114286   111025254540  
111025404390   111025558367   111025720098 452521396   452866692   453274946  
453533853   111022984648   111023164391   111023372460   111023579649  
111023775333   111023963905   111024167867   111024366509   111024598674  
111024812167   111024970094   111025114297   111025254562   111025404413  
111025558390   111025720111 452521412   452866866   453275075   453534000  
111022984671   111023164425   111023372482   111023579751   111023775513  
111023964030   111024168150   111024366510   111024598977   111024812190  
111024970106   111025114310   111025254607   111025404424   111025558402  
111025720122 452521552   452867161   453275331   453534034   111022984705  
111023164436   111023372561   111023579762   111023775524   111023964052  
111024168239   111024366565   111024599002   111024812202   111024970117  
111025114321   111025254618   111025404435   111025558413   111025721527
452521602   452867849   453275588   453534125   111022984727   111023164526  
111023372572   111023579795   111023775603   111023964399   111024168318  
111024366598   111024599046   111024812213   111024970162   111025114332  
111025254629   111025404446   111025558424   111025721549 452521677   452868235
  453275612   453534166   111022984873   111023164537   111023372628  
111023580236   111023776345   111023964434   111024168329   111024366666  
111024599079   111024812224   111024970195   111025114400   111025255035  
111025404457   111025558468   111025721640 452521693   452868441   453275729  
453534174   111022985021   111023164616   111023372639   111023580258  
111023776378   111023964478   111024168352   111024366723   111024599147  
111024812235   111024970218   111025114411   111025255079   111025404468  
111025558491   111025721684 452521859   452868474   453275745   453534216  
111022985199   111023164627   111023372718   111023580281   111023776390  
111023964513   111024168363   111024366790   111024599169   111024812257  
111024970230   111025114433   111025255114   111025404491   111025558558  
111025721752 452522014   452868706   453275786   453534232   111022985256  
111023165459   111023372808   111023580955   111023776413   111023964535  
111024169207   111024366868   111024599260   111024812268   111024970274  
111025114477   111025255170   111025404536   111025558592   111025721763
452522410   452869159   453275927   453534257   111022985469   111023165505  
111023372819   111023581169   111023776536   111023964557   111024169308  
111024366880   111024599495   111024812279   111024970296   111025114499  
111025255192   111025404558   111025558604   111025721796 452522444   452869241
  453275950   453534323   111022985492   111023165527   111023372910  
111023581170   111023776604   111023964580   111024169320   111024366992  
111024599631   111024812325   111024970308   111025115153   111025255215  
111025404749   111025558626   111025721842 452522477   452869266   453275976  
453534331   111022986123   111023165538   111023372921   111023581181  
111023776648   111023964636   111024169331   111024367005   111024599721  
111024812358   111024970331   111025115175   111025255226   111025404761  
111025559100   111025721875 452522485   452869316   453276263   453534364  
111022986156   111023165550   111023373001   111023581204   111023776761  
111023964658   111024169375   111024367151   111024600061   111024812370  
111024970386   111025115287   111025255237   111025404783   111025559111  
111025721909 452522691   452869399   453276339   453534521   111022986167  
111023165572   111023373045   111023581215   111023776862   111023964715  
111024169386   111024367184   111024600353   111024812437   111024970397  
111025115298   111025255271   111025404794   111025559122   111025721910
452523020   452869639   453276396   453534638   111022986291   111023165594  
111023373089   111023581237   111023776884   111023964737   111024169397  
111024367218   111024600364   111024812516   111024970409   111025115366  
111025255327   111025404806   111025559133   111025721932 452523376   452870033
  453276420   453534695   111022986314   111023165684   111023373157  
111023581260   111023776918   111023964759   111024169421   111024367252  
111024600409   111024812538   111024970410   111025115388   111025255338  
111025404840   111025559212   111025722001 452523764   452870264   453276529  
453534976   111022986325   111023165695   111023373179   111023581394  
111023776952   111023964827   111024169432   111024367296   111024600623  
111024812550   111024970421   111025115737   111025255349   111025404862  
111025559302   111025722012 452523848   452870330   453276644   453535056  
111022986459   111023165729   111023373180   111023581439   111023777021  
111023964861   111024169443   111024367319   111024600724   111024813168  
111024970443   111025115759   111025255372   111025404873   111025559313  
111025722023 452523939   452870405   453277006   453535197   111022986482  
111023165741   111023373225   111023581451   111023777188   111023964894  
111024169454   111024367342   111024600768   111024813179   111024970454  
111025115816   111025255383   111025404907   111025559335   111025722034
452523954   452870462   453277022   453535213   111022986527   111023165752  
111023373236   111023581563   111023777357   111023964906   111024169476  
111024367926   111024600915   111024813180   111024970465   111025115827  
111025255428   111025404918   111025559346   111025722089 452524663   452870892
  453277287   453535312   111022986572   111023165774   111023373258  
111023581664   111023777425   111023964940   111024169487   111024367960  
111024600926   111024813269   111024970487   111025115838   111025255451  
111025404963   111025559357   111025722124 452524747   452870926   453277782  
453535478   111022986932   111023165785   111023373269   111023581686  
111023777447   111023964962   111024169498   111024368006   111024600959  
111024813337   111024970522   111025115849   111025255518   111025405054  
111025559447   111025722146 452524903   452871130   453277964   453535601  
111022987001   111023166023   111023373281   111023581721   111023777458  
111023965064   111024169522   111024368039   111024601006   111024813348  
111024970566   111025115906   111025255529   111025405065   111025559885  
111025722214 452524929   452871155   453278137   453535692   111022987045  
111023166045   111023373337   111023581844   111023777649   111023965109  
111024169566   111024368220   111024601040   111024813382   111024970577  
111025115940   111025255530   111025405100   111025559931   111025722270
452525074   452871213   453278244   453535916   111022987113   111023166067  
111023373348   111023581855   111023777717   111023965110   111024169601  
111024368264   111024601051   111024813461   111024970599   111025115951  
111025255563   111025405155   111025559942   111025722315 452525751   452871247
  453278269   458176245   111022987214   111023166090   111023373382  
111023581989   111023777919   111023965132   111024170119   111024368286  
111024601095   111024813483   111024970601   111025115973   111025255574  
111025405188   111025559953   111025722337 452525801   452871833   453278400  
462244286   111022987236   111023166146   111023373393   111023582025  
111023777953   111023966605   111024170153   111024368332   111024601185  
111024813584   111024970645   111025115995   111025255585   111025405199  
111025559986   111025722461 452525884   452872344   453279358   462263120  
111022987326   111023166168   111023373517   111023582115   111023778055  
111023966649   111024170210   111024368354   111024601545   111024813595  
111024970656   111025116008   111025255596   111025405212   111025560012  
111025722472 452526171   452872484   453279473   462411075   111022987539  
111023166180   111023373562   111023582148   111023778066   111023966650  
111024170232   111024368365   111024601602   111024813652   111024970667  
111025116020   111025255631   111025405223   111025560023   111025722483
452526254   452872625   453280273   462527961   111022987630   111023166258  
111023373618   111023582182   111023778099   111023966661   111024170254  
111024368387   111024601668   111024814215   111024970702   111025116086  
111025255664   111025405997   111025560034   111025723091 452526353   452872658
  453280281   462967340   111022987663   111023166359   111023374181  
111023582227   111023778123   111023966672   111024170298   111024368433  
111024601703   111024814260   111024970724   111025117087   111025255686  
111025406077   111025560045   111025723103 452526411   452872773   453280604  
463214734   111022987674   111023166449   111023374237   111023582238  
111023778167   111023966773   111024170311   111024368455   111024601714  
111024814305   111024970735   111025117098   111025255697   111025406099  
111025560056   111025723147 452526502   452872799   453280646   464496017  
111022987685   111023166528   111023374271   111023582283   111023778268  
111023966795   111024170355   111024368466   111024601769   111024814338  
111024970780   111025117111   111025255743   111025406134   111025560089  
111025723170 452526940   452873151   453280711   464568047   111022987731  
111023166966   111023374282   111023582306   111023778280   111023967011  
111024170377   111024368488   111024601770   111024814349   111024972119  
111025117278   111025255800   111025406145   111025560090   111025723204
452526957   452873318   453280729   464601541   111022987764   111023166988  
111023374440   111023582845   111023778291   111023967112   111024170401  
111024368545   111024601804   111024814383   111024972120   111025117289  
111025255833   111025406190   111025560102   111025723260 452526965   452873391
  453281008   464948108   111022987775   111023167079   111023374507  
111023582913   111023778314   111023967156   111024170445   111024369142  
111024601848   111024814451   111024972142   111025117324   111025255844  
111025406257   111025560146   111025723899 452527146   452873532   453281255  
465051563   111022987977   111023167103   111023374530   111023582924  
111023778707   111023967336   111024170478   111024369232   111024602153  
111024814462   111024972175   111025117335   111025255912   111025406314  
111025560168   111025723934 452527187   452873722   453281297   465251932  
111022988013   111023167125   111023374541   111023582935   111023778729  
111023967415   111024170490   111024369377   111024602221   111024814484  
111024972197   111025117379   111025255945   111025406392   111025560663  
111025723978 452527500   452873839   453281354   111001178819   111022988057  
111023167136   111023374563   111023582980   111023778741   111023967448  
111024170546   111024369412   111024602300   111024814518   111024972232  
111025117380   111025255956   111025406437   111025560821   111025723989
452527542   452873938   453281594   111002495980   111022988068   111023167170  
111023374574   111023583060   111023778752   111023967471   111024170557  
111024369816   111024602388   111024814967   111024972243   111025117436  
111025255967   111025406448   111025560832   111025724003 452527906   452874027
  453282170   111002636347   111022988079   111023167204   111023374653  
111023583138   111023778785   111023967583   111024170603   111024370188  
111024602456   111024815014   111024972254   111025117447   111025256003  
111025406460   111025560887   111025724058 452527948   452874191   453282261  
111002674574   111022988170   111023167226   111023374732   111023583251  
111023778808   111023967741   111024170636   111024370201   111024602546  
111024815036   111024972322   111025117469   111025256036   111025406572  
111025560900   111025724227 452528151   452874209   453282402   111003319964  
111022988181   111023167271   111023374776   111023583341   111023778819  
111023967785   111024170647   111024370245   111024602737   111024815069  
111024972344   111025117526   111025256058   111025406606   111025560955  
111025724272 452528169   452874217   453282493   111004026151   111022988226  
111023167743   111023374798   111023583420   111023778853   111023967842  
111024170793   111024370425   111024602760   111024815081   111024972355  
111025117537   111025256755   111025406628   111025560988   111025724351
452528250   452874266   453282584   111004296262   111022988259   111023167811  
111023374888   111023583453   111023778875   111023968461   111024170816  
111024370436   111024602872   111024815092   111024972366   111025117571  
111025256788   111025406640   111025560999   111025724430 452528284   452874902
  453282931   111004385834   111022988271   111023167833   111023374934  
111023583576   111023778910   111023968483   111024170827   111024370447  
111024603198   111024815104   111024972715   111025117605   111025256812  
111025406707   111025561035   111025724452 452528409   452874993   453282980  
111004725270   111022988305   111023167877   111023375036   111023583622  
111023778987   111023968494   111024170838   111024370458   111024603648  
111024815115   111024972737   111025117650   111025256834   111025406730  
111025561057   111025724463 452528649   452875487   453283095   111006885662  
111022988529   111023167888   111023375081   111023583756   111023779045  
111023968539   111024170849   111024370481   111024603738   111024815137  
111024972759   111025117706   111025256878   111025406752   111025561091  
111025724485 452528888   452875586   453283186   111006902202   111022988620  
111023167967   111023375205   111023583802   111023779056   111023968573  
111024170906   111024370559   111024603761   111024815159   111024972760  
111025117740   111025256935   111025407810   111025561114   111025724508
452529290   452875875   453283848   111007172763   111022988642   111023168003  
111023375306   111023583824   111023779089   111023968584   111024171648  
111024370593   111024603772   111024815160   111024972849   111025117773  
111025256957   111025407900   111025561125   111025724519 452529464   452875958
  453284119   111007503323   111022988664   111023168070   111023375328  
111023583880   111023779124   111023968607   111024171659   111024370627  
111024603840   111024815182   111024972861   111025117829   111025256991  
111025408237   111025561158   111025724520 452529738   452876089   453284267  
111007702672   111022988686   111023168160   111023375340   111023583936  
111023779146   111023968652   111024171682   111024370694   111024603851  
111024815193   111024972883   111025117841   111025257004   111025408248  
111025561237   111025724553 452529878   452876154   453284614   111007993472  
111022988697   111023168182   111023375351   111023584128   111023779168  
111023969057   111024171772   111024370762   111024603873   111024815261  
111024972906   111025117852   111025257015   111025408260   111025561248  
111025724609 452529944   452876410   453284671   111007997511   111022988709  
111023168193   111023375362   111023584432   111023780070   111023969079  
111024171806   111024370795   111024603918   111024815283   111024972940  
111025118910   111025257026   111025408271   111025561271   111025724610
452530199   452876808   453284713   111008049082   111022988710   111023168216  
111023375452   111023584487   111023780845   111023969260   111024171817  
111024370829   111024603929   111024815339   111024972962   111025119056  
111025257048   111025408293   111025561293   111025724744 452530256   452877087
  453284861   111008127337   111022988732   111023168227   111023375474  
111023584511   111023780878   111023969428   111024171840   111024370863  
111024604010   111024815340   111024972984   111025119089   111025257093  
111025408338   111025561316   111025724777 452530306   452877830   453285025  
111008282058   111022988754   111023168238   111023375519   111023584522  
111023780902   111023969440   111024171895   111024371055   111024604021  
111024815362   111024973020   111025119090   111025257127   111025408349  
111025561327   111025724788 452530405   452877889   453285249   111008308417  
111022988765   111023168362   111023376037   111023584667   111023780935  
111023969462   111024171929   111024372393   111024604133   111024815407  
111024973042   111025119113   111025257284   111025408350   111025561338  
111025724856 452530504   452878127   453285421   111008374252   111022988787  
111023168395   111023376048   111023584959   111023780946   111023969541  
111024171930   111024372540   111024604166   111024815452   111024973154  
111025119168   111025257295   111025408372   111025561349   111025725251
452531106   452878499   453285496   111009315179   111022988833   111023168676  
111023376093   111023584960   111023781015   111023969844   111024171996  
111024372551   111024604212   111024815531   111024973198   111025119236  
111025257363   111025408596   111025561361   111025725262 452531262   452878770
  453285694   111009320760   111022988844   111023168711   111023376105  
111023584971   111023781060   111023969899   111024172087   111024372562  
111024604290   111024815564   111024973255   111025119247   111025257453  
111025408608   111025561372   111025725352 452531320   452878796   453285751  
111010124955   111022988877   111023168823   111023376161   111023585017  
111023781105   111023969945   111024172830   111024372652   111024604380  
111024815597   111024973266   111025119258   111025257576   111025408619  
111025561406   111025725363 452531494   452878820   453285793   111011232653  
111022988923   111023168834   111023376217   111023585028   111023781240  
111023969978   111024173156   111024372821   111024604414   111024815643  
111024973446   111025119270   111025257598   111025408620   111025561451  
111025725408 452531692   452878887   453286056   111011351352   111022989003  
111023168845   111023376284   111023585039   111023781262   111023969989  
111024173190   111024372944   111024604504   111024815665   111024973491  
111025119292   111025257600   111025408631   111025561462   111025725431

 

SCH-A-21



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452531775   452879463   453286221   111011390939   111022989261   111023168867  
111023376318   111023585130   111023781352   111023970778   111024173235  
111024372977   111024604559   111024815698   111024973503   111025119315  
111025257622   111025408675   111025561495   111025725475 452531825   452879687
  453286270   111011399376   111022989373   111023169093   111023376330  
111023585163   111023781385   111023970914   111024173392   111024373046  
111024604560   111024815700   111024973570   111025119348   111025257633  
111025408743   111025561518   111025725509 452531916   452880016   453286353  
111011483178   111022989395   111023169150   111023376374   111023585196  
111023781420   111023970969   111024173460   111024373057   111024604593  
111024815766   111024973592   111025119360   111025257677   111025408754  
111025562193   111025725510 452532377   452880115   453286486   111011614309  
111022989407   111023169161   111023376408   111023585264   111023781475  
111023971072   111024174269   111024373237   111024604661   111024815834  
111024973604   111025119371   111025257688   111025408822   111025562205  
111025725532 452532450   452880149   453286551   111011739778   111022990016  
111023170433   111023376486   111023585275   111023781510   111023971094  
111024174281   111024373248   111024604706   111024815845   111024973682  
111025119382   111025257712   111025408833   111025562249   111025725543
452532492   452880354   453286650   111011843066   111022990027   111023170499  
111023376497   111023585309   111023781532   111023971229   111024174427  
111024373316   111024604964   111024816688   111024973705   111025119427  
111025257756   111025408855   111025562261   111025725554 452532740   452880438
  453286973   111012060103   111022990050   111023170512   111023376510  
111023585332   111023781565   111023971274   111024174528   111024373361  
111024604975   111024816712   111024973749   111025119461   111025257802  
111025408899   111025562373   111025725587 452533136   452880651   453287062  
111012070520   111022990061   111023170545   111023376879   111023585365  
111023781576   111023971285   111024174641   111024373417   111024605112  
111024816723   111024973750   111025119472   111025259095   111025408901  
111025562384   111025725633 452533524   452880925   453287138   111012141664  
111022990410   111023170602   111023376880   111023585444   111023781598  
111023971308   111024174652   111024373462   111024605594   111024816734  
111024973772   111025119483   111025259129   111025408945   111025562395  
111025725655 452533805   452881519   453287633   111012218850   111022990443  
111023170668   111023376903   111023585499   111023781611   111023971331  
111024174786   111024373596   111024605831   111024816756   111024973783  
111025120126   111025259152   111025409081   111025562418   111025725688
452533854   452882061   453287724   111012248954   111022990487   111023171041  
111023376969   111023585523   111023781622   111023971432   111024174854  
111024373732   111024605842   111024816789   111024974425   111025120137  
111025259242   111025409092   111025562676   111025725723 452534035   452882103
  453287781   111012291626   111022990533   111023171096   111023377027  
111023585556   111023781688   111023971465   111024175002   111024373776  
111024605910   111024816802   111024974447   111025120182   111025259354  
111025409148   111025562698   111025725734 452534092   452882269   453288243  
111012400695   111022990555   111023171119   111023377072   111023585725  
111023781699   111023971476   111024175204   111024373967   111024605932  
111024816813   111024974492   111025120216   111025259400   111025409160  
111025562700   111025726320 452534118   452882772   453288342   111012553302  
111022990599   111023171120   111023377117   111023585837   111023781723  
111023971487   111024175226   111024374047   111024606012   111024816879  
111024974515   111025120249   111025259411   111025409193   111025562711  
111025727354 452534159   452883440   453288391   111012905550   111022990623  
111023171175   111023377139   111023585860   111023781767   111023971500  
111024175259   111024374081   111024606168   111024816880   111024974582  
111025120272   111025259433   111025409250   111025562722   111025727400
452534597   452883499   453288599   111013017274   111022990634   111023171197  
111023377140   111023585927   111023781778   111023971511   111024175282  
111024374092   111024606191   111024816891   111024974638   111025120362  
111025259501   111025409283   111025562889   111025727455 452534613   452883598
  453288854   111013029132   111022990702   111023171254   111023377162  
111023585949   111023782184   111023971601   111024175316   111024374137  
111024606269   111024816903   111024974649   111025120407   111025259534  
111025409294   111025562902   111025727512 452534621   452883739   453288870  
111013309357   111022990779   111023171276   111023377252   111023585983  
111023782230   111023971634   111024175495   111024374148   111024606281  
111024816970   111024974661   111025120429   111025259545   111025409306  
111025562913   111025727523 452534852   452883788   453289191   111013679111  
111022990791   111023171298   111023377285   111023586018   111023782274  
111023971645   111024175518   111024374205   111024606292   111024817072  
111024974740   111025120463   111025259567   111025409317   111025562946  
111025727646 452534886   452883846   453289241   111014878034   111022990803  
111023171322   111023377421   111023586681   111023782320   111023971678  
111024175552   111024374250   111024606304   111024817162   111024974818  
111025120496   111025259578   111025409351   111025562957   111025727668
452535461   452883903   453289456   111014939863   111022990814   111023171355  
111023377432   111023586704   111023782331   111023971724   111024175721  
111024374395   111024606326   111024817173   111024974830   111025120519  
111025259613   111025410601   111025562968   111025727725 452535800   452883952
  453289654   111014962847   111022990870   111023171401   111023377511  
111023586816   111023782364   111023971735   111024176070   111024374609  
111024606449   111024817195   111024974931   111025120597   111025259646  
111025410612   111025562991   111025727747 452535917   452883994   453289910  
111015005318   111022991006   111023171412   111023377522   111023586827  
111023782421   111023972646   111024176137   111024374610   111024607057  
111024817207   111024974942   111025120823   111025259725   111025410634  
111025563374   111025727758 452536337   452884141   453290082   111015005992  
111022991051   111023171490   111023377544   111023586872   111023782487  
111023972679   111024176250   111024374621   111024607091   111024817218  
111024975280   111025120834   111025259758   111025410645   111025563385  
111025727781 452536345   452884224   453290124   111015006241   111022991062  
111023171502   111023378017   111023586883   111023782498   111023972691  
111024176283   111024374711   111024607169   111024817252   111024975303  
111025120878   111025259815   111025410667   111025563521   111025727815
452536428   452884273   453290132   111015019144   111022991107   111023171557  
111023378028   111023586928   111023782522   111023972714   111024176328  
111024374924   111024607394   111024817319   111024975369   111025120889  
111025259871   111025410678   111025563532   111025727826 452536550   452884331
  453290140   111015023587   111022991152   111023171568   111023378253  
111023586995   111023782533   111023972747   111024176362   111024374968  
111024607473   111024817342   111024975437   111025120980   111025259893  
111025410702   111025563554   111025727893 452536659   452884430   453290165  
111015065572   111022991185   111023171669   111023378343   111023587042  
111023782566   111023972804   111024176384   111024375037   111024607798  
111024817353   111024975459   111025121004   111025259916   111025410713  
111025563565   111025727927 452536857   452884513   453290512   111015068643  
111022991219   111023171670   111023378512   111023587233   111023782577  
111023973502   111024176407   111024375149   111024607811   111024818725  
111024975729   111025121183   111025259949   111025410780   111025563633  
111025727938 452537269   452884661   453290546   111015101944   111022991354  
111023171704   111023378624   111023587244   111023782656   111023973557  
111024176452   111024375194   111024607945   111024818769   111024975730  
111025121217   111025259950   111025410791   111025563644   111025727994
452537343   452884679   453290645   111015164101   111022991624   111023171726  
111023378679   111023587389   111023782689   111023973579   111024176508  
111024375307   111024608362   111024818792   111024975774   111025121228  
111025260075   111025410847   111025563666   111025728018 452537541   452884802
  453290751   111015312331   111022991714   111023171850   111023378781  
111023587503   111023782713   111023973591   111024176520   111024375385  
111024608407   111024818860   111024975785   111025121295   111025260176  
111025410948   111025563699   111025728041 452537632   452884893   453290843  
111015322983   111022991758   111023171883   111023378826   111023587514  
111023782768   111023973625   111024176564   111024375396   111024608441  
111024818893   111024975796   111025121329   111025260233   111025410960  
111025563756   111025728052 452537905   452885080   453291155   111015359938  
111022991826   111023171894   111023378871   111023587547   111023782847  
111023973681   111024176575   111024375453   111024608496   111024818916  
111024975886   111025121824   111025260301   111025410971   111025564353  
111025728074 452538010   452885254   453291213   111015369524   111022991837  
111023171939   111023378893   111023587569   111023782948   111023973726  
111024176621   111024375509   111024609273   111024818994   111024975921  
111025121868   111025260334   111025410982   111025564386   111025728131
452538036   452885460   453291312   111015372551   111022991938   111023171940  
111023378938   111023588009   111023782960   111023973760   111024176665  
111024376061   111024609284   111024819052   111024975932   111025121958  
111025260367   111025411073   111025564421   111025728164 452538309   452885510
  453291478   111015373776   111022992007   111023171995   111023379265  
111023588021   111023783343   111023973805   111024176698   111024376117  
111024609475   111024819074   111024975954   111025122364   111025260378  
111025411095   111025564443   111025728333 452538317   452885619   453291858  
111015374351   111022992052   111023172019   111023379300   111023588122  
111023783455   111023973850   111024176700   111024376140   111024609532  
111024819322   111024975976   111025122409   111025260468   111025411107  
111025565208   111025728827 452538754   452885700   453292161   111015375004  
111022992085   111023172109   111023379311   111023588166   111023783512  
111023973883   111024176755   111024376915   111024609554   111024819366  
111024975998   111025122443   111025260514   111025411130   111025565219  
111025728838 452538903   452885841   453292427   111015424436   111022992142  
111023172110   111023379434   111023588177   111023783545   111023973973  
111024176777   111024376926   111024609622   111024819377   111024976001  
111025122500   111025260536   111025411141   111025565220   111025728849
452538945   452886021   453292500   111015434796   111022992232   111023172165  
111023379603   111023588234   111023783567   111023974064   111024176889  
111024376937   111024609688   111024820144   111024976012   111025122645  
111025260547   111025411477   111025565275   111025728850 452539042   452886252
  453292682   111015436989   111022992344   111023172244   111023379748  
111023588267   111023783624   111023974075   111024176902   111024376959  
111024609925   111024820177   111024976326   111025122780   111025260570  
111025411512   111025566063   111025728861 452539075   452886294   453292963  
111015482418   111022992366   111023172301   111023379759   111023588278  
111023784120   111023974086   111024177554   111024377017   111024609958  
111024820199   111024976382   111025122858   111025260581   111025411523  
111025566625   111025728917 452539133   452886377   453293078   111015492790  
111022992513   111023172783   111023379861   111023588706   111023784265  
111023974109   111024177868   111024377107   111024609969   111024820223  
111024976416   111025122869   111025260648   111025411624   111025566647  
111025728973 452539216   452886450   453293102   111015497436   111022992524  
111023173526   111023379894   111023588717   111023784298   111023974176  
111024177880   111024377129   111024610051   111024820278   111024976427  
111025122904   111025261458   111025411657   111025566670   111025728995
452539323   452886575   453293284   111015501971   111022992614   111023173571  
111023380043   111023589099   111023784344   111023974233   111024177914  
111024377152   111024610264   111024820289   111024976450   111025122982  
111025261492   111025411703   111025566692   111025729008 452539398   452886765
  453293458   111015523414   111022992793   111023173593   111023380177  
111023589134   111023784388   111023974299   111024177981   111024377174  
111024610354   111024820313   111024976494   111025123006   111025261515  
111025411781   111025566715   111025729019 452539406   452887086   453293961  
111015533101   111022993974   111023173683   111023380201   111023589178  
111023784399   111023974424   111024178016   111024377196   111024610422  
111024820605   111024976540   111025123062   111025261548   111025411826  
111025566805   111025729075 452539414   452887110   453294175   111015541032  
111022994065   111023174505   111023380245   111023589303   111023784962  
111023974435   111024178072   111024377219   111024610466   111024820650  
111024976719   111025123309   111025261571   111025411859   111025566816  
111025729097 452539430   452887169   453294290   111015548095   111022994582  
111023174516   111023380278   111023589358   111023784984   111023974468  
111024178151   111024377220   111024610578   111024820672   111024976753  
111025123343   111025261627   111025411860   111025566827   111025729929
452539505   452887441   453294324   111015613571   111022994672   111023174538  
111023380290   111023589369   111023785031   111023974491   111024178184  
111024377264   111024611287   111024820739   111024976821   111025123398  
111025261649   111025411916   111025566928   111025729930 452539539   452887599
  453295222   111015665691   111022994717   111023174549   111023380458  
111023589370   111023785042   111023974536   111024178241   111024377310  
111024611412   111024820740   111024976832   111025123400   111025261773  
111025411983   111025566939   111025729974 452539653   452888241   453295339  
111015671508   111022994728   111023174550   111023380740   111023589381  
111023785053   111023974671   111024178296   111024377332   111024611423  
111024820762   111024976843   111025123411   111025261784   111025411994  
111025566951   111025730268 452539703   452889769   453295404   111015672914  
111022994740   111023174639   111023380773   111023589426   111023785143  
111023974716   111024178386   111024377354   111024611467   111024820773  
111024976854   111025123501   111025261829   111025412007   111025566973  
111025730291 452539794   452889785   453295461   111015691038   111022994762  
111023174651   111023380807   111023589471   111023785233   111023975289  
111024178397   111024377387   111024611489   111024820807   111024976865  
111025123545   111025261874   111025412030   111025567042   111025730314
452539810   452889793   453295669   111015728118   111022994773   111023174673  
111023380852   111023589594   111023785266   111023975335   111024178487  
111024377400   111024611502   111024820818   111024977394   111025123589  
111025261885   111025412063   111025567053   111025730347 452539828   452890148
  453296014   111015735835   111022994830   111023174820   111023380919  
111023589606   111023785277   111023975414   111024178522   111024377422  
111024611546   111024820920   111024977417   111025123679   111025261908  
111025412096   111025567075   111025730358 452539877   452890189   453296303  
111015746905   111022994852   111023174853   111023380942   111023590091  
111023785312   111023975470   111024178690   111024377602   111024611579  
111024820942   111024977428   111025123680   111025261953   111025412164  
111025567097   111025730370 452539927   452890544   453296451   111015758234  
111022994863   111023174921   111023381011   111023590103   111023785323  
111023975492   111024178702   111024377635   111024611704   111024820964  
111024977440   111025123714   111025261975   111025412265   111025567110  
111025730392 452540081   452890973   453296477   111015764073   111022994908  
111023174943   111023381077   111023590158   111023785390   111023975526  
111024178724   111024377668   111024611715   111024820986   111024977451  
111025123758   111025262000   111025412298   111025567176   111025730404
452540354   452891047   453296519   111015772005   111022994942   111023174976  
111023381190   111023590293   111023785435   111023975830   111024178836  
111024377747   111024611726   111024821011   111024977484   111025123815  
111025262011   111025412300   111025567187   111025730415 452540404   452891088
  453296691   111015800399   111022994986   111023175023   111023381370  
111023590305   111023785468   111023976000   111024178926   111024377758  
111024611748   111024821099   111024977495   111025124041   111025262033  
111025412311   111025567198   111025730426 452540420   452891245   453297079  
111015801334   111022995033   111023175045   111023381459   111023590316  
111023785514   111023976112   111024178959   111024377769   111024611805  
111024821202   111024977507   111025124344   111025262055   111025412344  
111025567244   111025730459 452540545   452891369   453297319   111015807666  
111022995055   111023175102   111023381527   111023590327   111023785705  
111023976213   111024179084   111024377781   111024611849   111024821820  
111024977518   111025124366   111025262088   111025412377   111025567255  
111025730482 452540883   452891377   453297525   111015811582   111022995077  
111023175225   111023381550   111023590372   111023785727   111023976325  
111024179130   111024377792   111024611861   111024821831   111024977530  
111025124388   111025262099   111025412456   111025567288   111025730493
452540933   452891567   453297582   111015836501   111022995134   111023175247  
111023381594   111023590383   111023785738   111023976404   111024179297  
111024377826   111024611894   111024821842   111024977563   111025124423  
111025262156   111025412478   111025567536   111025730594 452540990   452891666
  453297764   111015855805   111022995224   111023175326   111023381718  
111023590394   111023786481   111023976426   111024179589   111024377859  
111024611928   111024821886   111024977574   111025124434   111025262178  
111025412489   111025567569   111025730640 452541311   452891732   453297830  
111015873366   111022995291   111023175371   111023381730   111023590406  
111023786627   111023976493   111024179602   111024377860   111024611951  
111024821943   111024977596   111025124502   111025262189   111025412502  
111025567570   111025730651 452541428   452891781   453298564   111015894471  
111022995347   111023175416   111023381741   111023590552   111023786649  
111023976684   111024179680   111024377882   111024611984   111024822012  
111024977631   111025124568   111025262235   111025412535   111025567615  
111025730673 452541873   452891849   453298754   111015951543   111022995381  
111023175438   111023381910   111023590563   111023786717   111023976785  
111024179736   111024378096   111024612031   111024822023   111024977642  
111025124591   111025262280   111025412546   111025567660   111025730695
452541881   452891864   453299109   111015956368   111022995404   111023175449  
111023382146   111023590585   111023786728   111023977113   111024179792  
111024378120   111024612086   111024822034   111024977653   111025124850  
111025262336   111025412636   111025567705   111025730707 452542327   452891872
  453299166   111015960105   111022995415   111023175540   111023382270  
111023590620   111023786739   111023977135   111024180110   111024378265  
111024612097   111024822056   111024977686   111025124939   111025262370  
111025412658   111025567716   111025730763 452542384   452892029   453299539  
111016001012   111022995594   111023175652   111023382304   111023590664  
111023786751   111023977269   111024180121   111024378344   111024612109  
111024822067   111024977710   111025124973   111025262381   111025412669  
111025567750   111025730796 452542459   452892144   453299562   111016031723  
111022995639   111023175685   111023382405   111023590686   111023786874  
111023977292   111024180176   111024378456   111024612121   111024822089  
111024977743   111025124995   111025262404   111025412670   111025567783  
111025730808 452542475   452892383   453299935   111016032746   111022995695  
111023175764   111023382461   111023590709   111023786908   111023977348  
111024180198   111024378737   111024612165   111024822113   111024977866  
111025125053   111025262426   111025412748   111025568403   111025730842
452542541   452892565   453300048   111016112846   111022995718   111023175786  
111023382674   111023590912   111023786964   111023977360   111024180413  
111024378748   111024612211   111024822203   111024977901   111025125097  
111025262527   111025412759   111025568414   111025730943 452542558   452892920
  453300253   111016125086   111022996450   111023175809   111023383046  
111023591003   111023787000   111023977427   111024180479   111024378760  
111024612255   111024822247   111024977912   111025125109   111025262594  
111025412793   111025568436   111025730954 452542616   452892953   453300733  
111016139845   111022996517   111023175810   111023383068   111023591115  
111023787178   111023977461   111024180558   111024379042   111024612288  
111024822269   111024977956   111025125110   111025262774   111025412816  
111025568458   111025730965 452542855   452893084   453301038   111016148294  
111022996629   111023176934   111023383080   111023591137   111023787257  
111023977494   111024180615   111024379176   111024612312   111024822449  
111024977978   111025125165   111025264114   111025412827   111025568469  
111025730998 452542962   452893670   453301426   111016329374   111022996652  
111023176945   111023383125   111023591216   111023787280   111023977562  
111024180637   111024379198   111024613043   111024822472   111024978104  
111025125198   111025264125   111025412849   111025568470   111025731001

 

SCH-A-22



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452543085   452893688   453301533   111016343291   111022996674   111023177025  
111023383169   111023591463   111023787303   111023977708   111024180671  
111024379222   111024613122   111024822494   111024978148   111025125211  
111025264158   111025412872   111025568481   111025731012 452543127   452893787
  453301616   111016403265   111022996731   111023177036   111023383192  
111023592633   111023787347   111023978103   111024180682   111024379277  
111024613199   111024822517   111024978182   111025125233   111025264169  
111025414076   111025568492   111025731089 452543184   452893936   453301681  
111016410577   111022996865   111023177047   111023383204   111023592666  
111023787358   111023978136   111024180693   111024379301   111024613290  
111024822540   111024978205   111025125244   111025264192   111025414100  
111025568537   111025731236 452543986   452894041   453301715   111016483465  
111022996887   111023177104   111023383215   111023592767   111023787448  
111023978204   111024180705   111024379402   111024613313   111024822562  
111024978238   111025125266   111025264215   111025414111   111025568548  
111025731258 452544018   452894397   453301889   111016503020   111022996955  
111023177160   111023383260   111023592789   111023787505   111023978248  
111024180761   111024379413   111024613379   111024822595   111024978250  
111025125288   111025264259   111025414133   111025568560   111025731315
452544042   452894835   453301954   111016521839   111022996966   111023177373  
111023383316   111023592790   111023787516   111023978271   111024180851  
111024379514   111024613436   111024822629   111024978328   111025125312  
111025264282   111025414155   111025568571   111025731326 452544059   452894983
  453301970   111016530255   111022997002   111023177418   111023383361  
111023592835   111023787527   111023978305   111024180873   111024379525  
111024613458   111024822630   111024978362   111025125356   111025264338  
111025414177   111025568582   111025731360 452544067   452895295   453301996  
111016601760   111022997079   111023177542   111023383372   111023592846  
111023787549   111023978349   111024180895   111024379592   111024613582  
111024822663   111024978395   111025125402   111025264350   111025414212  
111025568605   111025731371 452544158   452895311   453302804   111016609195  
111022997091   111023177935   111023383406   111023592903   111023787583  
111023979025   111024180918   111024380156   111024613593   111024822685  
111024978924   111025125570   111025264383   111025414245   111025568627  
111025731405 452544182   452895337   453302952   111016612920   111022997147  
111023178015   111023383585   111023592925   111023787606   111023979126  
111024181773   111024380202   111024613616   111024822708   111024978979  
111025125592   111025264394   111025414302   111025568638   111025731416
452544265   452896046   453303000   111016670968   111022997169   111023178026  
111023383620   111023593027   111023787673   111023979227   111024181818  
111024380235   111024613650   111024822731   111024978991   111025125604  
111025264406   111025414335   111025568649   111025731461 452544315   452896152
  453303133   111016684705   111022997192   111023178037   111023383642  
111023593117   111023787875   111023979238   111024181829   111024380257  
111024613830   111024822821   111024979048   111025125626   111025264451  
111025414346   111025568661   111025731506 452544554   452896434   453303257  
111016726061   111022997248   111023178082   111023383721   111023593139  
111023788225   111023979261   111024181874   111024380279   111024613986  
111024822854   111024979059   111025125716   111025264473   111025414447  
111025568683   111025731540 452544653   452896921   453303323   111016759911  
111022997259   111023178105   111023383787   111023593140   111023788236  
111023979328   111024181964   111024380280   111024614000   111024822865  
111024979071   111025125761   111025264541   111025414458   111025568706  
111025731595 452544703   452897499   453303513   111016786506   111022997394  
111023178149   111023383800   111023593296   111023788269   111023979384  
111024181975   111024380325   111024614011   111024822876   111024979105  
111025125862   111025264574   111025414481   111025568739   111025731607
452544786   452897531   453303554   111016814317   111022997473   111023178172  
111023383811   111023593353   111023788270   111023979519   111024181986  
111024380358   111024614088   111024822900   111024979206   111025125873  
111025264585   111025414515   111025568784   111025731663 452545023   452897580
  453303893   111016816027   111022997710   111023178228   111023383822  
111023593476   111023788304   111023979531   111024181997   111024380369  
111024614202   111024822933   111024979228   111025125907   111025264653  
111025414526   111025568841   111025731843 452545122   452898075   453303976  
111016851699   111022997743   111023178239   111023383866   111023594253  
111023788416   111023980319   111024182066   111024380370   111024614213  
111024822999   111024979284   111025125985   111025264675   111025414548  
111025568896   111025731876 452545460   452898109   453304024   111016858304  
111022997754   111023178240   111023383956   111023594264   111023788494  
111023980342   111024182099   111024380426   111024614235   111024823024  
111024979329   111025125996   111025264697   111025414559   111025568953  
111025731887 452545478   452898174   453304339   111016875077   111022997833  
111023178262   111023384047   111023594286   111023788584   111023980409  
111024182101   111024380437   111024614246   111024823080   111024979330  
111025126009   111025264732   111025414560   111025569000   111025731933
452545627   452898232   453304537   111017019179   111022997866   111023178318  
111023384171   111023594297   111023788607   111023980421   111024182123  
111024380471   111024614257   111024823125   111024979419   111025126054  
111025264743   111025414616   111025569044   111025732125 452545775   452898356
  453304560   111017055292   111022997901   111023178363   111023384193  
111023594376   111023788652   111023980443   111024182145   111024380482  
111024614336   111024823136   111024979475   111025126111   111025264754  
111025414627   111025569066   111025732136 452545809   452898505   453304610  
111017056844   111022997989   111023178374   111023384205   111023594411  
111023788696   111023980465   111024182167   111024380493   111024614347  
111024823361   111024979509   111025126166   111025264765   111025414661  
111025569112   111025733317 452545817   452898836   453304701   111017225358  
111022998575   111023178442   111023384227   111023594466   111023788731  
111023980476   111024182190   111024380527   111024614358   111024823439  
111024979521   111025126212   111025264899   111025414672   111025569134  
111025733328 452545874   452898935   453304842   111017342190   111022998687  
111023178475   111023384261   111023594477   111023790206   111023980555  
111024182325   111024380549   111024614460   111024823440   111024979532  
111025126234   111025264912   111025414728   111025569145   111025733351
452545981   452899362   453304875   111017529591   111022998711   111023178497  
111023384340   111023594499   111023790217   111023980599   111024182381  
111024380662   111024614471   111024823507   111024979543   111025126256  
111025265025   111025414739   111025569369   111025733373 452546070   452899438
  453304941   111017569641   111022998924   111023178509   111023384418  
111023594534   111023790240   111023980601   111024182426   111024380875  
111024614639   111024823530   111024979598   111025126289   111025265036  
111025414762   111025569415   111025733384 452546385   452899750   453305120  
111017591950   111022998935   111023178677   111023384519   111023594590  
111023790295   111023980667   111024182471   111024380909   111024614729  
111024823631   111024979611   111025126290   111025265047   111025414818  
111025569448   111025733407 452546419   452899768   453305336   111017655546  
111022998957   111023178712   111023384553   111023594613   111023790374  
111023980757   111024182549   111024380954   111024614774   111024823787  
111024979622   111025126346   111025265137   111025414829   111025569459  
111025733496 452546427   452900293   453305732   111018076982   111022998979  
111023178880   111023384744   111023594635   111023790431   111023980926  
111024182561   111024381012   111024614819   111024823990   111024979633  
111025126357   111025265160   111025414852   111025569651   111025733508
452546492   452900350   453305948   111018106751   111022999150   111023178947  
111023384867   111023594691   111023790453   111023980948   111024183001  
111024381023   111024614932   111024824148   111024979666   111025126368  
111025265216   111025414863   111025569673   111025733597 452546534   452900392
  453306151   111018324113   111022999228   111023179016   111023384979  
111023594725   111023790475   111023981208   111024183102   111024381045  
111024614943   111024824205   111024980343   111025126379   111025265238  
111025414908   111025569684   111025733610 452546633   452900418   453306227  
111018667393   111022999329   111023179049   111023385048   111023594792  
111023790509   111023981219   111024183135   111024381089   111024614965  
111024824238   111024980365   111025126380   111025266723   111025414975  
111025569707   111025733654 452546781   452900731   453306300   111018871851  
111022999330   111023179050   111023385059   111023594804   111023790699  
111023981297   111024183179   111024381359   111024614998   111024824384  
111024980387   111025126391   111025266745   111025415101   111025569718  
111025733687 452546831   452900772   453306557   111019164228   111022999341  
111023179106   111023385060   111023594882   111023790701   111023981309  
111024183180   111024381371   111024615124   111024824418   111024980477  
111025126436   111025266824   111025415673   111025569864   111025733698
452547284   452900889   453306789   111019233450   111022999352   111023179128  
111023385194   111023594938   111023790903   111023981354   111024183236  
111024381461   111024615674   111024824429   111024980512   111025126470  
111025266891   111025415820   111025569910   111025733711 452547367   452901283
  453306813   111019451317   111022999374   111023179139   111023385262  
111023594972   111023791195   111023981387   111024183269   111024381472  
111024615922   111024824654   111024980602   111025126481   111025267049  
111025415897   111025570013   111025733755 452547433   452901473   453307142  
111019544905   111022999509   111023179207   111023385318   111023595333  
111023791218   111023981400   111024183281   111024381506   111024615966  
111024824676   111024980613   111025126515   111025267151   111025415954  
111025570068   111025733766 452547730   452901523   453307290   111020001523  
111022999510   111023179252   111023385510   111023596053   111023791230  
111023981477   111024183359   111024381517   111024616114   111024824687  
111024980679   111025126537   111025267184   111025416540   111025570091  
111025734048 452548092   452901606   453307373   111020002388   111022999543  
111023179320   111023385521   111023596075   111023791308   111023981534  
111024183382   111024381562   111024617250   111024826678   111024980680  
111025126548   111025267218   111025416618   111025570114   111025734059
452548217   452902489   453307712   111020022605   111022999598   111023179577  
111023385554   111023596109   111023791375   111023981590   111024183438  
111024381573   111024617272   111024826689   111024980747   111025126560  
111025267230   111025416775   111025570215   111025734082 452548472   452902497
  453307886   111020026799   111022999767   111023179601   111023385587  
111023596132   111023791386   111023981613   111024183461   111024381584  
111024617317   111024826825   111024980837   111025126582   111025267252  
111025416786   111025570260   111025734116 452548514   452902661   453308371  
111020057793   111022999790   111023179612   111023385600   111023596154  
111023791588   111023982030   111024184103   111024381630   111024617395  
111024826858   111024980860   111025126605   111025267331   111025416797  
111025570282   111025734138 452548639   452902695   453308462   111020094154  
111022999802   111023179735   111023385611   111023596244   111023791599  
111023982872   111024184248   111024381641   111024617430   111024826869  
111024980938   111025126616   111025267342   111025416843   111025570293  
111025734149 452548647   452902893   453308660   111020103683   111022999835  
111023179779   111023385644   111023596288   111023791623   111023982951  
111024184293   111024381685   111024617508   111024826937   111024980950  
111025126885   111025267375   111025416865   111025570327   111025734161
452548845   452903214   453308769   111020113662   111022999846   111023179780  
111023385723   111023596345   111023791690   111023982962   111024184327  
111024381731   111024617564   111024827039   111024980961   111025126986  
111025267397   111025416887   111025570338   111025734183 452548936   452903420
  453308827   111020122538   111022999903   111023179791   111023385734  
111023596356   111023791702   111023983031   111024184350   111024381742  
111024617788   111024827040   111024981096   111025127134   111025267421  
111025416911   111025570361   111025734240 452549256   452903545   453308942  
111020127375   111022999925   111023179982   111023385756   111023596402  
111023791713   111023983244   111024184417   111024381821   111024617856  
111024827062   111024981175   111025127336   111025267443   111025416944  
111025570383   111025734295 452549355   452903784   453309148   111020128400  
111022999969   111023180030   111023385947   111023596479   111023791735  
111023983266   111024184440   111024381832   111024617902   111024827084  
111024981849   111025127358   111025267465   111025416966   111025570428  
111025734307 452549496   452903818   453309205   111020134856   111022999981  
111023180210   111023385970   111023596558   111023791757   111023983312  
111024184484   111024381876   111024617946   111024827118   111024981906  
111025127448   111025267476   111025417002   111025570439   111025734329
452549637   452904147   453309262   111020141146   111023000019   111023180232  
111023386038   111023596626   111023791768   111023983356   111024184541  
111024381887   111024618217   111024827163   111024981928   111025128012  
111025267511   111025417675   111025570440   111025734330 452549678   452904634
  453309528   111020143205   111023000042   111023180344   111023386162  
111023596659   111023791803   111023983457   111024184585   111024381999  
111024618228   111024827174   111024981951   111025128067   111025267601  
111025417686   111025570484   111025735993 452549728   452904741   453310492  
111020158986   111023000097   111023180355   111023386296   111023596693  
111023791836   111023983491   111024184620   111024382002   111024618330  
111024827185   111024981962   111025128135   111025267623   111025417732  
111025570507   111025736006 452549892   452904824   453310500   111020180295  
111023000143   111023180412   111023386498   111023596750   111023791881  
111023983659   111024184642   111024382013   111024618374   111024827196  
111024982008   111025128247   111025267656   111025417743   111025570530  
111025736017 452549926   452905169   453310641   111020183704   111023000154  
111023181402   111023386577   111023596772   111023791982   111023983682  
111024184653   111024382057   111024618420   111024827231   111024982110  
111025128270   111025267678   111025417754   111025570552   111025736466
452549967   452905714   453310872   111020193930   111023000165   111023181413  
111023386599   111023597896   111023791993   111023983772   111024184765  
111024382091   111024618464   111024827275   111024982165   111025128382  
111025267689   111025417811   111025570563   111025736534 452550114   452905722
  453311227   111020197563   111023000277   111023181435   111023386735  
111023598088   111023792196   111023983806   111024184776   111024382170  
111024618486   111024827398   111024982198   111025128438   111025267690  
111025417833   111025570574   111025736578 452550205   452905748   453311300  
111020200041   111023000367   111023181503   111023386825   111023598101  
111023792253   111023983817   111024184800   111024382181   111024618532  
111024827455   111024982200   111025128630   111025267724   111025417888  
111025570619   111025736589 452550437   452905813   453311532   111020220065  
111023000390   111023181570   111023387118   111023598112   111023792365  
111023983828   111024184822   111024382215   111024618914   111024827466  
111024982255   111025128898   111025267803   111025417901   111025570631  
111025736680 452550528   452906142   453311656   111020242452   111023000480  
111023181581   111023387242   111023598202   111023792422   111023983839  
111024184866   111024382237   111024618925   111024827556   111024982277  
111025128922   111025267814   111025417923   111025570664   111025736714
452550536   452906878   453311896   111020247828   111023000558   111023181637  
111023387253   111023598224   111023792455   111023983873   111024185036  
111024382327   111024618947   111024827657   111024982312   111025128933  
111025267926   111025417934   111025570732   111025736736 452551047   452907454
  453311920   111020250215   111023000592   111023181705   111023387264  
111023598280   111023792466   111023984009   111024185081   111024382338  
111024618958   111024827668   111024983009   111025129002   111025267948  
111025417967   111025570754   111025736747 452551187   452907835   453312118  
111020256705   111023000671   111023181727   111023387275   111023598303  
111023792657   111023984032   111024185193   111024382350   111024618970  
111024827714   111024983043   111025129125   111025267959   111025417989  
111025570776   111025736770 452551260   452908064   453312308   111020286708  
111023000839   111023181749   111023387297   111023598437   111023792691  
111023985628   111024185283   111024382372   111024618992   111024827736  
111024983054   111025129158   111025267982   111025418014   111025570822  
111025736781 452552672   452908080   453312415   111020286944   111023000963  
111023181772   111023387321   111023598516   111023792781   111023985640  
111024185339   111024382406   111024619106   111024827859   111024983076  
111025129169   111025268039   111025418025   111025570899   111025736804
452552854   452908262   453312688   111020289688   111023001199   111023181806  
111023387455   111023598695   111023794222   111023985651   111024185351  
111024382574   111024619139   111024827927   111024983100   111025129181  
111025268949   111025418069   111025570901   111025736848 452552946   452908304
  453312852   111020291737   111023001212   111023181817   111023387512  
111023598730   111023794323   111023985808   111024185643   111024383126  
111024619218   111024827949   111024983144   111025129192   111025268994  
111025418081   111025570956   111025736859 452553027   452908312   453312886  
111020318366   111023001267   111023181862   111023387589   111023598752  
111023794345   111023985853   111024185687   111024383485   111024619274  
111024827961   111024983166   111025129215   111025269018   111025418092  
111025570978   111025736860 452553258   452908577   453313090   111020346121  
111023001324   111023181930   111023387950   111023598763   111023794413  
111023985886   111024185722   111024383722   111024619544   111024827972  
111024983199   111025129226   111025269120   111025418115   111025571025  
111025736916 452553472   452908882   453313181   111020371871   111023001403  
111023182032   111023387972   111023598820   111023794514   111023985897  
111024185755   111024383799   111024619555   111024828041   111024983223  
111025129259   111025269142   111025418126   111025571069   111025736949
452553779   452909161   453313223   111020376630   111023001436   111023182076  
111023387983   111023598842   111023794581   111023986012   111024185856  
111024383856   111024619724   111024828052   111024983368   111025129271  
111025269399   111025418227   111025571092   111025736961 452553795   452909419
  453313355   111020378373   111023002000   111023182087   111023388030  
111023598853   111023794592   111023986124   111024185889   111024383889  
111024619735   111024828063   111024983391   111025129451   111025269401  
111025418250   111025572600   111025736972 452553878   452909914   453313421  
111020383739   111023002077   111023182177   111023388074   111023598932  
111023794637   111023986135   111024185946   111024384015   111024620074  
111024828164   111024983414   111025129473   111025269412   111025419037  
111025572622   111025737018 452553944   452910144   453313454   111020392953  
111023002099   111023182188   111023388197   111023598954   111023794671  
111023986179   111024185957   111024385049   111024621277   111024828175  
111024983504   111025129529   111025269478   111025419060   111025572644  
111025737041 452554058   452910250   453313660   111020397004   111023002279  
111023182313   111023388209   111023599146   111023794750   111023986191  
111024186644   111024385128   111024621794   111024828186   111024983582  
111025129642   111025269546   111025419082   111025572699   111025737052
452554173   452910268   453313678   111020406117   111023002303   111023182346  
111023388377   111023599157   111023794772   111023986203   111024186666  
111024385689   111024622032   111024828209   111024983616   111025129664  
111025269557   111025419633   111025572701   111025737085 452554231   452910276
  453313801   111020444287   111023002583   111023182391   111023388704  
111023599180   111023794839   111023986270   111024186701   111024385803  
111024622043   111024828232   111024983650   111025129800   111025269715  
111025419644   111025572925   111025737096 452554280   452910417   453314148  
111020455357   111023002606   111023182436   111023388748   111023599203  
111023794941   111023986360   111024186734   111024385870   111024622054  
111024828298   111024983683   111025129888   111025269737   111025419655  
111025572958   111025737108 452554298   452910433   453314296   111020483819  
111023003146   111023182559   111023388759   111023599214   111023795021  
111023986539   111024186756   111024386028   111024622144   111024828300  
111024983706   111025129967   111025269748   111025419699   111025572981  
111025737119 452554413   452910516   453314502   111020495227   111023003225  
111023182593   111023388827   111023599876   111023795032   111023986573  
111024186778   111024386220   111024622267   111024828322   111024983717  
111025129989   111025269759   111025419712   111025573005   111025737142

 

SCH-A-23



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452554470   452910649   453314742   111020496059   111023003393   111023182672  
111023388849   111023599898   111023795087   111023986652   111024186992  
111024386499   111024622313   111024828333   111024983739   111025129990  
111025269782   111025419778   111025573038   111025737175 452554546   452910656
  453315152   111020499513   111023003483   111023182683   111023388928  
111023599922   111023795199   111023986719   111024187038   111024386758  
111024622357   111024828344   111024984336   111025130295   111025269793  
111025419789   111025573061   111025737186 452554637   452910748   453315202  
111020517570   111023003528   111023183415   111023389121   111023599933  
111023795201   111023986843   111024187050   111024386815   111024622458  
111024828399   111024984369   111025130330   111025269883   111025419824  
111025573140   111025737210 452554694   452910912   453315301   111020524343  
111023003562   111023183516   111023389772   111023599944   111023795335  
111023986911   111024187094   111024387209   111024622469   111024828401  
111024984370   111025130341   111025269906   111025419835   111025573162  
111025737265 452554801   452911530   453315459   111020542376   111023003595  
111023183695   111023390156   111023599999   111023795447   111023986922  
111024187128   111024387243   111024623088   111024828546   111024984459  
111025130419   111025269939   111025419846   111025573207   111025737287
452554876   452912025   453315616   111020582527   111023003663   111023183707  
111023390460   111023600015   111023795515   111023987024   111024187139  
111024387276   111024623099   111024828917   111024984516   111025130442  
111025269940   111025419868   111025573229   111025737434 452554959   452912298
  453315699   111020597703   111023003674   111023183730   111023390471  
111023600048   111023795559   111023987170   111024187544   111024387287  
111024623145   111024828928   111024984583   111025130453   111025270010  
111025420668   111025573241   111025737568 452554967   452912355   453315889  
111020621914   111023003685   111023183785   111023390516   111023600138  
111023795582   111023987204   111024187566   111024387322   111024623202  
111024829053   111024984594   111025130486   111025270021   111025420703  
111025573285   111025738941 452555121   452912397   453315962   111020622814  
111023003764   111023183808   111023390662   111023600262   111023795593  
111023987428   111024187588   111024387333   111024623213   111024829064  
111024984606   111025130497   111025270032   111025420770   111025573375  
111025738996 452555725   452912561   453316101   111020627897   111023003797  
111023183831   111023390741   111023600284   111023795638   111023987776  
111024187690   111024387344   111024623404   111024829097   111024984628  
111025130521   111025270065   111025420815   111025573386   111025739010
452555857   452912835   453316150   111020631892   111023003810   111023183910  
111023390752   111023600307   111023795661   111023987798   111024187713  
111024387478   111024623538   111024829165   111024984684   111025130543  
111025270098   111025420837   111025573443   111025739021 452555915   452912934
  453316192   111020639362   111023003832   111023183921   111023390897  
111023600330   111023795683   111023987811   111024187757   111024387502  
111024623594   111024829187   111024984707   111025130554   111025270111  
111025420905   111025573454   111025739054 452556160   452912967   453316325  
111020645831   111023003843   111023183932   111023390943   111023600363  
111023796864   111023987822   111024187892   111024387591   111024623662  
111024829233   111024984808   111025130565   111025270188   111025420916  
111025573487   111025739111 452556327   452913379   453316556   111020662762  
111023003898   111023183954   111023390965   111023600419   111023797326  
111023987844   111024187904   111024387894   111024623684   111024829288  
111024984853   111025130600   111025270201   111025420938   111025573623  
111025739133 452556368   452913478   453316564   111020706312   111023003900  
111023184113   111023390987   111023600510   111023797337   111023987978  
111024187915   111024387906   111024623752   111024830617   111024984886  
111025130611   111025270302   111025420949   111025573634   111025739166
452556400   452913569   453316994   111020706525   111023004046   111023184124  
111023391405   111023600554   111023797359   111023988104   111024187971  
111024388109   111024623819   111024830639   111024985034   111025130633  
111025270379   111025420972   111025573689   111025739177 452556434   452913627
  453317042   111020708471   111023004125   111023184135   111023391427  
111023600611   111023797371   111023988395   111024188028   111024388110  
111024623842   111024830651   111024985056   111025130666   111025271662  
111025420983   111025573690   111025739188 452556483   452913643   453317745  
111020716076   111023004282   111023184180   111023391461   111023600622  
111023797461   111023988733   111024188051   111024388132   111024624045  
111024830707   111024985102   111025130677   111025271718   111025421007  
111025573746   111025739223 452556566   452913676   453317927   111020716559  
111023004406   111023184225   111023391494   111023600655   111023797483  
111023988766   111024188129   111024388211   111024624281   111024830718  
111024985113   111025130846   111025271785   111025421018   111025573757  
111025739245 452556681   452913742   453318032   111020730263   111023004484  
111023184304   111023391528   111023600677   111023797506   111023988878  
111024188152   111024388233   111024624292   111024830730   111024985157  
111025130879   111025271819   111025421074   111025573814   111025739267
452556921   452913932   453318347   111020751255   111023004530   111023184337  
111023391551   111023600723   111023797562   111023988957   111024188163  
111024388244   111024624304   111024830785   111024985179   111025130958  
111025271831   111025421108   111025573858   111025739289 452557051   452914120
  453318511   111020796692   111023004608   111023184360   111023391562  
111023600767   111023797607   111023988979   111024188208   111024388277  
111024624630   111024830819   111024985214   111025130969   111025272023  
111025421119   111025573881   111025739290 452557150   452914138   453318818  
111020824144   111023004619   111023184371   111023391629   111023600789  
111023797629   111023989015   111024188219   111024388301   111024624876  
111024830921   111024985247   111025131049   111025272067   111025421120  
111025573892   111025739302 452557176   452914211   453318958   111020828711  
111023004620   111023184382   111023391641   111023600813   111023797630  
111023989037   111024188231   111024388659   111024624900   111024830954  
111024985258   111025131881   111025272124   111025421175   111025573904  
111025739380 452557200   452914567   453319139   111020846878   111023004664  
111023184416   111023391731   111023600835   111023797696   111023989059  
111024188332   111024388693   111024624944   111024830965   111024985292  
111025131937   111025272168   111025421186   111025574826   111025739469
452557267   452914740   453319477   111020870505   111023004686   111023184449  
111023391786   111023600880   111023797966   111023989060   111024188387  
111024389144   111024625013   111024831067   111024985315   111025131959  
111025272180   111025421210   111025574848   111025739481 452557283   452914781
  453319600   111020888627   111023004710   111023184506   111023391809  
111023601533   111023798046   111023989127   111024188411   111024389234  
111024625798   111024831102   111024985326   111025131971   111025272203  
111025421221   111025574927   111025739537 452557341   452914823   453319873  
111020926495   111023004798   111023184540   111023391887   111023601599  
111023798158   111023989149   111024188422   111024389256   111024625912  
111024831135   111024985461   111025132028   111025272247   111025421311  
111025574949   111025739559 452557358   452915010   453320087   111021087539  
111023004978   111023184573   111023391898   111023601623   111023798169  
111023989161   111024189467   111024389289   111024625956   111024831348  
111024985483   111025132275   111025272337   111025421333   111025574950  
111025739638 452557382   452915218   453320350   111021096539   111023005126  
111023184595   111023391900   111023601858   111023798226   111023989183  
111024189478   111024389313   111024625990   111024831371   111024985506  
111025132286   111025272371   111025421377   111025574972   111025739683
452557424   452915440   453320400   111021103000   111023005205   111023184674  
111023391988   111023601870   111023798237   111023990152   111024189502  
111024389357   111024626025   111024831461   111024985517   111025132297  
111025272382   111025421580   111025575018   111025739694 452557531   452915473
  453320525   111021131371   111023005261   111023184685   111023392002  
111023601892   111023798260   111023990163   111024189524   111024389391  
111024626036   111024831472   111024985595   111025132332   111025272438  
111025421603   111025575063   111025739717 452557606   452915499   453320756  
111021135072   111023005407   111023184775   111023392204   111023601915  
111023798282   111023990220   111024189603   111024389403   111024626070  
111024831483   111024985607   111025132387   111025272472   111025421647  
111025575085   111025739728 452557630   452915556   453321119   111021176976  
111023005430   111023185552   111023392215   111023601959   111023798316  
111023990578   111024189636   111024389414   111024626216   111024831494  
111024985663   111025132433   111025272506   111025421715   111025575535  
111025739739 452557887   452915721   453321275   111021193368   111023005441  
111023185653   111023392226   111023601993   111023798372   111023990714  
111024189883   111024389504   111024626227   111024831562   111024985742  
111025132512   111025272528   111025421759   111025575568   111025739751
452558000   452915770   453321309   111021193582   111023005520   111023185686  
111023392237   111023602095   111023798383   111023990736   111024189894  
111024389650   111024626249   111024831595   111024985775   111025132680  
111025272595   111025421771   111025575579   111025739795 452558463   452915960
  453321424   111021247818   111023005531   111023185709   111023392305  
111023603210   111023798653   111023990758   111024189928   111024389830  
111024626250   111024831607   111024985809   111025132691   111025272630  
111025421805   111025575580   111025739874 452558570   452916125   453321432  
111021251565   111023005586   111023185721   111023392631   111023603254  
111023798664   111023990837   111024190054   111024389931   111024626294  
111024831629   111024985810   111025132860   111025272652   111025421816  
111025575625   111025739908 452558703   452916133   453321499   111021285326  
111023005597   111023185743   111023392800   111023603300   111023798754  
111023990882   111024190065   111024389964   111024627149   111024831630  
111024985821   111025132871   111025272663   111025421838   111025575647  
111025739919 452558836   452916182   453321580   111021289409   111023005711  
111023185765   111023392811   111023603388   111023798866   111023990950  
111024190201   111024390067   111024627240   111024831663   111024985843  
111025132882   111025272685   111025421850   111025575670   111025739942
452559008   452916240   453321788   111021335221   111023005902   111023186306  
111023392833   111023603401   111023798888   111023990961   111024190245  
111024390102   111024627251   111024831753   111024985876   111025132893  
111025272696   111025421872   111025575748   111025739975 452559214   452916653
  453322133   111021335546   111023005924   111023187004   111023392844  
111023603423   111023798899   111023991063   111024190290   111024390135  
111024627341   111024831797   111024985900   111025132916   111025273383  
111025421883   111025575759   111025740001 452559222   452916687   453322190  
111021340384   111023005980   111023187015   111023392855   111023603445  
111023798967   111023991209   111024190403   111024390191   111024627385  
111024831809   111024985977   111025132938   111025273406   111025421939  
111025576121   111025740056 452559396   452916703   453322216   111021373728  
111023006015   111023187026   111023392923   111023603478   111023799160  
111023991265   111024190414   111024390203   111024627442   111024831832  
111024985988   111025132950   111025273462   111025421973   111025576154  
111025740102 452559578   452916919   453322257   111021407614   111023006183  
111023187116   111023392956   111023603524   111023799205   111023991298  
111024190470   111024390214   111024627464   111024831865   111024986057  
111025132961   111025273866   111025422008   111025576211   111025740269
452559586   452917412   453322562   111021427818   111023006217   111023187138  
111023393070   111023603603   111023799250   111023991300   111024190515  
111024390225   111024627543   111024831876   111024986091   111025133007  
111025273888   111025422019   111025576288   111025740292 452559651   452917529
  453322687   111021442725   111023006251   111023187273   111023394071  
111023603928   111023799294   111023991502   111024190526   111024390247  
111024627554   111024831900   111024986114   111025133085   111025273899  
111025422064   111025576367   111025740348 452559891   452919103   453323263  
111021456494   111023006262   111023187295   111023394150   111023604031  
111023801322   111023991524   111024190537   111024390258   111024627576  
111024831933   111024986136   111025133096   111025273901   111025422075  
111025576390   111025740528 452560139   452919178   453323784   111021570031  
111023006295   111023187329   111023394228   111023604064   111023801333  
111023991535   111024190616   111024390326   111024628791   111024831999  
111024986237   111025133197   111025273923   111025422086   111025576660  
111025740630 452560410   452919202   453323933   111021580751   111023006532  
111023187330   111023394329   111023604097   111023801355   111023992491  
111024190627   111024390405   111024628825   111024832002   111024986260  
111025133210   111025273934   111025422198   111025576671   111025740685
452560634   452919301   453323966   111021594059   111023006587   111023187374  
111023394712   111023604110   111023801401   111023992514   111024190638  
111024390663   111024628869   111024832013   111024986293   111025133298  
111025273956   111025422200   111025576705   111025740999 452560642   452919574
  453324378   111021611587   111023006598   111023187475   111023394723  
111023604301   111023801423   111023992558   111024190841   111024390674  
111024628870   111024832024   111024986327   111025133322   111025273990  
111025422244   111025576749   111025742856 452561046   452919731   453324428  
111021629856   111023006633   111023187486   111023394767   111023604312  
111023801434   111023992738   111024191088   111024390685   111024628959  
111024832495   111024986349   111025133344   111025274003   111025422277  
111025576783   111025742957 452561160   452919996   453324451   111021654764  
111023006644   111023187576   111023394778   111023604402   111023801478  
111023992851   111024191864   111024390832   111024629129   111024832552  
111024987632   111025133377   111025274036   111025422288   111025576839  
111025743004 452561251   452920093   453324766   111021696759   111023006666  
111023187598   111023394790   111023604491   111023801490   111023994077  
111024191909   111024390843   111024630244   111024832620   111024987643  
111025133388   111025274070   111025422390   111025576907   111025743059
452561327   452920697   453324857   111021697996   111023006699   111023187611  
111023394846   111023604503   111023801513   111023994099   111024191976  
111024390887   111024630266   111024832631   111024987654   111025133445  
111025274104   111025422480   111025576930   111025743127 452561467   452920903
  453325110   111021703691   111023006745   111023187723   111023394857  
111023604558   111023801524   111023994134   111024192045   111024391406  
111024630277   111024832710   111024987980   111025133984   111025274115  
111025422503   111025576963   111025743150 452561475   452920952   453325128  
111021709147   111023006756   111023187778   111023394925   111023604581  
111023801737   111023994202   111024192078   111024391484   111024630301  
111024832732   111024988060   111025134031   111025274216   111025422514  
111025576974   111025743161 452561491   452921356   453325144   111021720498  
111023006778   111023187802   111023394947   111023604604   111023801782  
111023994224   111024192124   111024391529   111024630367   111024832945  
111024988093   111025134064   111025274328   111025422581   111025576985  
111025743217 452561905   452921604   453325219   111021731197   111023006802  
111023187824   111023394970   111023604671   111023802244   111023994314  
111024192427   111024391585   111024630435   111024832956   111024988138  
111025134086   111025274340   111025422592   111025577010   111025743228
452561947   452921653   453325698   111021742694   111023006880   111023187914  
111023395049   111023604682   111023802266   111023994381   111024192528  
111024391877   111024630480   111024832989   111024988194   111025134097  
111025274407   111025422626   111025577199   111025743251 452561954   452921844
  453325748   111021845159   111023006925   111023188016   111023395139  
111023604693   111023805034   111023994482   111024192573   111024392014  
111024630761   111024833014   111024988206   111025134110   111025274463  
111025422648   111025577335   111025743273 452562028   452921885   453325987  
111021871114   111023007555   111023188094   111023395173   111023604828  
111023805045   111023994572   111024192652   111024392036   111024630828  
111024833115   111024988217   111025134154   111025274485   111025422671  
111025577357   111025743284 452562259   452922065   453326035   111021976839  
111023007779   111023188128   111023395241   111023604839   111023805089  
111023994583   111024192843   111024392126   111024630929   111024833126  
111024988295   111025134402   111025274542   111025422693   111025577380  
111025743352 452562325   452922107   453327165   111022033812   111023007825  
111023188230   111023395263   111023604952   111023805258   111023994639  
111024192944   111024392193   111024630963   111024833148   111024988330  
111025134536   111025274553   111025422727   111025577391   111025743363
452562358   452922222   453327173   111022123654   111023007836   111023188320  
111023395511   111023604974   111023805405   111023994651   111024192955  
111024392227   111024631009   111024833160   111024988341   111025134604  
111025274564   111025422738   111025577436   111025743408 452562366   452922529
  453327595   111022184448   111023007869   111023189208   111023395577  
111023605009   111023805708   111023994718   111024193114   111024392687  
111024631021   111024833171   111024988352   111025134615   111025274575  
111025422761   111025577470   111025743464 452562572   452922859   453327694  
111022375237   111023007937   111023189253   111023395612   111023605098  
111023805742   111023994729   111024193125   111024392777   111024631087  
111024833205   111024988374   111025134648   111025274586   111025423076  
111025577526   111025743497 452562721   452923048   453327827   111022744192  
111023007948   111023189309   111023395702   111023605638   111023805797  
111023994763   111024193350   111024392801   111024631199   111024833238  
111024988419   111025134693   111025274621   111025423133   111025577537  
111025743543 452562770   452923154   453327850   111022768008   111023008006  
111023189365   111023395791   111023605683   111023805843   111023994831  
111024193372   111024393116   111024631256   111024833261   111024988420  
111025134705   111025274654   111025423144   111025577649   111025743611
452562846   452923204   453327876   111022768109   111023008095   111023189398  
111023395915   111023605694   111023805854   111023994853   111024193439  
111024393127   111024631289   111024833272   111024988431   111025134727  
111025274722   111025423234   111025577661   111025743666 452562911   452923261
  453328163   111022768132   111023008152   111023189679   111023395948  
111023605717   111023806057   111023994886   111024193608   111024393172  
111024631414   111024833294   111024988442   111025134761   111025274744  
111025423256   111025577672   111025743699 452563067   452923303   453328205  
111022768211   111023008196   111023189691   111023396017   111023605807  
111023806147   111023994976   111024193620   111024393206   111024631469  
111024833362   111024988464   111025134828   111025274788   111025424763  
111025577706   111025743712 452563166   452923402   453328221   111022768222  
111023008264   111023189714   111023396040   111023605841   111023806158  
111023995001   111024193653   111024393543   111024631537   111024833429  
111024988475   111025135177   111025274799   111025424808   111025577728  
111025743767 452563182   452923444   453328270   111022768244   111023008275  
111023189736   111023396051   111023605896   111023806169   111023995023  
111024193686   111024393565   111024631548   111024833508   111024988486  
111025135223   111025274867   111025424820   111025577975   111025743778
452563208   452924004   453328361   111022768266   111023008286   111023189781  
111023396163   111023605908   111023806192   111023995034   111024193776  
111024393598   111024631559   111024833519   111024988497   111025135245  
111025274878   111025424932   111025577997   111025743835 452563372   452924236
  453328486   111022768301   111023008321   111023189848   111023396242  
111023605986   111023806406   111023995089   111024193923   111024393622  
111024631582   111024833542   111024988509   111025135346   111025274889  
111025424954   111025578011   111025743879 452563687   452924384   453328635  
111022768479   111023008332   111023189950   111023396264   111023606482  
111023806428   111023995113   111024195543   111024393723   111024631672  
111024833597   111024988543   111025135379   111025274890   111025424998  
111025578066   111025743880 452563885   452924814   453328700   111022768480  
111023008433   111023190064   111023396286   111023606651   111023806439  
111023995124   111024195554   111024393824   111024631728   111024833609  
111024988576   111025135414   111025274913   111025425001   111025578167  
111025743903 452564362   452925019   453328718   111022768491   111023008444  
111023190097   111023396297   111023606707   111023806529   111023995179  
111024196320   111024393903   111024631807   111024833610   111024988611  
111025135469   111025274935   111025425012   111025578213   111025743936

 

SCH-A-24



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452564412   452925126   453328908   111022768503   111023008466   111023190154  
111023396444   111023606718   111023806563   111023995214   111024196375  
111024394218   111024631852   111024833722   111024988633   111025135470  
111025274946   111025425023   111025578224   111025744072 452564941   452925407
  453329229   111022768840   111023008477   111023190390   111023396455  
111023606730   111023806596   111023995797   111024196409   111024394601  
111024631896   111024833788   111024988677   111025135481   111025274968  
111025425102   111025578235   111025744117 452565005   452925589   453329245  
111022768851   111023008545   111023190402   111023396499   111023606774  
111023806732   111023995821   111024196432   111024394612   111024631975  
111024833812   111024988688   111025135515   111025275004   111025425113  
111025578257   111025744128 452565088   452925597   453329286   111022769357  
111023008590   111023190413   111023396556   111023606875   111023806765  
111023995854   111024196443   111024394690   111024632088   111024833834  
111024988699   111025135548   111025275048   111025425124   111025578606  
111025744162 452565385   452925621   453329575   111022769515   111023008602  
111023190457   111023396590   111023606910   111023806800   111023995865  
111024196465   111024394702   111024632167   111024833878   111024988778  
111025135560   111025275059   111025425304   111025578785   111025744229
452565435   452925738   453329641   111022769526   111023009142   111023190468  
111023396657   111023607258   111023806901   111023995887   111024196566  
111024394724   111024632213   111024833902   111024988824   111025135582  
111025275082   111025425359   111025578831   111025744331 452565518   452925894
  453329765   111022769818   111023009423   111023190479   111023396668  
111023607337   111023806945   111023996091   111024196779   111024394892  
111024632235   111024833924   111024988868   111025135605   111025275105  
111025425371   111025578864   111025744364 452565914   452926041   453330276  
111022770146   111023009489   111023190525   111023396747   111023607360  
111023807014   111023996899   111024196803   111024394915   111024632246  
111024833935   111024988925   111025135616   111025275150   111025425382  
111025578875   111025744375 452566102   452926199   453330334   111022770258  
111023009524   111023190558   111023396769   111023607393   111023807036  
111023997104   111024196847   111024395084   111024632291   111024833957  
111024988981   111025135627   111025275183   111025425393   111025579012  
111025744410 452566417   452926249   453330581   111022770281   111023009557  
111023190570   111023396860   111023607427   111023807058   111023997160  
111024196870   111024395916   111024632314   111024833979   111024989005  
111025135649   111025275206   111025425405   111025579056   111025744421
452566458   452926504   453330599   111022770292   111023009568   111023190637  
111023396905   111023607461   111023807160   111023997609   111024196881  
111024395961   111024632325   111024833991   111024989016   111025135650  
111025275295   111025425416   111025579102   111025744454 452566516   452926512
  453330649   111022770449   111023009591   111023190840   111023396927  
111023607472   111023807238   111023997610   111024197051   111024396018  
111024632381   111024834015   111024989061   111025135694   111025275352  
111025425427   111025579281   111025744511 452566722   452926744   453330656  
111022770472   111023009636   111023191111   111023397018   111023607483  
111023807250   111023997632   111024197309   111024396119   111024632415  
111024834037   111024989094   111025135717   111025275363   111025425461  
111025579539   111025746096 452566805   452927239   453330821   111022770696  
111023009726   111023191188   111023397108   111023607506   111023807272  
111023997643   111024197310   111024396186   111024632459   111024834048  
111024989106   111025135740   111025276117   111025425483   111025580351  
111025746120 452566888   452927254   453330839   111022770809   111023009737  
111023191267   111023397131   111023607528   111023807283   111023997700  
111024197398   111024396243   111024632482   111024834071   111024989117  
111025135751   111025276140   111025425540   111025580463   111025746131
452567050   452927551   453331001   111022770887   111023009759   111023191278  
111023397153   111023607540   111023807317   111023997744   111024197444  
111024396265   111024632493   111024834329   111024989128   111025135773  
111025276162   111025425573   111025581273   111025746186 452567225   452928146
  453331340   111022770933   111023009816   111023191335   111023397210  
111023607652   111023807339   111023997799   111024197477   111024396298  
111024632527   111024834486   111024989207   111025135807   111025276184  
111025425584   111025581284   111025746209 452567258   452928542   453331803  
111022770966   111023009861   111023191379   111023398941   111023607674  
111023807340   111023997946   111024197499   111024396388   111024632594  
111024834497   111024989252   111025135818   111025276207   111025425618  
111025581330   111025746221 452567548   452928575   453331910   111022770977  
111023009883   111023191447   111023399032   111023607696   111023807373  
111023998037   111024197501   111024396434   111024632628   111024836118  
111024989296   111025135830   111025276263   111025425630   111025581486  
111025746276 452567563   452928872   453332090   111022770999   111023009928  
111023191458   111023399076   111023607809   111023807418   111023998059  
111024197534   111024396715   111024632651   111024836163   111024989375  
111025136561   111025276296   111025425641   111025581554   111025746333
452567944   452928898   453332108   111022771024   111023009939   111023191469  
111023399100   111023607810   111023807430   111023998116   111024197545  
111024396726   111024632673   111024836185   111024989836   111025136606  
111025276319   111025425663   111025581576   111025746401 452567993   452929078
  453332173   111022771596   111023009940   111023191526   111023399166  
111023607821   111023807452   111023998138   111024197602   111024396760  
111024632774   111024836219   111024989847   111025136662   111025276386  
111025425753   111025581598   111025746546 452568108   452929375   453332561  
111022771686   111023010043   111023191751   111023399278   111023607854  
111023807496   111023998240   111024197657   111024396771   111024634136  
111024836275   111024989869   111025136730   111025276410   111025425775  
111025581600   111025746557 452568306   452929557   453332645   111022771710  
111023010122   111023191830   111023399302   111023607900   111023807519  
111023998251   111024197725   111024396793   111024634147   111024836286  
111024989870   111025136763   111025277095   111025425832   111025581699  
111025746580 452568462   452929631   453332843   111022771743   111023010201  
111023191931   111023399357   111023608057   111023807744   111023998273  
111024197804   111024396838   111024634215   111024836321   111024989892  
111025136820   111025277107   111025425854   111025581701   111025746603
452568470   452929797   453332926   111022771754   111023010267   111023191953  
111023399593   111023608068   111023807799   111023998329   111024197905  
111024396861   111024634226   111024836343   111024989959   111025136909  
111025277309   111025425887   111025581712   111025746647 452568629   452929813
  453333098   111022771800   111023010346   111023191997   111023399706  
111023608091   111023807878   111023998341   111024197927   111024396883  
111024634316   111024836488   111024989993   111025136910   111025277310  
111025425898   111025581734   111025746692 452569015   452929821   453333361  
111022771811   111023010357   111023192000   111023399728   111023608147  
111023807979   111023998431   111024197983   111024396894   111024634338  
111024836567   111024990018   111025136965   111025277354   111025425900  
111025582094   111025746704 452569064   452929987   453333494   111022771899  
111023010548   111023192033   111023399739   111023608158   111023808060  
111023998497   111024198063   111024396939   111024634518   111024836646  
111024990052   111025137001   111025277400   111025425911   111025582117  
111025746748 452569452   452930563   453333536   111022771956   111023010672  
111023192055   111023399740   111023608271   111023808116   111023998521  
111024198108   111024396962   111024635373   111024836691   111024990096  
111025137056   111025277455   111025425933   111025582128   111025746793
452569544   452930670   453333825   111022771989   111023010694   111023192077  
111023400877   111023608293   111023808150   111023998611   111024198322  
111024396973   111024635418   111024836747   111024990119   111025137078  
111025277477   111025425944   111025582410   111025746805 452569551   452930969
  453333965   111022771990   111023010706   111023192314   111023400888  
111023608361   111023808251   111023998688   111024198401   111024397019  
111024635429   111024836770   111024990153   111025137102   111025277556  
111025425977   111025582498   111025747019 452569783   452931058   453334021  
111022772003   111023010997   111023192606   111023400945   111023608372  
111023808318   111023998723   111024198434   111024397053   111024635430  
111024836781   111024990164   111025137180   111025277567   111025425988  
111025582500   111025747110 452570047   452931231   453334039   111022772025  
111023011134   111023192774   111023400989   111023608383   111023808396  
111023998879   111024198456   111024397064   111024635441   111024836837  
111024990197   111025137203   111025277635   111025425999   111025582511  
111025747154 452570187   452931728   453334104   111022772081   111023011178  
111023193506   111023401036   111023608406   111023808431   111023998880  
111024198524   111024397086   111024635519   111024836871   111024990221  
111025137214   111025277882   111025426002   111025582522   111025747176
452570195   452931892   453334484   111022772092   111023011190   111023193551  
111023401047   111023608417   111023808509   111023999016   111024198579  
111024397187   111024635531   111024836938   111024990254   111025137225  
111025277927   111025426024   111025582533   111025747187 452570211   452931959
  453334690   111022772137   111023011235   111023193562   111023401159  
111023608451   111023808677   111023999601   111024198614   111024397299  
111024635676   111024836949   111024990298   111025137281   111025277950  
111025426046   111025582555   111025747200 452571011   452932122   453334799  
111022772159   111023011257   111023193629   111023401216   111023608675  
111023808745   111024000087   111024198625   111024397312   111024635687  
111024837625   111024990311   111025137326   111025277961   111025426079  
111025582577   111025747266 452571680   452932312   453335036   111022772160  
111023011268   111023193674   111023401283   111023608686   111023808846  
111024000144   111024198692   111024397345   111024635698   111024837647  
111024990333   111025138125   111025277983   111025426383   111025582601  
111025747312 452571748   452932494   453335457   111022772227   111023011303  
111023193685   111023401373   111023608697   111023808857   111024000155  
111024199525   111024397390   111024635722   111024837681   111024990355  
111025138147   111025277994   111025426440   111025582612   111025747323
452571813   452932551   453335598   111022772519   111023011325   111023193719  
111023401474   111023608721   111023808879   111024000289   111024199615  
111024397682   111024635788   111024837737   111024990412   111025138361  
111025278030   111025426484   111025582645   111025747345 452572068   452932825
  453335606   111022772520   111023011358   111023193731   111023401520  
111023608776   111023808936   111024000335   111024199626   111024397727  
111024635801   111024837748   111024990445   111025138383   111025278074  
111025426529   111025582690   111025747378 452572415   452933062   453336034  
111022772531   111023011482   111023193753   111023401597   111023608855  
111023808958   111024000346   111024199637   111024397772   111024635812  
111024837771   111024990489   111025138653   111025278085   111025426530  
111025582702   111025747424 452572647   452933096   453336059   111022772553  
111023011493   111023193854   111023401609   111023608877   111023808981  
111024000391   111024199648   111024397839   111024635889   111024837816  
111024990490   111025138664   111025278175   111025426574   111025582735  
111025747457 452572696   452933120   453336315   111022772564   111023011640  
111023193922   111023401643   111023608888   111023809139   111024000481  
111024199749   111024397840   111024635913   111024837838   111024990513  
111025138686   111025278221   111025426619   111025582746   111025747479
452572746   452933500   453336489   111022772711   111023011752   111023193977  
111023401744   111023608899   111023809140   111024000515   111024199839  
111024397907   111024635968   111024837861   111024990524   111025138787  
111025278232   111025426653   111025582779   111025747503 452572886   452934250
  453336596   111022772755   111023011987   111023193988   111023402701  
111023609193   111023809230   111024000537   111024199840   111024397918  
111024635991   111024837917   111024990995   111025138800   111025278254  
111025426664   111025582780   111025747536 452573009   452934284   453336760  
111022772799   111023012034   111023193999   111023402835   111023609216  
111023809487   111024000582   111024199907   111024397929   111024636093  
111024838604   111024991132   111025138811   111025278265   111025426710  
111025582825   111025747558 452573140   452934565   453336786   111022772801  
111023012315   111023194013   111023402879   111023609250   111023809533  
111024000605   111024199941   111024397996   111024636116   111024838648  
111024991198   111025138822   111025278276   111025426721   111025583084  
111025747581 452573322   452934649   453336927   111022772812   111023012607  
111023194057   111023402891   111023609272   111023809678   111024000616  
111024200731   111024398032   111024636149   111024838828   111024991222  
111025138833   111025278298   111025426811   111025583118   111025747615
452573892   452934748   453336976   111022772890   111023012731   111023194125  
111023402903   111023609328   111023809757   111024000706   111024200742  
111024398065   111024636183   111024838839   111024991233   111025138855  
111025278322   111025426822   111025583163   111025747637 452573983   452934797
  453337115   111022772902   111023012742   111023194169   111023402936  
111023609362   111023809937   111024000863   111024200797   111024398852  
111024636239   111024839199   111024991255   111025138967   111025278333  
111025426866   111025583174   111025747660 452574049   452935117   453337214  
111022773194   111023012775   111023194394   111023402992   111023609384  
111023809971   111024000874   111024200810   111024398885   111024636284  
111024839245   111024991266   111025138978   111025278344   111025426877  
111025583208   111025747671 452574148   452935273   453337651   111022773352  
111023012821   111023194406   111023403016   111023609474   111023810018  
111024000953   111024200922   111024398964   111024636352   111024839256  
111024991323   111025138989   111025278355   111025427339   111025583219  
111025747727 452574361   452935430   453337701   111022773396   111023013541  
111023194484   111023403038   111023609485   111023810029   111024001000  
111024200933   111024399033   111024636363   111024839379   111024991334  
111025138990   111025278636   111025427351   111025583242   111025747783
452574379   452935471   453337818   111022773419   111023013552   111023194507  
111023403173   111023609519   111023810063   111024001055   111024201002  
111024400104   111024636475   111024839425   111024991367   111025139003  
111025278647   111025427407   111025583275   111025747840 452574452   452935794
  453337933   111022773442   111023013563   111023194530   111023403195  
111023609553   111023810074   111024001077   111024201316   111024400216  
111024636486   111024839436   111024991378   111025139058   111025278681  
111025427755   111025583297   111025747930 452574650   452935976   453338006  
111022773453   111023014160   111023195654   111023403241   111023609586  
111023810119   111024001336   111024201338   111024400227   111024636633  
111024839458   111024991389   111025139104   111025278793   111025427777  
111025583309   111025747941 452574718   452936107   453338014   111022773600  
111023014205   111023195698   111023403319   111023609801   111023810120  
111024001426   111024201349   111024400474   111024636666   111024839492  
111024991390   111025139115   111025278805   111025427799   111025583321  
111025747963 452574965   452936305   453338089   111022773723   111023014250  
111023195744   111023403375   111023609812   111023810142   111024001538  
111024201394   111024400485   111024636677   111024839504   111024991446  
111025139126   111025278849   111025427845   111025583332   111025747974
452575152   452936354   453338196   111022773778   111023014272   111023195856  
111023403443   111023609924   111023810153   111024001561   111024201585  
111024400496   111024636723   111024839571   111024991468   111025139171  
111025278906   111025427878   111025583343   111025747996 452575392   452936404
  453338279   111022773802   111023014306   111023195889   111023403454  
111023609957   111023810175   111024001583   111024201787   111024400519  
111024636734   111024839593   111024991828   111025139182   111025278917  
111025427889   111025583354   111025748256 452575418   452936537   453338303  
111022773868   111023014328   111023195924   111023403498   111023610364  
111023810210   111024001606   111024201945   111024400520   111024637140  
111024839616   111024991839   111025139216   111025278928   111025427946  
111025583411   111025748290 452575673   452936958   453338428   111022773947  
111023014508   111023196060   111023403500   111023610487   111023810265  
111024001785   111024201989   111024400597   111024637285   111024839694  
111024991851   111025139238   111025278951   111025427957   111025583477  
111025748335 452575707   452937139   453338485   111022774016   111023014520  
111023196116   111023403511   111023610814   111023810434   111024001796  
111024202014   111024400609   111024637342   111024839728   111024991873  
111025139294   111025279053   111025427968   111025583523   111025748380
452575756   452937188   453338865   111022774274   111023014542   111023196262  
111023403645   111023610847   111023810535   111024001943   111024202036  
111024400621   111024637409   111024839740   111024991929   111025139418  
111025279086   111025428026   111025584074   111025748414 452575947   452937287
  453339129   111022774320   111023014597   111023196295   111023403757  
111023610858   111023810760   111024002326   111024202171   111024400711  
111024637498   111024839841   111024991930   111025139665   111025280257  
111025428048   111025584085   111025748492 452575970   452937329   453339467  
111022774331   111023014935   111023196352   111023403803   111023610948  
111023810805   111024002337   111024202249   111024400834   111024637724  
111024839863   111024991941   111025139698   111025281023   111025428060  
111025584096   111025748548 452576093   452937444   453339657   111022774342  
111023015813   111023196408   111023403836   111023611017   111023810838  
111024002359   111024202272   111024400845   111024637768   111024839874  
111024991963   111025139968   111025281135   111025428071   111025584164  
111025748560 452576168   452937626   453339814   111022774375   111023015879  
111023196419   111023403858   111023611321   111023811154   111024002382  
111024202306   111024400856   111024637779   111024839896   111024991985  
111025140005   111025281157   111025428105   111025584175   111025748571
452576457   452937907   453339988   111022774397   111023015891   111023196442  
111023403869   111023611354   111023811211   111024002393   111024202317  
111024400889   111024637780   111024839919   111024991996   111025140038  
111025281191   111025428116   111025584221   111025748616 452576507   452937923
  453340135   111022774443   111023015914   111023196509   111023403915  
111023611365   111023811367   111024002416   111024202340   111024400924  
111024637791   111024839975   111024992010   111025140050   111025281203  
111025428138   111025584276   111025748706 452576713   452938392   453340234  
111022774487   111023015936   111023196532   111023403960   111023611376  
111023812098   111024002438   111024202384   111024400957   111024637825  
111024839986   111024992043   111025140072   111025281236   111025428149  
111025584322   111025748717 452576861   452938434   453340242   111022774500  
111023015970   111023196554   111023404567   111023611398   111023812166  
111024002450   111024202395   111024400980   111024637959   111024840034  
111024992289   111025140094   111025281269   111025428150   111025584467  
111025748728 452576960   452938467   453340457   111022774533   111023015992  
111023196633   111023404679   111023611466   111023812289   111024002472  
111024202429   111024401048   111024637971   111024840090   111024992302  
111025140128   111025281270   111025428341   111025584658   111025748751
452577067   452938533   453340622   111022774566   111023016027   111023196655  
111023404714   111023611477   111023812526   111024002494   111024202430  
111024401060   111024638039   111024840113   111024992313   111025140139  
111025281281   111025428352   111025584704   111025748762 452577471   452938582
  453340697   111022774599   111023016061   111023196701   111023404758  
111023611837   111023812548   111024002539   111024202474   111024401138  
111024638062   111024840168   111024992560   111025140218   111025281326  
111025428420   111025584827   111025748784 452577729   452938756   453340838  
111022774667   111023016094   111023196767   111023404770   111023611882  
111023812605   111024002573   111024202856   111024401149   111024638084  
111024840191   111024992605   111025140410   111025281371   111025428431  
111025584849   111025749583 452577844   452939077   453340978   111022774702  
111023016106   111023196790   111023404905   111023611972   111023813178  
111024002607   111024203543   111024401228   111024638130   111024840832  
111024992649   111025140432   111025281494   111025428442   111025584861  
111025749606 452577885   452939085   453341620   111022774757   111023016184  
111023196947   111023405108   111023612186   111023813235   111024002618  
111024203600   111024401273   111024638433   111024840843   111024992650  
111025140443   111025281506   111025428475   111025585042   111025749640

 

SCH-A-25



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452578040   452939150   453341844   111022774779   111023016195   111023197038  
111023405142   111023612221   111023813246   111024002629   111024203633  
111024401363   111024638477   111024840854   111024992874   111025140454  
111025281528   111025428521   111025585187   111025749662 452578271   452939184
  453341885   111022776243   111023016218   111023197106   111023405232  
111023612827   111023813257   111024002753   111024203677   111024401385  
111024638567   111024840887   111024992896   111025140465   111025281607  
111025428543   111025585367   111025749673 452578636   452939648   453341927  
111022776355   111023016252   111023197139   111023405333   111023612838  
111023813291   111024002764   111024204533   111024401396   111024638578  
111024840999   111024992942   111025140522   111025281674   111025428554  
111025585435   111025749718 452579287   452940489   453341943   111022776399  
111023016296   111023197140   111023405412   111023612850   111023813493  
111024002797   111024204612   111024401486   111024638602   111024841002  
111024992975   111025140544   111025281696   111025428600   111025585446  
111025749729 452579592   452940562   453342040   111022776669   111023016320  
111023197162   111023405513   111023612917   111023813549   111024002809  
111024204656   111024401587   111024638646   111024841057   111024992997  
111025140566   111025281720   111025428622   111025585457   111025749741
452579733   452940737   453342057   111022776704   111023016375   111023197184  
111023405759   111023612962   111023813628   111024002810   111024204702  
111024401767   111024638679   111024841068   111024993011   111025140577  
111025281731   111025428644   111025585514   111025749774 452579741   452940752
  453342404   111022776715   111023016421   111023197195   111023405771  
111023612995   111023813673   111024002821   111024204735   111024401879  
111024638770   111024841125   111024993022   111025140599   111025281786  
111025428677   111025585570   111025749785 452579816   452940778   453342461  
111022777132   111023016432   111023197207   111023405805   111023613020  
111023813718   111024002854   111024204757   111024402072   111024640133  
111024841158   111024993044   111025140601   111025281809   111025428701  
111025586043   111025749831 452579915   452940828   453343154   111022777288  
111023016465   111023197926   111023405827   111023613031   111023813875  
111024002887   111024204779   111024402083   111024640177   111024841169  
111024993055   111025140623   111025281810   111025428712   111025586065  
111025749864 452580038   452941065   453343204   111022777301   111023016498  
111023197937   111023406255   111023613064   111023813987   111024002900  
111024204780   111024402173   111024640267   111024841226   111024993370  
111025140690   111025281832   111025428723   111025586087   111025749875
452580079   452941339   453343352   111022777345   111023016511   111023198017  
111023406266   111023613121   111023814012   111024002933   111024204814  
111024403624   111024640278   111024841338   111024993381   111025140746  
111025281865   111025428745   111025586100   111025749943 452580244   452941453
  453343626   111022777356   111023016566   111023198028   111023406288  
111023613198   111023814067   111024002988   111024204825   111024403680  
111024640290   111024841417   111024993415   111025140858   111025281911  
111025428767   111025586144   111025749976 452580368   452941735   453343675  
111022777389   111023016599   111023198219   111023406345   111023613558  
111023814102   111024003013   111024204869   111024403691   111024640335  
111024841473   111024993516   111025140869   111025281933   111025428778  
111025586649   111025750013 452580376   452941974   453343790   111022777446  
111023016623   111023198545   111023406413   111023613581   111023814135  
111024003024   111024204993   111024403736   111024640380   111024841574  
111024993549   111025141376   111025281999   111025428789   111025586829  
111025750035 452580392   452942147   453344160   111022777468   111023016960  
111023198589   111023406424   111023613727   111023814168   111024003091  
111024205039   111024403769   111024640986   111024841585   111024993550  
111025141398   111025282046   111025428790   111025586852   111025750046
452580442   452942253   453344616   111022777503   111023017028   111023198602  
111023406468   111023613828   111023814225   111024003114   111024205040  
111024403781   111024641066   111024841765   111024993561   111025141400  
111025282068   111025428802   111025586953   111025750080 452580483   452942394
  453344681   111022777547   111023017242   111023198668   111023406479  
111023614065   111023814854   111024003125   111024205084   111024403815  
111024641101   111024841787   111024993572   111025141466   111025282079  
111025428925   111025586997   111025750822 452580780   452943293   453344715  
111022777581   111023017264   111023198714   111023406705   111023614436  
111023814911   111024003271   111024205118   111024403871   111024641246  
111024841800   111024993583   111025141477   111025282091   111025428947  
111025587011   111025750855 452581051   452943756   453344988   111022777615  
111023017387   111023198792   111023406750   111023614492   111023814977  
111024003428   111024206142   111024404063   111024641257   111024841833  
111024993617   111025141512   111025282923   111025428958   111025587022  
111025750877 452581275   452944127   453345373   111022777637   111023017398  
111023199052   111023406806   111023614582   111023815136   111024003585  
111024206153   111024404074   111024641370   111024842216   111024993639  
111025141567   111025283070   111025428969   111025587459   111025750901
452581721   452944150   453345449   111022777659   111023017411   111023199120  
111023406828   111023614605   111023815158   111024003675   111024206243  
111024404153   111024641426   111024842249   111024993651   111025141578  
111025283126   111025428970   111025587460   111025750912 452581770   452944580
  453345506   111022777682   111023017444   111023199197   111023406839  
111023614649   111023815181   111024003709   111024206287   111024404175  
111024641943   111024842250   111024993730   111025141602   111025283148  
111025429016   111025587493   111025750923 452582208   452944697   453345522  
111022777749   111023017455   111023199287   111023406930   111023614650  
111023815192   111024003800   111024206434   111024404197   111024641987  
111024842430   111024993763   111025141613   111025283238   111025429038  
111025587538   111025751003 452582299   452944796   453345613   111022777772  
111023017523   111023199333   111023407188   111023614661   111023815349  
111024004205   111024206490   111024404210   111024641998   111024842452  
111024993785   111025141624   111025283249   111025429049   111025587550  
111025751014 452582331   452945249   453345720   111022777783   111023017578  
111023199366   111023407357   111023614683   111023815361   111024004249  
111024206524   111024404287   111024642089   111024842463   111024993796  
111025141679   111025283250   111025429072   111025587594   111025751025
452582406   452945306   453345811   111022777828   111023017589   111023199399  
111023407975   111023614740   111023815439   111024004306   111024206568  
111024404322   111024642180   111024842474   111024993819   111025141680  
111025283429   111025429094   111025587617   111025751058 452582976   452945488
  453345860   111022777862   111023017590   111023199401   111023408011  
111023614762   111023815462   111024004351   111024206579   111024404344  
111024642270   111024842508   111024993842   111025141703   111025283496  
111025429117   111025587684   111025751092 452583727   452945744   453346017  
111022777884   111023017736   111023199490   111023408066   111023614773  
111023815507   111024004520   111024206726   111024404445   111024642304  
111024842520   111024993853   111025141714   111025283508   111025429128  
111025587707   111025751126 452583750   452945827   453346355   111022777895  
111023017770   111023199557   111023408077   111023614807   111023815596  
111024004902   111024206760   111024404502   111024642326   111024842542  
111024993875   111025141781   111025283520   111025429139   111025587718  
111025751137 452583768   452946171   453346462   111022778964   111023017781  
111023199636   111023408156   111023614829   111023815620   111024004957  
111024206816   111024404591   111024642348   111024842575   111024994135  
111025142254   111025283575   111025429162   111025588494   111025751148
452584048   452946239   453346538   111022779167   111023017792   111023199782  
111023408167   111023614874   111023815754   111024004991   111024206838  
111024404625   111024642360   111024842609   111024994157   111025142265  
111025283586   111025429173   111025588517   111025751160 452584063   452946312
  453346678   111022779235   111023017848   111023199805   111023408189  
111023614896   111023815822   111024005150   111024206872   111024405301  
111024643349   111024842610   111024994168   111025142287   111025283609  
111025429285   111025588540   111025751205 452584311   452946411   453346702  
111022779280   111023017860   111023199861   111023408246   111023614908  
111023815844   111024005172   111024206894   111024405323   111024643462  
111024842632   111024994203   111025142311   111025283610   111025429296  
111025588854   111025751216 452584568   452946635   453346728   111022779460  
111023017871   111023199939   111023408257   111023614920   111023815855  
111024005183   111024206951   111024405345   111024643529   111024842766  
111024994225   111025142355   111025283676   111025429342   111025588865  
111025751261 452584584   452946783   453346801   111022779549   111023017905  
111023200112   111023408280   111023614997   111023815888   111024005228  
111024206984   111024405390   111024643585   111024842799   111024994236  
111025142377   111025283755   111025429353   111025589080   111025751306
452584725   452946858   453347338   111022779594   111023017972   111023200167  
111023408303   111023615022   111023816643   111024005374   111024207121  
111024405402   111024643653   111024842812   111024994270   111025142401  
111025283812   111025429364   111025589091   111025751340 452584899   452947021
  453347650   111022779651   111023017994   111023200213   111023408336  
111023615101   111023816687   111024005396   111024207132   111024405839  
111024644283   111024842845   111024994292   111025142669   111025284015  
111025429375   111025589125   111025751373 452584949   452947245   453348187  
111022779718   111023018007   111023200246   111023408426   111023615190  
111023816698   111024006016   111024207154   111024405840   111024644317  
111024842913   111024994304   111025142670   111025284060   111025429386  
111025589440   111025751384 452585045   452947484   453348591   111022779864  
111023018063   111023200291   111023408460   111023615437   111023816700  
111024006027   111024207165   111024405929   111024644340   111024842924  
111024994326   111025142692   111025284105   111025429409   111025589473  
111025751407 452585458   452947518   453348831   111022779954   111023018085  
111023200358   111023408482   111023615460   111023816733   111024006049  
111024207301   111024406021   111024644384   111024842935   111024994337  
111025142704   111025284183   111025429432   111025589495   111025751441
452585680   452947542   453348930   111022780024   111023018096   111023200459  
111023408572   111023615527   111023816755   111024006577   111024207367  
111024406188   111024644407   111024842946   111024994359   111025142715  
111025284318   111025429454   111025589507   111025751485 452585714   452947682
  453348948   111022780103   111023018119   111023200516   111023408617  
111023615572   111023816788   111024006623   111024207390   111024406920  
111024644711   111024842957   111024994360   111025142748   111025284330  
111025429465   111025589855   111025751553 452585839   452947856   453348955  
111022780226   111023018120   111023200538   111023408707   111023616270  
111023816845   111024006713   111024207402   111024407000   111024644722  
111024842980   111024994382   111025142850   111025284341   111025429498  
111025589901   111025751575 452586076   452947880   453348997   111022780248  
111023018153   111023200910   111023408808   111023616304   111023816867  
111024006948   111024207569   111024407055   111024644755   111024843262  
111024994393   111025142883   111025284408   111025429870   111025589923  
111025751597 452586175   452947906   453349029   111022780305   111023018175  
111023201393   111023409157   111023616326   111023817116   111024007051  
111024207615   111024407303   111024644766   111024843273   111024994449  
111025142894   111025284419   111025429881   111025589989   111025752015
452586381   452948060   453349045   111022780350   111023018197   111023201449  
111023409180   111023616786   111023817127   111024007084   111024207716  
111024407347   111024644801   111024843284   111024994450   111025142906  
111025285151   111025430052   111025589990   111025752071 452586589   452948219
  453349243   111022780383   111023018221   111023201731   111023409247  
111023616810   111023817172   111024007163   111024207828   111024407358  
111024644890   111024843307   111024994461   111025142995   111025285263  
111025430142   111025590048   111025752127 452586605   452948599   453349508  
111022780394   111023018232   111023201742   111023409955   111023616843  
111023817240   111024007208   111024207963   111024407404   111024644924  
111024843363   111024994494   111025143008   111025285296   111025430300  
111025590059   111025752194 452587058   452948805   453349565   111022780428  
111023019187   111023201753   111023409977   111023616854   111023817318  
111024007264   111024208368   111024407415   111024645396   111024843486  
111024994887   111025143031   111025285308   111025430311   111025590105  
111025752206 452587066   452949001   453349573   111022780439   111023019233  
111023201887   111023410003   111023616865   111023817341   111024007275  
111024208379   111024407437   111024645497   111024843521   111024995170  
111025143042   111025285331   111025430513   111025590172   111025752228
452587074   452949407   453349581   111022780462   111023019266   111023201933  
111023410104   111023616900   111023817352   111024007310   111024208380  
111024407493   111024645677   111024843543   111024995316   111025143064  
111025285386   111025430524   111025590307   111025752251 452587470   452949480
  453349656   111022780529   111023019288   111023201955   111023410126  
111023617002   111023817385   111024007646   111024208414   111024407527  
111024645745   111024843554   111024995439   111025143086   111025285421  
111025430535   111025590318   111025752329 452587744   452950207   453349979  
111022780530   111023019299   111023202035   111023410159   111023617091  
111023817419   111024007703   111024208515   111024407538   111024645936  
111024843565   111024995563   111025143097   111025285443   111025430546  
111025590330   111025752408 452588031   452950397   453350001   111022780721  
111023019367   111023202068   111023410193   111023617125   111023817509  
111024007736   111024208537   111024407550   111024645981   111024843576  
111024995709   111025143110   111025285634   111025430557   111025590352  
111025752419 452588197   452950405   453350118   111022780765   111023019413  
111023202114   111023410216   111023617136   111023817576   111024008052  
111024208559   111024407594   111024645992   111024843598   111024995732  
111025143132   111025285645   111025430568   111025590385   111025752453
452588254   452950447   453350167   111022780833   111023019424   111023202136  
111023410227   111023617215   111023818500   111024008085   111024208560  
111024407617   111024646072   111024843644   111024995888   111025143165  
111025285678   111025430625   111025590453   111025752475 452588411   452950520
  453350332   111022780866   111023019435   111023202248   111023410249  
111023617259   111023818511   111024008142   111024208582   111024407684  
111024647545   111024843699   111024995956   111025143176   111025285689  
111025430636   111025590464   111025752486 452588460   452950595   453350357  
111022780901   111023019705   111023202394   111023410801   111023617787  
111023818566   111024008164   111024208593   111024407774   111024647624  
111024843756   111024995967   111025143198   111025285724   111025430647  
111025590486   111025752565 452588890   452950777   453350860   111022781317  
111023019716   111023202406   111023410834   111023617844   111023818667  
111024008434   111024208616   111024407785   111024647893   111024843790  
111024995989   111025143200   111025285746   111025430658   111025590510  
111025752587 452589161   452950785   453350928   111022781328   111023019738  
111023202495   111023410867   111023617923   111023818702   111024008502  
111024208683   111024407875   111024647961   111024843824   111024996014  
111025143211   111025286039   111025430670   111025590532   111025752611
452589427   452951189   453351090   111022781339   111023019817   111023202507  
111023411138   111023617989   111023818724   111024008513   111024208728  
111024407921   111024647983   111024843846   111024996047   111025143233  
111025286242   111025430681   111025590587   111025752633 452589930   452951338
  453351579   111022781553   111023019839   111023202574   111023411149  
111023618036   111023818757   111024008579   111024208920   111024408090  
111024647994   111024843880   111024996058   111025143244   111025286578  
111025430692   111025590655   111025752677 452589997   452951601   453351751  
111022781609   111023019929   111023202620   111023411183   111023618058  
111023818791   111024008647   111024208931   111024408157   111024648085  
111024843914   111024996070   111025143312   111025286589   111025430704  
111025590666   111025752712 452590011   452951833   453352098   111022781698  
111023019963   111023203014   111023411307   111023618148   111023818814  
111024008681   111024208997   111024408179   111024648142   111024843925  
111024996081   111025143323   111025286668   111025430805   111025590677  
111025752723 452590078   452951874   453352171   111022781744   111023020055  
111023203058   111023411329   111023618250   111023818869   111024008737  
111024209000   111024408236   111024648197   111024843947   111024996159  
111025143367   111025286815   111025430816   111025590688   111025752745
452590227   452952252   453352205   111022781766   111023020134   111023203070  
111023411352   111023618294   111023818881   111024008759   111024209044  
111024408393   111024648209   111024843958   111024996542   111025143402  
111025286859   111025430827   111025591612   111025752767 452590987   452952450
  453352247   111022782576   111023020145   111023203092   111023411385  
111023618306   111023818937   111024008883   111024209088   111024408405  
111024648399   111024843981   111024997284   111025143648   111025286893  
111025430850   111025591667   111025753397 452591100   452952476   453352478  
111022782587   111023020178   111023203126   111023411464   111023618339  
111023818948   111024008951   111024209099   111024408450   111024648401  
111024844386   111024997295   111025143671   111025286905   111025430861  
111025591702   111025753410 452591118   452952724   453352536   111022782598  
111023020291   111023203137   111023411497   111023618351   111023818982  
111024008984   111024209145   111024408461   111024648568   111024844409  
111024997363   111025143772   111025287029   111025430872   111025591713  
111025753500 452591324   452952732   453353088   111022782611   111023020325  
111023203159   111023411576   111023618362   111023819084   111024009008  
111024209167   111024408540   111024648715   111024844555   111024997396  
111025143783   111025287041   111025430894   111025591791   111025753511
452591340   452952823   453353096   111022782677   111023020392   111023203171  
111023411587   111023618597   111023819107   111024009020   111024209178  
111024408562   111024648793   111024844601   111024997408   111025143794  
111025287074   111025430906   111025591814   111025753522 452591415   452952831
  453353138   111022782699   111023020404   111023203182   111023411600  
111023618609   111023819332   111024009031   111024209202   111024408595  
111024648805   111024845073   111024997431   111025143851   111025287096  
111025430928   111025591825   111025753544 452591431   452952989   453353260  
111022782723   111023020426   111023203261   111023411655   111023618812  
111023819444   111024009086   111024209246   111024408607   111024648816  
111024845185   111024997442   111025143873   111025287221   111025430939  
111025591847   111025753599 452591712   452952997   453353344   111022782778  
111023020662   111023203306   111023411789   111023618946   111023819499  
111024009110   111024209280   111024408641   111024648827   111024845220  
111024997464   111025143895   111025287322   111025430940   111025591892  
111025753623 452592058   452953268   453353708   111022782879   111023020673  
111023203328   111023411813   111023618957   111023819501   111024009547  
111024209291   111024408663   111024649389   111024845253   111024997554  
111025144672   111025287894   111025430951   111025591926   111025753667
452592165   452953326   453354219   111022782914   111023021146   111023203384  
111023412083   111023619004   111023819534   111024009783   111024209369  
111024408719   111024649480   111024845286   111024997598   111025145011  
111025287951   111025430962   111025591937   111025753690 452592348   452953599
  453354557   111022782981   111023021225   111023203407   111023412195  
111023619026   111023819567   111024009817   111024209370   111024408720  
111024649547   111024845309   111024997600   111025145033   111025287984  
111025430973   111025591959   111025753791 452592363   452953813   453354573  
111022782992   111023021337   111023203441   111023412263   111023619330  
111023819747   111024009873   111024209460   111024408742   111024649558  
111024845332   111024997644   111025145055   111025288020   111025430984  
111025591960   111025753803 452592959   452953847   453354706   111022783061  
111023021393   111023203474   111023412993   111023619464   111023819781  
111024009884   111024210079   111024408786   111024649637   111024845792  
111024997688   111025145099   111025288110   111025430995   111025591982  
111025753858 452592975   452954092   453354714   111022783083   111023021405  
111023203564   111023413017   111023619509   111023819882   111024009895  
111024210181   111024408797   111024649738   111024845837   111024997699  
111025145123   111025288356   111025431019   111025592039   111025753915

 

SCH-A-26



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452593809   452954191   453354854   111022783094   111023021438   111023203609  
111023413028   111023619600   111023819916   111024009985   111024210215  
111024408810   111024649873   111024845860   111024997701   111025145145  
111025288424   111025431020   111025592275   111025754433 452594237   452954324
  453354888   111022783106   111023021461   111023203755   111023413039  
111023620613   111023819938   111024009996   111024210248   111024408832  
111024649929   111024845871   111024997723   111025145156   111025288446  
111025431042   111025592297   111025754466 452594302   452954514   453355224  
111022783184   111023021494   111023203801   111023413051   111023620646  
111023820075   111024010022   111024210259   111024408876   111024649963  
111024845949   111024997734   111025145415   111025288569   111025431064  
111025592310   111025754488 452594443   452954597   453355596   111022783195  
111023021540   111023203845   111023413095   111023620668   111023820086  
111024010044   111024210293   111024408922   111024650055   111024845950  
111024997756   111025145460   111025288604   111025431075   111025592332  
111025754512 452594500   452954829   453355604   111022783319   111023021584  
111023203902   111023413174   111023620680   111023820154   111024010066  
111024210327   111024409013   111024650099   111024846030   111024997970  
111025145482   111025289076   111025431097   111025592343   111025754567
452594617   452955446   453355695   111022783331   111023021618   111023203924  
111023413264   111023620691   111023820233   111024010099   111024210338  
111024409068   111024650189   111024846085   111024998016   111025145583  
111025289492   111025431109   111025592354   111025754589 452594633   452955511
  453355794   111022783465   111023021629   111023203946   111023413321  
111023620747   111023820345   111024010112   111024210372   111024409125  
111024651191   111024846478   111024998027   111025145594   111025289504  
111025431121   111025592488   111025754590 452594682   452955818   453355943  
111022783511   111023021630   111023203957   111023413354   111023620770  
111023820356   111024010190   111024210439   111024409259   111024651203  
111024846513   111024998038   111025145640   111025289548   111025431132  
111025592534   111025754613 452594831   452956485   453355992   111022783533  
111023021641   111023203979   111023413365   111023620781   111023820424  
111024010213   111024210530   111024409338   111024651214   111024846625  
111024998061   111025145662   111025289560   111025431143   111025592556  
111025754624 452595432   452956527   453356172   111022783566   111023021663  
111023204015   111023413860   111023620792   111023820491   111024010224  
111024210585   111024409394   111024651236   111024846692   111024998106  
111025145718   111025289582   111025431154   111025592567   111025799881
452595572   452957129   453356214   111022788741   111023021685   111023204116  
111023413961   111023620815   111023820525   111024010314   111024210608  
111024409406   111024651258   111024846704   111024998128   111025145741  
111025289605   111025431165   111025592578   111025799960 452595754   452957723
  453356230   111022788774   111023021731   111023204273   111023414007  
111023620938   111023820547   111024010370   111024210653   111024409765  
111024651269   111024846748   111024998151   111025146056   111025289650  
111025431176   111025592590   111025799982 452596125   452958093   453356636  
111022788819   111023021742   111023204307   111023414074   111023620950  
111023820604   111024010381   111024210664   111024409822   111024651337  
111024846883   111024998207   111025146089   111025289694   111025431187  
111025592938   111025800097 452596406   452958192   453357147   111022788910  
111023021809   111023204341   111023414243   111023620961   111023821548  
111024010471   111024210978   111024409844   111024651449   111024846939  
111024998218   111025146506   111025289751   111025431198   111025592983  
111025800143 452596943   452958218   453357238   111022789034   111023021876  
111023204486   111023414298   111023621007   111023821784   111024010482  
111024211025   111024409855   111024651506   111024846973   111024998263  
111025146517   111025289784   111025431200   111025593030   111025800198
452597206   452958341   453357329   111022789067   111023021933   111023204587  
111023414333   111023621029   111023821795   111024010538   111024211126  
111024410880   111024651685   111024846995   111024998285   111025146539  
111025289818   111025431222   111025593052   111025800255 452597222   452958986
  453357667   111022789146   111023021955   111023204677   111023414399  
111023621085   111023821885   111024010594   111024211182   111024410914  
111024652675   111024847042   111024998296   111025146584   111025289830  
111025431233   111025593063   111025800266 452597248   452959539   453357683  
111022789179   111023022002   111023204712   111023414513   111023621108  
111023821896   111024011124   111024211227   111024411016   111024652686  
111024847121   111024998308   111025146595   111025289841   111025431244  
111025593120   111025800378 452597396   452959562   453357725   111022789214  
111023022035   111023204723   111023414535   111023621175   111023821975  
111024011135   111024211238   111024411049   111024652732   111024847200  
111024998331   111025146618   111025289885   111025431266   111025593142  
111025800424 452597602   452959679   453357782   111022823493   111023022091  
111023204879   111023414557   111023621210   111023822167   111024011168  
111024211250   111024411241   111024652787   111024847873   111024998364  
111025146630   111025289896   111025431288   111025593164   111025800435
452597677   452959729   453357816   111022823594   111023022114   111023204903  
111023414670   111023621254   111023822190   111024011247   111024211294  
111024411476   111024652877   111024847895   111024999028   111025146775  
111025290539   111025431334   111025593287   111025800457 452597768   452960032
  453358061   111022823606   111023022237   111023204936   111023414748  
111023621311   111023822213   111024011663   111024211306   111024411487  
111024652956   111024847952   111024999039   111025146797   111025290540  
111025431345   111025593298   111025800536 452598204   452960149   453358152  
111022823987   111023022271   111023204981   111023415312   111023621456  
111023822235   111024011876   111024211373   111024411555   111024652978  
111024848852   111024999073   111025146810   111025290629   111025431356  
111025593322   111025800569 452598287   452960487   453358178   111022824023  
111023022282   111023205005   111023415323   111023621489   111023822280  
111024011900   111024211407   111024411599   111024653003   111024848964  
111024999084   111025146821   111025290652   111025431378   111025593355  
111025800570 452598352   452960586   453358301   111022824034   111023022305  
111023205892   111023415435   111023621513   111023822369   111024012147  
111024211632   111024411601   111024653182   111024848986   111024999163  
111025146865   111025290708   111025431389   111025593366   111025801379
452598493   452960834   453358426   111022824113   111023022361   111023205926  
111023415446   111023621591   111023822370   111024012248   111024211700  
111024411656   111024653205   111024849370   111024999208   111025146876  
111025290753   111025431402   111025593377   111025801650 452598543   452961030
  453358491   111022824135   111023022507   111023205971   111023415693  
111023621603   111023822628   111024012327   111024211766   111024411678  
111024653250   111024849516   111024999231   111025146999   111025290887  
111025431479   111025593401   111025805676 452598675   452961089   453358517  
111022824753   111023022529   111023206028   111023415705   111023622086  
111023822639   111024012406   111024211788   111024411702   111024653261  
111024849594   111024999602   111025147035   111025290900   111025431873  
111025593412   111025805698 452599004   452961717   453358590   111022824809  
111023022585   111023206051   111023416100   111023622110   111023822640  
111024012484   111024211799   111024411881   111024653294   111024849718  
111024999646   111025147057   111025290922   111025431895   111025593445  
111025805711 452599095   452961816   453358913   111022824821   111023022642  
111023206130   111023416133   111023622255   111023822662   111024012530  
111024211957   111024411948   111024653339   111024849730   111024999736  
111025147080   111025290933   111025431918   111025593478   111025805733
452599152   452962079   453359002   111022824887   111023022912   111023206501  
111023416234   111023622301   111023822695   111024012754   111024211980  
111024412455   111024654712   111024849785   111024999758   111025147103  
111025290944   111025431941   111025594525   111025805744 452599202   452962293
  453359192   111022824911   111023022956   111023206534   111023416302  
111023622312   111023822718   111024013047   111024211991   111024412770  
111024654734   111024849808   111024999769   111025147114   111025290977  
111025431952   111025594547   111025805755 452599558   452962400   453359200  
111022824988   111023023069   111023206589   111023416313   111023622389  
111023822729   111024013171   111024212004   111024412859   111024654868  
111024849864   111024999792   111025147136   111025290988   111025431974  
111025594862   111025805788 452599624   452962525   453359309   111022825013  
111023023070   111023207030   111023416324   111023622390   111023822730  
111024013317   111024212048   111024412893   111024655173   111024849875  
111024999815   111025147158   111025290999   111025432043   111025594884  
111025805799 452599707   452962533   453359440   111022825046   111023023126  
111023207052   111023416335   111023623199   111023822752   111024013351  
111024212060   111024412905   111024655195   111024849886   111024999860  
111025147653   111025291136   111025432087   111025594918   111025805823
452599806   452962723   453359614   111022825451   111023023159   111023207063  
111023416380   111023623201   111023822774   111024013687   111024212071  
111024413018   111024655218   111024849932   111024999961   111025147899  
111025291350   111025432098   111025594929   111025805834 452600042   452963192
  453359689   111022826092   111023023250   111023207119   111023416481  
111023623245   111023822808   111024013935   111024212082   111024413052  
111024655331   111024849943   111025000011   111025147978   111025291541  
111025432100   111025594974   111025805890 452600232   452963408   453359804  
111022826496   111023023294   111023207142   111023416605   111023623278  
111023822819   111024014699   111024212105   111024413254   111024655421  
111024849954   111025000044   111025148003   111025291552   111025432605  
111025595010   111025805902 452600398   452963630   453359812   111022826531  
111023023856   111023207209   111023416650   111023623289   111023822820  
111024014723   111024213375   111024413298   111024655522   111024850620  
111025000291   111025148069   111025291574   111025432638   111025595021  
111025805991 452600430   452964109   453359929   111022826553   111023023913  
111023207579   111023416672   111023623324   111023822842   111024014778  
111024213397   111024413322   111024655601   111024850978   111025000392  
111025148171   111025291619   111025432661   111025595043   111025806060
452600539   452964125   453359952   111022826654   111023023946   111023207603  
111023417303   111023623335   111023822932   111024014868   111024213454  
111024413399   111024655656   111024851025   111025000415   111025148216  
111025291664   111025432717   111025595076   111025806082 452600653   452964240
  453360034   111022826665   111023024026   111023207625   111023417325  
111023623346   111023822976   111024014947   111024213465   111024413579  
111024655724   111024851047   111025000426   111025148250   111025291686  
111025432739   111025595087   111025806127 452600992   452964471   453360109  
111022826687   111023024150   111023207670   111023417358   111023623526  
111023823001   111024014958   111024213500   111024413591   111024655757  
111024851058   111025000448   111025148340   111025291709   111025432784  
111025595593   111025806138 452601255   452964729   453360216   111022826698  
111023024161   111023207681   111023417370   111023623537   111023823450  
111024015005   111024213522   111024413647   111024655803   111024851485  
111025000684   111025148362   111025291732   111025432795   111025596099  
111025806194 452601370   452964745   453360265   111022826834   111023024183  
111023208019   111023417415   111023624763   111023823562   111024015050  
111024213678   111024413704   111024655825   111024851496   111025000729  
111025148373   111025291776   111025432807   111025596123   111025806206
452601396   452964927   453360430   111022826889   111023024194   111023208042  
111023417606   111023624796   111023823674   111024015072   111024214466  
111024413827   111024655836   111024851632   111025000730   111025148384  
111025291833   111025432829   111025596257   111025806251 452601867   452965122
  453360760   111022826902   111023024284   111023208132   111023417684  
111023624808   111023823685   111024015139   111024214488   111024413939  
111024655847   111024851676   111025000752   111025148407   111025291866  
111025432830   111025596279   111025806396 452601909   452965221   453360778  
111022827037   111023024295   111023208176   111023417707   111023624819  
111023823696   111024015140   111024214578   111024413995   111024656714  
111024851711   111025000785   111025148441   111025291923   111025432841  
111025596303   111025806419 452602014   452965429   453360794   111022827071  
111023024420   111023208187   111023417730   111023624886   111023823720  
111024015308   111024214624   111024414064   111024657108   111024851823  
111025000875   111025149127   111025292070   111025432863   111025596516  
111025806420 452602188   452965502   453360877   111022827105   111023024532  
111023208200   111023417752   111023624909   111023823753   111024015409  
111024214691   111024414086   111024657186   111024851946   111025000886  
111025149149   111025292081   111025432874   111025596549   111025806510
452602394   452965510   453360984   111022827161   111023024565   111023208222  
111023417763   111023624998   111023823786   111024015410   111024214893  
111024414110   111024657232   111024851968   111025000897   111025149408  
111025292092   111025432885   111025597214   111025806543 452602519   452965775
  453360992   111022827206   111023024622   111023208233   111023417785  
111023625034   111023823810   111024015498   111024214972   111024414132  
111024657243   111024851979   111025001595   111025149419   111025292238  
111025432920   111025598226   111025806576 452603186   452965809   453361008  
111022827273   111023024756   111023208255   111023417808   111023625056  
111023824732   111024015511   111024215782   111024414165   111024657265  
111024851991   111025001607   111025149420   111025292250   111025432931  
111025598237   111025806587 452603228   452965916   453361107   111022827330  
111023024813   111023208323   111023417820   111023625113   111023825700  
111024015522   111024215805   111024414604   111024657276   111024852048  
111025001629   111025149431   111025292339   111025432964   111025598248  
111025806611 452603301   452966310   453361206   111022827352   111023024846  
111023208402   111023417842   111023625157   111023825801   111024015555  
111024215849   111024414705   111024657333   111024852116   111025001708  
111025149464   111025292384   111025433000   111025598259   111025806622
452603558   452966492   453361255   111022827385   111023024868   111023208480  
111023417954   111023625191   111023825867   111024015588   111024216020  
111024415469   111024657401   111024852172   111025001719   111025149497  
111025292418   111025433011   111025598260   111025806655 452603764   452966732
  453361388   111022827453   111023024903   111023208536   111023417965  
111023625258   111023825935   111024015601   111024216042   111024415470  
111024657467   111024852194   111025001720   111025149532   111025292531  
111025433099   111025598271   111025806677 452603855   452966765   453361560  
111022827497   111023024970   111023208570   111023417976   111023625348  
111023825968   111024015634   111024216075   111024415481   111024657502  
111024852217   111025001731   111025149587   111025293093   111025433785  
111025598316   111025807511 452604002   452967326   453361578   111022827509  
111023025005   111023208581   111023417998   111023625360   111023825980  
111024015645   111024216097   111024415504   111024657513   111024852475  
111025001753   111025149598   111025293116   111025433796   111025598350  
111025807522 452604069   452967912   453361651   111022827600   111023025061  
111023208952   111023418001   111023625371   111023826037   111024015735  
111024216176   111024415526   111024657580   111024852565   111025001786  
111025149611   111025293150   111025434168   111025598361   111025807555
452604150   452967946   453361685   111022827677   111023025117   111023208963  
111023418034   111023625449   111023826138   111024015768   111024216187  
111024415717   111024657658   111024852611   111025001797   111025149688  
111025293206   111025434191   111025598394   111025807577 452604267   452968365
  453361768   111022827868   111023025229   111023208985   111023418203  
111023625472   111023826161   111024015780   111024216244   111024415739  
111024657669   111024852688   111025001810   111025149712   111025293217  
111025434236   111025598417   111025807599 452604499   452968688   453361875  
111022827947   111023025319   111023209065   111023418214   111023625607  
111023826217   111024015870   111024216266   111024416189   111024657692  
111024852701   111025001843   111025149813   111025293251   111025434247  
111025598484   111025807645 452604531   452969314   453361883   111022828487  
111023025342   111023209076   111023418247   111023625685   111023826228  
111024015892   111024216288   111024416257   111024657782   111024852970  
111025001865   111025149824   111025293284   111025434258   111025598507  
111025807656 452604556   452969488   453361941   111022828814   111023025353  
111023209111   111023418371   111023625696   111023826273   111024015904  
111024216312   111024416325   111024657805   111024853016   111025001922  
111025149846   111025293330   111025434270   111025598552   111025807678
452604697   452969710   453362279   111022828847   111023025375   111023209122  
111023418449   111023625719   111023826307   111024015915   111024216334  
111024416369   111024657872   111024853038   111025001933   111025149857  
111025293363   111025434315   111025598574   111025807814 452604804   452969728
  453362360   111022828993   111023025397   111023209166   111023418472  
111023625742   111023826363   111024015948   111024216424   111024416381  
111024657894   111024853184   111025001955   111025149868   111025293374  
111025434326   111025598585   111025807858 452604887   452969827   453362402  
111022829130   111023025511   111023209188   111023418483   111023625764  
111023826385   111024015971   111024216468   111024416392   111024658075  
111024853218   111025001977   111025149879   111025293419   111025434405  
111025598619   111025808725 452605058   452969843   453362519   111022829208  
111023025702   111023209212   111023418494   111023625843   111023826419  
111024015982   111024216491   111024416415   111024658110   111024853241  
111025002057   111025149903   111025293497   111025434416   111025598721  
111025808815 452605520   452970155   453362618   111022829231   111023025768  
111023209223   111023418528   111023625876   111023826442   111024016006  
111024216592   111024416549   111024658143   111024853263   111025002068  
111025149914   111025293576   111025434427   111025598732   111025808826
452605603   452970510   453362634   111022829264   111023025791   111023209234  
111023418607   111023625887   111023826486   111024016017   111024216615  
111024416561   111024658255   111024853319   111025002181   111025149947  
111025293622   111025435068   111025598743   111025808859 452605686   452970601
  453362899   111022829309   111023025892   111023209278   111023420037  
111023626394   111023826510   111024016062   111024216659   111024416583  
111024658581   111024853331   111025002260   111025149958   111025293655  
111025435181   111025598765   111025808860 452605827   452970841   453362931  
111022829376   111023025904   111023209537   111023420060   111023626462  
111023826543   111024016073   111024216930   111024416628   111024658592  
111024853397   111025002316   111025149969   111025293677   111025436665  
111025598822   111025808893 452605926   452970874   453362972   111022829433  
111023026006   111023209548   111023420149   111023626484   111023826587  
111024016994   111024216996   111024416729   111024658738   111024853410  
111025002338   111025149970   111025293701   111025436733   111025598833  
111025808916 452605975   452971179   453363061   111022829488   111023026051  
111023209571   111023420295   111023626833   111023826600   111024017007  
111024217076   111024416819   111024658761   111024853476   111025002417  
111025149981   111025293767   111025436777   111025598899   111025809221
452606122   452971575   453363137   111022829501   111023026129   111023209582  
111023420318   111023626844   111023826633   111024017029   111024217087  
111024416864   111024658873   111024853498   111025002473   111025149992  
111025293789   111025437149   111025598923   111025809232 452606528   452971831
  453363152   111022829545   111023026219   111023209649   111023420330  
111023626956   111023826767   111024017108   111024217111   111024416910  
111024658985   111024853511   111025002484   111025150039   111025294195  
111025437161   111025598934   111025809254 452606957   452972045   453363368  
111022829613   111023026253   111023209717   111023421454   111023626990  
111023826778   111024017175   111024217133   111024416954   111024659065  
111024853555   111025002507   111025150118   111025294252   111025437206  
111025598945   111025809287 452607336   452972060   453363434   111022829624  
111023026275   111023209728   111023421577   111023627036   111023826879  
111024017186   111024217201   111024417630   111024659133   111024853612  
111025003441   111025150129   111025294274   111025437217   111025598978  
111025809467 452607385   452972359   453363509   111022829736   111023026309  
111023209773   111023421612   111023627126   111023826880   111024017344  
111024217245   111024417641   111024659144   111024853623   111025003452  
111025150130   111025294285   111025437228   111025599014   111025809535

 

SCH-A-27



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452607807   452972433   453363558   111022829747   111023026343   111023209784  
111023421667   111023627137   111023826891   111024017355   111024217278  
111024417652   111024659212   111024853656   111025003474   111025150152  
111025294296   111025437251   111025599025   111025809580 452607872   452972748
  453363665   111022829781   111023026400   111023209841   111023421702  
111023627148   111023826970   111024017557   111024217379   111024417674  
111024659289   111024854871   111025003519   111025150163   111025294409  
111025437420   111025599036   111025809591 452607971   452972912   453363673  
111022829882   111023026455   111023209874   111023421713   111023627171  
111023826992   111024017614   111024217447   111024417708   111024659302  
111024854882   111025003531   111025150174   111025294432   111025437453  
111025599092   111025809647 452608318   452973068   453363731   111022829916  
111023026545   111023209885   111023421746   111023627238   111023827050  
111024017704   111024217537   111024417865   111024659324   111024854927  
111025003542   111025150185   111025294465   111025437464   111025599126  
111025809692 452608342   452973175   453363939   111022829950   111023026703  
111023209908   111023421892   111023627250   111023827162   111024017737  
111024217559   111024417922   111024659526   111024854972   111025003553  
111025150220   111025294487   111025437475   111025599159   111025809849
452608698   452973217   453363947   111022830109   111023026725   111023210034  
111023421937   111023627340   111023827173   111024018109   111024217605  
111024418046   111024659560   111024854983   111025003564   111025150264  
111025294500   111025437497   111025599171   111025809850 452608904   452973407
  453363954   111022830121   111023026747   111023210045   111023422028  
111023627362   111023827230   111024018299   111024217942   111024418103  
111024659852   111024855018   111025003586   111025150275   111025294544  
111025437554   111025599182   111025809962 452609159   452973472   453364093  
111022830143   111023026769   111023210067   111023422084   111023627395  
111023827252   111024018345   111024217986   111024418204   111024659874  
111024855029   111025003610   111025150297   111025294555   111025437587  
111025599193   111025809973 452609290   452974371   453364127   111022830165  
111023026860   111023210179   111023422196   111023627407   111023827263  
111024018356   111024218044   111024418215   111024659964   111024855074  
111025003698   111025150309   111025294577   111025437598   111025599205  
111025809995 452609381   452974447   453364242   111022830198   111023027007  
111023210269   111023422231   111023627474   111023827285   111024018367  
111024218055   111024418282   111024659975   111024855175   111025003711  
111025150310   111025294623   111025437958   111025599216   111025810010
452609407   452974876   453364275   111022830435   111023027186   111023210326  
111023422321   111023627485   111023827331   111024018402   111024218066  
111024418327   111024660001   111024855232   111025003733   111025150332  
111025294645   111025437969   111025599496   111025810122 452609456   452975022
  453364598   111022830828   111023027254   111023210371   111023422332  
111023627508   111023827421   111024018424   111024218190   111024418462  
111024660012   111024855513   111025003777   111025150354   111025294667  
111025438230   111025599508   111025810234 452609522   452975378   453364820  
111022831098   111023027287   111023210450   111023422365   111023627542  
111023827443   111024018446   111024218202   111024418552   111024660056  
111024855524   111025003812   111025150556   111025294678   111025438331  
111025599519   111025810256 452609548   452975576   453364978   111022831133  
111023028075   111023210483   111023422433   111023627913   111023827533  
111024018525   111024218224   111024418596   111024660067   111024855535  
111025003834   111025150567   111025294858   111025438364   111025599531  
111025810289 452609589   452975964   453365140   111022831155   111023028109  
111023210584   111023422444   111023627979   111023827757   111024018547  
111024218235   111024418664   111024660090   111024855579   111025003935  
111025150578   111025294881   111025438443   111025599542   111025810672
452609662   452976053   453365223   111022831234   111023028143   111023210652  
111023422556   111023628026   111023827779   111024018570   111024219551  
111024418776   111024660146   111024855580   111025003991   111025150590  
111025294904   111025438476   111025599575   111025810683 452609803   452976186
  453365389   111022831324   111023028187   111023210685   111023422758  
111023628037   111023827814   111024018592   111024219810   111024418787  
111024660180   111024855647   111025004060   111025150613   111025294960  
111025438780   111025599643   111025810706 452609811   452976384   453365447  
111022831380   111023028266   111023210854   111023422826   111023628756  
111023827825   111024018648   111024220047   111024418798   111024660225  
111024855658   111025004138   111025150703   111025294971   111025438814  
111025599665   111025810728 452609894   452976673   453365579   111022831560  
111023028413   111023210898   111023422860   111023628767   111023827836  
111024018659   111024220104   111024418811   111024660258   111024855681  
111025004149   111025150769   111025295084   111025438836   111025599676  
111025810739 452610157   452976723   453365785   111022831920   111023028503  
111023210922   111023422916   111023628778   111023827858   111024018660  
111024220283   111024418899   111024660269   111024855692   111025004150  
111025150770   111025295107   111025438858   111025599687   111025810773
452610306   452976764   453365876   111022831953   111023028514   111023211002  
111023423063   111023628789   111023827892   111024018783   111024220463  
111024418923   111024661406   111024855816   111025004206   111025150792  
111025295129   111025438870   111025599700   111025810830 452610397   452977028
  453365892   111022832022   111023028569   111023211024   111023423085  
111023628790   111023828006   111024019986   111024220496   111024418945  
111024661844   111024855906   111025004239   111025150804   111025295130  
111025438881   111025599722   111025810852 452610538   452977333   453366080  
111022832145   111023028592   111023211046   111023423096   111023628835  
111023828017   111024020191   111024220508   111024418989   111024661934  
111024855939   111025004295   111025150882   111025295196   111025438926  
111025599733   111025810885 452610579   452977598   453366361   111022832189  
111023028615   111023211079   111023424097   111023628857   111023828039  
111024020214   111024220687   111024419003   111024661989   111024855962  
111025005274   111025150893   111025295220   111025438937   111025599744  
111025810975 452610595   452977630   453366478   111022832280   111023028660  
111023211103   111023424121   111023629016   111023828501   111024020292  
111024220711   111024419025   111024661990   111024856053   111025005285  
111025150905   111025295242   111025438960   111025599755   111025810997
452610694   452977879   453366528   111022832347   111023028716   111023211136  
111023424200   111023629038   111023828534   111024020315   111024220766  
111024419069   111024662025   111024856064   111025005319   111025150916  
111025295253   111025438993   111025599845   111025811011 452610769   452977911
  453366577   111022832369   111023028749   111023211271   111023424255  
111023629072   111023828589   111024020359   111024220788   111024419384  
111024662182   111024856086   111025005331   111025150927   111025295297  
111025439017   111025599889   111025811044 452610835   452978067   453366593  
111022832370   111023028895   111023211361   111023424277   111023629207  
111023828635   111024020449   111024220801   111024419531   111024662249  
111024856109   111025005342   111025150938   111025295310   111025439028  
111025599890   111025811055 452610942   452978125   453366619   111022832415  
111023028974   111023211383   111023424648   111023629218   111023829580  
111024020494   111024220878   111024419632   111024662283   111024856222  
111025005410   111025151322   111025295354   111025439095   111025599902  
111025811123 452610975   452978257   453366643   111022832426   111023029100  
111023211574   111023424682   111023629342   111023829647   111024020584  
111024220913   111024419643   111024662429   111024856233   111025005555  
111025151333   111025295398   111025439107   111025599913   111025811167
452611072   452978380   453366825   111022832471   111023029278   111023211585  
111023424749   111023629421   111023829669   111024020618   111024220935  
111024419665   111024662430   111024856244   111025005645   111025151355  
111025295400   111025439118   111025599924   111025811202 452611569   452978521
  453366858   111022832482   111023029469   111023211608   111023424851  
111023629432   111023829670   111024020641   111024221004   111024419700  
111024662474   111024856288   111025005667   111025151388   111025295488  
111025439130   111025599935   111025811213 452611585   452978570   453366932  
111022832897   111023029470   111023211620   111023424996   111023629498  
111023829748   111024020696   111024221071   111024419733   111024662496  
111024856312   111025005678   111025151478   111025295501   111025439185  
111025599979   111025811224 452611593   452978687   453367211   111022832943  
111023029582   111023211653   111023425188   111023629588   111023829861  
111024020708   111024221149   111024419812   111024662687   111024856323  
111025005689   111025151568   111025295512   111025439196   111025600051  
111025811235 452611627   452978901   453367690   111022833393   111023029605  
111023211710   111023425256   111023629678   111023829962   111024020731  
111024221150   111024420588   111024662799   111024856334   111025005690  
111025151580   111025295545   111025439208   111025600073   111025811369
452611684   452979024   453367732   111022833416   111023029751   111023211765  
111023425278   111023629779   111023829973   111024021057   111024221295  
111024420599   111024662845   111024857874   111025005702   111025151625  
111025295578   111025439264   111025600095   111025811370 452611700   452979230
  453367872   111022833450   111023030292   111023211844   111023425380  
111023629825   111023829995   111024021091   111024221329   111024420601  
111024662957   111024857942   111025005724   111025151704   111025295589  
111025439275   111025600556   111025811415 452611775   452979321   453368474  
111022833483   111023030315   111023211855   111023425470   111023629904  
111023830032   111024021147   111024221408   111024420702   111024662980  
111024857953   111025005746   111025151715   111025295613   111025439286  
111025600589   111025811426 452612237   452979354   453368615   111022833517  
111023030360   111023211866   111023425504   111023630007   111023830054  
111024021169   111024221419   111024420814   111024663048   111024857964  
111025005780   111025151771   111025295624   111025439310   111025600602  
111025811459 452612427   452979370   453368706   111022833528   111023030449  
111023211877   111023425548   111023630029   111023830076   111024021192  
111024221486   111024420869   111024663127   111024857975   111025005803  
111025151782   111025295714   111025439343   111025600613   111025811482
452612708   452979396   453368789   111022833551   111023031035   111023212575  
111023425627   111023630074   111023830391   111024021226   111024221880  
111024420892   111024663161   111024857986   111025006006   111025151816  
111025295804   111025439354   111025600624   111025811493 452612971   452979545
  453368805   111022833562   111023031091   111023212597   111023425638  
111023630119   111023830841   111024021316   111024221936   111024421309  
111024663228   111024857997   111025006017   111025151827   111025295837  
111025439411   111025600679   111025811516 452613029   452979578   453368821  
111022833641   111023031305   111023212621   111023425661   111023630120  
111023830896   111024021349   111024222319   111024421589   111024663442  
111024858088   111025006062   111025151849   111025295848   111025439422  
111025600703   111025811549 452613037   452979909   453368870   111022833775  
111023031372   111023212711   111023425728   111023630131   111023830964  
111024021350   111024222443   111024421602   111024664005   111024858099  
111025006916   111025152547   111025295859   111025439433   111025600725  
111025811820 452613235   452980022   453368888   111022833810   111023031383  
111023212733   111023425740   111023630186   111023831000   111024021642  
111024222588   111024421792   111024664195   111024858123   111025006949  
111025152604   111025296018   111025439477   111025600747   111025811831
452613276   452980055   453368912   111022834125   111023031394   111023212957  
111023426044   111023630232   111023831011   111024021721   111024222599  
111024421848   111024664285   111024858145   111025006972   111025153267  
111025296119   111025439523   111025600769   111025811864 452613292   452980147
  453368953   111022834158   111023031417   111023212968   111023426055  
111023630322   111023831291   111024021743   111024222645   111024421972  
111024664443   111024858156   111025006983   111025153302   111025296120  
111025439534   111025600770   111025812012 452613359   452980253   453369092  
111022834181   111023031541   111023212979   111023426088   111023630333  
111023831381   111024021811   111024222982   111024421983   111024664487  
111024858213   111025007029   111025153739   111025296164   111025439556  
111025601423   111025812023 452613573   452980634   453369258   111022834226  
111023031552   111023212980   111023426235   111023630377   111023831404  
111024021855   111024223062   111024422063   111024664667   111024858246  
111025007063   111025153762   111025296175   111025439567   111025601456  
111025812090 452613581   452980709   453369274   111022834417   111023031596  
111023213048   111023426246   111023630478   111023831448   111024021877  
111024223084   111024422175   111024664904   111024858279   111025007399  
111025153807   111025296490   111025439589   111025601489   111025812113
452613656   452981343   453369381   111022834462   111023031664   111023213105  
111023426268   111023630502   111023831505   111024021978   111024223174  
111024422221   111024664959   111024858336   111025007401   111025153863  
111025296524   111025439613   111025601557   111025812135 452613706   452981707
  453369555   111022834484   111023031978   111023213330   111023426280  
111023630535   111023831527   111024021990   111024223196   111024422579  
111024664960   111024858369   111025007423   111025153931   111025296557  
111025439624   111025601568   111025812146 452613763   452981715   453369662  
111022834563   111023031990   111023213374   111023427641   111023631086  
111023831583   111024022003   111024223275   111024422580   111024664993  
111024858370   111025007434   111025153964   111025296715   111025439646  
111025601614   111025812168 452613938   452981798   453369712   111022834596  
111023032081   111023213396   111023427652   111023631503   111023831628  
111024022069   111024223297   111024422591   111024665006   111024858471  
111025007456   111025153975   111025296737   111025439679   111025601681  
111025812179 452613987   452982481   453369720   111022834620   111023032328  
111023213431   111023427685   111023631514   111023831640   111024022070  
111024223343   111024422670   111024665062   111024858516   111025007467  
111025153997   111025296759   111025440828   111025601692   111025812180
452614183   452982499   453369886   111022834631   111023032407   111023214173  
111023427731   111023631525   111023831684   111024022104   111024223354  
111024422692   111024665073   111024858527   111025007490   111025154033  
111025296940   111025440884   111025601704   111025812191 452614332   452983661
  453369936   111022834686   111023032654   111023214218   111023427810  
111023631637   111023831707   111024022182   111024223501   111024422715  
111024665095   111024858550   111025007502   111025154066   111025296951  
111025440895   111025601737   111025812214 452614449   452983851   453370025  
111022834877   111023032698   111023214274   111023427854   111023631693  
111023831718   111024022249   111024223512   111024422838   111024665152  
111024858594   111025007513   111025154088   111025296973   111025440918  
111025601748   111025812225 452614472   452983992   453370074   111022834934  
111023032700   111023214308   111023427887   111023631716   111023831909  
111024022261   111024223668   111024422849   111024665444   111024858640  
111025007579   111025154134   111025298188   111025440941   111025601759  
111025812427 452614738   452984149   453370132   111022834978   111023032722  
111023214320   111023427944   111023631862   111023831976   111024022283  
111024223703   111024422850   111024665545   111024858651   111025007580  
111025154190   111025298201   111025440952   111025601760   111025812450
452614795   452984479   453370181   111022835115   111023033194   111023214364  
111023428002   111023631930   111023832078   111024022339   111024223770  
111024423378   111024665950   111024858684   111025007636   111025154202  
111025298234   111025440985   111025601793   111025812472 452614860   452984651
  453370231   111022835148   111023033228   111023214375   111023428013  
111023631941   111023832113   111024023172   111024223848   111024423446  
111024666029   111024858695   111025007647   111025154213   111025298245  
111025440996   111025601805   111025812506 452615206   452984677   453370249  
111022835171   111023033239   111023214386   111023428057   111023631985  
111023832124   111024023194   111024223927   111024424155   111024666401  
111024858785   111025007669   111025154246   111025298313   111025441009  
111025601816   111025812528 452615305   452984859   453370280   111022835182  
111023033295   111023214397   111023428091   111023632098   111023832180  
111024023228   111024224973   111024424177   111024666456   111024858897  
111025008064   111025154280   111025298346   111025441010   111025601861  
111025812539 452615354   452984875   453370538   111022835227   111023033318  
111023214511   111023428114   111023632111   111023832214   111024023307  
111024225008   111024424201   111024666771   111024858921   111025008075  
111025154358   111025298368   111025441054   111025601883   111025812540
452615602   452984883   453370579   111022835485   111023033408   111023214577  
111023428136   111023632155   111023832258   111024023509   111024225143  
111024424278   111024666816   111024859269   111025008086   111025154369  
111025298379   111025441065   111025601906   111025812977 452615636   452985005
  453370629   111022835520   111023033442   111023214601   111023428417  
111023632201   111023832270   111024023521   111024225570   111024424302  
111024666928   111024859270   111025008109   111025154392   111025298391  
111025441076   111025601917   111025812999 452615644   452985310   453370835  
111022835531   111023033464   111023214623   111023428451   111023632368  
111023832551   111024023622   111024225682   111024424335   111024667222  
111024859281   111025008121   111025154482   111025298458   111025441087  
111025601962   111025813080 452615743   452985591   453371163   111022835700  
111023033857   111023214768   111023428518   111023632469   111023832562  
111024023644   111024225693   111024424391   111024667277   111024859360  
111025008143   111025154493   111025298469   111025441100   111025602019  
111025813091 452616303   452985781   453371361   111022835766   111023033880  
111023214836   111023428541   111023632481   111023832573   111024023813  
111024225772   111024424605   111024667323   111024859450   111025008154  
111025154505   111025298526   111025441111   111025602020   111025813439
452616360   452985807   453371478   111022835812   111023033903   111023214937  
111023428585   111023632537   111023832607   111024023835   111024225862  
111024424627   111024667682   111024859472   111025008187   111025154527  
111025298548   111025441144   111025603098   111025813451 452616469   452986714
  453371858   111022835878   111023033925   111023215062   111023428619  
111023632885   111023832618   111024023868   111024225985   111024424661  
111024667693   111024859483   111025008233   111025154572   111025298582  
111025441188   111025603111   111025813484 452616675   452986961   453371940  
111022835890   111023034049   111023215073   111023428631   111023632908  
111023832674   111024023891   111024226010   111024424672   111024667941  
111024859528   111025008301   111025155719   111025298885   111025441212  
111025603155   111025813507 452617277   452987381   453372104   111022835957  
111023034050   111023215152   111023428686   111023632931   111023832720  
111024023914   111024226065   111024424739   111024667963   111024859540  
111025008615   111025155753   111025298896   111025441245   111025603188  
111025813529 452617335   452987647   453372211   111022836037   111023034331  
111023215220   111023428697   111023633639   111023832764   111024023969  
111024226144   111024424740   111024667996   111024859551   111025008963  
111025155810   111025299358   111025441289   111025603201   111025813709
452617913   452988652   453372229   111022836127   111023034678   111023215242  
111023428709   111023633718   111023832786   111024023970   111024226166  
111024424762   111024668166   111024859584   111025009010   111025155821  
111025299381   111025441302   111025603212   111025813710 452617954   452988991
  453372302   111022836149   111023034881   111023215398   111023428765  
111023633853   111023832810   111024024049   111024226313   111024424830  
111024668302   111024859663   111025009043   111025155832   111025299392  
111025441313   111025603223   111025813721 452618390   452989007   453372443  
111022836341   111023034892   111023215444   111023428822   111023634089  
111023832821   111024024094   111024226346   111024424896   111024668346  
111024859731   111025009087   111025155865   111025299415   111025441324  
111025603234   111025813732 452618499   452989148   453372468   111022836385  
111023034904   111023215578   111023429340   111023634113   111023832843  
111024024229   111024226380   111024424986   111024668391   111024859786  
111025009188   111025155876   111025299437   111025441346   111025603256  
111025813743 452618671   452989270   453372567   111022836396   111023035208  
111023215613   111023429654   111023634157   111023832966   111024024342  
111024226762   111024424997   111024668874   111024860339   111025009223  
111025155922   111025299448   111025441391   111025603289   111025813776

 

SCH-A-28



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

452618721   452989429   453372930   111022837027   111023035242   111023216300  
111023429676   111023634269   111023833035   111024024353   111024226829  
111024425044   111024668920   111024860362   111025009278   111025155944  
111025299460   111025442044   111025603335   111025813787 452618770   452989569
  453373003   111022837049   111023035253   111023216333   111023429698  
111023634315   111023833057   111024024454   111024226885   111024425088  
111024668953   111024860373   111025009289   111025156024   111025299482  
111025442088   111025603346   111025813989 452618812   452989817   453373094  
111022837083   111023035501   111023216344   111023429744   111023634359  
111023833079   111024024601   111024226931   111024425101   111024668964  
111024860429   111025009290   111025156035   111025299516   111025442167  
111025603447   111025814025 452618978   452989874   453373136   111022837140  
111023035534   111023216445   111023429823   111023635024   111023833125  
111024024702   111024226953   111024425112   111024669178   111024860496  
111025009324   111025156068   111025299583   111025442190   111025603526  
111025814036 452619091   452990260   453373169   111022837184   111023035556  
111023216467   111023429834   111023635114   111023833136   111024024791  
111024226986   111024425134   111024669268   111024860508   111025009379  
111025156079   111025299606   111025442202   111025603548   111025814047
452619596   452990518   453373243   111022837342   111023035635   111023216513  
111023429968   111023635204   111023833259   111024024814   111024226997  
111024425145   111024669280   111024860755   111025009436   111025156136  
111025299987   111025442213   111025603559   111025814058 452619620   452990690
  453373250   111022837364   111023035725   111023216647   111023430049  
111023635237   111023833293   111024024847   111024227033   111024425156  
111024669314   111024860766   111025009470   111025156169   111025300003  
111025442224   111025603638   111025814069 452619653   452990831   453373292  
111022837476   111023035758   111023216681   111023430645   111023635350  
111023833305   111024024926   111024227044   111024425213   111024669437  
111024860777   111025009559   111025156170   111025300014   111025442257  
111025603650   111025814070 452619661   452991037   453373326   111022837487  
111023035882   111023216726   111023431219   111023635372   111023833316  
111024024948   111024227101   111024425235   111024669594   111024860856  
111025009560   111025156192   111025300407   111025442314   111025603672  
111025814104 452619927   452991268   453373433   111022837498   111023036108  
111023216748   111023431220   111023635462   111023833327   111024024960  
111024227112   111024425280   111024669639   111024860889   111025009571  
111025156248   111025300474   111025443124   111025603683   111025814126
452619968   452991284   453373466   111022837500   111023036254   111023216771  
111023431253   111023635709   111023833440   111024026085   111024227189  
111024425358   111024669640   111024860924   111025009638   111025156271  
111025300485   111025443135   111025604077   111025814137 452620123   452991474
  453373524   111022837511   111023036344   111023216793   111023431297  
111023635743   111023833462   111024026186   111024227336   111024425369  
111024669651   111024860935   111025009650   111025156350   111025300519  
111025443203   111025604101   111025814148 452620164   452991599   453373615  
111022837645   111023036377   111023216816   111023431309   111023635765  
111023833484   111024026232   111024227369   111024425426   111024670484  
111024860957   111025009661   111025156383   111025300553   111025443236  
111025604112   452620180   452991672   453374142   111022838310   111023036827  
111023216838   111023431354   111023635776   111023833518   111024026311  
111024227853   111024425459   111024670541   111024860980   111025009683  
111025156440   111025300564   111025443618   111025604123   452620438  
452991680   453374175   111022838343   111023036838   111023216850  
111023431365   111023635855   111023833541   111024026434   111024227932  
111024426203   111024670563   111024861004   111025009706   111025156484  
111025300586   111025443630   111025604134   452620610   452991771   453374563  
111022838354   111023036951   111023216861   111023431455   111023635866  
111023833552   111024026513   111024227998   111024426247   111024670585  
111024861116   111025009728   111025156495   111025300597   111025443663  
111025604167   452620743   452992001   453374779   111022838444   111023036962  
111023216917   111023431578   111023635877   111023833596   111024026568  
111024228045   111024426258   111024670619   111024861138   111025009841  
111025156563   111025300632   111025443696   111025604178   452620842  
452992035   453375008   111022838488   111023036995   111023216928  
111023431714   111023635923   111023833675   111024026579   111024228090  
111024426270   111024670642   111024861149   111025009908   111025156608  
111025300643   111025443719   111025604189   452620933   452992084   453375057  
111022838523   111023037042   111023217008   111023431848   111023635956  
111023833709   111024026636   111024228102   111024426292   111024670721  
111024861150   111025009931   111025156619   111025300733   111025443731  
111025604202   452621055   452992209   453375073   111022838556   111023037211  
111023217019   111023431927   111023635967   111023833710   111024026647  
111024228168   111024426371   111024670743   111024861161   111025009942  
111025156631   111025300788   111025443898   111025604718   452621337  
452992456   453375248   111022838578   111023037277   111023217042  
111023431949   111023636306   111023833732   111024026670   111024228258  
111024426449   111024671272   111024861172   111025009953   111025156642  
111025300867   111025443922   111025604763   452621378   452992639   453375271  
111022838646   111023037288   111023217266   111023431961   111023636351  
111023833765   111024026726   111024228281   111024426494   111024671373  
111024861183   111025009986   111025157801   111025300913   111025443933  
111025604808   452621402   452992662   453375289   111022838668   111023037312  
111023217301   111023432074   111023636407   111023833855   111024026737  
111024228382   111024426708   111024671384   111024861194   111025009997  
111025157812   111025300946   111025443955   111025604842   452621436  
452992688   453375479   111022838680   111023037345   111023217334  
111023432085   111023636564   111023833901   111024026782   111024228416  
111024426821   111024671441   111024861206   111025010001   111025157889  
111025300968   111025443966   111025604853   452621444   452992795   453375552  
111022838703   111023037435   111023217345   111023432096   111023636597  
111023833945   111024026805   111024228517   111024426843   111024671531  
111024861475   111025010124   111025157968   111025300979   111025444013  
111025605179  

 

SCH-A-29



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1.        Characteristics of Receivables. Each Receivable (A) was originated
(i) by AmeriCredit or (ii) by a Dealer and purchased by AmeriCredit from such
Dealer under an existing Dealer Agreement or pursuant to a Dealer Assignment
with AmeriCredit and was validly assigned by such Dealer to AmeriCredit pursuant
to a Dealer Assignment, (B) was originated by AmeriCredit or such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of AmeriCredit’s or the
Dealer’s business, in each case (i) was originated in accordance with
AmeriCredit’s credit policies and (ii) was fully and properly executed by the
parties thereto, and (iii) AmeriCredit and, to the best of the Seller’s and the
Servicer’s knowledge, each Dealer had all necessary licenses and permits to
originate Receivables in the state where AmeriCredit or each such Dealer was
located, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security, and (D) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2.        Compliance with Law. All requirements of applicable federal, state and
local laws, and regulations thereunder (including, without limitation, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the Federal
Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve
Board’s Regulations “B” and “Z” (including amendments to the Federal Reserve’s
Official Staff Commentary to Regulation Z, effective October 1, 1998, concerning
negative equity loans), the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Servicemembers Civil Relief Act, each applicable state Motor
Vehicle Retail Installment Sales Act, the Gramm-Leach-Bliley Act and state
adaptations of the National Consumer Act and of the Uniform Consumer Credit Code
and other consumer credit laws and equal credit opportunity and disclosure laws)
in respect of the Receivables and the Financed Vehicles, have been complied with
in all material respects.

3.        Binding Obligation. Each Receivable represents the genuine, legal,
valid and binding payment obligation of the Obligor thereon, enforceable by the
holder thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4.        Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1



--------------------------------------------------------------------------------

5.        Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, AmeriCredit has indicated in its computer files that the Receivables
are owned by the Trust.

6.        Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7.        One Original. There is only one original executed copy (or with
respect to “electronic chattel paper”, one authoritative copy) of each Contract.
With respect to Contracts that are “electronic chattel paper”, each
authoritative copy (a) is unique, identifiable and unalterable (other than with
the participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8.        Not an Authoritative Copy. With respect to Contracts that are
“electronic chattel paper”, the Servicer has marked all copies of each such
Contract other than an authoritative copy with a legend to the following effect:
“This is not an authoritative copy.”

9.        Revisions. With respect to Contracts that are “electronic chattel
paper”, the related Receivables have been established in a manner such that
(a) all copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract are readily identifiable as an authorized or unauthorized
revision.

10.        Pledge or Assignment. With respect to Contracts that are “electronic
chattel paper”, the authoritative copy of each Contract communicated to the
Custodian has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Trust Collateral
Agent.

11.        Receivable Files Complete. There exists a Receivable File pertaining
to each Receivable. Related documentation concerning the Receivable, including
any documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12.        Receivables in Force. No Receivable has been satisfied, or, to the
best of the Seller’s and the Servicer’s knowledge, subordinated or rescinded,
and the Financed Vehicle securing each such Receivable has not been released
from the lien of the related Receivable in whole or in part. No terms of any
Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

13.        Good Title. Immediately prior to the conveyance of the Receivables to
the Purchaser pursuant to this Agreement, the Seller was the sole owner thereof
and had good and

 

SCH-B-2



--------------------------------------------------------------------------------

indefeasible title thereto, free of any Lien and, upon execution and delivery of
this Agreement by the Seller, the Purchaser shall have good and indefeasible
title to and will be the sole owner of such Receivables, free of any Lien. The
Seller has not taken any action to convey any right to any Person that would
result in such Person having a right to payments received under the related
Insurance Policies or the related Dealer Agreements or Dealer Assignments or to
payments due under such Receivables. No Dealer has a participation in, or other
right to receive, proceeds of any Receivable.

14.        Security Interest in Financed Vehicle. Each Receivable created or
shall create a valid, binding and enforceable first priority security interest
in favor of AmeriCredit in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or AmeriCredit has commenced procedures that will result
in such Lien Certificate which will show, AmeriCredit named (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

15.        Receivable Not Assumable. No Receivable is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor’s
obligations to the owner thereof with respect to such Receivable.

16.        No Defenses. No Receivable is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of any Receivable, or the exercise of any right
thereunder, will not render such Receivable unenforceable in whole or in part
and no such right has been asserted or threatened with respect to any
Receivable.

17.        No Default. There has been no default, breach, or, to the knowledge
of the Seller and Servicer, violation or event permitting acceleration under the
terms of any Receivable (other than payment delinquencies of not more than 30
days), and, to the best of the Seller’s knowledge, no condition exists or event
has occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.

18.        Insurance. At the time of an origination of a Receivable by
AmeriCredit or a Dealer, each Financed Vehicle is required to be covered by a
comprehensive and collision insurance policy, and each Receivable permits the
holder thereof to obtain physical loss and damage insurance at the expense of
the Obligor if the Obligor fails to do so.

19.        Certain Characteristics of the Receivables.

 

SCH-B-3



--------------------------------------------------------------------------------

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States or a United States
territory as of the date of origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

20.        Prepayment. Each Receivable allows for prepayment and partial
prepayments without penalty.

 

SCH-B-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1.        Adverse Selection. No selection procedures adverse to the Noteholders
were utilized in selecting the Receivables from those receivables owned by the
Seller which met the selection criteria set forth in clauses (A) through (M) of
number 19 of Schedule B-1.

2.        All Filings Made. All filings (including, without limitation, UCC
filings (including, without limitation, the filing by the Seller of all
appropriate financing statements in the proper filing office in the State of
Delaware under applicable law in order to perfect the security interest in the
Receivables granted to the Trust hereunder)) required to be made by any Person
and actions required to be taken or performed by any Person in any jurisdiction
to give the Trust and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

3.        Consumer Leases. No Receivable in the pool constitutes a “consumer
lease” under either (a) the UCC as in effect in the jurisdiction the law of
which governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-2